Exhibit 10.2

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS AGREEMENT BECAUSE IT
IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

 

EXECUTION VERSION

       

Amended and Restated FACILITIES AGREEMENT

       

Dated 27 October 2017 

as amended by an amendment letter dated 10 November 2017, an amendment letter
dated 8 December 2017, an amendment letter dated 15 January 2018 and a consent
letter dated 21 june 2018, as amended and restated by an amendment agreement
dated 31 JANUARY 2019, as further amended and restated by an amendment agreement
dated 9 July 2020 and as further amended and restated by an amendment agreement
dated July 30, 2020

 

SENIOR TERM AND REVOLVING FACILITIES AGREEMENT

 

for

 

CSP ALPHA HOLDINGS PTE. LTD.

 

arranged by

 

DBS BANK LTD., ING BANK N.V., SINGAPORE BRANCH AND STANDARD CHARTERED BANK

as Mandated Lead Arrangers and Bookrunners

 

with

 

DBS BANK LTD.

acting as Agent

 

and

 

MADISON PACIFIC TRUST LIMITED

acting as the Security Agent

 

and

 

DBS BANK LTD.

acting as the Secondary Security Agent

 

[image01.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Contents

 

Clause

Page      

1.

Definitions and Interpretation

1 2.

The Facilities

56 3.

Purpose

61 4.

Conditions of Utilisation

62 5.

Utilisation

64 6.

Repayment

66 7.

Illegality, Voluntary Prepayment and Cancellation

69 8.

Mandatory Prepayment and Cancellation

71 9.

Restrictions

76 10.

Interest

77 11.

Interest Periods

78 12.

Changes to the Calculation of Interest

79 13.

Fees

81 14.

Tax Gross Up and Indemnities

82 15.

Increased Costs

86 16.

Other Indemnities

88 17.

Mitigation by the Lenders

90 18.

Costs and Expenses

91 19.

Guarantee and Indemnity

92 20.

Representations

97 21.

Information Undertakings

108 22.

Financial Covenants

114 23.

General Undertakings

124 24.

Accounts

139 25.

Events of Default

139 26.

Hedge Counterparties

146 27.

Changes to the Lenders

148 28.

Restriction on Debt Purchase Transactions

153 29.

Changes to the Obligors

155 30.

Role of the Agent, the MLABs and Others

157 31.

Enforcement of Transaction Security

167 32.

Application of Proceeds

168 33.

The Security Agent

171 34.

Change of Security Agent and Delegation

181 35.

Effect of Insolvency Event

182 36.

Turnover of Receipts

184 37.

Information

186 38.

Conduct of Business by the Finance Parties

187 39.

Sharing among the Finance Parties

187 40.

Payment Mechanics

189 41.

Set-Off

193 42.

Notices

193 43.

Calculations and Certificates

196 44.

Partial Invalidity

196 45.

Remedies and Waivers

196 46.

Amendments and Waivers

197 47.

Confidentiality

203 48.

Contractual Recognition of Bail-In

209 49.

Counterparts

209 50.

Governing Law

209 51.

Enforcement

209

 

 

--------------------------------------------------------------------------------

 

 

Schedule   Page       1. The Original Lenders 212 2. Conditions Precedent and
Conditions Subsequent 213   Part 1 Conditions Precedent (Utilisation) 213   Part
2 Conditions Subsequent (Phase 1) 218   Part 3 Conditions Subsequent (Phase 2)
221   Part 4 Conditions Subsequent (Phase 3) 225   Part 5 Initial Target Group
Transaction Security 228   Part 6 Conditions Precedent Required to be Delivered
by an Additional Obligor 230 3. Requests and Notices 233   Part 1 Utilisation
Request – Loans 233   Part 2 Selection Notice 234 4. Form of Transfer
Certificate 235 5. Form of Assignment Agreement 238 6. Form of Accession Deed
241 7. Form of Resignation Letter 244 8. Form of Compliance Certificate 245 9.
LMA Form of Confidentiality Undertaking 247 10. Timetables 252 11. Agreed
Security Principles 253 12. Alternative Reference Banks 257 13. Form of Increase
Confirmation 258 14. Forms of Notifiable Debt Purchase Transaction Notice 259  
Part 1 Form of Notice on Entering into Notifiable Debt Purchase Transaction 260
  Part 2 Form of Notice on Termination of Notifiable Debt Purchase
Transaction/Notifiable Debt Purchase Transaction ceasing to be with Sponsor
Affiliate 261 15. Restricted Transferees 262 16. Form of Default Increase
Confirmation 263 17. Quarterly Upstream Amounts From Excess Closing Cash Balance
265

 

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is originally dated 27 October 2017 (the Original Facilities
Agreement) and is amended by an amendment letter dated 10 November 2017, an
amendment letter dated 8 December 2017, an amendment letter dated 15 January
2018 and a consent letter dated 21 June 2018, as amended and restated by the
First Amendment Agreement, as further amended and restated by the Second
Amendment Agreement and as further amended and restated by the Third Amendment
Agreement and made:

 

BETWEEN:

 

(1)

CSP ALPHA MIDCO PTE. LTD. (a company incorporated in Singapore with registration
number 201726883N and registered office address at 160 Robinson Road, #10-01
Singapore Business Federation Centre, Singapore 068914) (the Parent);

 

(2)

CSP ALPHA HOLDINGS PTE. LTD. (a company incorporated in Singapore with
registration number 201705478E and registered office address at 160 Robinson
Road, #10-01 Singapore Business Federation Centre, Singapore 068914) as original
borrower (the Company);

 

(3)

CSP ALPHA MIDCO PTE. LTD. and CSP ALPHA HOLDINGS PTE. LTD. each an Original
Guarantor (together, the Original Guarantors);

 

(4)

CSP ALPHA HOLDINGS PTE. LTD. as Original Borrower (the Original Borrower);

 

(5)

DBS BANK LTD., ING BANK N.V., SINGAPORE BRANCH and STANDARD CHARTERED BANK each
a mandated lead arranger and bookrunner in respect of the Term Facility (whether
acting individually or together, the Term MLABs);

 

(6)

DBS BANK LTD. and ING BANK N.V., SINGAPORE BRANCH each a mandated lead arranger
and bookrunner in respect of the Revolving Facility (whether acting individually
or together, the RCF MLABs and, together with the Term MLABs, the MLABs);

 

(7)

THE FINANCIAL INSTITUTIONS listed in Schedule 1 (The Original Lenders) as
lenders (the Original Lenders);

 

(8)

DBS BANK LTD. as agent of the other Finance Parties (the Agent);

 

(9)

MADISON PACIFIC TRUST LIMITED as the security agent and/or security trustee for
the Secured Parties (the Security Agent); and

 

(10)

DBS BANK LTD. as the secondary security agent and/or secondary security trustee
for the Secured Parties (the Secondary Security Agent).

 

IT IS AGREED as follows:

 

1.

Definitions and Interpretation

 

1.1

Definitions

 

In this Agreement:

 

1992 ISDA Master Agreement means the 1992 Multicurrency Cross-Border Master
Agreement as published by the International Swaps and Derivatives Association
Inc.

 

2002 ISDA Master Agreement means the 2002 Master Agreement published by the
International Swaps and Derivatives Association Inc.

 

1

--------------------------------------------------------------------------------

 

 

Acceleration Event means the Agent exercising any of its rights under Clause
25.23 (Acceleration).

 

Acceptable Bank means:

 

 

(a)

any MLAB or any of its Affiliates in India;

 

 

(b)

a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of BBB or higher by Standard & Poor's
Rating Services or Fitch Ratings Ltd or Baa2 or higher by Moody's Investors
Service Limited or a comparable rating from an internationally recognised credit
rating agency;

 

 

(c)

a bank or financial institution incorporated in India which has a rating for its
short-term unsecured and non credit-enhanced debt obligations by CRISIL (or an
equivalent rating by an alternative Indian credit rating agency of similar
standing to CRISIL) which is equivalent to an international investment grade
rating of BBB- or higher by Standard & Poor's Rating Services or Fitch Ratings
Ltd or Baa3 or higher by Moody's Investors Service Limited; or

 

 

(d)

any other bank or financial institution approved by the Agent.

 

Acceptable Nation means any member state of the European Economic Area, any
Participating Member State or any member state of the OECD which in each case:

 

 

(a)

has a rating for its long-term unsecured and non-credit-enhanced debt
obligations of A- or higher by Standard & Poor's Rating Services, A- by Fitch
Ratings Ltd or A3 or higher by Moody's Investors Service Limited or a comparable
rating from an internationally recognised credit rating agency; or

 

 

(b)

has been approved by the Agent (acting on the instructions of the Majority
Lenders).

 

Accession Deed means:

 

 

(a)

a document substantially in the form set out in Schedule 6 (Form of Accession
Deed); or

 

 

(b)

in respect of the accession of StarTek to this Agreement as Additional
Guarantors, the Second Amendment Agreement.

 

Account Charge means the Singapore law account charge entered into between the
Security Agent and the Company dated 27 October 2017.

 

Accounting Principles means, in relation to any member of the Group, generally
accepted accounting principles in its jurisdiction of incorporation, including
IFRS and US GAAP.

 

Accounting Reference Date means, in respect of a member of the Group, the date
on which its financial year ends for accounting purposes.

 

Acquisition means the acquisition by the Company of 100 per cent. of the shares
in the Target on the terms set out in the Acquisition Agreement.

 

Acquisition Agreement means the share purchase agreement dated 1 April 2017
relating to the sale and purchase of the Target Shares and made between the
Vendor and the Company as amended by each Acquisition Amendment Agreement.

 

Acquisition Amendment Agreement means:

 

 

(a)

the extension letter dated 3 July 2017 between the Vendor and the Company;

 

2

--------------------------------------------------------------------------------

 

 

 

(b)

the extension letter dated 3 August 2017 between the Vendor and the Company;

 

 

(c)

the extension letter dated 15 September 2017 between the Vendor and the Company;

 

 

(d)

the extension letter dated 3 October 2017 between the Vendor and the Company;

 

 

(e)

the deed of amendment dated 25 October 2017 between the Vendor and the Company;

 

 

(f)

the extension letter dated 25 October 2017 between the Vendor and the Company;
and

 

 

(g)

the extension letter dated 9 November 2017 between the Vendor and the Company..

 

Acquisition Costs means all fees, costs and expenses, stamp, registration and
other Taxes incurred by any member of the Group in connection with the
Acquisition or the Transaction Documents.

 

Acquisition Documents means:

 

 

(a)

the Acquisition Agreement;

 

 

(b)

each Acquisition Amendment Agreement; and

 

 

(c)

any other document designated as an Acquisition Document by the Agent and the
Company.

 

Acquisition Purpose means any of the purposes set out in paragraph (a) of
Clause 3.1 (Purpose).

 

Additional Borrower means a company which becomes an Additional Borrower in
accordance with Clause 29 (Changes to the Obligors).

 

Additional Guarantor means StarTek, StarTek Philippines and any other company
which becomes an Additional Guarantor in accordance with Clause 29 (Changes to
the Obligors).

 

Additional Obligor means an Additional Borrower or an Additional Guarantor.

 

Adjusted Leverage has the meaning given to that term in Clause 22.1 (Financial
definitions).

 

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

Agent's Spot Rate of Exchange means the Agent's spot rate of exchange for the
purchase of the relevant currency with US dollars in the Singapore foreign
exchange market at or about 11.00 a.m. on a particular day.

 

Agreed Security Principles means the principles set out in Schedule 11 (Agreed
Security Principles).

 

Alternative Market Disruption Event has the meaning given to that term in Clause
12.2 (Market disruption).

 

Alternative Reference Bank Rate has the meaning given to that term in Clause
12.3 (Alternative Reference Bank Rate).

 

Alternative Reference Banks means the principal London offices of the banks
listed in Schedule 12 (Alternative Reference Banks) or such other banks as may
be appointed by the Agent in consultation with the Parent.

 

3

--------------------------------------------------------------------------------

 

 

Annual Financial Statements has the meaning given to that term in Clause 21
(Information Undertakings).

 

Anti-Money Laundering Laws means all applicable laws (including those relating
to financial record-keeping and reporting) concerning money laundering,
terrorist or criminal financing, and including, without limitation, the Bank
Secrecy Act, 31 U.S.C. sections 5301 et seq.; Executive Order No. 13224 on
Terrorist Financing: Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism issued September 23, 2001,
as amended by Order 13268; the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 (aka the USA PATRIOT Act); Laundering of Monetary Instruments, 18
U.S.C. section 1956; Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957; and the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations, 31
C.F.R. Part 103.

 

Article 55 BRRD means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

Assignment Agreement means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

Attributable Cash and Cash Equivalent Investments means an amount calculated as
follows:

 

[image02.jpg]

 

Where:

 

 

A

is the Cash and Cash Equivalent Investments in the relevant Non-Wholly Owned
Entity which is freely and unconditionally available for distribution to the
shareholders of the applicable entity;

 

 

B

is the number of shares in the Non-Wholly Owned Entity held by a member of the
Group as at each date this calculation is made; and

 

 

C

is the total number of issued shares in the Non-Wholly Owned Entity as at each
date this calculation is made.

 

Auditors means one of PricewaterhouseCoopers, Ernst & Young, Grant Thornton,
KPMG or Deloitte & Touche or any other firm approved in advance by the Majority
Lenders (such approval not to be unreasonably withheld or delayed).

 

Australian Corporations Act means the Corporations Act 2001 (Cth).

 

Australian Obligor means an Obligor incorporated in Australia.

 

Australian PPSA means the Personal Property Securities Act 2009 (Cth).

 

Australian Tax Act means the Income Tax Assessment Act 1936 (Cth) and the Income
Tax Assessment Act 1997 (Cth), jointly, as applicable.

 

Australian Tax Consolidated Group means a “Consolidated Group” or an "MEC Group"
as defined in the Australian Tax Act.

 

4

--------------------------------------------------------------------------------

 

 

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

Availability Period means:

 

 

(a)

in relation to the Term Facility, the period from and including the date of this
Agreement to and including the last day of the Certain Funds Period;

 

 

(b)

in relation to the Revolving Facility (Original):

 

 

(i)

in respect of the Original RCF Amount, the period from and including the date of
this Agreement to and including the date which is 30 days prior to the
Termination Date; and

 

 

(ii)

in respect of the Upsized RCF Amount, the period from and including the
Effective Date to and including the date which is 30 days prior to the
Termination Date; and

 

 

(c)

in relation to the Revolving Facility (New Liquidity Facility) the period from
and including the Third Effective Date to and including the earlier of:

 

 

(i)

date which is 30 days prior to the Termination Date; and

 

 

(ii)

the date that any repayment of the Revolving Facility (New Liquidity Facility)
is required to be made pursuant to Clause 6.2(g) (Repayment of Revolving
Facility Loans).

 

Available Commitment means, in relation to a Facility, a Lender's Commitment
under that Facility minus (subject as set out below):

 

 

(a)

the amount of its participation in any outstanding Utilisations under that
Facility; and

 

 

(b)

in relation to any proposed Utilisation, the amount of its participation in any
other Utilisations that are due to be made under that Facility on or before the
proposed Utilisation Date.

 

For the purposes of calculating a Lender's Available Commitment in relation to
any proposed Utilisation under a Revolving Facility only, that Lender's
participation in any relevant Revolving Facility Loans that are due to be repaid
or prepaid on or before the proposed Utilisation Date shall not be deducted from
that Lender's applicable Revolving Facility Commitment.

 

Available Facility means, in relation to a Facility, the aggregate for the time
being of each Lender's Available Commitment in respect of that Facility.

 

Available Permitted Acquisitions Debt Cap has the meaning given to that term in
paragraph (f)(iii) of the definition of Permitted Acquisition.

 

Bail-In Action means the exercise of any Write-down and Conversion Powers.

 

Bail-In Legislation means:

 

 

(a)

in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

 

5

--------------------------------------------------------------------------------

 

 

 

(b)

in relation to any state other than such an EEA Member Country or (to the extent
that the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation.

 

Base Case Model means the financial model including profit and loss, balance
sheet and cash flow projections in agreed form relating to the Group (for these
purposes assuming completion of each Acquisition) in agreed form, each prepared
by the Company.

 

Base Reference Bank Rate means the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Agent at its request by the Base
Reference Banks as the rate at which the relevant Base Reference Bank could
borrow funds in the London interbank market, in the relevant currency for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period.

 

Base Reference Banks means the principal London office of such banks as may be
appointed by the Agent in consultation with the Company.

 

BBBEE Brief Note means the brief note relating to the BBBEE Restructuring as
delivered to the MLABs in form and substance satisfactory to the MLABs.

 

BBBEE Documents means the documents entered into in connection with the BBBEE
Restructuring and provided to the Lenders.

 

BBBEE Restructuring means the solvent corporate restructuring exercise in
respect of the shareholding in Aegis Outsourcing South Africa Proprietary
Limited in order to comply with the South African Broad-Based Black Economic
Empowerment initiative and related Code of Good Practice, as set out in BBBEE
Brief Note.

 

BHC Act Affiliate means, in respect of a person, its "affiliate" (as that term
is defined in, and interpreted in accordance with, 12 United States Code
1841(k)).

 

Borrower means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 29 (Changes to the Obligors).

 

Borrowings has the meaning given to that term in Clause 22.1 (Financial
definitions).

 

Break Costs means the amount (if any) by which:

 

 

(a)

the interest (excluding Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 

exceeds:

 

 

(b)

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 

6

--------------------------------------------------------------------------------

 

 

Budget means:

 

 

(a)

in relation to the period beginning on the Closing Date and ending on 31
December 2018, the Base Case Model in agreed form to be delivered by the Company
to the Agent pursuant to Clause 4.1 (Initial conditions precedent); and

 

 

(b)

in relation to any other period, any budget delivered by the Company to the
Agent in respect of that period pursuant to Clause 21.4 (Budget).

 

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Hong Kong, Singapore and in relation to any
date for payment or purchase of a currency the principal financial centre of the
country of that currency.

 

Capital Expenditure has the meaning given to that term in Clause 22.1 (Financial
definitions).

 

Capital Square Partners means CSP Management Limited, a private company
incorporated with limited liability under the laws of the Cayman Islands.

 

Cash means, at any time, cash in hand or at bank and (in the latter case)
credited to an account in the name of an member of the Group with an Acceptable
Bank and to which that member of the Group is alone (or together with other
Obligors) beneficially entitled and for so long as:

 

 

(a)

that cash is repayable on demand or within five days after that time;

 

 

(b)

repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

 

 

(c)

there is no Security over that cash except for Transaction Security or any
Permitted Security constituted by a netting or set-off arrangement entered into
by members of the Group in the ordinary course of their banking arrangements;

 

 

(d)

the cash is freely immediately (except as mentioned in paragraph (a) above)
available to be applied in repayment or prepayment of the Loans; and

 

 

(e)

that cash is denominated in US dollars, Australian dollars, British pounds
sterling, euros, Indian rupees, Malaysian Ringgit, Singapore dollars, South
African Rand or any other the lawful currency of a jurisdiction of incorporation
of a Material Company.

 

Cash Equivalent Investments means at any time:

 

 

(a)

certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

 

 

(b)

any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, Australia,
Singapore, Hong Kong, Japan, India, Switzerland, Germany or France or any
Acceptable Nation or by an instrumentality or agency of any of them having an
equivalent credit rating, maturing within one year after the relevant date of
calculation and not convertible or exchangeable to any other security;

 

 

(c)

commercial paper not convertible or exchangeable to any other security:

 

 

(i)

for which a recognised trading market exists;

 

7

--------------------------------------------------------------------------------

 

 

 

(ii)

issued by an issuer incorporated in the United States of America, the United
Kingdom, Australia, Singapore, Hong Kong, Japan, India, Switzerland, Germany or
France or any Acceptable Nation;

 

 

(iii)

which matures within one year after the relevant date of calculation; and

 

 

(iv)

which has a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investors Service Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

 

 

(d)

Sterling bills of exchange eligible for rediscount at the Bank of England and
accepted by an Acceptable Bank (or their dematerialised equivalent);

 

 

(e)

any investment in money market funds which (i) have a credit rating of either
A-1 or higher by Standard & Poor's Rating Services or F1 or higher by Fitch
Ratings Ltd or P-1 or higher by Moody's Investors Service Limited, (ii) which
invest substantially all their assets in securities of the types described in
paragraphs (a) to (c) above and (iii) can be turned into cash on not more than
30 days' notice; or

 

 

(f)

in relation to any member of the Group incorporated in India only, any
investment in money market funds or liquid mutual funds in India which (i) have
a credit rating from CRISIL of at least AA, (ii) which invest substantially all
their assets in securities of the types described in paragraphs (a) to (d) above
and (iii) can be turned into cash on demand.

 

 

(g)

any other debt security approved by the Majority Lenders,

 

in each case, denominated in U.S. Dollars, Sterling, Euro, Australian dollars,
Singapore Dollars, Hong Kong Dollars, Rupees or any other lawful currency of any
Relevant Jurisdiction to which any member of the Group is alone (or together
with other members of the Group beneficially entitled at that time and which is
not issued or guaranteed by any member of the Group or subject to any Security
(other than Security arising under the Transaction Security Documents).

 

Cashflow has the meaning given to that term in Clause 22.1 (Financial
definitions).

 

Certain Funds Period means the period commencing on the date of this Agreement
and ending on the earliest of:

 

 

(a)

the Closing Date;

 

 

(b)

23 November 2017 (or such later date as may be agreed between the Company and
the MLABs); and

 

 

(c)

the date of any written notice from any Obligor, any Investor or any Sponsor
Affiliate to the MLABs notifying the MLABs that:

 

 

(i)

the Company has withdrawn from the Acquisition;

 

 

(ii)

the process towards completion of the Acquisition has been terminated by the
Vendor(s); or

 

 

(iii)

the Acquisition Agreement has been terminated by a party to it.

 

8

--------------------------------------------------------------------------------

 

 

Certain Funds Utilisation means a Loan made or to be made under the Term
Facility during the Certain Funds Period where such Loan is to be made solely
for an Acquisition Purpose.

 

Change of Control means:

 

 

(a)

the Investors cease to have the power (whether by way of ownership of shares,
proxy, contract, agency or otherwise) to directly or indirectly:

 

 

(i)

cast, or control the casting of, 100% of the maximum number of votes that might
be cast at a general meeting of the Holdco;

 

 

(ii)

appoint or remove all, or the majority, of the directors or other equivalent
officers of Holdco; or

 

 

(iii)

give directions with respect to the operating and financial policies of Holdco
with which the directors or other equivalent officers of Holdco are obliged to
comply;

 

 

(b)

the Investors cease to hold (directly or indirectly) legally and beneficially
100% of the issued share capital of Holdco (excluding any part of that issued
share capital that carries no right to participate beyond a specified amount in
a distribution of either profits or capital);

 

 

(c)

Holdco ceases to have the power (whether by way of ownership of shares, proxy,
contract, agency or otherwise) to directly:

 

 

(i)

cast, or control the casting of, more than 50% of the maximum number of votes
that might be cast at a general meeting of StarTek;

 

 

(ii)

appoint or remove all, or the majority, of the directors or other equivalent
officers of StarTek; or

 

 

(iii)

give directions with respect to the operating and financial policies of StarTek
with which the directors or other equivalent officers of StarTek are obliged to
comply;

 

 

(d)

Holdco ceases to hold (directly) legally and beneficially more than 50% of the
issued share capital of StarTek (excluding any part of that issued share capital
that carries no right to participate beyond a specified amount in a distribution
of either profits or capital);

 

 

(e)

StarTek ceases to have the power (whether by way of ownership of shares, proxy,
contract, agency or otherwise) to directly:

 

 

(i)

cast, or control the casting of, 100% of the maximum number of votes that might
be cast at a general meeting of the Parent;

 

 

(ii)

appoint or remove all, or the majority, of the directors or other equivalent
officers of the Parent; or

 

 

(iii)

give directions with respect to the operating and financial policies of the
Parent with which the directors or other equivalent officers of the Parent are
obliged to comply; or

 

 

(f)

StarTek ceases to hold (directly) legally and beneficially 100% of the issued
share capital of the Parent (excluding any part of that issued share capital
that carries no right to participate beyond a specified amount in a distribution
of either profits or capital).

 

9

--------------------------------------------------------------------------------

 

 

 

(g)

the Parent ceases to have the power (whether by way of ownership of shares,
proxy, contract, agency or otherwise) to directly:

 

 

(i)

cast, or control the casting of, 100% of the maximum number of votes that might
be cast at a general meeting of the Company;

 

 

(ii)

appoint or remove all, or the majority, of the directors or other equivalent
officers of the Company; or

 

 

(iii)

give directions with respect to the operating and financial policies of the
Company with which the directors or other equivalent officers of the Company are
obliged to comply; or

 

 

(h)

the Parent ceases to hold (directly) legally and beneficially 100% of the issued
share capital of the Company (excluding any part of that issued share capital
that carries no right to participate beyond a specified amount in a distribution
of either profits or capital).

 

Charged Property means all of the assets of the Obligors which from time to time
are, or are expressed to be, the subject of the Transaction Security.

 

Claim means any claim, suit, action, proceeding, investigation, notice or
demand.

 

Clean-Up Date means:

 

 

(a)

(in relation to the Acquisition) the date falling 60 days after the Closing
Date; and

 

 

(b)

(in relation to any Permitted Acquisition falling with paragraph (f) of that
definition) the date falling 60 days after the date on which completion of the
Permitted Acquisition occurs.

 

Clean-Up Default means any Event of Default existing on or arising after the
Closing Date, other than an Event of Default which relates to:

 

 

(a)

Clause 25.1 (Non-payment); or

 

 

(b)

paragraph (a) of Clause 25.3 (Other obligations) to the extent that it relates
to a Clean Up Undertaking; or

 

 

(c)

Clause 25.6 (Insolvency), Clause 25.7 (Insolvency proceedings and Business
Rescue Proceedings), Clause 25.8 (Creditors' process) or Clause 25.11 (Cessation
of business).

 

Clean-Up Representation means any of the representations and warranties under
Clause 20 (Representations) (other than Clause 20.8 (Insolvency), Clause 20.19
(Security and Financial Indebtedness) and Clause 20.18 (Sanctions and Anti-Money
Laundering).

 

Clean-Up Undertaking means any of Clause 23.21 (Financial Indebtedness), Clause
23.15 (Negative pledge), Clause 23.18 (Loans or credit), Clause 23.20 (Dividends
and share redemption),or Clause 23.22 (Share capital).

 

Close-Out Netting means:

 

 

(a)

in respect of a Hedging Document based on a 1992 ISDA Master Agreement, any step
involved in determining the amount payable in respect of an Early Termination
Date (as defined in the 1992 ISDA Master Agreement) under section 6(e) of the
1992 ISDA Master Agreement before the application of any subsequent Set off (as
defined in the 1992 ISDA Master Agreement);

 

10

--------------------------------------------------------------------------------

 

 

 

(b)

in respect of a Hedging Document based on a 2002 ISDA Master Agreement, any step
involved in determining an Early Termination Amount (as defined in the 2002 ISDA
Master Agreement) under section 6(e) of the 2002 ISDA Master Agreement; and

 

 

(c)

in respect of a Hedging Document not based on an ISDA Master Agreement, any step
involved in a termination of the hedging transactions under that Hedging
Document pursuant to any provision of that Hedging Document which has a similar
effect to either provision referenced in paragraph (a) and paragraph (b) above.

 

Closing Date means the date on which completion of the Acquisition occurs in
accordance with the relevant provisions or steps of the Acquisition Agreement
and the Structure Memorandum.

 

Code means, at any date, the US Internal Revenue Code of 1986 (or any successor
legislation thereto), as amended from time to time, and the regulations
promulgated and the rulings issued thereunder, all as the same may be in effect
at such date.

 

Commercial Due Diligence Report means the commercial due diligence report dated
28 February 2017 prepared by KPMG relating to the Acquisition.

 

Commitment means a Term Facility Commitment or Revolving Facility Commitment.

 

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

 

Common Representative means a Peruvian entity acceptable to the Security Agent,
to be appointed as common representative under the Transaction Security
Documents governed by Peruvian law, as required by the applicable Peruvian Law
(Ley de la Garantía Mobiliaria).

 

Compliance Certificate means a certificate substantially in the form set out in
Schedule 8 (Form of Compliance Certificate).

 

Conditions Subsequent (Phase 1) Deadline means the date falling three Business
Days after the Closing Date.

 

Conditions Subsequent (Phase 1) Obligor means the Target.

 

Conditions Subsequent (Phase 2) Deadline means the date falling 30 days after
the Closing Date.

 

Conditions Subsequent (Phase 2) Obligors means:

 

 

(a)

Aegis Netherlands II B.V.;

 

 

(b)

Aegis Outsourcing UK Limited;

 

 

(c)

Main Street 741 Proprietary Limited; and

 

 

(d)

Aegis Outsourcing South Africa Proprietary Limited.

 

Conditions Subsequent (Phase 3) Deadline means the date falling 45 days after
the Closing Date.

 

Conditions Subsequent (Phase 3) Obligors means:

 

 

(a)

Aegis BPO Services Australia Holdings Pty Ltd;

 

 

(b)

Startek Australia Pty Ltd (formerly called Aegis Services Australia Pty Ltd);
and

 

11

--------------------------------------------------------------------------------

 

 

 

(c)

Aegis Peru S.A.C.

 

Conditions Subsequent (Phase 3) Security Provider means Aegis Argentina S.A.

 

Confidential Information means all information relating to any Obligor, the
Group, the Target Group, the Finance Documents or a Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or a Facility
from either:

 

 

(a)

any member of the Group, any member of the Target Group or any of its advisers;
or

 

 

(b)

another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any member of the Target
Group or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

 

(i)

is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 47 (Confidentiality); or

 

 

(ii)

is identified in writing at the time of delivery as non-confidential by any
member of the Group or any member of the Target Group or any of its advisers; or

 

 

(iii)

is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group or the Target Group and
which, in either case, as far as that Finance Party is aware, has not been
obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

 

Confidentiality Undertaking means a confidentiality undertaking substantially in
a recommended form of the LMA as set out in Schedule 9 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Company and
the Agent.

 

Confirmation Deed has the meaning given to it in the First Amendment Agreement.

 

Covered Entity means:

 

 

(a)

a "covered entity" as that term is defined in, and interpreted in accordance
with, 12 Code of Federal Regulations § 252.82(b);

 

 

(b)

a "covered bank" as that term is defined in, and interpreted in accordance with,
12 Code of Federal Regulations § 47.3(b); or

 

 

(c)

a "covered FSI" as that term is defined in, and interpreted in accordance with,
12 Code of Federal Regulations § 382.2(b).

 

CRISIL means CRISIL Limited (India).

 

12

--------------------------------------------------------------------------------

 

 

CSP Alpha Group means:

 

 

(a)

(prior to the Closing Date) the Parent, the Company and each of their respective
Subsidiaries for the time being; and

 

 

(b)

(at any time on or after the Closing Date) the Parent, the Company, the Target,
and each of their respective Subsidiaries for the time being.

 

CTA means the Corporation Tax Act 2009.

 

Customer Calls Report means the customer calls report dated 3 October 2017
prepared by KPMG relating to the Acquisition.

 

Debt means the Loan Debt and the Hedging Debt.

 

Debt Purchase Transaction means, in relation to a person, a transaction where
such person:

 

 

(a)

purchases by way of assignment or transfer;

 

 

(b)

enters into any sub-participation in respect of; or

 

 

(c)

enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

 

any Commitment or amount outstanding under this Agreement.

 

Debt Service Account means an account denominated in US$:

 

 

(a)

held in Singapore by the Company with the Agent;

 

 

(b)

identified in a certificate from the Company to the Agent as a Debt Service
Account; and

 

 

(c)

subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Security Agent,

 

(as the same may be redesignated, substituted or replaced from time to time).

 

Debt Service Amount means:

 

 

(a)

on and from 19 May 2020 to and including 31 May 2021, zero;

 

 

(b)

on any other date, an amount equal to the aggregate interest payable on the next
Interest Payment Date after such date under Clause 10.2 (Payment of interest).

 

Default means an Event of Default or any event or circumstance specified in
Clause 25 (Events of Default) which would (with the expiry of a grace period,
the lapse of time, the giving of notice, the making of any determination under
the Finance Documents or any combination of any of the foregoing) be an Event of
Default.

 

Default Increase Confirmation means a confirmation substantially in the form set
out in Schedule 16 (Form of Default Increase Confirmation).

 

Default Increase Lender has the meaning given to that term in Clause 2.3
(Default Increase).

 

13

--------------------------------------------------------------------------------

 

 

Defaulting Lender means any Lender (other than a Lender which is a Sponsor
Affiliate):

 

 

(a)

which has failed to make its participation in a Loan available (or has notified
the Agent or the Company (which has notified the Agent) that it will not make
its participation in a Loan available) by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders' participation);

 

 

(b)

which has otherwise rescinded or repudiated a Finance Document; or

 

 

(c)

with respect to which an Insolvency Event has occurred and is continuing,

 

unless, in the case of paragraph (a) above:

 

 

(i)

its failure to pay is caused by:

 

 

(A)

administrative or technical error; or

 

 

(B)

a Disruption Event; and

 

payment is made within three Business Days of its due date; or

 

 

(ii)

the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

 

Default Right has the meaning given to that term in, and shall be interpreted in
accordance with, 12 Code of Federal Regulations §§ 252.81, 47.2 or 382.1, as
applicable.

 

Delegate means any delegate, agent, attorney, co-trustee or co-security agent
appointed by the Security Agent.

 

Disclosure Letter has the meaning given to that term in the Acquisition
Agreement.

 

Disposal has the meaning given to that term in Clause 8.2 (Disposal, Insurance
and Acquisition Proceeds and Excess Cashflow).

 

Distress Event means:

 

 

(a)

an Acceleration Event; or

 

 

(b)

the enforcement of any Transaction Security.

 

Disruption Event means either or both of:

 

 

(a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

 

(b)

the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 

 

(i)

from performing its payment obligations under the Finance Documents; or

 

 

(ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

14

--------------------------------------------------------------------------------

 

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

Dormant Subsidiary means Aegis Europe Holdings Limited, Aegis Americas Inc.,
Multiple Stories Pty. Ltd., Aegis Holidays Malaysia Sdn Bhd, Preferential
Procurement Solutions Pty Ltd..

 

Dutch Civil Code means the Burgerlijk Wetboek of The Netherlands.

 

Dutch Obligor means an Obligor incorporated under Netherlands law.

 

Early Termination Date means an "Early Termination Date" (as defined in the
relevant Hedging Document).

 

EEA Member Country means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

Effective Date has the meaning given to it in the First Amendment Agreement.

 

Employee Plan means an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which an Obligor or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4062 of ERISA be deemed to be) an
"employer" as defined in Section 3(5) of ERISA.

 

Enforcement Action means:

 

 

(a)

in relation to any Debt:

 

 

(i)

the acceleration of any Debt or the making of any declaration that any Debt is
prematurely due and payable (other than as a result of it becoming unlawful for
a Lender to perform its obligations under, or of any voluntary or mandatory
prepayment arising under, the Finance Documents);

 

 

(ii)

the making of any declaration that any Debt are payable on demand;

 

 

(iii)

the making of a demand in relation to a Debt that is payable on demand;

 

 

(iv)

the making of any demand against any Obligor in relation to Guarantee
Liabilities of that Obligor;

 

 

(v)

the exercise of any right to require any Obligor to acquire any Debt (including
exercising any put or call option against any Obligor for the redemption or
purchase of any Debt);

 

 

(vi)

the exercise of any right of set-off, account combination or payment netting
against any Obligor in respect of any Debt other than the exercise of any such
right:

 

 

(A)

as Close-Out Netting by a Hedge Counterparty;

 

 

(B)

as Payment Netting by a Hedge Counterparty; and

 

 

(C)

as Inter-Hedging Agreement Netting by a Hedge Counterparty; and

 

 

(vii)

the suing for, commencing or joining of any legal or arbitration proceedings
against any Obligor to recover any Debt;

 

15

--------------------------------------------------------------------------------

 

 

 

(b)

the premature termination or close-out of any hedging transaction under any
Hedging Document;

 

 

(c)

the taking of any steps to enforce or require the enforcement of any Transaction
Security (including the crystallisation of any floating charge forming part of
the Transaction Security);

 

 

(d)

the entering into of any composition, compromise, assignment or arrangement with
any Obligor which owes any Debt, or has given any Security, guarantee or
indemnity or other assurance against loss in respect of the Debt (other than any
action permitted under Clause 27 (Changes to the Lenders)☒;or

 

 

(e)

the petitioning, applying or voting for, or the taking of any steps (including
the appointment of any liquidator, receiver, administrator or similar officer)
in relation to, the winding up, dissolution, administration or reorganisation of
any Obligor which owes any Debt, or has given any Security, guarantee, indemnity
or other assurance against loss in respect of any of the Debt, or any of such
Obligor's assets or any suspension of payments or moratorium of any indebtedness
of any such Obligor, or any analogous procedure or step in any jurisdiction,

 

except that the following shall not constitute Enforcement Action:

 

 

(i)

the taking of any action falling within paragraphs ☒(a)(vii) or (e) above which
is necessary (but only to the extent necessary) to preserve the validity,
existence or priority of claims in respect of Debt, including the registration
of such claims before any court or governmental authority and the bringing,
supporting or joining of proceedings to prevent any loss of the right to bring,
support or join proceedings by reason of applicable limitation periods; or

 

 

(ii)

a Hedge Counterparty bringing legal proceedings against any person solely for
the purpose of:

 

 

(A)

obtaining injunctive relief (or any analogous remedy outside England and Wales)
to restrain any actual or putative breach of any Hedging Document to which it is
party;

 

 

(B)

obtaining specific performance (other than specific performance of an obligation
to make a payment) with no claim for damages; or

 

 

(C)

requesting judicial interpretation of any provision of any Hedging Document to
which it is party with no claim for damages.

 

Environment means the environment, natural resources, humans, animals, plants
and all other living organisms including the ecological systems of which they
form part and the following media:

 

 

(a)

air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

 

 

(b)

water (including, without limitation, territorial, coastal and inland waters,
water vapour, drinking water supply, water under or within land and water in
drains and sewers and water in any man-made or natural structures); and

 

 

(c)

land (including, without limitation, land under water).

 

Environmental Claim means any Claim by any person in respect of any
Environmental Law.

 

16

--------------------------------------------------------------------------------

 

 

Environmental Law means any applicable law or regulation which relates to:

 

 

(a)

the pollution or protection of the Environment;

 

 

(b)

human or animal health or safety;

 

 

(c)

the conditions of the workplace;

 

 

(d)

vibration, noise, odour or mould; or

 

 

(e)

the generation, handling, storage, use, release or spillage of any substance
(including gases, liquids and solids) which, alone or in combination with any
other, is capable of causing harm to the Environment, including, without
limitation, any waste.

 

Environmental Permits means any permit and other Authorisation and the filing of
any notification, report or assessment issued or required under or pursuant to
any Environmental Law.

 

ERISA means, at any date, the United States Employee Retirement Income Security
Act of 1974 (or any successor legislation thereto) as amended from time to time,
and the regulations promulgated and rulings issued thereunder, all as the same
may be in effect at such date.

 

ERISA Affiliate means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed at any relevant time to be a
single employer with an Obligor, pursuant to Section 414(b), (c), (m) or (o) of
the Code or Section 4001 of ERISA.

 

ERISA Event means

 

 

(a)

any reportable event, as defined in Section 4043 of ERISA, with respect to an
Employee Plan, as to which PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified of such event;

 

 

(b)

the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, or the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;

 

 

(c)

the institution of proceedings under Section 4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Employee
Plan;

 

 

(d)

any failure by any Employee Plan to satisfy the minimum funding requirements of
Sections 412 and 430 of the Code or Section 302 of ERISA applicable to such
Employee Plan, in each case whether or not waived;

 

 

(e)

the failure to make a required contribution under Section 412 or 430 of the Code
to any Employee Plan that would result in the imposition of an encumbrance or at
any time prior to date hereof, a filing under Section 412 of the Code or Section
302 of ERISA of any request for a minimum funding variance with respect to any
Employee Plan or Multiemployer Plan;

 

 

(f)

an engagement in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;

 

 

(g)

the complete or partial withdrawal of any Obligor or any ERISA Affiliate from a
Multiemployer Plan;

 

17

--------------------------------------------------------------------------------

 

 

 

(h)

an Obligor or an ERISA Affiliate incurring any liability under Title IV of ERISA
with respect to any Employee Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); and

 

 

(i)

a determination that any Employee Plan is, or is expected to be, in “at risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code).

 

EU Bail-In Legislation Schedule means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

Event of Default means any event or circumstance specified as such in Clause 25
(Events of Default).

 

Excess Cashflow has the meaning given to that term in Clause 22.1 (Financial
definitions).

 

Excess Closing Date Cash Balance means the amount of cash on the balance sheet
of the Target Group as at the Closing Date, less

 

 

(a)

US$10,000,000 (or its equivalent in other currencies); and

 

 

(b)

the aggregate amount of any payments made at any time pursuant to paragraph (d)
of the definition of Permitted Distribution,

 

provided that if such amount is a negative amount, the Excess Closing Date Cash
Balance will be deemed to be zero.

 

Excluded Swap Obligation means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guarantee of such Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.

 

Facility means the Term Facility or the Revolving Facility.

 

Facility Office means:

 

 

(a)

in respect of a Lender, the office or offices notified by that Lender to the
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days' written notice) as the office or
offices through which it will perform its obligations under this Agreement; or

 

 

(b)

in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.

 

FATCA means:

 

 

(a)

sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

18

--------------------------------------------------------------------------------

 

 

 

(b)

any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
anything referred to in paragraph (a) above; or

 

 

(c)

any agreement pursuant to the implementation of anything referred to in
paragraphs (a) or (b) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction.

 

FATCA Application Date means:

 

 

(a)

in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

 

 

(b)

in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA,

 

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.

 

FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction.

 

Fee Letter means:

 

 

(a)

any letter or letters dated on or about the date of this Agreement, and from
time to time, between the MLABs and the Company (or the Agent and the Company or
the Security Agent and the Company) setting out any of the fees referred to in
Clause 13 (Fees);

 

 

(b)

any agreement setting out fees payable to a Finance Party referred to in Clause
2.2 (Increase) or 2.3 (Default Increase) of this Agreement or under any other
Finance Document;

 

 

(c)

any letter or agreement setting out any fees payable to any of the Finance
Parties in connection with the Second Amendment Agreement; and

 

 

(d)

any letter or agreement setting out any fees payable to any of the Finance
Parties in connection with the Third Amendment Agreement or the Revolving
Facility (New Liquidity Facility).

 

Finance Document means this Agreement (as amended by the Third Amendment
Agreement), any Accession Deed, any Compliance Certificate, any Fee Letter, any
Hedging Document, the Hedging Letter, the Mandate Letter, any Resignation
Letter, any Selection Notice, any Transaction Security Document, any Utilisation
Request, the First Amendment Agreement, the Second Amendment Agreement, the
Third Amendment Agreement, each Supplemental Security Document, each Second
Supplemental Security Document, each Confirmation Deed, each Second Confirmation
Deed and any other document designated as a "Finance Document" by the Agent and
the Company provided that where the term "Finance Document" is used in, and
construed for the purposes of, this Agreement, a Hedging Document shall be a
Finance Document only for the purposes of:

 

 

(a)

the definition of "Guarantee Liabilities";

 

 

(b)

the definition of "Material Adverse Effect";

 

19

--------------------------------------------------------------------------------

 

 

 

(c)

paragraph (a) of the definition of "Permitted Transaction";

 

 

(d)

the definition of "Transaction Document";

 

 

(e)

the definition of "Transaction Security Document";

 

 

(f)

paragraph (a)(iv) of Clause 1.2 (Construction);

 

 

(g)

Clause 19 (Guarantee and Indemnity); and

 

 

(h)

Clause 25 (Events of Default) (other than Clause 25.23 (Acceleration)).

 

Finance Lease means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease.

 

Finance Party means the Agent, a Hedge Counterparty, a Lender, each MLAB, the
Security Agent or the Secondary Security Agent, provided that where the term
"Finance Party" is used in, and construed for the purposes of, this Agreement, a
Hedge Counterparty shall be a Finance Party only for the purposes of:

 

 

(a)

the definition of "Secured Parties";

 

 

(b)

paragraph (a)(i) of Clause 1.2 (Construction);

 

 

(c)

paragraph (c) of the definition of "Material Adverse Effect";

 

 

(d)

Clause 19 (Guarantee and Indemnity);

 

 

(e)

Clause 37.2(c) (Notification of prescribed events); and

 

 

(f)

Clause 38 (Conduct of Business by the Finance Parties).

 

Financial Due Diligence Report means the financial due diligence report dated 21
September 2017 prepared by KPMG relating to the Acquisition.

 

Financial Indebtedness means any indebtedness for or in respect of:

 

 

(a)

moneys borrowed and debit balances at banks or other financial institutions;

 

 

(b)

any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);

 

 

(c)

any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument;

 

 

(d)

the amount of any liability in respect of Finance Leases;

 

 

(e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirement for de-recognition
under the Accounting Principles);

 

 

(f)

any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that Treasury Transaction, that
amount) shall be taken into account);

 

20

--------------------------------------------------------------------------------

 

 

 

(g)

any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of (i) an underlying liability of an entity
which is not a member of the Group which liability would fall within one of the
other paragraphs of this definition or (ii) any liabilities of any member of the
Group relating to any post-retirement benefit scheme;

 

 

(h)

any amount raised by the issue of shares which are redeemable (other than at the
option of the issuer) before the Termination Date or are otherwise classified as
borrowings under the Accounting Principles);

 

 

(i)

any amount of any liability under an advance or deferred purchase agreement if
(i) one of the primary reasons behind entering into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 180 days after the date of supply;

 

 

(j)

any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and

 

 

(k)

the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above.

 

Financial Quarter has the meaning given to that term in Clause 22.1 (Financial
definitions).

 

Financial Year has the meaning given to that term in Clause 22.1 (Financial
definitions).

 

First Amendment Agreement means the amendment agreement dated 31 January 2019
between, among others, the Company and the Agent.

 

First Equity Injection has the meaning given to it in Clause 23.38(i)(i)
(Conditions subsequent).

 

Foreign Public Official means an individual who:

 

 

(a)

holds a legislative, administrative or judicial position of any kind, whether
appointed or elected, of a country or territory outside the United Kingdom (or
any subdivision of such a country or territory);

 

 

(b)

exercises a public function:

 

 

(i)

for or on behalf of a country or territory outside the United Kingdom (or any
subdivision of such a country or territory), or

 

 

(ii)

for any public agency or public enterprise of that country or territory (or
subdivision); or

 

 

(c)

is an official or agent of a public international organisation.

 

Fraudulent Transfer Law means any applicable United States bankruptcy and State
fraudulent transfer and conveyance statute and any related case law, and terms
used in Clause 19.11(c) (US Guarantor Guarantee Limitations) are to be construed
in accordance with the Fraudulent Transfer Laws.

 

Funds Flow Statement means a funds flow statement in agreed form.

 

21

--------------------------------------------------------------------------------

 

 

Group means:

 

 

(a)

(prior to the Closing Date) the Parent, the Company and each of their respective
Subsidiaries for the time being;

 

 

(b)

(at any time on or after the Closing Date) the Parent, the Company, the Target,
and each of their respective Subsidiaries for the time being; and

 

 

(c)

(at any time on or after the Second Effective Date) StarTek, the Parent, the
Company, the Target, and each of their respective Subsidiaries for the time
being.

 

Group Chief Executive Officer means the chief executive officer of the Group,
having responsibility for all members of the Group.

 

Group Structure Chart means the group structure chart in the agreed form.

 

Guarantee Liabilities means, in relation to an Obligor, the liabilities under
the Finance Documents (present or future, actual or contingent and whether
incurred solely or jointly) it may have to a Lender or a Hedge Counterparty or
another Obligor as or as a result of its being a guarantor or surety (including,
without limitation, liabilities arising by way of guarantee, indemnity,
contribution or subrogation and in particular any guarantee or indemnity arising
under or in respect of the Finance Documents).

 

Guarantor means an Original Guarantor or an Additional Guarantor, unless it has
ceased to be a Guarantor in accordance with Clause 29 (Changes to the Obligors).

 

Guarantor Coverage Test means the obligation of the Company under Clause 23.35
(Guarantors).

 

Hedge Counterparty means a person that accedes to this Agreement as a Hedge
Counterparty in accordance with Clause 27.8 (Accession of Hedge Counterparties).

 

Hedging Debt means all liabilities payable to a Hedge Counterparty under or in
connection with any Hedging Document.

 

Hedging Document means any document entered into between the Company and a Hedge
Counterparty for the purpose of implementing the hedging strategy required by
the Hedging Letter.

 

Hedging Letter means the letter dated on or before the date of this Agreement
and made between the Company, the MLABs and the Agent describing the hedging
arrangements to be entered into in respect of the interest rate and currency
liabilities of the Company in relation to the Term Facility.

 

Holdco means CSP Alpha Holdings Parent Pte. Ltd., a company incorporated in
Singapore with registration number 201725081Z and registered office at 160
Robinson Road, #10-01 Singapore Business Federation Centre, Singapore 068914.

 

Holding Account means an account:

 

 

(a)

held in Singapore by the Company with the Agent;

 

 

(b)

identified in a certificate from the Company to the Agent as a Holding Account;
and

 

 

(c)

subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Security Agent,

 

(as the same may be redesignated, substituted or replaced from time to time).

 

22

--------------------------------------------------------------------------------

 

 

Holding Company means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

IFRS means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

Impaired Agent means the Agent at any time when:

 

 

(a)

has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 

 

(b)

the Agent otherwise rescinds or repudiates a Finance Document;

 

 

(c)

(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a),
(b) or (c) of the definition of "Defaulting Lender"; or

 

 

(d)

an Insolvency Event has occurred and is continuing with respect to the Agent;

 

unless, in the case of paragraph (a) above:

 

 

(i)

its failure to pay is caused by:

 

 

(A)

administrative or technical error; or

 

 

(B)

a Disruption Event; and

 

payment is made within three Business Days of its due date; or

 

 

(ii)

the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

 

Increase Confirmation means a confirmation substantially in the form set out in
Schedule 13 (Form of Increase Confirmation).

 

Increase Lender has the meaning given to that term in Clause 2.2 (Increase).

 

Indirect Tax means:

 

 

(a)

any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

 

 

(b)

any goods and services tax, consumption tax, value added tax or any other tax of
a similar nature, whether imposed in a member state of the European Union in
substitution for, or levied in addition to, such tax referred to in paragraph
(a) above,

 

 

(c)

any other tax (of similar nature to the above) imposed elsewhere outside the
European Union.

 

Information Memorandum means the document in the form approved by the Company
concerning the Original Obligors and the Target Group which, at the request of
the Company and on its behalf was prepared in relation to this transaction and
distributed by the MLABs after the date of this Agreement.

 

Information Package means the Reports and the Base Case Model.

 

23

--------------------------------------------------------------------------------

 

 

Insolvency Event in relation to an entity means that the entity:

 

 

(a)

is dissolved (other than pursuant to a consolidation, amalgamation or merger);

 

 

(b)

becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due or, in the case of
any Obligor incorporated in South Africa, is deemed to be unable, in terms of
section 345 of the Companies Act 61 of 1973 of South Africa, to pay its debts
generally or is "financially distressed" (as defined in the South African
Companies Act) and, in each case, that Finance Party is under a public
insolvency, bankruptcy or governmental proceeding or process that is not
dismissed, discharged, stayed or restrained, in each case, within 30 days of the
institution or presentation thereof;

 

 

(c)

makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 

 

(d)

institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a public proceeding seeking a
judgment of insolvency or bankruptcy or the commencement of business rescue
proceedings or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation or the commencement of business rescue proceedings by
it or such regulator, supervisor or similar official;

 

 

(e)

has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or the commencement of business rescue proceedings or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors' rights, or a petition is presented for its winding-up or liquidation
or the commencement of business rescue proceedings, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition is public and instituted or presented by a person or entity not
described in paragraph (d) above and:

 

 

(i)

results in a judgment of insolvency or bankruptcy, or the commencement of
business rescue proceedings or the entry of an order for relief or the making of
an order for its winding-up or liquidation or the commencement of business
rescue proceedings; or

 

 

(ii)

is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

 

 

(f)

has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger) or to authorise
the commencement of any business rescue proceedings;

 

 

(g)

seeks or becomes subject to the public appointment of an administrator, judicial
manager, provisional liquidator, conservator, receiver, trustee, custodian,
business rescue practitioner or other similar official for it or for all or
substantially all its assets (other than, for so long as it is required by law
or regulation not to be publicly disclosed, any such appointment which is to be
made, or is made, by a person or entity described in paragraph (d) above);

 

 

(h)

has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

24

--------------------------------------------------------------------------------

 

 

 

(i)

causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (g) above; or

 

 

(j)

takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

 

Intellectual Property means:

 

 

(a)

any patents, trade marks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, knowhow and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and

 

 

(b)

the benefit of all applications and rights to use such assets of each member of
the Group (which may now or in the future subsist).

 

Inter-Hedging Agreement Netting means the exercise of any right of set-off,
account combination, close-out netting or payment netting (whether arising out
of a cross agreement netting agreement or otherwise) by a Hedge Counterparty
against liabilities owed to an Obligor by that Hedge Counterparty under a
Hedging Document in respect of Hedging Debt owed to that Hedge Counterparty by
that Obligor under another Hedging Document.

 

Interest Payment Date means the last day of an Interest Period.

 

Interest Period means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest).

 

Interpolated Screen Rate means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:

 

 

(a)

the applicable Screen Rate for the relevant currency for the longest period (for
which that Screen Rate is available) which is less than the Interest Period of
that Loan; and

 

 

(b)

the applicable Screen Rate for the relevant currency for the shortest period
(for which that Screen Rate is available) which exceeds the Interest Period of
that Loan,

 

each as of the Specified Time on the Quotation Day.

 

Investment Company has the meaning given to it in the United States Investment
Company Act of 1940.

 

Investors means:

 

 

(a)

Capital Square Partners; and

 

 

(b)

funds or limited partnerships managed or advised by, or which is a Related Fund
of, Capital Square Partners.

 

25

--------------------------------------------------------------------------------

 

 

ISDA Master Agreement means each of the 1992 ISDA Master Agreement and the 2002
ISDA Master Agreement.

 

Joint Venture means any joint venture entity, whether a company, unincorporated
firm, undertaking, association, joint venture or partnership or any other
entity.

 

Legal Due Diligence Report means:

 

 

(a)

the consolidated legal due diligence report dated 22 September 2017 prepared by
Shardul Amarchand Mangaldas & Co relating to the Acquisition; and

 

 

(b)

the legal due diligence report dated 27 April 2017 prepared by Shardul Amarchand
Mangaldas & Co summarising the results of due diligence undertaken by Dr. Saud
Al-Ammari Law Firm relating to Contact Centre Company and the Acquisition

 

Legal Opinion means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 29 (Changes to the Obligors).

 

Legal Reservations means:

 

 

(a)

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

 

(b)

the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;

 

 

(c)

the principle that, in certain circumstances, security granted by way of a fixed
charge may be recharacterised as a floating charge;

 

 

(d)

similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

 

(e)

any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.

 

Lender means:

 

 

(a)

any Original Lender; and

 

 

(b)

any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with Clause 2.2 (Increase), 2.3 (Default
Increase) or Clause 27 (Changes to the Lenders),

 

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

 

LIBOR means, in relation to any Loan:

 

 

(a)

the applicable Screen Rate;

 

 

(b)

(if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan; or

 

26

--------------------------------------------------------------------------------

 

 

 

(c)

if:

 

 

(i)

no Screen Rate is available for the currency of that Loan; or

 

 

(ii)

no Screen Rate is available for the Interest Period of that Loan and it is not
possible to calculate an Interpolated Screen Rate for that Loan,

 

the Base Reference Bank Rate,

 

as of, in the case of paragraphs (a) and (c) above, the Specified Time on the
Quotation Day for the currency of that Loan and for a period equal in length to
the Interest Period of that Loan and, if that rate is less than zero, LIBOR
shall be deemed to be zero.

 

Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods
Act 1984.

 

Liquidity Cover has the meaning given to it in paragraph (e) (Liquidity Cover)
of Clause 22.2 (Financial condition).

 

LMA means the Loan Market Association.

 

Loan means a Term Loan or a Revolving Facility Loan.

 

Loan Debt means all liabilities payable or owing by the Obligors to the Finance
Parties under or in connection with the Finance Documents (other than under or
in connection with any Hedging Document).

 

Major Default means any circumstances constituting a Default under any of Clause
25.1 (Non-payment), Clause 25.3 (Other obligations) insofar as it relates to a
breach of any Major Undertaking, Clause 25.4 (Misrepresentation) insofar as it
relates to a breach of any Major Representation, Clause 25.5 (Cross default),
Clause 25.6 (Insolvency), Clause 25.7 (Insolvency proceedings and Business
Rescue Proceedings), Clause 25.8 (Creditors' process), Clause 25.9 (Unlawfulness
and invalidity), Clause 25.11 (Cessation of business), Clause 25.15
(Expropriation), Clause 25.16 (Repudiation and rescission of agreements), Clause
25.17 (Litigation) or Clause 25.19 (Material adverse change), in each case with
respect to the Parent or the Company only and such that any reference to
"Obligor", "member of the Group" or "Security Provider" shall be limited to a
reference to the Parent or the Company only.

 

Major Representation means a representation or warranty under any of Clause 20.2
(Status) to Clause 20.6(a) (Validity and admissibility in evidence) inclusive,
Clause 20.13 (No proceedings pending or threatened), Clause 20.14 (No breach of
laws), Clause 20.17 (Anti-corruption law) to Clause 20.20 (Ranking) inclusive,
Clause 20.27 (Acquisition Documents, disclosures and other documents) and Clause
20.30 (Holding Companies) , in each case with respect to the Parent or the
Company only and such that any reference to "Obligor", "member of the Group" or
"Security Provider" shall be limited to a reference to the Parent or the Company
only.

 

Major Undertaking means an undertaking or covenant only under any of Clauses
23.5 (Sanctions, Anti-Corruption and Anti-Money Laundering) 23.7 (Merger), 23.9
(Acquisitions) to 23.11 (Holding Companies) inclusive, 23.14 (Acquisition
Documents), 23.15 (Negative pledge), 23.16 (Disposals), 23.18 (Loans or credit),
23.19 (No guarantees or indemnities) 23.20 (Dividends and share redemption),
23.21 (Financial Indebtedness) and 23.29 (Amendments) , in each case with
respect to the Parent or the Company only and such that any reference to
"Obligor", "member of the Group" or "Security Provider" shall be limited to a
reference to the Parent or the Company only.

 

27

--------------------------------------------------------------------------------

 

 

Majority Lenders means:

 

 

(a)

(for the purposes of paragraph (a) of Clause 46.1 (Required consents) in the
context of a waiver in relation to a proposed Utilisation of a Revolving
Facility), a Lender or Lenders whose relevant Revolving Facility Commitments
aggregate more than 66 2/3% of the Total Revolving Facility Commitments
(Original) or the Total Revolving Facility Commitments (New Liquidity Facility)
(as applicable); and

 

 

(b)

(in any other case), a Lender or Lenders whose Commitments aggregate more than
662/3% of the Total Commitments (or, if the Total Commitments have been reduced
to zero, aggregated more than 662/3% of the Total Commitments immediately prior
to that reduction).

 

Mandate Letter means the certain funds mandate letter originally dated 23 May
2017 between DBS Bank Ltd., ING Bank N.A., Singapore Branch, Standard Chartered
Bank and the Company (as may be amended and/or restated from time to time).

 

Mandatory Prepayment Account means an interest-bearing account:

 

 

(a)

held in Singapore by the Company with the Agent;

 

 

(b)

identified in a certificate from the Company to the Agent as a Mandatory
Prepayment Account;

 

 

(c)

subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Agent and Security Agent; and

 

 

(d)

from which no withdrawals may be made by any members of the Group except as
contemplated by this Agreement,

 

(as the same may be redesignated, substituted or replaced from time to time).

 

Margin means in the case of each Loan, 4.50% per annum, but if:

 

 

(b)

no Default has occurred and is continuing;

 

 

(c)

a period of 12 Months has expired since the first Utilisation Date

 

 

(d)

following the Second Effective Date, the Company has delivered a Compliance
Certificate pursuant to Clause 21.2 (Provision and contents of Compliance
Certificate) in respect of StarTek's Quarterly Financial Statements for the
Financial Quarter ending on 31 March 2021; and

 

 

(e)

the Adjusted Leverage in respect of the most recently completed Relevant Period
is within a range set out below,

 

then the Margin for each Loan will be the percentage per annum set out below in
the column opposite that range:

 

Adjusted Leverage

Margin % p.a.

More than or equal to 3.00:1

4.50

Less than 3.00:1 but greater than or equal to 2.50:1

4.25

Less than 2.50:1 but greater than or equal to 2.00:1

4.00

Less than 2.00:1

3.75

 

28

--------------------------------------------------------------------------------

 

 

However:

 

 

(i)

any increase or decrease in the Margin for a Loan shall take effect on the date
(the reset date) which is five Business Days after the date of receipt by the
Agent of the Compliance Certificate for that Relevant Period pursuant to
Clause 21.2 (Provision and contents of Compliance Certificate);

 

 

(ii)

if, following receipt by the Agent of the Compliance Certificate related to the
relevant Annual Financial Statements, that Compliance Certificate shows that a
higher Margin should have applied during a certain period, then paragraph (b) of
Clause 10.2 (Payment of interest) shall apply and the Margin for that Loan shall
be the percentage per annum determined using the table above and the revised
ratio of the Adjusted Leverage calculated using the figures in that Compliance
Certificate;

 

 

(iii)

while a Default is continuing, the Margin for each Loan shall be 4.50% per
annum; and

 

 

(iv)

for the purpose of determining the Margin, the Adjusted Leverage and Relevant
Period shall be determined in accordance with Clause 22.1 (Financial
definitions).

 

Margin Regulations means Regulations U and X issued by the Board of Governors of
the United States Federal Reserve System.

 

Margin Stock means “margin stock” or “margin securities” as defined in the
Margin Regulations.

 

Material Adverse Effect means a material adverse effect on:

 

 

(a)

the business, operations, property or condition (financial or otherwise) of any
Borrower, the Obligors taken as a whole, any member of the Group which satisfies
the requirement of paragraph (c) of the definition of Material Company or the
Group taken as a whole; or

 

 

(b)

the ability of an Obligor to perform its material obligations under the Finance
Documents; or

 

 

(c)

the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents.

 

Material Company means, at any time:

 

 

(a)

an Obligor;

 

 

(b)

the Target; or

 

 

(c)

a member of the Group (other than an Obligor or a Target) which has earnings
before interest, tax, depreciation and amortisation calculated on the same basis
as EBITDA (as defined in Clause 22.1 (Financial definitions)) representing 5% or
more of EBITDA, (as defined in Clause 22.1 (Financial definitions)) or has gross
assets or turnover (excluding intra-group items) representing 5% or more of the
gross assets or turnover of the Group, calculated on a consolidated basis.

 

29

--------------------------------------------------------------------------------

 

 

Compliance with the conditions set out in paragraph (c) above shall be
determined by reference to the most recent Compliance Certificate supplied by
the Company and/or the latest audited financial statements of that Subsidiary
(consolidated in the case of a Subsidiary which itself has Subsidiaries) and the
latest audited consolidated financial statements of the Group. However, if a
Subsidiary has been acquired since the date as at which the latest audited
consolidated financial statements of the Group were prepared, the financial
statements shall be deemed to be adjusted in order to take into account the
acquisition of that Subsidiary (that adjustment being certified by the Group's
Auditors as fairly representing of the revised EBITDA (as defined in Clause 22.1
(Financial definitions)), gross assets or turnover of the Group).

 

A report by the Auditors of the Company that a Subsidiary is or is not a
Material Company (other than a Target) may be requested by the Agent and shall,
in the absence of manifest error, be conclusive and binding on all Parties.

 

Mauritius Floating Charge means the Mauritius floating charge agreement to be
entered into pursuant to Clause 23.38 (Conditions subsequent) by the Target and
the Secondary Security Agent.

 

Mezzanine Borrower means CSP Alpha Co-Invest LP, an exempted limited partnership
established in the Cayman Islands.

 

Mezzanine Facility means the facility made available to the Mezzanine Borrower
pursuant to a facility agreement dated on or about the date of this Agreement
between, amongst others, the Mezzanine Borrower and Abraaj Credit B.V.

 

Mezzanine Purchase Option Letter means the buy-out side letter dated on or about
the date of this Agreement between among others Global Loan Agency Services
Limited as the Mezzanine Agent and DBS Bank Ltd. as the Senior Agent.

 

Minimum Balance means an amount equal to at least the sum of (a) US$5,000,000
(or its equivalent in other currencies) of Total Cash and Cash Equivalent
Investments and (b) the outstanding Revolving Facility Loans at the applicable
time.

 

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

 

(a)

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

 

(b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 

 

(c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

Multiemployer Plan means a "multiemployer plan" (as defined in Section 3(37) of
ERISA) that is subject to Title IV of ERISA contributed to for any employees of
an Obligor or any ERISA Affiliate.

 

30

--------------------------------------------------------------------------------

 

 

New Lender has the meaning given to that term in Clause 27 (Changes to the
Lenders).

 

New Shareholder Injections means:

 

 

(a)

(at any time prior to the StarTek Closing Date) the aggregate amount subscribed
for by Holdco for any Permitted Share Issue of the Parent after the Closing
Date;

 

 

(b)

(at any time on or after the StarTek Closing Date) the aggregate amount
subscribed for by the shareholders of StarTek for any Permitted Share Issue of
StarTek; or

 

 

(c)

any loan made by Holdco, the Investors or any of their Affiliates (other than a
member of the Group) to the Parent or StarTek after the Closing Date and on-lent
from the Parent or StarTek to the Company and in each case which is subject to
Transaction Security and subordinated under a Subordination Agreement.

 

Non-Consenting Lender has the meaning given to that term in Clause 46.5
(Replacement of Lender).

 

Non-Wholly Owned Entity means any member of the Group which is not wholly owned
by another member of the Group.

 

Notifiable Debt Purchase Transaction has the meaning given to that term in
paragraph (b) of Clause 28.2 (Disenfranchisement on Debt Purchase Transactions
entered into by Sponsor Affiliates).

 

Obligor means a Borrower or a Guarantor.

 

Obligors' Agent means the Company, appointed to act on behalf of each Obligor in
relation to the Finance Documents pursuant to Clause 2.5 (Obligors' Agent).

 

OECD means the Organisation for Economic Co-operation and Development.

 

OFAC means the Office of Foreign Assets Control of the US Department of the
Treasury.

 

Original Financial Statements means:

 

 

(a)

in relation to Target its standalone audited financial statements for its
Financial Year ended 31 March 2017;

 

 

(b)

in relation to each Material Company (other than any Material Company listed in
paragraph (c) below), its audited financial statements for its Financial Year
ended 31 March 2017; and

 

 

(c)

in relation to:

 

 

(i)

Aegis Peru S.A.C. and Contact Centre Company, its audited financial statements
for its Financial Year ended 31 December 2016; and

 

 

(ii)

In relation to StarTek and StarTek Philippines, its audited financial statements
for its Financial Year ended 31 December 2019.

 

Original Jurisdiction means, in relation to an Obligor, the jurisdiction under
whose laws that Obligor is incorporated as at the date of this Agreement or, in
the case of an Additional Obligor, as at the date on which that Additional
Obligor becomes Party as a Borrower or a Guarantor (as the case may be).

 

Original Obligor means an Original Borrower or an Original Guarantor.

 

31

--------------------------------------------------------------------------------

 

 

Original Indian Working Capital Facility means the working capital facility
entered into by the Target Group Entity (India) with Axis Bank Limited prior to
the Closing Date.

 

Original RCF Amount means the Total Revolving Facility Commitments (Original) as
set out in the Original Facilities Agreement (being US$10,000,000).

 

Participating Member State means any member state of the European Union that has
the euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

 

Party means a party to this Agreement.

 

Payment means, in respect of any Debt (or any other liabilities or obligations),
a payment, prepayment, repayment, redemption, defeasance or discharge of that
Debt (or other liabilities or obligations).

 

Payment Date means the last day of an Interest Period or a Term Facility
Repayment Date.

 

Payment netting means:

 

 

(a)

in respect of a Hedging Document based on an ISDA Master Agreement, netting
under section 2(c) of the relevant ISDA Master Agreement; and

 

 

(b)

in respect of a Hedging Document not based on an ISDA Master Agreement, netting
pursuant to any provision of that Hedging Document which has a similar effect to
the provision referenced in paragraph (a) above.

 

PBGC means the US Pension Benefit Guaranty Corporation, or any entity succeeding
to all or any of its functions under ERISA.

 

Perfection Requirements means the making or procuring of appropriate
registrations, filings, endorsements, stampings, intimation in accordance with
local laws, notations in stock registries, notarisations, legalisation and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder and/or in order to achieve the relevant priority for
the Transaction Security created thereunder, provided that any qualification of
any representation, covenant, undertaking or other statement contained in this
Agreement by reference to such Perfection Requirements only applies if and to
the extent such Perfection Requirements have been or will be complied with
within any relevant timeframes required by the Finance Documents and by
applicable law or regulation.

 

Permitted Acquisition means:

 

 

(a)

the Acquisition;

 

 

(b)

an acquisition by a member of the Group (other than the Parent) of an asset
sold, leased, transferred or otherwise disposed of by another member of the
Group in circumstances constituting a Permitted Disposal;

 

 

(c)

an acquisition of shares or securities pursuant to a Permitted Share Issue;

 

 

(d)

an acquisition of securities which are Cash Equivalent Investments so long as
those Cash Equivalent Investments become subject to the Transaction Security as
soon as is reasonably practicable;

 

32

--------------------------------------------------------------------------------

 

 

 

(e)

the incorporation of a company by the Company or one of its Subsidiaries which
on incorporation becomes a member of the Group, but only if:

 

 

(i)

that company is incorporated in the Cayman Islands, the British Virgin Islands,
Bermuda, Seychelles, Hong Kong, the Philippines, any Relevant Jurisdiction of
any member of the Group or an Acceptable Nation; and

 

 

(ii)

if the shares in that company are owned by an Obligor, Security over those
shares must be created in favour of the Security Agent (in form and substance
satisfactory to the Security Agent) within 30 days of the date of incorporation
of that company;

 

 

(f)

an acquisition (other than an acquisition by the Parent) of (A) all of the
issued share capital of a limited liability company or (B) (if the acquisition
is made by a limited liability company whose sole purpose is to make the
acquisition) a business or undertaking carried on as a going concern, but only
if:

 

 

(i)

no Default is continuing on the closing date for the acquisition or would occur
as a result of the acquisition;

 

 

(ii)

the acquired company, business or undertaking is incorporated or established,
and carries on its principal business in, the Cayman Islands, the British Virgin
Islands, Bermuda, Seychelles, Hong Kong, the Philippines, any Relevant
Jurisdiction of any member of the Group or an Acceptable Nation and is engaged
in a business substantially the same as that carried on by the Group;

 

 

(iii)

the aggregate of the consideration (including associated costs and expenses) for
the acquisition (but not taking into account for this purpose any Financial
Indebtedness or other assumed actual or contingent liability, in each case
remaining in the acquired company (or any such business) at the date of
completion of the acquisition) funded from Financial Indebtedness incurred by
the Group does not exceed US$40,000,000 (or its equivalent in other currencies),
less:

 

 

(A)

any Financial Indebtedness or other assumed actual or contingent liability, in
each case remaining in the acquired company (or any such business) at the date
of completion of the acquisition;

 

 

(B)

the amount of any consideration (including associated costs and expenses) funded
using Financial Indebtedness for any previous Permitted Acquisition which was
permitted under this paragraph (f) (but not taking into account for this purpose
any Financial Indebtedness or other assumed actual or contingent liability, in
each case remaining in the acquired company (or any such business) at the date
of completion of that previous Permitted Acquisition);

 

 

(C)

any Financial Indebtedness or other assumed actual or contingent liability, in
each case remaining in any acquired companies or businesses acquired as part of
a previous Permitted Acquisition which was permitted under this paragraph (f)
and which has not been repaid or prepaid on the date of completion of the
Permitted Acquisition;

 

 

(D)

the amount of any investment in any Permitted Joint Venture funded using
Financial Indebtedness; and

 

33

--------------------------------------------------------------------------------

 

 

 

(E)

the amount of any deferred consideration permitted pursuant to paragraph (vii)
below in respect of the acquisition and any previous Permitted Acquisition which
remains outstanding unless that deferred consideration has been fully funded by
New Shareholder Injections which are held in blocked account in the name of the
Company over which Transaction Security has been granted in favour of, and in
form and substance satisfactory to, the Security Agent,

 

the balance being the Available Permitted Acquisitions Debt Cap;

 

 

(iv)

at least 50% of the total aggregate consideration for the acquisition (taking
into account for this purpose any Financial Indebtedness or other assumed actual
or contingent liability, in each case remaining in the acquired company (or any
such business) at the date of completion of the acquisition) is funded from New
Shareholder Injections with the balance funded from Financial Indebtedness
incurred pursuant to Clause 2.2 (Increase);

 

 

(v)

subject to the Agreed Security Principles, if the acquired entity or any of its
Subsidiaries are Material Companies, the Company has procured that such entities
have acceded to this Agreement as Additional Guarantors within 30 days of the
acquisition;

 

 

(vi)

the Agent has been provided with tax, accounting, legal, commercial or other due
diligence reports in respect of that acquisition, in each case in form and
substance satisfactory to the Majority Lenders;

 

 

(vii)

any deferred consideration (including associated costs and expenses) for the
acquisition is deferred for a period of no longer than 18 months from the date
of completion of the acquisition; and

 

 

(viii)

any non-cash consideration for the acquisition is limited to newly issued shares
issued by a Holding Company of the Parent (the Issuing Entity) provided that (A)
such issue of shares does not cause a Change of Control to occur and (B) any
amount owing from any member of the Group to the Issuing Entity as a result of
the payment of non-cash consideration in the form of newly issued shares in the
Issuing Entity is subject to Transaction Security and subordinated pursuant to a
Subordination Agreement.

 

Any acquisition will only be permitted under paragraph (f) above if the Company
has delivered to the Agent not later than 20 Business Days before legally
committing to make such acquisition a certificate signed by two directors of the
Company to which is attached a copy of the latest audited accounts (or if not
available, management accounts) of the target company or business.

 

Such certificate must give calculations showing in reasonable detail that:

 

 

(a)

the target company has demonstrated positive EBITDA and positive operating cash
flows for the Relevant Period ending on the most recent Quarter Date;

 

 

(b)

the Company would have remained in compliance with its obligations under Clause
22 (Financial Covenants) if the covenant tests were recalculated for the
Relevant Period ending on (i) the last day of the previous financial year (using
the latest full year audited financials of the target company) or (ii) the most
recent Quarter Date (using the latest quarterly financial statements of the
target company, on which limited review has been performed by its auditor), in
each case consolidating the financial statements of the target company
(consolidated if it has Subsidiaries) or business with the financial statements
of the Group for such period on a pro forma basis and as if the consideration
for the proposed acquisition had been paid at the start of that Relevant Period
and including any amount drawn in accordance with Clause 2.2 (Increase) to fund
the acquisition; and

 

34

--------------------------------------------------------------------------------

 

 

 

(c)

the total consideration payable for the acquisition and a breakdown of that
total consideration to show the total amount of any Financial Indebtedness or
other assumed actual or contingent liability, in each case remaining in the
acquired company (or any such business) at the date of completion of the
acquisition and any amount of the consideration that represents deferred
consideration and non-cash consideration.

 

Permitted Disposal means any sale, lease, licence, transfer or other disposal:

 

 

(a)

of trading stock or cash made by any member of the Group in the ordinary course
of trading of the disposing entity;

 

 

(b)

of any asset by a member of the Group (the Disposing Company) to another member
of the Group (the Acquiring Company), but if:

 

 

(i)

the Disposing Company is an Obligor, the Acquiring Company must also be an
Obligor;

 

 

(ii)

the Disposing Company had given Security over the asset, the Acquiring Company
must give equivalent Security over that asset; and

 

 

(iii)

the Disposing Company is a Guarantor, the Acquiring Company must be a Guarantor
guaranteeing at all times an amount no less than that guaranteed by the
Disposing Company;

 

 

(c)

of assets (other than shares, businesses, real property or Intellectual
Property) in exchange for other assets comparable or superior as to type, value
and quality;

 

 

(d)

of obsolete or redundant vehicles, plant and equipment for cash;

 

 

(e)

of Cash Equivalent Investments for cash or in exchange for other Cash Equivalent
Investments;

 

 

(f)

constituted by a licence of intellectual property rights permitted by Clause
23.28 (Intellectual Property);

 

 

(g)

to a Joint Venture, to the extent permitted by Clause 23.10 (Joint ventures);

 

 

(h)

arising as a result of any Permitted Security;

 

 

(i)

of any receivables sold or discounted for cash by any member of the Group in
relation to indebtedness incurred pursuant to paragraph (l) of the definition of
“Permitted Financial Indebtedness”; or

 

 

(j)

of assets (other than shares) for cash where the higher of the book value and
net consideration receivable (when aggregated with the higher of the book value
and net consideration receivable for any other sale, lease, licence, transfer or
other disposal not allowed under the preceding paragraphs or as a Permitted
Transaction) does not exceed US$2,000,000 (or its equivalent) in total during
the term of this Agreement.

 

35

--------------------------------------------------------------------------------

 

 

Permitted Distribution means:

 

 

(a)

the payment of a dividend by any member of the Group which is a Subsidiary of
StarTek to its immediate shareholder(s) (other than payment of a dividend by the
Company to the Parent);

 

 

(b)

the payment of a dividend by the Company to the Parent (and corresponding
payment of a dividend by the Parent to Startek, and corresponding payment of a
dividend by Startek to its shareholders, including Holdco) provided in each case
that the payment is made:

 

 

(i)

when no Event of Default is continuing or would occur immediately after the
making of the payment; and

 

 

(ii)

when the Adjusted Leverage (calculated on a pro forma basis taking into account
the relevant dividend) for the two most recently ended consecutive Relevant
Periods was demonstrated to be lower than 1.50:1 in the relevant Compliance
Certificate for that Relevant Period;

 

 

(c)

the payment of a dividend by the Company to the Parent (and corresponding
payment of a dividend by the Parent to Startek, and corresponding payment of a
dividend by Startek to its shareholders, including Holdco) in a maximum
aggregate amount of US$400,000 (or its equivalent in other currencies) in any
Financial Year made when no Event of Default is continuing or would occur
immediately after the making of the payment;

 

 

(d)

in each Financial Quarter ending on or after 30 June 2019 the payment of a
dividend by the Company to the Parent (and corresponding payment of a dividend
by the Parent to Startek, and corresponding payment of a dividend by Startek to
its shareholders, including Holdco) to fund interest under the Mezzanine
Facility provided in each case that:

 

 

(i)

the payment is made when no Event of Default is continuing or would occur
immediately after the making of the payment;

 

 

(ii)

the latest quarterly financial statements and Compliance Certificate delivered
to the Agent pursuant to Clause 21.1 (Financial statements) and Clause 21.2
(Provision and contents of Compliance Certificate) demonstrate that the Group is
in compliance with the financial covenants set out at Clause 22.2 (Financial
condition) ;

 

 

(iii)

no more than one payment is made in any Financial Quarter; and

 

 

(iv)

the Company has delivered a certificate (signed by two directors of the Company)
to the Agent immediately prior to the payment certifying that:

 

 

(A)

the Group would continue to be in compliance with the financial covenants for
that period if those financial covenants were re-tested on a pro forma basis to
take into account the payment of the dividend pursuant to this paragraph (d);

 

 

(B)

the payment is funded from the Excess Closing Date Cash Balance and the amount
so distributed pursuant to this paragraph (d) in a Financial Quarter (without
double counting distributions by the Parent of amounts from the Company under
this paragraph (d)) does not exceed the amount specified in respect of that
Financial Quarter in Schedule 17 (Quarterly Upstream Amounts From Excess Closing
Cash Balance); and

 

36

--------------------------------------------------------------------------------

 

 

 

(C)

the aggregate amount of Total Cash and Cash Equivalent Investments held by the
Group immediately following the payment will be at least equal to US$5,000,000
(or its equivalent in other currencies);

 

 

(e)

for each Financial Year ended 31 December 2018, 31 December 2019 and 31 December
2020, the payment of a dividend by the Company to the Parent (and corresponding
payment of a dividend by the Parent to Startek, and corresponding payment of a
dividend by Startek to its shareholders, including Holdco) to fund payments of
interest payable in the applicable Financial Year under the Mezzanine Facility
provided in each case that:

 

 

(i)

the payment is made when no Event of Default is continuing or would occur
immediately after the making of the payment;

 

 

(ii)

the audited annual financial statements and Compliance Certificate delivered to
the Agent pursuant to Clause 21.1 (Financial statements) and Clause 21.2
(Provision and contents of Compliance Certificate) for the applicable Financial
Year demonstrate that the Group is in compliance with the financial covenants
set out at Clause 22.2 (Financial condition) for the Relevant Period to which
those accounts and Compliance Certificate relate;

 

 

(iii)

the Adjusted Leverage (calculated on a pro forma basis taking into account the
relevant dividend) for the applicable Financial Year was demonstrated to be
lower than 3.00:1 in the relevant Compliance Certificate delivered with the
annual consolidated audited financial statement for the Company for the
applicable Financial Year;

 

 

(iv)

only one payment is made in any Financial Year and that payment is made within
20 Business Days after the date on which the Company has made a mandatory
prepayment of Excess Cashflow pursuant to Clause 8.2 (Disposal, Insurance and
Acquisition Proceeds and Excess Cashflow); and

 

 

(v)

the Company has delivered a certificate (signed by two directors of the Company)
to the Agent immediately prior to the payment certifying that:

 

 

(A)

the Group would continue to be in compliance with the financial covenants for
that period if those financial covenants were re-tested on a pro forma basis to
take into account the payment of the dividend pursuant to this paragraph (e);

 

 

(B)

the dividend payment is in an amount not more than the aggregate amount of
interest that is or would become due and payable under the Mezzanine Facility
during the Financial Year in which such dividend payment is being made;

 

 

(C)

the payment is funded from Retained Excess Cashflow retained by the Group for
the Financial Year immediately prior to the Financial Year in which the payment
is being made; and

 

 

(D)

the aggregate amount of Total Cash and Cash Equivalent Investments held by the
Group immediately following the payment will be at least equal to the Minimum
Balance;

 

37

--------------------------------------------------------------------------------

 

 

 

(f)

the payment of sponsor monitoring fees and expenses by the Company to the Parent
(and corresponding payment of a dividend by the Parent to Startek, and
corresponding payment of a dividend by Startek to its shareholders, including
Holdco) in accordance with a management services contract entered or to be
entered into between the Company and the Parent, the Parent and StarTek and
StarTek and Holdco, provided that the aggregate amount of all such management
fees (including any Indirect Tax) shall not exceed, in any Financial Year, the
greater of 1.5 per cent. of the budgeted EBITDA of the Group for that Financial
Year (as stated in good faith and based on reasonable assumptions in the Budget
delivered to the Agent for that Financial Year) and US$400,000 provided that the
payment is:

 

 

(i)

made when no Event of Default is continuing or would occur immediately after the
making of the payment; and

 

 

(ii)

made when the Adjusted Leverage (calculated on a pro forma basis taking into
account the relevant dividend) for the most recently ended Relevant Period was
demonstrated to be lower than 2.00:1 in the relevant Compliance Certificate for
that Relevant Period,

 

in each case, provided that the Company shall not, and shall procure that any
Obligor (other than any member of the Target Group) shall not, pay any dividends
or make any distributions to any entity which is not an Obligor, until on or
after the later of (1) the date on which the Revolving Facility (New Liquidity
Facility) has been unconditionally and irrevocably repaid (and, for the
avoidance of doubt, cancelled) in full, (2) 30 June 2021 and (3) the date that
the Company delivers a Compliance Certificate pursuant to Clause 21.2 (Provision
and contents of Compliance Certificate) in respect of StarTek's Quarterly
Financial Statements for the Financial Quarter ending on 31 March 2021.

 

Permitted Enforcement Action means any action of any kind:

 

 

(a)

to demand payment, declare prematurely due and payable or otherwise seek to
accelerate, or place on demand, all or any part of any Hedging Debt (including
designating an Early Termination Date, or terminating, or closing out any
transaction under, any Hedging Document prior to its stated maturity, or
demanding payment of any amount which would become payable on or following an
Early Termination Date but in each case only to the extent required and for the
purposes of taking any other Permitted Enforcement Action against any Obligor;

 

 

(b)

to terminate or close out in whole or in part any hedging transaction under any
Hedging Document prior to its stated maturity if:

 

 

(i)

in relation to a Hedging Document which is based on the 1992 ISDA Master
Agreement:

 

 

(A)

an Illegality or Tax Event or Tax Event Upon Merger (each as defined in the 1992
ISDA Master Agreement); or

 

 

(B)

an event similar in meaning and effect to a "Force Majeure Event" (as defined in
paragraph (ii) below); or

 

 

(ii)

in relation to a Hedging Document which is based on the 2002 ISDA Master
Agreement, an Illegality or Tax Event, Tax Event Upon Merger or a Force Majeure
Event (each as defined in the 2002 ISDA Master Agreement),

 

has occurred in respect of that Hedging Document;

 

38

--------------------------------------------------------------------------------

 

 

 

(c)

to demand payment from and recover from any Obligor all or any part of any
Hedging Debt (including by exercising any set-off, save as required by law)
under and in accordance with any guarantee in respect of the Hedging Debt;

 

 

(d)

to exercise or enforce any right against any Obligor under or in connection with
any guarantee in respect of the Hedging Debt;

 

 

(e)

to petition for (or take or support any other step which may lead to) an
Insolvency Event in relation to any Obligor in respect of any claim under any
guarantee in respect of the Hedging Debt;

 

 

(f)

to sue, claim or bring proceedings against any Obligor in respect of any claim
under any guarantee in respect of the Hedging Debt; or

 

 

(g)

taken with the consent of the Security Agent.

 

Permitted Financial Indebtedness means Financial Indebtedness:

 

 

(a)

arising under the Finance Documents, including under an increase in Commitments
pursuant to and in accordance with Clause 2.2 (Increase) and Clause 2.3 (Default
Increase) and including, for the avoidance of doubt, the Revolving Facility (New
Liquidity Facility);

 

 

(b)

owed by a member of the Group which is not an Obligor to another member of the
Group which is not an Obligor;

 

 

(c)

owed by a member of the Group (other than the Parent) to an Obligor which is
subordinated to amounts owing under the Finance Documents pursuant to a
Subordination Agreement;

 

 

(d)

arising under a Permitted Loan or a Permitted Guarantee or as permitted by
Clause 23.32 (Treasury Transactions);

 

 

(e)

of any person acquired by a member of the Group after the Closing Date which is
incurred under arrangements in existence at the date of acquisition, but not
incurred or increased or having its maturity date extended in contemplation of,
or since, that acquisition, and outstanding only for a period of three months
following the date of acquisition;

 

 

(f)

arising in relation to bank and performance guarantees issued by any bank or
financial institution on behalf of any member of the Group not exceeding
US$10,000,000 (or its currency equivalent) in aggregate;

 

 

(g)

arising under the Original Indian Working Capital Facility or any other short
term working capital facility provided to the Target Group Entity (India),
provided in each case that the maturity of any such facility is 12 months or
less and further provided that the outstanding principal amount of all such
Financial Indebtedness incurred under this paragraph (g) does not exceed
US$10,000,000 (or its currency equivalent) in aggregate at any time;

 

 

(h)

incurred as Hedging Debt;

 

 

(i)

incurred pursuant to the First Equity Injection, the Second Equity Injection or
paragraph (c) of the definition of New Shareholder Injection;

 

 

(j)

any Financial Indebtedness arising under a declaration of joint and several
liability used for the purpose of section 2:403 of the Dutch Civil Code (and any
residual liability (overblijvende aansprakelijkheid) under such declaration
arising pursuant to section 2:404(2) of the Dutch Civil Code);

 

39

--------------------------------------------------------------------------------

 

 

 

(k)

not permitted by the preceding paragraphs provided that the outstanding
principal amount of all such Financial Indebtedness of the Group does not exceed
US$500,000 (or its currency equivalent) in aggregate at any time;

 

 

(l)

owed by any member of the Group (excluding the Parent, the Company and any
member of the Target Group) in respect of any receivables financing on a
non-recourse basis provided that the aggregate principal amount of all Financial
Indebtedness incurred under this paragraph does not exceed US$30,000,000 (or its
currency equivalent) in aggregate at any time;

 

 

(m)

under Finance Leases of vehicles, plant, equipment or computers, provided that
the aggregate capital value of all such items so leased under outstanding leases
by members of the Group does not exceed US$5,000,000 (or its currency
equivalent) at any time; and

 

 

(n)

incurred by a member of the Group under, pursuant to or in connection with any
government relief or economic assistance measures in relation to the Covid-19
pandemic (including the Coronavirus Aid, Relief, and Economic Security (CARES)
Act of the United States of America) of a principal amount and with a repayment
schedule approved by the Lenders in writing prior to the incurrence of such
Financial Indebtedness.

 

Permitted Guarantee means:

 

 

(a)

the endorsement of negotiable instruments in the ordinary course of trade;

 

 

(b)

means any guarantee or joint or several liability arising under a Dutch fiscal
unity;

 

 

(c)

any performance guarantees issued directly by any member of the Group to its
customers on normal commercial terms and in the ordinary course of its trading
activities or any counter-indemnity by any member of the Group in respect of any
performance guarantee issued by any bank or financial institution to the
customers of such member of the Group which constitutes Permitted Financial
Indebtedness under paragraph (f) of the definition of "Permitted Financial
Indebtedness";

 

 

(d)

any guarantee of a Joint Venture to the extent permitted by Clause 23.10 (Joint
ventures);

 

 

(e)

any guarantee permitted under Clause 23.21 (Financial Indebtedness);

 

 

(f)

any guarantee given in respect of the netting or set-off arrangements permitted
pursuant to paragraph (c) of the definition of "Permitted Security";

 

 

(g)

any indemnity given in the ordinary course of the documentation of an
acquisition or disposal transaction which is a Permitted Acquisition or
Permitted Disposal which indemnity is in a customary form and subject to
customary limitations; or

 

 

(h)

any guarantee given by the Target to the provider of the Original Indian Working
Capital Facility to guarantee any Financial Indebtedness incurred by the Target
Group Entity (India) under the Original Indian Working Capital Facility provided
that the maximum aggregate principal amount of all such Financial Indebtedness
guaranteed does not exceed US$10,000,000 (or its currency equivalent) at any
time.

 

40

--------------------------------------------------------------------------------

 

 

Permitted Joint Venture means any investment in any Joint Venture where:

 

 

(a)

the Joint Venture is incorporated, or established, and carries on its principal
business, in the Cayman Islands, the British Virgin Islands, Bermuda,
Seychelles, Hong Kong, the Philippines, any Relevant Jurisdiction of any member
of the Group or an Acceptable Nation;

 

 

(b)

the Joint Venture is engaged in a business substantially the same as that
carried on by the Group; and

 

 

(c)

during the life of the Facilities, the aggregate (the Joint Venture Investment)
of:

 

 

(i)

all amounts subscribed for shares in, lent to, or invested in all such Joint
Ventures by any member of the Group;

 

 

(ii)

the contingent liabilities of any member of the Group under any guarantee given
in respect of the liabilities of any such Joint Venture; and

 

 

(iii)

the book value of any assets transferred by any member of the Group to any such
Joint Venture,

 

funded from Financial Indebtedness incurred by the Group does not exceed the
Available Permitted Acquisitions Debt Cap at the time of the Joint Venture
Investment; and

 

 

(d)

at least 50% of the total aggregate consideration for the Joint Venture
Investment is funded from New Shareholder Injections with the balance funded
from Financial Indebtedness incurred pursuant to Clause 2.2 (Increase).

 

Permitted Loan means:

 

 

(a)

any trade credit extended by any member of the Target Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;

 

 

(b)

Financial Indebtedness which is referred to in the definition of, or otherwise
constitutes, Permitted Financial Indebtedness (except under paragraph (c) of
that definition);

 

 

(c)

a loan made to a Joint Venture to the extent permitted under Clause 23.10 (Joint
ventures);

 

 

(d)

a loan made by an Obligor (other than the Parent) to another Obligor (other than
the Parent) or made by a member of the Group which is not an Obligor to another
member of the Group (other than the Parent) which is subordinated to amounts
owing under the Finance Documents pursuant to a Subordination Agreement;

 

 

(e)

any loan made by an Obligor (other than the Parent) to a member of the Group
which is not an Obligor provided that the aggregate amount of the Financial
Indebtedness under any such loans does not exceed US$6,000,000 (or its
equivalent) at any time;

 

 

(f)

a loan made by a member of the Group to an employee or director of any member of
the Group if the amount of that loan when aggregated with the amount of all
loans to employees and directors by members of the Group does not exceed
US$1,000,000 (or its equivalent) at any time; or

 

 

(g)

any loan (other than a loan made by a member of the Group to another member of
the Group) not permitted under the preceding paragraphs, provided that the
amount of Financial Indebtedness under all such loans do not exceed US$250,000
(or its currency equivalent) in aggregate.

 

41

--------------------------------------------------------------------------------

 

 

Permitted Security means:

 

 

(a)

any Security created or evidenced under the Transaction Security Documents;

 

 

(b)

any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the Group;

 

 

(c)

any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances of members of the Group but only so long as (i) such
arrangement does not permit credit balances of Obligors to be netted or set off
against debit balances of members of the Group which are not Obligors and (ii)
such arrangement does not give rise to other Security over the assets of
Obligors in support of liabilities of members of the Group which are not
Obligors;

 

 

(d)

any payment or close-out netting or set-off arrangement pursuant to any Treasury
Transaction or foreign exchange transaction entered into by a member of the
Group which constitutes Permitted Financial Indebtedness, excluding any Security
or Quasi-Security under a credit support arrangement;

 

 

(e)

any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the Closing Date if:

 

 

(i)

that Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

 

(ii)

the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by that member of the Group; and

 

 

(iii)

that Security or Quasi-Security is removed or discharged within 60 days of the
date of acquisition of that asset;

 

 

(f)

any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the Closing Date, where the Security or
Quasi-Security is created prior to the date on which that company becomes a
member of the Group if:

 

 

(i)

the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

 

(ii)

the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 

 

(iii)

the Security or Quasi-Security is removed or discharged within 30 days of that
company becoming a member of the Group;

 

 

(g)

any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
trading and on the supplier's standard or usual terms and not arising as a
result of any default or omission by any member of the Group;

 

 

(h)

any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;

 

 

(i)

any Security or Quasi-Security arising under any Finance Lease, provided that
the Financial Indebtedness in respect of such Finance Lease constitutes
Permitted Financial Indebtedness;

 

42

--------------------------------------------------------------------------------

 

 

 

(j)

any Security or Quasi-Security created pursuant to the general conditions of a
bank operating in The Netherlands based on the general conditions drawn up by
The Netherlands Bankers' Association (Nederlandse Vereniging van Banken) and the
Consumers Union (Consumentenbond);

 

 

(k)

any Security securing indebtedness incurred by the Target Group Entity (India)
under any working capital facility permitted pursuant to paragraph (g) of the
definition of Permitted Financial Indebtedness, provided that such Security is
limited to the assets of the Target Group Entity (India) and the maximum
aggregate principal amount secured does not at any time exceed US$10,000,000 (or
its currency equivalent);

 

 

(l)

any cash collateral provided to secure bank and performance guarantees falling
under paragraph (f) of the definition of Permitted Financial Indebtedness
provided that such cash collateral does not exceed US$10,000,000 (or its
currency equivalent) in aggregate;

 

 

(m)

any Security securing indebtedness the outstanding principal amount of which
(when aggregated with the outstanding principal amount of any other indebtedness
which has the benefit of Security given by any member of the Group other than
any permitted under the preceding paragraphs) does not exceed US$500,000 (or its
equivalent in other currencies); or

 

 

(n)

any Security granted over any receivables of any member of the Group (excluding
the Parent, the Company and any member of the Target Group) securing
indebtedness incurred pursuant to paragraph (l) of the definition of Permitted
Financial Indebtedness.

 

Permitted Share Issue means an issue of:

 

 

(a)

ordinary shares by the Parent or StarTek, paid for in full in cash upon issue
and which by their terms are not redeemable and where such issue does not lead
to a Change of Control; or

 

 

(b)

shares by a member of the Group which is a Subsidiary of StarTek to its then
existing shareholders where (if the existing shares of the Subsidiary held by
the then existing shareholders are the subject of the Transaction Security) the
newly-issued shares (to the extent issued to shareholders which have granted
Transaction Security over the existing shares in such Subsidiary) also become
subject to the Transaction Security on the same terms.

 

Permitted Transaction means:

 

 

(a)

any disposal required, Financial Indebtedness incurred, guarantee, indemnity or
Security or Quasi-Security given, or other transaction arising, under the
Finance Documents;

 

 

(b)

the solvent liquidation or reorganisation of any member of the Group which is
not an Obligor so long as any payments or assets distributed as a result of such
liquidation or reorganisation are distributed to other members of the Group;

 

 

(c)

transactions (other than (i) any sale, lease, licence, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm's length terms;

 

 

(d)

any payments or other transactions contemplated by the Structure Memorandum or
the Funds Flow Statement; or

 

 

(e)

the BBBEE Restructuring.

 

43

--------------------------------------------------------------------------------

 

 

Primary Syndication Period means 120 days from the date of this Agreement.

 

QFC has the meaning given to the term "qualified financial contract" in, and
shall be interpreted in accordance with, 12 United States Code 5390(c)(8)(D).

 

Qualified ECP Guarantor means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an "eligible contract
participant" under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an "eligible contract
participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Quarter Date means the last day of a Financial Quarter.

 

Quasi-Security has the meaning given to that term in Clause 23.15 (Negative
pledge).

 

Quotation Day means, in relation to any period for which an interest rate is to
be determined two London Business Days before the first day of that period,
unless market practice differs in the Relevant Interbank Market, in which case
the Quotation Day for that currency will be determined by the Agent in
accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

 

RBI Regulations means the Foreign Exchange Management (Transfer or Issue of
Security to Persons Resident outside India) Regulations, 2000, as amended from
time to time, read together with the "Master Circular for Foreign Investment in
India" issued by the Reserve Bank of India from time to time.

 

Receiver means a receiver or receiver and manager or administrative receiver of
the whole or any part of the Charged Property.

 

Related Fund in relation to a fund (the first fund), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

Relevant Interbank Market means the London interbank market.

 

Relevant Jurisdiction means, in relation to a member of the Group:

 

 

(a)

its Original Jurisdiction;

 

 

(b)

any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;

 

 

(c)

any jurisdiction where it conducts its business; and

 

 

(d)

the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.

 

Relevant Period has the meaning given to that term in Clause 22.1 (Financial
definitions).

 

Repayment Date means a Term Facility Repayment Date or the last day of an
Interest Period for a Revolving Facility Loan.

 

44

--------------------------------------------------------------------------------

 

 

Repayment Instalment has the meaning given to that term in Clause 6.1 (Repayment
of Term Loans).

 

Repeating Representations means each of the representations set out in Clause
20.2 (Status) to Clause 20.7 (Governing law and enforcement), Clause 20.10 (No
default), Clause 20.11 (No misleading information), paragraphs (e) to (g) of
Clause 20.12 (Original Financial Statements), Clause 20.17 (Anti-corruption
law), Clause 20.18 (Sanctions and Anti-Money Laundering), Clause 20.20 (Ranking)
to Clause 20.22 (Legal and beneficial ownership), Clause 20.36 (United States
laws) and Clause 20.37 (ERISA and Multiemployer Plans).

 

Reports means:

 

 

(a)

the Financial Due Diligence Report;

 

 

(b)

the Legal Due Diligence Report;

 

 

(c)

the Tax Due Diligence Report;

 

 

(d)

the Structure Memorandum;

 

 

(e)

the Customer Calls Report; and

 

 

(f)

the Commercial Due Diligence Report.

 

Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

Resignation Letter means a letter substantially in the form set out in Schedule
7 (Form of Resignation Letter).

 

Resolution Authority means any body which has authority to exercise any
Write-down and Conversion Powers.

 

Restricted Transferee means an Affiliate or Related Fund of a person listed in
Schedule 15 (Restricted Transferees) which becomes party to this Agreement other
than any such Affiliate or Related Fund which becomes party to this Agreement as
a result of a transfer or assignment by an Original Lender during the Primary
Syndication Period.

 

Restricted Party means a person that is:

 

 

(a)

a government of a Sanctioned Country;

 

 

(b)

an agency or instrumentality of, or an entity directly or indirectly owned or
controlled by, a government of a Sanctioned Country;

 

 

(c)

listed on, or owned or controlled by a person listed on, a Sanctions List, or a
person acting on behalf of such a person;

 

 

(d)

resident, domiciled or located in, operating from, or organised or incorporated
under the laws of a Sanctioned Country or any country or territory that is the
subject of country- or territory-wide Sanctions, or a person who is owned or
controlled by, or acting on behalf of such a person; or

 

45

--------------------------------------------------------------------------------

 

 

 

(e)

otherwise a subject of Sanctions (which includes, without limitation, a person
with whom a US person or other national of a country which is a Sanctions
Authority would be prohibited or restricted by law from engaging in trade,
business or other activities).

 

Retained Excess Cashflow means Excess Cashflow which is not required to be
applied in making any prepayment under the Finance Documents.

 

Revolving Facility means the Revolving Facility (Original) or the Revolving
Facility (New Liquidity Facility).

 

Revolving Facility Commitment means the Revolving Facility Commitment (New
Liquidity Facility) or the Revolving Facility Commitment (Original).

 

Revolving Facility Commitment (New Liquidity Facility) means:

 

 

(a)

in relation to an Original Lender, the amount set opposite its name under the
heading "Revolving Facility Commitment (New Liquidity Facility)" in Schedule 1
(The Original Lenders) and the amount of any other Revolving Facility Commitment
(New Liquidity Facility) transferred to it under this Agreement; and

 

 

(b)

in relation to any other Lender, the amount of any Revolving Facility Commitment
(New Liquidity Facility) transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Revolving Facility Commitment (Original) means:

 

 

(a)

in relation to an Original Lender, the amount set opposite its name under the
heading "Revolving Facility Commitment (Original)" in Schedule 1 (The Original
Lenders) and the amount of any other Revolving Facility Commitment (Original)
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase); and

 

 

(b)

in relation to any other Lender, the amount of any Revolving Facility Commitment
(Original) transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Revolving Facility Loan means a Revolving Facility Loan (New Liquidity Facility)
or a Revolving Facility Loan (Original).

 

Revolving Facility Loan (New Liquidity Facility) means a loan made or to be made
under the Revolving Facility (New Liquidity Facility) or the principal amount
outstanding for the time being of that loan.

 

Revolving Facility Loan (Original) means a loan made or to be made under the
Revolving Facility (Original) or the principal amount outstanding for the time
being of that loan.

 

Revolving Facility (New Liquidity Facility) means the revolving credit facility
made available under this Agreement as described in paragraph (a)(iii) of Clause
2.1 (The Facilities).

 

Revolving Facility (Original) means the revolving credit facility made available
under this Agreement as described in paragraph (a)(ii) of Clause 2.1 (The
Facilities).

 

46

--------------------------------------------------------------------------------

 

 

Rollover Loan means one or more Revolving Facility Loans:

 

 

(a)

made or to be made on the same day that a maturing Revolving Facility Loan is
due to be repaid;

 

 

(b)

the aggregate amount of which is equal to or less than the amount of the
maturing Revolving Facility Loan;

 

 

(c)

in the same currency as the maturing Revolving Facility Loan; and

 

 

(d)

made or to be made to the same Borrower for the purpose of refinancing that
maturing Revolving Facility Loan.

 

Sanctioned Country means any country or other territory subject to a general
export, import, financial or investment embargo under any Sanctions, which, as
of the date of this Agreement, include Cuba, Iran, Myanmar, North Korea, South
Sudan, Sudan, and Syria.

 

Sanctions means any trade, economic or financial sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced by a
Sanctions Authority.

 

Sanctions Authority means:

 

 

(a)

the Security Council of the United Nations;

 

 

(b)

the United States of America;

 

 

(c)

the European Union and its member states;

 

 

(d)

the UK;

 

 

(e)

Singapore; and

 

 

(f)

the governments and official institutions or agencies of any of paragraphs (a)
to (e) above, including OFAC, the US Department of State, Her Majesty's Treasury
and the Monetary Authority of Singapore.

 

Sanctions List means the Specially Designated Nationals and Blocked Persons list
maintained by OFAC, the Consolidated List of Financial Sanctions Targets and the
Investment Ban List maintained by Her Majesty's Treasury, or any similar list
maintained by, or public announcement of a Sanctions designation made by, a
Sanctions Authority, each as amended, supplemented or substituted from time to
time.

 

Screen Rate means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate), on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters. If such
page or service ceases to be available, the Agent may specify another page or
service displaying the relevant rate after consultation with the Company.

 

Second Amendment Agreement means the amendment agreement dated 9 July 2020
between, among others, the Company and the Agent.

 

Second Confirmation Deed has the meaning given to the term “Confirmation Deed”
in the Third Amendment Agreement.

 

47

--------------------------------------------------------------------------------

 

 

Second Effective Date has the meaning given to the term “Effective Date” in the
Second Amendment Agreement.

 

Second Equity Injection has the meaning given to it in Clause 23.38(i)(ii)
(Conditions subsequent).

 

Second Supplemental Security Document has the meaning given to “Supplemental
Security Document” in the Third Amendment Agreement.

 

Secured Obligations shall bear the same meaning as in Schedule 11 (Agreed
Security Principles).

 

Secured Parties means each Finance Party from time to time party to this
Agreement and any Receiver or Delegate.

 

Secured Party Claim has the meaning given to that term in Clause 33.2 (Security
Agent as holder of security).

 

Security means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

Security Agent Claim has the meaning given to that term in Clause 33.2 (Security
Agent as holder of security).

 

Security Provider means:

 

 

(a)

the Parent;

 

 

(b)

the Company;

 

 

(c)

Target;

 

 

(d)

each other Obligor not listed in paragraphs (a) to (c) above;

 

 

(e)

the Conditions Subsequent (Phase 3) Security Provider; or

 

 

(f)

any other person granting, evidencing or creating security over any of its asset
to secure any obligation of any Obligor to a Secured Party under the Finance
Documents, including, without limitation, in respect of those Transaction
Security Documents set out in Part 5 of Schedule 2 (Conditions Precedent and
Conditions Subsequent).

 

Selection Notice means a notice substantially in the form set out in Part 2 of
Schedule 3 (Requests and Notices) given in accordance with Clause 11 (Interest
Periods) in relation to the Term Facility.

 

Senior Management means the Group Chief Executive Officer.

 

Separate Loan has the meaning given to it in paragraph (c) of Clause 6.2
(Repayment of Revolving Facility Loans).

 

Singapore means the Republic of Singapore.

 

Singapore Companies Act means the Companies Act (Chapter 50) of Singapore.

 

South African Companies Act means the Companies Act, 2008 of South Africa.

 

Specified Time means a time determined in accordance with Schedule 10
(Timetables).

 

48

--------------------------------------------------------------------------------

 

 

Sponsor Affiliate means the Investors, each of their Affiliates, any trust of
which any Investor or any of its Affiliates is a trustee, any partnership of
which any Investor or any of its Affiliates is a partner and any trust, fund or
other entity which is managed by, or is under the control of, any Investor or
any of its Affiliates provided that any such trust, fund or other entity which
has been established for at least six months solely for the purpose of making,
purchasing or investing in loans or debt securities and which is managed or
controlled independently from all other trusts, funds or other entities managed
or controlled by any Investor or any of its Affiliates which have been
established for the primary or main purpose of investing in the share capital of
companies shall not constitute a Sponsor Affiliate.

 

StarTek means StarTek, Inc., a company incorporated in Delaware with Delaware
organisational identification number 2670773 and registered office address at
6200 S. Syracuse Way, Suite 485 Greenwood Village, Colorado 80111.

 

Startek Closing Date means 20 July 2018.

 

StarTek Philippines means StarTek Philippines Inc., a company incorporated in
the Philippines with SEC identification number CS201202082 and TIN number
008-210-117-000 and registered office address at SM Makati Cyberzone Building,
69 Jupiter Street, Bel-Air Village Makati City 1209, Philippines.

 

State-Owned Entity means any government or state-owned or controlled entity,
instrumentality or department where the government or state has 50% or more
ownership, board or voting control, or is otherwise deemed to have a golden
share, or the power to veto key shareholder decisions (including, without
limitation, sovereign wealth funds, state controlled utilities and hospitals,
pension funds, and central banks) and/or any other parties determined to be a
public “sovereign entity,” “government entity,” or “public entity,” or the like,
under local law.

 

Structure Memorandum means the structure paper entitled "Project Alpha – Cash
Upstream - September 2017” describing the Group and each Acquisition and
prepared by KPMG in the agreed form.

 

Subordination Agreement means a subordination agreement in form and substance
satisfactory to the Agent (acting on the instructions of the Majority Lenders).

 

Subsidiary means, in relation to any company or corporation, a company or
corporation:

 

 

(a)

which is controlled, directly or indirectly, by the first mentioned company or
corporation;

 

 

(b)

more than half the issued equity share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or

 

 

(c)

which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

 

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

 

Supplemental Account Charge means the supplemental account charge entered into
between the Security Agent and the Company dated 31 January 2019, which is
entered into in connection with the First Amendment Agreement and is
supplemental, in addition and without prejudice to the Account Charge.

 

Supplemental Security Document has the meaning given to it in the First
Amendment Agreement.

 

49

--------------------------------------------------------------------------------

 

 

Swap Obligation means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

Syndication Date means the day on which the MLABs confirms that the primary
syndication of the Facilities has been completed.

 

Target means ESM Holdings Limited, a company incorporated under the laws of
Mauritius with company number C119881 C1/GBL and registered address at Essar
House, 10, Frere Felix, De Valois Street, Port Louis, Mauritius.

 

Target Group means the Target and each of its respective Subsidiaries.

 

Target Group Entity (India) means Aegis Customer Support Services Private
Limited, a company incorporated under the laws of India with company number
U74999MH2017PTC291578 and registered address at Equinox Business Park, Tower 3,
LBS Road, Kurla West, Mumbai 400071.

 

Target Group Entity (India) Working Capital Facility means the working capital
facility permitted pursuant to paragraph (g) of the definition of Permitted
Financial Indebtedness.

 

Target Shares means all of the shares in the Target.

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

Tax Due Diligence Report means the consolidated tax due diligence report titled
“Project Alpha – Tax Due Diligence Reports - October 2017” prepared by KPMG
relating to the Acquisition.

 

Term Facility means the term loan facility made available under this Agreement
as described in paragraph (a)(i) of Clause 2.1 (The Facilities) or Clause 2.2
(Increase).

 

Term Facility Commitment means:

 

 

(a)

in relation to an Original Lender, the amount set opposite its name under the
heading "Term Facility Commitment" in Schedule 1 (The Original Lenders) and the
amount of any other Term Facility Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase) or Clause
2.3 (Default Increase); and

 

 

(b)

in relation to any other Lender, the amount of any Term Facility Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase) or Clause 2.3 (Default Increase),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Term Facility Repayment Date means each date set out in Clause 6.1 (Repayment of
Term Loans).

 

Term Loan means a loan made or to be made under the Term Facility or the
principal amount outstanding for the time being of that loan.

 

Termination Date means:

 

 

(a)

in the case of the Term Loan (other than one referred to in paragraph (b)
below), the date which is 60 Months after the first Utilisation Date;

 

50

--------------------------------------------------------------------------------

 

 

 

(b)

in the case of a Term Loan made available under Clause 2.2 (Increase), the
Termination Date agreed in accordance with Clause 2.2 (Increase);

 

 

(c)

in the case of a Revolving Facility Loan (Original), the date which is 60 Months
after the first Utilisation Date in respect of the Term Loan; and

 

 

(d)

in the case of a Revolving Facility Loan (New Liquidity Facility), 21 November
2021 or if agreed in writing between each of the Lenders under the Revolving
Facility (New Liquidity Facility) and the Company, 21 November 2022.

 

Third Amendment Agreement means the amendment agreement dated __________ 2020
between, among others, the Company and the Agent.

 

Third Effective Date has the meaning given to the term “Effective Date” in the
Third Amendment Agreement.

 

Total Cash and Cash Equivalent Investments means, at any time, the aggregate of:

 

 

(a)

the aggregate amount of all Cash and Cash Equivalent Investments held by wholly
owned members of the Group; and

 

 

(b)

the aggregate amount of all Attributable Cash and Cash Equivalent Investments
held by Non-Wholly Owned Entities.

 

Total Commitments means the aggregate of the Total Term Facility Commitments and
the Total Revolving Facility Commitments, being US$167,500,000 at the Third
Effective Date.

 

Total Term Facility Commitments means the aggregate of the Term Facility
Commitments, being US$140,000,000 at the date of this Agreement.

 

Total Revolving Facility Commitments means the aggregate of the Total Revolving
Facility Commitments (New Liquidity Facility) and the Total Revolving Facility
Commitments (Original).

 

Total Revolving Facility Commitments (New Liquidity Facility) means the
aggregate of the Revolving Facility Commitments (New Liquidity Facility), being
US$7,500,000 at the Third Effective Date.

 

Total Revolving Facility Commitments (Original) means the aggregate of the
Revolving Facility Commitments (Original), being US$20,000,000 at the date of
this Agreement.

 

Transaction Documents means the Finance Documents and the Acquisition Documents.

 

Transaction Security means the Security created or expressed to be created in
favour of the Security Agent or Secondary Security Agent (as applicable)
pursuant to the Transaction Security Documents.

 

Transaction Security Documents means each of the documents listed as being a
Transaction Security Document in paragraph 2(d) of Part 1 of Schedule 2
(Conditions Precedent and Conditions Subsequent), each of the documents listed
as being a Transaction Security Document in Part 5 of Schedule 2 (Conditions
Precedent and Conditions Subsequent), any document required to be delivered to
the Agent under paragraph 17 of Part 6 of Schedule 2 (Conditions Precedent and
Conditions Subsequent), each Supplemental Security Document and each Second
Supplemental Security Document together with any other document entered into by
any Obligor creating or expressed to create any Security over all or any part of
its assets in respect of the obligations of any of the Obligors under any of the
Finance Documents.

 

51

--------------------------------------------------------------------------------

 

 

Transfer Certificate means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

 

Transfer Date means, in relation to an assignment or a transfer, the later of:

 

 

(a)

the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

 

(b)

the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

 

Treasury Transactions means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

 

UK Bail-In Legislation means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

Upsized RCF Amount means the Total Revolving Facility Commitments (Original) as
upsized pursuant to the First Amendment Agreement less the Original RCF Amount.

 

US means the United States of America.

 

USA Patriot Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

US Bankruptcy Law means the United States Bankruptcy Code, as amended, or any
other United States Federal or State bankruptcy, insolvency or similar law.

 

US GAAP means generally accepted accounting principles the United States of
America.

 

US Guarantor means any Guarantor that is incorporated or organized under the
laws of the United States of America or any State of the United States of
America (including the District of Columbia) or that has a place of business or
property in the United States of America.

 

US Obligor means any Obligor that is incorporated or organized under the laws of
the United States of America or any State of the United States of America
(including the District of Columbia) or that has a place of business or property
in the United States of America.

 

US Tax Obligor means:

 

 

(a)

a Borrower which is resident for tax purposes in the US; or

 

 

(b)

an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

 

Utilisation means a Loan.

 

Utilisation Date means the date of a Utilisation, being the date on which the
relevant Loan is to be made is to be issued.

 

52

--------------------------------------------------------------------------------

 

 

Utilisation Request means a notice substantially in the relevant form set out in
Part 1 of Schedule 3 (Requests and Notices).

 

Vendor means AGC Holdings Limited a company incorporated under the laws of
Mauritius with company number C63427 and registered address at Essar House, 10,
Frere Felix, De Valois Street, Port Louis, Mauritius.

 

Write-down and Conversion Powers means:

 

 

(a)

in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule;

 

 

(a)

in relation to any other applicable Bail-In Legislation:

 

 

(i)

any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

 

(ii)

any similar or analogous powers under that Bail-In Legislation; and

 

 

(b)

in relation to any UK Bail-In Legislation:

 

 

(i)

any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

 

 

(ii)

any similar or analogous powers under that UK Bail-In Legislation.

 

1.2

Construction

 

 

(a)

Unless a contrary indication appears, a reference in this Agreement to:

 

 

(i)

the Agent, the MLABs, any Finance Party, any Hedge Counterparty, any Lender, any
Obligor, any Party, any Secured Party, the Security Agent, the Secondary
Security Agent or any other person shall be construed so as to include its
successors in title, permitted assigns and permitted transferees to, or of, its
rights and/or obligations under the Finance Documents and, in the case of the
Security Agent, any person for the time being appointed as Security Agent or
Security Agents in accordance with the Finance Documents;

 

53

--------------------------------------------------------------------------------

 

 

 

(ii)

a document in agreed form is a document which is previously agreed in writing by
or on behalf of the Company and the Agent or, if not so agreed, is in the form
specified by the Agent;

 

 

(iii)

assets includes present and future properties, revenues and rights of every
description;

 

 

(iv)

a Finance Document or a Transaction Document or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated;

 

 

(v)

a group of Lenders includes all the Lenders;

 

 

(vi)

guarantee means (other than in Clause 19 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

 

 

(vii)

indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

 

(viii)

a person includes any individual, firm, company, corporation, government, state
or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

 

 

(ix)

a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

 

(x)

a provision of law is a reference to that provision as amended or re-enacted;
and

 

 

(xi)

a time of day is a reference to Singapore time.

 

 

(b)

Clause and Schedule headings are for ease of reference only.

 

 

(c)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

 

(d)

A Default (other than an Event of Default) is continuing if it has not been
remedied or waived and an Event of Default is continuing if it has not been
waived.

 

 

(e)

Currency symbols and definitions:

 

US$, USD and US dollars denote the lawful currency of the United States of
America;

 

€, euros and EUR denote the single currency of the Participating Member States;

 

S$ and Singapore dollars denote the lawful currency of Singapore; and

 

54

--------------------------------------------------------------------------------

 

 

 

(f)

Any reference in any of the Finance Documents to Permitted Security is not
intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Security created by any of the Finance Documents to any Permitted Security.

 

 

(g)

In this Agreement, where it relates to any Australian Obligor or if the
Australian PPSA applies, a reference to a "security interest" or Quasi Security
includes a "security interest" as defined in sections 12(1) or 12(2) of the
Australian PPSA.

 

1.3

Dutch terms

 

In this Agreement, where it relates to a Dutch person or the context so
requires, a reference to:

 

 

(a)

The Netherlands means the European part of the Kingdom of the Netherlands and
Dutch means in or of The Netherlands;

 

 

(b)

works council means each works council (ondernemingsraad) or central or group
works council (centrale of groeps ondernemingsraad) having jurisdiction over
that person;

 

 

(c)

a necessary action to authorise includes any action required to comply with the
Works Councils Act of The Netherlands (Wet op de ondernemingsraden), followed by
a neutral or positive advice (advies) from the works council of that person
which, if conditional, contains conditions which can reasonably be complied with
and would not cause and are not reasonably likely to cause a breach of any term
of any Transaction Document;

 

 

(d)

constitutional documents means the articles of association (statuten) and deed
of incorporation (akte van oprichting) and an up-to-date extract of registration
of the Trade Register of the Dutch Chamber of Commerce;

 

 

(e)

a security interest or security includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), right of
retention (recht van retentie), right to reclaim goods (recht van reclame) and
any right in rem (beperkt recht) created for the purpose of granting security
(goederenrechtelijke zekerheid);

 

 

(f)

a winding-up, administration or dissolution includes declared bankrupt (failliet
verklaard) or dissolved (ontbonden);

 

 

(g)

a moratorium includes surseance van betaling and a moratorium is declared
includes surseance verleend;

 

 

(h)

any procedure or step taken in connection with insolvency proceedings includes
that person having filed a notice under Section 36 of the Dutch Tax Collection
Act of The Netherlands (Invorderingswet 1990);

 

 

(i)

a liquidator includes a curator or a beoogd curator;

 

 

(j)

an administrator includes a bewindvoerder or a beoogd bewindvoerder;

 

 

(k)

an attachment includes a beslag;

 

 

(l)

gross negligence means grove schuld;

 

 

(m)

indemnify means vrijwaren;

 

 

(n)

negligence means schuld; and

 

55

--------------------------------------------------------------------------------

 

 

 

(o)

wilful misconduct means opzet.

 

1.4

Third party rights

 

 

(a)

Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the Third Parties Act) to enforce or enjoy the benefit of any term of this
Agreement.

 

 

(b)

Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 

2.

The Facilities

 

2.1

The Facilities

 

 

(a)

Subject to the terms of this Agreement, the Lenders make available:

 

 

(i)

a US dollar term loan facility in an aggregate amount equal to the Total Term
Facility Commitments; and

 

 

(ii)

a US dollar revolving credit facility in an aggregate amount equal to the Total
Revolving Facility Commitments (Original); and

 

 

(iii)

a US dollar revolving credit facility in an aggregate amount equal to the Total
Revolving Facility Commitments (New Liquidity Facility).

 

 

(b)

The Term Facility and the Revolving Facility (New Liquidity Facility) will be
available only to the Company and the Revolving Facility (Original) will be
available to the Company and any Additional Borrower.

 

2.2

Increase

 

 

(a)

The Company may by, giving not less than 60 days' prior notice to the Agent,
request that the Term Facility Commitments be increased (and the Term Facility
Commitments shall be so increased) by an amount which, when aggregated with the
amount of any previous increase of the Term Facility Commitments under this
Clause 2.2, does not exceed US$40,000,000 as follows:

 

 

(i)

the increased Term Facility Commitments will be assumed by one or more Lenders
or other banks, financial institutions, trusts, funds or other entities (each an
Increase Lender) selected by the Company (each of which shall not be a Sponsor
Affiliate or a member of the Group) and each of which must have confirmed in
writing (whether in the relevant Increase Confirmation or otherwise) its
willingness to assume and does assume all the obligations of a Lender
corresponding to that part of the increased Term Facility Commitments which it
is to assume, as if it had been an Original Lender;

 

 

(ii)

each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

 

 

(iii)

each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

 

56

--------------------------------------------------------------------------------

 

 

 

(iv)

the Term Facility Commitments of the other Lenders shall continue in full force
and effect; and

 

 

(v)

any increase in the Term Facility Commitments shall take effect on the date
specified by the Company in the notice referred to above or any later date on
which the conditions set out in paragraph (b) below are satisfied.

 

 

(b)

Subject to paragraph (d) below, an increase in the Term Facility Commitments
will only be effective on:

 

 

(i)

the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender;

 

 

(ii)

to the extent applicable, the Agent receiving from the Company a copy of the
application to, and approval of, the Financial Surveillance Department of the
South African Reserve Bank in connection with the transactions contemplated
under this Clause 2.2 in form and substance satisfactory to the Agent (acting
reasonably); and

 

 

(iii)

in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the Agent being satisfied that it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to the assumption of the increased Commitments by
that Increase Lender.

 

The Agent shall promptly notify the Parent and the Increase Lender upon the
conditions in paragraphs (i) and (ii) above being satisfied.

 

 

(c)

No Lender is under any obligation to become an Increase Lender and does so at
its own discretion.

 

 

(d)

An increase in the Term Facility Commitments will be subject to and conditional
upon the following conditions:

 

 

(i)

the Company delivering a certificate to the Agent in form and substance
satisfactory to the Agent certifying that the financial covenants set out in
Clause 22 (Financial Covenants) required to be complied with for the most recent
Relevant Period in respect of which financial statements and a Compliance
Certificate have been delivered to the Agent would have been complied if
recalculated for that most recent Relevant Period (on a pro forma basis after
taking into account the Financial Indebtedness in respect of the increased Term
Facility Commitments as if all of those increased Term Facility Commitments had
been utilised in full at the end of that most recent Relevant Period);

 

 

(ii)

the Margin on the Term Loans made available pursuant to this Clause 2.2 does not
exceed 0.5 per cent. above the then applicable Margin on the Term Loan;

 

 

(iii)

the Term Loans made available pursuant to this Clause 2.2 shall have a maturity
date which is after the Termination Date for the Term Loan made on the Closing
Date and a weighted average life to maturity which is longer than of the
remaining average life to maturity of the Term Loan made on the Closing Date;

 

57

--------------------------------------------------------------------------------

 

 

 

(iv)

no Default shall have occurred and be continuing or would occur as a result of a
Utilisation of a Term Loan made available pursuant to this Clause 2.2;

 

 

(v)

each Borrower applies all amounts borrowed by it under this Clause towards
Permitted Acquisitions;

 

 

(vi)

each Obligor having entered into such guarantee and security confirmations
and/or confirmatory security as may be reasonably requested by the Agent;

 

 

(vii)

the Investors shall have provided, at the same time as any Utilisation of a Term
Loan made available pursuant to this Clause 2.2, New Shareholder Injections into
the Borrower in an amount at least equal to that Utilisation of the applicable
Term Loan made available pursuant to this Clause 2.2; and

 

 

(viii)

the Lenders shall have been given a first right of refusal to participate as an
Increase Lender provided, for the avoidance of doubt, that the Company may
select lenders at its discretion on the basis of the most competitive pricing.

 

The Agent is authorised to enter into, on behalf of each of the Finance Parties,
documentation required to reflect these altered terms.

 

 

(e)

Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

 

 

(f)

The Company shall promptly on demand pay the Agent and the Security Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
either of them and, in the case of the Security Agent, by any Receiver or
Delegate in connection with any increase in Commitments under this Clause 2.2.

 

 

(g)

The Increase Lender shall, on the date upon which the increase takes effect, pay
to the Agent (for its own account) a fee in an amount equal to the fee which
would be payable under Clause 27.3 (Assignment or transfer fee) if the increase
was a transfer pursuant to Clause 27.5 (Procedure for transfer) and if the
Increase Lender was a New Lender.

 

 

(h)

The Company may pay to the Increase Lender a fee in the amount and at the times
agreed between the Company and the Increase Lender in a Fee Letter.

 

 

(i)

Clause 27.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 

 

(i)

an Existing Lender were references to all the Lenders immediately prior to the
relevant increase;

 

 

(ii)

the New Lender were references to that Increase Lender; and

 

 

(iii)

a re-transfer and re-assignment were references to respectively a transfer and
assignment.

 

58

--------------------------------------------------------------------------------

 

 

2.3

Default Increase

 

 

(a)

The Company may by giving prior notice to the Agent by no later than the date
falling five Business Day after the effective date of a cancellation of:

 

 

(i)

the Available Commitments of a Defaulting Lender in accordance with paragraph
(d) of Clause 7.5 (Right of cancellation and repayment in relation to a single
Lender); or

 

 

(ii)

the Commitments of a Lender in accordance with:

 

 

(A)

Clause 7.1 (Illegality); or

 

 

(B)

paragraph (a) of Clause 7.5 (Right of cancellation and repayment in relation to
a single Lender),

 

request that the Commitments relating to any Facility be increased (and the
Commitments relating to that Facility shall be so increased) in an aggregate US
dollar amount of up to the amount of the Available Commitments or Commitments
relating to that Facility so cancelled as follows:

 

 

I.

the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each a Default Increase
Lender) selected by the Company (each of which shall not be a member of the
Group) and each of which confirms in writing (whether in the relevant Default
Increase Confirmation or otherwise) its willingness to assume and does assume
all the obligations of a Lender corresponding to that part of the increased
Commitments which it is to assume, as if it had been an Original Lender;

 

 

II.

each of the Obligors and any Default Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Default Increase Lender would have assumed and/or acquired had the
Default Increase Lender been an Original Lender;

 

 

III.

each Default Increase Lender shall become a Party as a Lender and any Default
Increase Lender and each of the other Finance Parties shall assume obligations
towards one another and acquire rights against one another as that Default
Increase Lender and those Finance Parties would have assumed and/or acquired had
the Default Increase Lender been an Original Lender;

 

 

IV.

the Commitments of the other Lenders shall continue in full force and effect;
and

 

 

V.

any increase in the Commitments relating to a Facility shall take effect on the
date specified by the Company in the notice referred to above or any later date
on which the conditions set out in paragraph (b) below are satisfied.

 

 

(b)

An increase in the Commitments relating to a Facility will only be effective on:

 

 

(i)

the execution by the Agent of a Default Increase Confirmation from the relevant
Default Increase Lender;

 

 

(ii)

in relation to a Default Increase Lender which is not a Lender immediately prior
to the relevant increase, being satisfied that it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to the assumption of the increased Commitments by
that Default Increase Lender; and

 

59

--------------------------------------------------------------------------------

 

 

 

(iii)

each Obligor having entered into such guarantee and security confirmations
and/or confirmatory security as may be reasonably requested by the Agent.

 

The Agent shall promptly notify the Company and the Default Increase Lender upon
the conditions in paragraphs (i) and (ii) above being satisfied.

 

 

(c)

Each Default Increase Lender, by executing the Default Increase Confirmation,
confirms (for the avoidance of doubt) that the Agent has authority to execute on
its behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 

 

(d)

The Default Increase Lender shall, on the date upon which the increase takes
effect, pay to the Agent (for its own account) a fee in an amount equal to the
fee which would be payable under Clause 27.3 (Assignment or transfer fee) if the
increase was a transfer pursuant to Clause 27.5 (Procedure for transfer) and if
the Default Increase Lender was a New Lender.

 

 

(e)

Clause 27.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.3 in relation to a Default Increase Lender as
if references in that Clause to:

 

 

(i)

an Existing Lender were references to all the Lenders immediately prior to the
relevant increase;

 

 

(ii)

the New Lender were references to that Default Increase Lender; and

 

 

(iii)

a re-transfer and re-assignment were references to respectively a transfer and
assignment.

 

2.4

Finance Parties' rights and obligations

 

 

(a)

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

 

(b)

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party's participation in a
Facility or its role under a Finance Document (including any such amount payable
to the Agent on its behalf) is a debt owing to that Finance Party by that
Obligor.

 

 

(c)

A Finance Party may, except as specifically stated in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

 

60

--------------------------------------------------------------------------------

 

 

2.5

Obligors' Agent

 

 

(a)

Each Obligor (other than the Company) by its execution of this Agreement or an
Accession Deed irrevocably appoints the Company (acting through one or more
authorised signatories) to act on its behalf as its agent in relation to the
Finance Documents and irrevocably authorises:

 

 

(i)

the Company on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Deed, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

 

(ii)

each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company,

 

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

 

(b)

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.

 

3.

Purpose

 

3.1

Purpose

 

 

(a)

The Company shall apply all amounts borrowed by it under the Term Facility
(other than a Term Loan made available pursuant to Clause 2.2 (Increase), which
must be applied for the purposes set out in that clause) towards:

 

 

(i)

any payments required to be made by the Company under the Acquisition Agreement
(including payment to the Vendor of the purchase price for the relevant Target
Shares under the Acquisition Agreement and repayment of certain indebtedness of
the Target and its Subsidiaries as contemplated under the Acquisition
Agreement);

 

 

(ii)

funding the Debt Service Account in an amount equal to the applicable Debt
Service Amount; and

 

 

(iii)

payment of the Acquisition Costs,

 

as described in the Funds Flow Statement. 

 

61

--------------------------------------------------------------------------------

 

 

 

(b)

Each Borrower shall apply all amounts borrowed by it under the Revolving
Facility towards the working capital purposes of the Company and its
Subsidiaries, other than those incorporated in India (but not towards Permitted
Acquisitions, acquisitions of companies, businesses or undertakings, payment of
consideration for the Acquisitions or prepayment or repayment of any Term Loan).

 

3.2

Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.

Conditions of Utilisation

 

4.1

Initial conditions precedent

 

 

(a)

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received all of the documents and other
evidence listed in Part 1 of Schedule 2 (Conditions Precedent and Conditions
Subsequent), in each case, in form and substance satisfactory to the Agent
(acting on the instructions of the Lenders) and the Agent (acting on the
instructions of the Lenders) is satisfied that, on the Conditions Subsequent
(Phase 1) Deadline, it will receive all of the documents and evidence listed in
Part 2 of Schedule 2 (Conditions Precedent and Conditions Subsequent). The Agent
shall notify the Company and the Lenders promptly upon receipt of such documents
and evidence.

 

 

(b)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(a) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

4.2

Further conditions precedent

 

Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders' participation) in relation to a
Utilisation other than one to which Clause 4.4 (Utilisations during the Certain
Funds Period) applies, if on the date of the Utilisation Request and on the
proposed Utilisation Date:

 

 

(a)

in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan, and in the case of any other Utilisation, no
Default is continuing or would result from the proposed Utilisation;

 

 

(b)

in relation to any Utilisation on any Closing Date, all the representations and
warranties in Clause 20 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor are true;
and

 

 

(c)

in relation to any Utilisation of a Revolving Facility Loan (New Liquidity
Facility), the First Equity Injection has taken place on or prior to 20 August
2020 pursuant to Clause 23.38(i)(i) (Conditions subsequent).

 

62

--------------------------------------------------------------------------------

 

 

4.3

Maximum number of Utilisations

 

 

(a)

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation:

 

 

(i)

more than one Term Loan (other than a Term Loan made available pursuant to
Clause 2.2 (Increase)) would be outstanding; or

 

 

(ii)

more than two Term Facilities made available pursuant to Clause 2.2 (Increase)
would be outstanding;

 

 

(iii)

(in respect of any specific Permitted Acquisition funded by a Term Facility made
available pursuant to Clause 2.2 (Increase)) more than two Utilisations would be
made available to fund such Permitted Acquisition; or

 

 

(iv)

more than twelve Revolving Facility Loans would be outstanding.

 

 

(b)

A Borrower (or the Company) may not request that the Term Loan be divided if, as
a result of the proposed division, more than two Term Loans would be
outstanding.

 

(c)     (c)     Any Separate Loan shall not be taken into account in this Clause
4.3 (Maximum number of Utilisations).

 

4.4

Utilisations during the Certain Funds Period

 

 

(a)

Subject to Clause 4.1 (Initial conditions precedent), during the Certain Funds
Period, the Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to a Certain Funds Utilisation if, on the date of the
Utilisation Request and on the proposed Utilisation Date:

 

 

(i)

no breach of a Major Undertaking and no Major Default is continuing or would
result from the proposed Utilisation;

 

 

(ii)

no Change of Control has occurred; and

 

 

(iii)

all the Major Representations are true, in the case of a Major Representation
which is not qualified by a materiality test, in all material respects, and in
the case of a Major Representation which is qualified by a materiality test, in
all respects.

 

 

(b)

During the Certain Funds Period (save in circumstances where, pursuant to
paragraph (a) above, a Lender is not obliged to comply with Clause 5.4 (Lenders'
participation) and subject as provided in Clause 7.1 (Illegality) and Clause 8.1
(Exit)), none of the Finance Parties shall be entitled to:

 

 

(i)

cancel any of its Commitments to the extent to do so would prevent or limit the
making of a Certain Funds Utilisation;

 

 

(ii)

rescind, terminate or cancel this Agreement or the Term Facility or exercise any
similar right or remedy or make or enforce any claim under the Finance Documents
it may have to the extent to do so would prevent or limit the making of a
Certain Funds Utilisation;

 

 

(iii)

refuse to participate in the making of a Certain Funds Utilisation;

 

 

(iv)

exercise any right of set-off or counterclaim in respect of a Utilisation to the
extent to do so would prevent or limit the making of a Certain Funds
Utilisation; or

 

 

(v)

cancel, accelerate or cause repayment or prepayment of any amounts owing under
this Agreement or under any other Finance Document to the extent to do so would
prevent or limit the making of a Certain Funds Utilisation,

 

63

--------------------------------------------------------------------------------

 

 

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Finance Parties
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.

 

5.

Utilisation

 

5.1

Delivery of a Utilisation Request

 

A Borrower may utilise a Facility by delivery by that Borrower (or the Company
on its behalf) to the Agent of a duly completed Utilisation Request not later
than the Specified Time or such shorter period as may be agreed between the
Company and the Agent (acting on the instructions of the Lenders).

 

5.2

Completion of a Utilisation Request

 

 

(a)

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

 

(i)

it identifies the Facility to be utilised and specifies the relevant Borrower
(being in the case of a Term Loan or a Revolving Facility Loan (New Liquidity
Facility), the Company and, in the case of a Revolving Facility Loan (Original),
the Company or an Additional Borrower which is permitted under this Agreement to
borrow Revolving Facility Loans (Original));

 

 

(ii)

the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;

 

 

(iii)

the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 

 

(iv)

the proposed Interest Period complies with Clause 11 (Interest Periods).

 

 

(b)

Only one Utilisation may be requested in each Utilisation Request.

 

5.3

Currency and amount

 

 

(a)

The currency specified in a Utilisation Request must be:

 

 

(i)

in relation to the Term Facility, US dollars; and

 

 

(ii)

in relation to the Revolving Facility, US dollars.

 

 

(b)

The amount of the proposed Utilisation must be:

 

 

(i)

for the Term Facility, an amount equal to the relevant amount specified in the
Funds Flow Statement or, if less, the Available Facility; or

 

 

(ii)

for the Revolving Facility denominated in US dollars, a minimum of US$1,000,000
or, if less, the Available Facility.

 

5.4

Lenders' participation

 

 

(a)

If the conditions set out in this Agreement have been met, and subject to Clause
6.2 (Repayment of Revolving Facility Loans), each Lender shall make its
participation in each Loan available by the Utilisation Date through its
Facility Office.

 

64

--------------------------------------------------------------------------------

 

 

 

(b)

The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

5.5

Limitations on Utilisations

 

 

(a)

The Revolving Facility may not be utilised unless the Term Facility has been
previously utilised and the Closing Date has occurred.

 

 

(b)

The Term Facility (other than a Term Loan made available pursuant to Clause 2.2
(Increase) or Clause 2.3 (Default Increase)) may only be utilised on the Closing
Date.

 

 

(c)

The Revolving Facility (New Liquidity Facility) may not be utilised unless the
Revolving Facility (Original) is, as at that time, utilised in full.

 

5.6

Cancellation of Commitment

 

 

(a)

The Term Facility Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for the Term
Facility.

 

 

(b)

The Revolving Facility Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for the Revolving
Facility.

 

5.7

Clean down

 

The Company shall ensure that the aggregate of the amounts of:

 

 

(a)

all Revolving Facility Loans; less

 

 

(b)

without double-counting, the aggregate of:

 

 

(i)

any amount of Cash (other than Cash held in a Mandatory Prepayment Account, a
Holding Account or the Debt Service Account); and

 

 

(ii)

any amount of Cash Equivalent Investments,

 

in each case held by:

 

 

(A)

wholly-owned members of the Group (but excluding for this purpose any Cash held
by the Target Group Entity (India) which represent utilisations of the Target
Group Entity (India) Working Capital Facility); and

 

 

(B)

any member of the Group incorporated in Malaysia which is a Subsidiary of the
Target as at the Closing Date,

 

(as confirmed in a certificate signed by a director of the Company provided to
the Agent within ten Business Days after the end of each Financial Year) shall
not exceed zero for a period of not less than five successive Business Days in
each of StarTek's Financial Years, save that this Clause 5.7 shall not apply on
and from 1 April 2020 to and including 31 December 2020. Not less than 30 days
and no more than 364 days shall elapse between two such periods.

 

65

--------------------------------------------------------------------------------

 

 

6.

Repayment

 

6.1

Repayment of Term Loans

 

(a)

Subject to paragraph (b) below, the Company shall repay the aggregate Term Loans
in instalments (each a Repayment Instalment) by repaying on each Term Facility
Repayment Date an amount which reduces the amount of the outstanding aggregate
Term Loans by an amount equal to the relevant percentage of all the Term Loans
(as at the close of business in Singapore on the last day of the Availability
Period in relation to the Term Facility) as set out in the table below:

 

Term Facility Repayment Date (number of Months after the first Utilisation Date)

Repayment Instalment

6

1%

9

1%

12

1%

15

1%

18

2%

21

2%

24

2%

27

3%

30

Nil

33

Nil

36

Nil

39

3%

42

3%

45

3%

48

3.75%

51

6%

54

6%

57

12%

Termination Date

All amounts then outstanding

 

(b)

In respect of the Term Facility Repayment Dates falling 33 Months and 36 Months
after the first Utilisation Date, the relevant Repayment Instalment will in each
case be increased to 3% if:

 

 

(i)

the First Equity Injection has not been completed by 20 August 2020; or

 

66

--------------------------------------------------------------------------------

 

 

 

(ii)

the EBITDA (as defined in Clause 22.1 (Financial definitions)) of the Group for
the preceding calendar quarter (being from April 2020 to June 2020 in respect of
the Term Facility Repayment Date falling 33 Months after the first Utilisation
Date and from July 2020 to September 2020 in respect of the Term Facility
Repayment Date falling 36 Months after the first Utilisation Date) is in excess
of [***] (or its currency equivalent).

 

6.2

Repayment of Revolving Facility Loans

 

 

(a)

Each Borrower which has drawn a Revolving Facility Loan shall repay that Loan on
the last day of its Interest Period or, if earlier, the Termination Date.

 

 

(b)

Without prejudice to each Borrower's obligation under paragraph (a) above, if:

 

 

(i)

one or more Revolving Facility Loans (Original) or one or more Revolving
Facility Loans (New Liquidity Facility) are to be made available to a Borrower
(in each case, a New Revolving Facility Loan):

 

 

(A)

on the same day that a maturing Revolving Facility Loan (Original) or Revolving
Facility Loan (New Liquidity Facility) (as applicable) (in each case, a Maturing
Revolving Facility Loan) is due to be repaid by that Borrower;

 

 

(B)

in the same currency as the Maturing Revolving Facility Loan; and

 

 

(C)

in whole or in part for the purpose of refinancing the Maturing Revolving
Facility Loan; and

 

 

(ii)

the proportion borne by each Lender's participation in the Maturing Revolving
Facility Loan to the amount of that Maturing Revolving Facility Loan is the same
as the proportion borne by that Lender's participation in the New Revolving
Facility Loans to the aggregate amount of those New Revolving Facility Loans,

 

the aggregate amount of the New Revolving Facility Loans shall, unless the
relevant Borrower or the Company notifies the Agent to the contrary in the
relevant Utilisation Request, be treated as if applied in or towards repayment
of the Maturing Revolving Facility Loan so that:

 

 

(A)

if the amount of the Maturing Revolving Facility Loan exceeds the aggregate
amount of the New Revolving Facility Loans:

 

 

I.

the relevant Borrower will only be required to make a payment under Clause 40.1
(Payments to the Agent) in an amount in the relevant currency equal to that
excess; and

 

 

II.

each Lender's participation in the New Revolving Facility Loans shall be treated
as having been made available and applied by the Borrower in or towards
repayment of that Lender's participation in the Maturing Revolving Facility Loan
and that Lender will not be required to make a payment under Clause 40.1
(Payments to the Agent) in respect of its participation in the New Revolving
Facility Loans; and

 

67

--------------------------------------------------------------------------------

 

 

 

(B)

if the amount of the Maturing Revolving Facility Loan is equal to or less than
the aggregate amount of the New Revolving Facility Loans:

 

 

I.

the relevant Borrower will not be required to make a payment under Clause 40.1
(Payments to the Agent); and

 

 

II.

each Lender will be required to make a payment under Clause 40.1 (Payments to
the Agent) in respect of its participation in the New Revolving Facility Loans
only to the extent that its participation in the New Revolving Facility Loans
exceeds that Lender's participation in the Maturing Revolving Facility Loan and
the remainder of that Lender's participation in the New Revolving Facility Loans
shall be treated as having been made available and applied by the Borrower in or
towards repayment of that Lender's participation in the Maturing Revolving
Facility Loan.

 

 

(c)

At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender in the Revolving Facility Loans then
outstanding will be automatically extended to the Termination Date in relation
to the relevant Revolving Facility and will be treated as separate Revolving
Facility Loans (the Separate Loans).

 

 

(d)

A Borrower to whom a Separate Loan is outstanding may prepay that Loan by giving
three Business Days' prior notice to the Agent. The Agent will forward a copy of
a prepayment notice received in accordance with this paragraph (d) to the
Defaulting Lender concerned as soon as practicable on receipt.

 

 

(e)

Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Agent (for the
account of that Defaulting Lender) on the last day of each Interest Period of
that Loan.

 

 

(f)

The terms of this Agreement relating to Revolving Facility Loans generally shall
continue to apply to Separate Loans other than to the extent inconsistent with
paragraphs (c) to (e) above, in which case those paragraphs shall prevail in
respect of any Separate Loan.

 

 

(g)

Without prejudice to the Company’s obligations under paragraph (a) above, if any
repayment of a Term Loan is required to be made pursuant to Clause 6.1(b)(ii)
(Repayment of Term Loans), the Company shall on such Term Facility Repayment
Date repay each Revolving Facility Loan (New Liquidity Facility) in full
together with the accrued interest on the amount repaid and, subject to any
Break Costs, without premium or penalty, and the Revolving Facility Commitments
(New Liquidity Facility) will be immediately thereafter be cancelled in full.

 

6.3

Effect of cancellation and prepayment on scheduled repayments

 

 

(a)

If the Company cancels the whole or any part of the Term Commitments in
accordance with Clause 7.5 (Right of cancellation and repayment in relation to a
single Lender) or if the Available Commitment of any Lender is cancelled under
Clause 7.1 (Illegality) then (other than, in any relevant case, to the extent
that any part of the relevant Term Commitment(s) so cancelled is subsequently
increased pursuant to Clause 2.3 (Default Increase)) the amount of the Repayment
Instalment for each Term Facility Repayment Date falling after that cancellation
will reduce pro rata by the amount cancelled.

 

68

--------------------------------------------------------------------------------

 

 

 

(b)

If the Company cancels the whole or any part of the Term Commitments in
accordance with Clause 7.2 (Voluntary cancellation) or if the whole or part of
any Term Commitment is cancelled pursuant to Clause 5.6 (Cancellation of
Commitment) then, the amount of the Repayment Instalment for each Term Facility
Repayment Date falling after that cancellation will reduce in inverse
chronological order by the amount cancelled.

 

 

(c)

If any Term Loan is repaid or prepaid in accordance with Clause 7.5 (Right of
cancellation and repayment in relation to a single Lender) or Clause 7.1
(Illegality) then, other than to the extent that any part of the relevant
Commitment is subsequently increased pursuant to Clause 2.3 (Default Increase)),
the amount of the Repayment Instalment for each Term Facility Repayment Date
falling after that repayment or prepayment will reduce pro rataby the amount of
the Term Loan repaid or prepaid.

 

 

(d)

If any Term Loan is prepaid in accordance with Clause 7.3 (Voluntary prepayment
of Term Loans), or Clause 8.2 (Disposal, Insurance and Acquisition Proceeds and
Excess Cashflow) then the amount of the Repayment Instalment for each Term
Facility Repayment Date falling after that prepayment will reduce in inverse
chronological order by the amount of the Term Loan prepaid.

 

7.

Illegality, Voluntary Prepayment and Cancellation

 

7.1

Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation or it becomes unlawful for any
Affiliate of a Lender for that Lender to do so:

 

 

(a)

that Lender shall promptly notify the Agent upon becoming aware of that event;

 

 

(b)

upon the Agent notifying the Company, each Available Commitment of that Lender
will be immediately cancelled; and

 

 

(c)

to the extent that the Lender's participation has not been transferred pursuant
to Clause 46.5 (Replacement of Lender), each Borrower shall repay that Lender's
participation in the Utilisations made to that Borrower on the last day of the
Interest Period for each Utilisation occurring after the Agent has notified the
Company or, if earlier, the date specified by the Lender in the notice delivered
to the Agent (being no earlier than the last day of any applicable grace period
permitted by law) and that Lender's corresponding Commitment(s) shall be
cancelled in the amount of the participations repaid.

 

7.2

Voluntary cancellation

 

 

(a)

The Company may, if it gives the Agent not less than ten Business Days' (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of US$5,000,000) of an Available Facility.
Any cancellation under this Clause 7.2 shall reduce the Commitments of the
Lenders rateably under that Facility.

 

 

(b)

Any notice of cancellation of the Available Commitments with respect to the
Revolving Facility delivered at any time while Loans under any other Facility
remain outstanding and/or other Commitments remain uncancelled must be
accompanied by evidence, in form and substance satisfactory to the Majority
Lenders, that the Group will have sufficient working capital facilities
available to it following such cancellation.

 

69

--------------------------------------------------------------------------------

 

 

7.3

Voluntary prepayment of Term Loans

 

 

(a)

A Borrower to which a Term Loan has been made may, if it or the Company gives
the Agent not less than ten Business Days' (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of that
Term Loan (but, if in part, being an amount that reduces the amount of that Term
Loan by a minimum amount of US$5,000,000).

 

 

(b)

A Term Loan may only be prepaid after the last day of the Availability Period
for the Term Facility (or, if earlier, the day on which the applicable Available
Facility is zero).

 

 

(c)

Any voluntary prepayment of a Term Loan shall be in prepayment of the Term
Loans.

 

7.4

Voluntary prepayment of Revolving Facility Loans

 

A Borrower to which a Revolving Facility Loan has been made may, if it or the
Company gives the Agent not less than ten Business Days' (or such shorter period
as the Majority Lenders may agree) prior notice, prepay the whole or any part of
a Revolving Facility Loan (but if in part, being an amount that reduces the
amount of the Revolving Facility Loan by a minimum amount of US$1,000,000).

 

7.5

Right of cancellation and repayment in relation to a single Lender

 

 

(a)

If:

 

 

(i)

any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 14.2 (Tax gross-up); or

 

 

(ii)

any Lender claims indemnification from the Company or an Obligor under Clause
14.3 (Tax indemnity) or Clause 15.1 (Increased costs),

 

the Company may, whilst the circumstance giving rise to the requirement for that
increase or indemnification, give the Agent notice of cancellation of the
Commitment(s) of that Lender and its intention to procure the repayment of that
Lender's participation in the Utilisations.

 

 

(b)

On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment(s) of the relevant Lender shall immediately be reduced to
zero.

 

 

(c)

On the last day of each Interest Period which ends after the Company has given
notice under paragraph (a) above in relation to a Lender (or, if earlier, the
date specified by the Company in that notice), each Borrower to which a
Utilisation is outstanding shall repay the relevant Lender's participation in
that Utilisation together with all interest and other amounts accrued under the
Finance Documents.

 

 

(d)

(i)          If any Lender becomes a Defaulting Lender, the Company may, at any
time whilst the Lender continues to be a Defaulting Lender, give the Agent three
Business Days' notice of cancellation of each Available Commitment of that
Lender;

 

 

(i)

On the notice referred to in paragraph (i) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 

 

(ii)

The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph (i) above, notify all the Lenders.

 

70

--------------------------------------------------------------------------------

 

 

8.

Mandatory Prepayment and Cancellation

 

8.1

Exit

 

 

(a)

For the purpose of this Clause 8.1:

 

Capital Raising means:

 

 

(i)

any Flotation; and

 

 

(ii)

any other raising of capital (howsoever described) by any member of the Group
whether by way of debt or equity, but excluding for this purpose any raising of
capital which constitutes Permitted Financial Indebtedness or a Permitted Share
Issue.

 

Flotation means:

 

 

(i)

a successful application being made for the admission of any part of the share
capital of any member of the Group (or Holding Company of any member of the
Group) to the Official List maintained by the FCA or any other internationally
recognised stock exchange or investment exchange and the admission of any part
of the share capital of any member of the Group (or Holding Company of any
member of the Group) to trading on the London Stock Exchange plc or any other
internationally recognised stock exchange or investment exchange; or

 

 

(ii)

the grant of permission to deal in any part of the issued share capital of any
member of the Group (or Holding Company of any member of the Group) on any
recognised investment exchange (as that term is used in the Financial Services
and Markets Act 2000) or in or on any exchange or market replacing the same or
any other exchange or market in any country.

 

FCA means the Financial Conduct Authority acting in accordance with Part 6 of
the Financial Services and Markets Act 2000.

 

 

(b)

Upon the occurrence of:

 

 

(i)

a Change of Control; or

 

 

(ii)

the sale of all or substantially all of the assets of the Group whether in a
single transaction or a series of related transactions,

 

the Facilities will be cancelled and all outstanding Utilisations, together with
accrued interest, and all other amounts accrued under the Finance Documents,
shall become immediately due and payable.

 

 

(c)

If any Capital Raising occurs, the outstanding Utilisations, together with
accrued interest, shall within five Business Days of receipt of the proceeds of
that Capital Raising by a member of the Group or Holding Company thereof be
prepaid to an amount which would result in the Adjusted Leverage (as defined in
Clause 22.1 (Financial definitions) being no higher than 1.50:1 if the Adjusted
Leverage were to be tested immediately after that prepayment by reference to (i)
the amount of Total Debt specified in the Compliance Certificate most recently
delivered under this Agreement, after deducting the amount prepaid and (ii) the
amount of EBITDA specified in the same Compliance Certificate.

 

71

--------------------------------------------------------------------------------

 

 

8.2

Disposal, Insurance and Acquisition Proceeds and Excess Cashflow

 

 

(a)

For the purposes of this Clause 8.2, Clause 8.3 (Application of mandatory
prepayments and cancellations) and Clause 8.4 (Mandatory Prepayment Accounts and
Holding Accounts):

 

Acquisition Proceeds means the proceeds of a claim (a Recovery Claim) against
the Vendor or any of its Affiliates (or any employee, officer or adviser) in
relation to the Acquisition Documents or against the provider of any Report (in
its capacity as a provider of that Report) except for Excluded Acquisition
Proceeds, and after deducting:

 

 

(a)

any reasonable expenses which are incurred by any member of the Group to persons
who are not members of the Group; and

 

 

(b)

any Tax incurred and required to be paid by a member of the Group (as reasonably
determined by the relevant member of the Group on the basis of existing rates
and taking into account any available credit, deduction or allowance),

 

in each case in relation to that Recovery Claim.

 

Disposal means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).

 

Disposal Proceeds means the consideration receivable by any member of the Group
(including any amount receivable in repayment of intercompany debt) for any
Disposal made by any member of the Group except for Excluded Disposal Proceeds
and after deducting:

 

 

(a)

any reasonable expenses which are incurred by any member of the Group with
respect to that Disposal to persons who are not members of the Group; and

 

 

(b)

any Tax incurred and required to be paid by the seller in connection with that
Disposal (as reasonably determined by the seller, on the basis of existing rates
and taking account of any available credit, deduction or allowance).

 

Excluded Acquisition Proceeds means any proceeds of a Recovery Claim which the
Company notifies the Agent are, or are to be, applied:

 

 

(a)

in payment of amounts payable to the Vendor pursuant to the Acquisition
Agreement by way of adjustment to the purchase price in respect of the
Acquisition (except to the extent relating to a working capital adjustment);

 

 

(b)

to satisfy or reimburse a member of the Group which has discharged any
liability, charge or claim upon a member of the Group by a person which is not a
member of the Group; or

 

 

(c)

in the replacement, reinstatement and/or repair of assets of members of the
Group which have been lost, destroyed or damaged,

 

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within six Months, or such longer period as the Majority Lenders may
agree) after receipt.

 

Excluded Disposal Proceeds means:

 

 

(a)

any proceeds from a Permitted Disposal (other than under paragraphs (d) and (j)
of the definition of Permitted Disposal); or

 

 

(b)

any proceeds from a Permitted Disposal not falling within paragraph (a) above to
the extent that those proceeds are, or are to be, applied within six Months of
the date of receipt in or towards reinvestment in assets of members of the Group
in a manner and to an extent which is not prohibited by this Agreement.

 

72

--------------------------------------------------------------------------------

 

 

Excluded Insurance Proceeds means any proceeds of an insurance claim which the
Company notifies the Agent are, or are to be, applied:

 

 

(a)

to meet a third party claim; or

 

 

(b)

in the replacement, reinstatement and/or repair of the assets or otherwise in
amelioration of the loss in respect of which the relevant insurance claim was
made,

 

in each case as soon as possible (but in any event within six Months, or such
longer period as the Majority Lenders may agree) after receipt.

 

Insurance Proceeds means the proceeds of any insurance claim under any insurance
maintained by any member of the Group except for Excluded Insurance Proceeds and
after deducting any reasonable expenses in relation to that claim which are
incurred by any member of the Group to persons who are not members of the Group.

 

 

(b)

The Company shall ensure that the Borrowers prepay Utilisations, and cancel
Available Commitments, in amounts equal to the following amounts at the times
and in the order of application contemplated by Clause 8.3 (Application of
mandatory prepayments and cancellations):

 

 

(i)

the amount of any Acquisition Proceeds;

 

 

(ii)

the amount of any Disposal Proceeds, to the extent that the aggregate amount of
those Disposal Proceeds received during any Financial Year exceeds US$1,000,000
(or its equivalent in any other currency);

 

 

(iii)

the amount of any Insurance Proceeds, to the extent that the aggregate amount of
those Insurance Proceeds received during any Financial Year exceeds US$1,000,000
(or its equivalent in any other currency); and

 

 

(iv)

the amount equal to 50 per cent. of Excess Cashflow for any Financial Year of
StarTek ending on or after 31 December 2019,

 

provided always that, if the amount of Excess Cashflow calculated in the manner
described in paragraph (b)(iv) above would (if applied towards such mandatory
prepayment) cause the Total Cash and Cash Equivalent Investments held by the
Group (as reflected in the financial statements for the relevant Financial Year
based upon which the above calculations were made) to be less than the Minimum
Balance, then the actual amount required to be applied towards mandatory
prepayment under this paragraph (b)(iv) for the applicable Financial Year shall
be reduced to such smaller amount (if any) as would not cause the Total Cash and
Cash Equivalent Investments held by the Group (if applied towards such mandatory
prepayment) to be less than the Minimum Balance as at the date in respect of
which Excess Cashflow was calculated to be applied in mandatory prepayment of
the Facilities for the applicable Financial Year. For the avoidance of doubt,
Total Cash and Cash Equivalent Investments (including the cash on the balance
sheet of the Group as at the Closing Date and the Excess Closing Date Cash
Balance) are balance sheet items and will not be included in the calculation of
Excess Cashflow).

 

 

(c)

For the avoidance of doubt, no disposal of any shares in the Target shall be
permitted without the consent of all of the Lenders. If the Lenders consent to a
disposal of shares in the Target during the life of the Facilities, the Company
shall ensure that the Borrowers prepay Utilisations and cancel Available
Commitments in an amount equal to all of the proceeds of such disposal in the
order of application contemplated by Clause 8.3 (Application of mandatory
prepayments and cancellations).

 

73

--------------------------------------------------------------------------------

 

 

8.3

Application of mandatory prepayments and cancellations

 

 

(a)

A prepayment of Utilisations or cancellation of Available Commitments made under
Clause 8.2 (Disposal, Insurance and Acquisition Proceeds and Excess Cashflow)
shall be applied in the following order:

 

 

(i)

first, pro rata:

 

 

(A)

in prepayment of Term Loans as contemplated in paragraphs (b) to (e) inclusive
below; and

 

 

(B)

if required (and only to the extent required) pursuant to Clause 26.3 (Excess
Hedging), in payment of termination or closing out amounts due to a Hedge
Counterparty under a Hedging Document as a result of such prepayment of Term
Loans;

 

 

(ii)

secondly, in cancellation of Available Commitments under the Revolving Facility
(and the Available Commitments of the Lenders under the Revolving Facility will
be cancelled rateably); and

 

 

(iii)

thirdly, in prepayment of Revolving Facility Loans on a pro rata basis and
cancellation of the corresponding Revolving Facility Commitments.

 

 

(b)

Unless the Company makes an election under paragraph (d) below, the Borrowers
shall prepay Loans at the following times:

 

 

(i)

in the case of any prepayment relating to the amounts of Acquisition Proceeds,
Disposal Proceeds or Insurance Proceeds, promptly upon receipt of those
proceeds; and

 

 

(ii)

in the case of any prepayment relating to an amount of Excess Cashflow, within
30 days of delivery pursuant to Clause 21.1 (Financial statements) of the annual
consolidated accounts of StarTek for the relevant Financial Year, with the first
such payment to be made in respect of the Financial Year ended 31 December 2019.

 

 

(c)

A prepayment under Clause 8.2 (Disposal, Insurance and Acquisition Proceeds and
Excess Cashflow) shall be applied to the Term Loans pro rata and shall reduce
the relevant Repayment Instalment for each Repayment Date falling after the date
of prepayment in the manner contemplated by paragraph (d) of Clause 6.3 (Effect
of cancellation and prepayment on scheduled repayments).

 

 

(d)

Subject to paragraph (e) below, the Company may elect that any prepayment under
Clause 8.2 (Disposal, Insurance and Acquisition Proceeds and Excess Cashflow) be
applied in prepayment of a Loan on the last day of the Interest Period relating
to that Loan. If the Company makes that election then a proportion of the Loan
equal to the amount of the relevant prepayment will be due and payable on the
last day of its Interest Period.

 

 

(e)

If the Company has made an election under paragraph (d) above but a Default has
occurred and is continuing, that election shall no longer apply and a proportion
of the Loan in respect of which the election was made equal to the amount of the
relevant prepayment shall be immediately due and payable (unless the Majority
Lenders otherwise agree in writing).

 

74

--------------------------------------------------------------------------------

 

 

8.4

Mandatory Prepayment Accounts and Holding Accounts

 

 

(a)

The Company shall ensure that:

 

 

(i)

Disposal Proceeds, Insurance Proceeds and Acquisition Proceeds in respect of
which the Company has made an election under paragraph (d) of Clause 8.3
(Application of mandatory prepayments and cancellations) are paid into a
Mandatory Prepayment Account as soon as reasonably practicable after receipt by
a member of the Group;

 

 

(ii)

any amounts of Excluded Disposal Proceeds, Excluded Insurance Proceeds and/or
Excluded Acquisition Proceeds to be applied in replacement, reinstatement, or
repair of, or reinvestment in, assets are paid into a Holding Account as soon as
reasonably practicable after receipt by a member of the Group; and

 

 

(iii)

an amount equal to any Excess Cashflow in respect of which the Company has made
an election under paragraph (d) of Clause 8.3 (Application of mandatory
prepayments and cancellations) is paid into a Mandatory Prepayment Account
promptly after such election.

 

 

(b)

The Company and each Borrower irrevocably authorise the Agent to apply:

 

 

(i)

amounts credited to the Mandatory Prepayment Account; and

 

 

(ii)

amounts credited to the Holding Account which have not been applied in
replacement, reinstatement or repair of, or reinvestment in, assets within six
Months of receipt of the relevant proceeds (or such longer time period as the
Majority Lenders may agree),

 

to pay amounts due and payable under Clause 8.3 (Application of mandatory
prepayments and cancellations) and otherwise under the Finance Documents. The
Company and each Borrower further irrevocably authorise the Agent to so apply
amounts credited to the Holding Account whether or not six months have elapsed
since receipt of those proceeds if a Default has occurred and is continuing. The
Company and each Borrower also irrevocably authorise the Agent to transfer any
amounts credited to the Holding Account referred to in this paragraph (b) to the
Mandatory Prepayment Account pending payment of amounts due and payable under
the Finance Documents (but if all such amounts have been paid any such amounts
remaining credited to the Mandatory Prepayment Account may (unless a Default has
occurred) be transferred back to the Holding Account).

 

 

(c)

A Lender, Security Agent or Agent with which a Mandatory Prepayment Account or
Holding Account is held acknowledges and agrees that (i) interest shall accrue
at normal commercial rates on amounts credited to those accounts and that the
account holder shall be entitled to receive such interest (which shall be paid
in accordance with the mandate relating to such account) unless a Default is
continuing and (ii) each such account is subject to the Transaction Security.

 

8.5

Excluded proceeds

 

Where Excluded Acquisition Proceeds, Excluded Disposal Proceeds and Excluded
Insurance Proceeds include amounts which are intended to be used for a specific
purpose within a specified period (as set out in the relevant definition of
Excluded Acquisition Proceeds, Excluded Disposal Proceeds or Excluded Insurance
Proceeds), the Company shall ensure that those amounts are used for that purpose
and shall promptly deliver a certificate to the Agent at the time of such
application and at the end of such period confirming the amount (if any) which
has been so applied within the requisite time periods provided for in the
relevant definition.

 

75

--------------------------------------------------------------------------------

 

 

9.

Restrictions

 

9.1

Notices of cancellation or prepayment

 

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 7 (Illegality, Voluntary Prepayment and Cancellation),
paragraph (d) of Clause 8.3 (Application of mandatory prepayments and
cancellations) or Clause 8.4 (Mandatory Prepayment Accounts and Holding
Accounts) shall (subject to the terms of those Clauses) be irrevocable and,
unless a contrary indication appears in this Agreement, shall specify the date
or dates upon which the relevant cancellation or prepayment is to be made and
the amount of that cancellation or prepayment.

 

9.2

Interest and other amounts

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

9.3

No reborrowing of Term Facility

 

No Borrower may reborrow any part of the Term Facility which is prepaid.

 

9.4

Reborrowing of Revolving Facility

 

Unless a contrary indication appears in this Agreement, any part of the
Revolving Facility which is prepaid or repaid may be reborrowed in accordance
with the terms of this Agreement.

 

9.5

Prepayment in accordance with Agreement

 

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

9.6

No reinstatement of Commitments

 

Subject to Clause 2.3 (Default Increase), no amount of the Total Commitments
cancelled under this Agreement may be subsequently reinstated.

 

9.7

Agent's receipt of notices

 

If the Agent receives a notice under Clause 7 (Illegality, Voluntary Prepayment
and Cancellation) or an election under paragraph (d) of Clause 8.3 (Application
of mandatory prepayments and cancellations), it shall promptly forward a copy of
that notice or election to either the Company or the affected Lender, as
appropriate.

 

9.8

Prepayment elections

 

The Agent shall notify the Lenders as soon as possible of any proposed
prepayment of any Term Loan under Clause 7.3 (Voluntary prepayment of Term
Loans) or Clause 8.2 (Disposal, Insurance and Acquisition Proceeds and Excess
Cashflow).

 

76

--------------------------------------------------------------------------------

 

 

9.9

Effect of repayment and prepayment on Commitments

 

If all or part of any Lender's participation in a Utilisation under a Facility
is repaid or prepaid and is not available for redrawing (other than by operation
of Clause 4.2 (Further conditions precedent) or Clause 4.4 (Utilisations during
the Certain Funds Period)), an amount of that Lender's Commitment (equal to the
amount of the amount of the participation which is repaid or prepaid) in respect
of that Facility will be deemed to be cancelled on the date of repayment or
prepayment.

 

9.10

Application of prepayments

 

Any prepayment of a Utilisation (other than a prepayment pursuant to Clause 7.1
(Illegality) or Clause 7.5 (Right of cancellation and repayment in relation to a
single Lender)) shall be applied pro rata to each Lender's participation in that
Utilisation.

 

10.

Interest

 

10.1

Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

 

(a)

Margin; and

 

 

(b)

LIBOR.

 

10.2

Payment of interest

 

 

(a)

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).

 

 

(b)

If the Compliance Certificate received by the Agent which relates to the
relevant Annual Financial Statements shows that a higher Margin should have
applied during a certain period, then the Company shall (or shall ensure the
relevant Borrower shall) promptly pay to the Agent any amounts necessary to put
the Lenders in the position they would have been in had the appropriate rate of
the Margin applied during such period.

 

10.3

Default interest

 

 

(a)

If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is 2% per annum higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 10.3 shall be immediately payable by the
Obligor on demand by the Agent.

 

 

(b)

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

 

(i)

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

77

--------------------------------------------------------------------------------

 

 

 

(ii)

the rate of interest applying to the overdue amount during that first Interest
Period shall be 2% per annum higher than the rate which would have applied if
the overdue amount had not become due.

 

 

(c)

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

10.4

Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the Company of the determination
of a rate of interest under this Agreement.

 

11.

Interest Periods

 

11.1

Selection of Interest Periods and Terms

 

 

(a)

A Borrower (or the Company on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan or (if the Loan is a
Term Loan and has already been borrowed) in a Selection Notice.

 

 

(b)

Each Selection Notice for a Term Loan is irrevocable and must be delivered to
the Agent by the Borrower (or the Company on behalf of the Borrower) to which
that Term Loan was made not later than the Specified Time.

 

 

(c)

If the Borrower (or the Company on behalf of the Borrower) fails to deliver a
Selection Notice to the Agent in accordance with paragraph (b) above, the
relevant Interest Period will, subject to Clause 11.2 (Changes to Interest
Periods), be three Months.

 

 

(d)

Subject to the other provisions of this Clause 11, the Company may select an
Interest Period of three or six Months or any other period agreed between the
Company and the Agent (acting on the instructions of all the Lenders in relation
to the relevant Loan). In addition the Company may select an Interest Period of
(in relation to the Term Facility) a period of less than three Months, if
necessary to ensure that there are Term Loans (with an aggregate amount equal to
or greater than the Repayment Instalment) which have an Interest Period ending
on a Repayment Date relating to the relevant Facility for the Borrowers to make
the Repayment Instalment due on that date.

 

 

(e)

An Interest Period for a Loan shall not extend beyond the Termination Date.

 

 

(f)

Each Interest Period for a Term Loan shall start on its Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

 

 

(g)

A Revolving Facility Loan has one Interest Period only.

 

 

(h)

Prior to the Syndication Date, Interest Periods shall be one Month or such other
period as the Agent and the Company may agree and any Interest Period which
would otherwise end during the Month preceding or extend beyond the Syndication
Date shall end on the Syndication Date.

 

11.2

Changes to Interest Periods

 

 

(a)

Prior to determining the interest rate for a Term Loan, the Agent may shorten an
Interest Period for any Term Loan to ensure there are sufficient Term Loans
(with an aggregate amount equal to or greater than the relevant Repayment
Instalment) which have an Interest Period ending on a Term Facility Repayment
Date for the Borrowers to make the relevant Repayment Instalment due on that
date.

 

78

--------------------------------------------------------------------------------

 

 

 

(b)

If the Agent makes any of the changes to an Interest Period referred to in this
Clause 11.2, it shall promptly notify the Company and the Lenders.

 

11.3

Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

11.4

Consolidation and division of Term Loans

 

 

(a)

Subject to paragraph (b) below, if two or more Interest Periods:

 

 

(i)

relate to Term Facility Loans and are made to the same Borrower; and

 

 

(ii)

end on the same date,

 

those Term Loans will, unless the Company or the Borrower specifies to the
contrary in the Selection Notice for the next Interest Period, be consolidated
into, and treated as, a single Term Loan on the last day of the Interest Period.

 

 

(b)

Subject to Clause 4.3 (Maximum number of Utilisations), and Clause 5.3 (Currency
and amount) if a Borrower (or the Company on its behalf) requests in a Selection
Notice that a Term Loan be divided into two or more Term Loans, that Term Loan
will, on the last day of its Interest Period, be so divided with amounts
specified in that Selection Notice, having an aggregate amount equal to the
amount of the Term Facility Loan immediately before its division.

 

12.

Changes to the Calculation of Interest

 

12.1

Absence of quotations

 

Subject to Clause 12.2 (Market disruption):

 

 

(a)

if LIBOR is to be determined by reference to the Base Reference Banks but a Base
Reference Bank does not supply a quotation by the Specified Time on the
Quotation Day, the applicable LIBOR shall be determined on the basis of the
quotations of the remaining Base Reference Banks; or

 

 

(b)

if Clause 12.3 (Alternative Reference Bank Rate) applies but an Alternative
Reference Bank does not supply a quotation before close of business in Singapore
on the date falling one Business Day after the Quotation Day for that Loan, the
applicable Alternative Reference Bank Rate shall be determined on the basis of
the quotations of the remaining Alternative Reference Banks.

 

12.2

Market disruption

 

 

(a)

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

 

(i)

the Margin; and

 

79

--------------------------------------------------------------------------------

 

 

 

(ii)

the Alternative Reference Bank Rate or (if an Alternative Market Disruption
Event has occurred with respect to that Loan for the relevant Interest Period of
that Loan) the rate notified to the Agent by that Lender as soon as practicable
and in any event by close of business on the date falling three Business Days
after the Quotation Day (or, if earlier, on the date falling three Business Days
prior to the date on which interest is due to be paid in respect of that
Interest Period), to be that which expresses as a percentage rate per annum the
cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select.

 

 

(b)

If:

 

 

(i)

the percentage rate per annum notified by a Lender pursuant to paragraph (a)(ii)
above is less than the Alternative Reference Bank Rate; or

 

 

(ii)

a Lender has not notified the Agent of a percentage rate per annum pursuant to
paragraph (a)(ii) above,

 

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
the Alternative Reference Bank Rate.

 

 

(c)

If a Market Disruption Event or an Alternative Market Disruption Event occurs
the Agent shall, as soon as is practicable, notify the Company.

 

 

(d)

In this Agreement:

 

Alternative Market Disruption Event means:

 

 

(a)

before close of business in Singapore on the date falling one Business Day after
the Quotation Day for the relevant Interest Period of the Loan, none or only one
of the Alternative Reference Banks supplies a rate to the Agent to determine the
Alternative Reference Bank Rate for the relevant Interest Period of the Loan; or

 

 

(b)

before close of business in Singapore on the date falling three Business Days
after the Quotation Day for the relevant Interest Period of the Loan, the Agent
receives notifications from a Lender or Lenders (whose participations in that
Loan exceed 30% of that Loan) that the cost to it of funding its participation
in that Loan from whatever source it may reasonably select would be in excess of
the Alternative Reference Bank Rate; and

 

Market Disruption Event means:

 

 

(a)

at or about noon on the Quotation Day for the relevant Interest Period LIBOR is
to be determined by reference to the Base Reference Banks and none or only one
of the Base Reference Banks supplies a rate to the Agent to determine LIBOR for
the relevant currency and Interest Period; or

 

 

(b)

before close of business in Singapore on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 30% of that Loan) that the cost to it of
funding its participation in that Loan from whatever source it may reasonably
select would be in excess of LIBOR.

 

12.3

Alternative Reference Bank Rate

 

 

(a)

If a Market Disruption Event occurs, the Agent shall as soon as is practicable
request each of the Alternative Reference Banks to supply to it the rate at
which that Alternative Reference Bank could have borrowed funds in the relevant
currency and for the relevant period in the London interbank market at or about
11.00 a.m. Singapore time on the Quotation Day for the Interest Period of that
Loan, were it to have done so by asking for and then accepting interbank offers
for deposits in reasonable market size in the currency of that Loan and for a
period equal in length to the Interest Period of that Loan.

 

80

--------------------------------------------------------------------------------

 

 

 

(b)

As soon as is practicable after receipt of the rates supplied by the Alternative
Reference Banks, the Agent will notify the Company and the Lenders of the
arithmetic mean of the rates supplied to it in accordance with paragraph (a)
above (rounded upwards to four decimal places) (the Alternative Reference Bank
Rate).

 

12.4

Alternative basis of interest or funding

 

 

(a)

If an Alternative Market Disruption Event occurs and the Agent or the Company so
requires, the Agent and the Company shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

 

(b)

Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Company, be binding on all Parties.

 

12.5

Break Costs

 

 

(a)

Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 

 

(b)

Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

13.

Fees

 

13.1

Commitment fee

 

 

(a)

The Company shall pay to the Agent (for the account of each Lender) a fee in US
dollars computed at the rate of:

 

 

(i)

35% of the Margin per annum on that Lender's Available Commitment under the Term
Facility for the Availability Period applicable to the Term Facility; and

 

 

(ii)

35% of the Margin per annum on that Lender's relevant Available Commitment under
each Revolving Facility for the Availability Period applicable to that Revolving
Facility.

 

 

(b)

The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the relevant Availability Period, on the last
day of the relevant Availability Period and on the cancelled amount of the
relevant Lender's Commitment at the time the cancellation is effective.

 

 

(c)

No commitment fee is payable to the Agent (for the account of a Lender) on any
Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 

81

--------------------------------------------------------------------------------

 

 

13.2

Arrangement fee

 

The Company shall pay to the MLABs an arrangement fee in the amount and at the
times agreed in a Fee Letter.

 

13.3

Agency fee

 

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

13.4

Security Agent fee

 

 

(a)

The Company shall pay to the Security Agent (for its own account) a security
agent fee in the amount and at the times agreed in a Fee Letter.

 

 

(b)

The Company shall pay to the Secondary Security Agent (for its own account) a
security agent fee in the amount and at the times agreed in a Fee Letter.

 

14.

Tax Gross Up and Indemnities

 

14.1

Definitions

 

In this Agreement:

 

Protected Party means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

Tax Credit means a credit against, relief or remission for, or repayment of, any
Tax.

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).

 

Unless a contrary indication appears, in this Clause 14 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination.

 

14.2

Tax gross-up

 

 

(a)

Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

 

(b)

The Company shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Company
and that Obligor.

 

 

(c)

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

82

--------------------------------------------------------------------------------

 

 

 

(d)

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

14.3

Tax indemnity

 

 

(a)

The Company shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

 

(b)

Paragraph (a) above shall not apply:

 

 

(i)

with respect to any Tax assessed on a Finance Party:

 

 

(A)

under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

 

(B)

under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

 

(ii)

to the extent a loss, liability or cost:

 

 

(A)

is compensated for by an increased payment under Clause 14.2 (Tax gross-up);

 

 

(B)

would have been compensated for by an increased payment under Clause 14.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 14.2 (Tax gross-up) applied; or

 

 

(C)

relates to a FATCA Deduction required to be made by a Party.

 

 

(c)

A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Company.

 

 

(d)

A Protected Party shall, on receiving a payment from an Obligor under this
Clause 14.3, notify the Agent.

 

14.4

Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

 

(a)

a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

 

 

(b)

that Finance Party has obtained and utilised that Tax Credit,

 

83

--------------------------------------------------------------------------------

 

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

14.5

Stamp taxes

 

The Company shall pay and, within three Business Days of demand, indemnify each
Secured Party and MLABs against any cost, loss or liability that Secured Party
or MLABs incurs in relation to all stamp duty, registration and other similar
Taxes payable in respect of any Finance Document.

 

14.6

Indirect Tax

 

 

(a)

All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for Indirect Tax purposes shall be deemed to be exclusive of any Indirect
Tax which is chargeable on that supply, and accordingly, subject to paragraph
(b) below, if Indirect Tax is or becomes chargeable on any supply made by any
Finance Party to any Party under a Finance Document and such Finance Party is
required to account to the relevant tax authority for the Indirect Tax, that
Party must pay to such Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the Indirect Tax (and such Finance Party must promptly provide an appropriate
Indirect Tax invoice to that Party, if applicable).

 

 

(b)

If Indirect Tax is or becomes chargeable on any supply made by any Finance Party
(the Supplier) to any other Finance Party (the Recipient) under a Finance
Document, and any Party other than the Recipient (the Relevant Party) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

 

(i)

(where the Supplier is the person required to account to the relevant tax
authority for the Indirect Tax) the Relevant Party must also pay to the Supplier
(at the same time as paying that amount) an additional amount equal to the
amount of the Indirect Tax. The Recipient must (where this paragraph (i)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Recipient receives from the relevant tax authority which the
Recipient reasonably determines relates to the Indirect Tax chargeable on that
supply; and

 

 

(ii)

(where the Recipient is the person required to account to the relevant tax
authority for the Indirect Tax) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the Indirect
Tax chargeable on that supply but only to the extent that the Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that Indirect Tax.

 

 

(c)

Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents Indirect Tax, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such Indirect Tax from the relevant tax authority.

 

 

(d)

Any reference in this Clause 14.6 to any Party shall, at any time when such
Party is treated as a member of a group for Indirect Tax purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

 

84

--------------------------------------------------------------------------------

 

 

 

(e)

In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's Indirect Tax
registration and such other information as is reasonably requested in connection
with such Finance Party's Indirect Tax reporting requirements in relation to
such supply.

 

14.7

FATCA information

 

 

(a)

Subject to paragraph (c) below, each Party must, within ten Business Days of a
reasonable request by another Party:

 

 

(i)

confirm to that other Party whether it is:

 

 

(A)

a FATCA Exempt Party; or

 

 

(B)

not a FATCA Exempt Party;

 

 

(ii)

supply to that other Party such forms, documentation and other information
relating to its status under as that other Party reasonably requests for the
purposes of that other Party's compliance with FATCA; and

 

 

(iii)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other applicable law, regulation or
exchange of information regime.

 

 

(b)

If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

 

(c)

A Finance Party is not obliged to do anything under paragraph (a) above which
would or might in its reasonable opinion constitute a breach of:

 

 

(i)

any law or regulation;

 

 

(ii)

any fiduciary duty; or

 

 

(iii)

any duty of confidentiality.

 

 

(d)

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a) above (including, for the avoidance of doubt, where paragraph (c)
above applies), then such Party shall be treated for the purposes of the Finance
Documents (and payments made under them) as if it is not a FATCA Exempt Party
until such time as the Party in question provides the requested confirmation,
forms, documentation or other information.

 

 

(e)

If a Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten Business Days of:

 

 

(i)

where an Original Borrower is a US Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

 

85

--------------------------------------------------------------------------------

 

 

 

(ii)

where a Borrower is a US Tax Obligor on a Transfer Date and the relevant Lender
is a New Lender, the relevant Transfer Date;

 

 

(iii)

the date a new US Tax Obligor accedes as a Borrower; or

 

 

(iv)

where a Borrower is not a US Tax Obligor, the date of a request from the Agent,

 

supply to the Agent:

 

 

(A)

a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

 

 

(B)

any withholding statement or other document, authorisation or waiver the Agent
may require to certify or establish the Lender's status under FATCA or that
other law or regulation.

 

 

(f)

The Agent shall promptly provide any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (e) above to the relevant Borrower.

 

 

(g)

If any withholding certificate, withholding statement, document, authorisation
or waiver a Lender provides to the Agent pursuant to paragraph (e) above is or
becomes materially inaccurate or incomplete, the Lender shall promptly update it
and provide such updated withholding certificate, withholding statement,
document, authorisation or waiver to the Agent unless it is unlawful for the
Lender to do so (in which case, the Lender shall promptly notify the Agent in
writing). The Agent must promptly provide any updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

 

 

(h)

The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) or (g) above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with paragraph (e), (f)
or (g) above.

 

14.8

FATCA Deduction

 

 

(a)

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

 

(b)

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Company, the Agent and the Agent shall notify the other Finance
Parties.

 

15.

Increased Costs

 

15.1

Increased costs

 

 

(a)

Subject to Clause 15.3 (Exceptions) the Company shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation, (ii)
compliance with any law or regulation made after the date of this Agreement,
(iii) the implementation or application of or compliance with Basel III any
other law or regulation which implements Basel III (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of
its Affiliates) including CRDIV and CRR or (iv) the implementation or
application of or compliance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, as amended and all requests, rules, guidelines or
directives thereunder or issued in connection therewith.

 

86

--------------------------------------------------------------------------------

 

 

 

(b)

In this Agreement:

 

Basel III means the global regulatory framework on bank capital and liquidity
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
in December 2010 each as amended, and any other documents published by the Basel
Committee in relation to "Basel III".

 

CRD IV means Directive 2013/36/EU of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.

 

CRR means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.

 

Increased Costs means:

 

 

(i)

a reduction in the rate of return from a Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 

 

(ii)

an additional or increased cost; or

 

 

(iii)

a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

15.2

Increased cost claims

 

 

(a)

A Finance Party intending to make a claim pursuant to Clause 15.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Company.

 

 

(b)

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

15.3

Exceptions

 

 

(a)

Clause 15.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

 

(i)

attributable to a Tax Deduction required by law to be made by an Obligor;

 

 

(ii)

attributable to a FATCA Deduction required to be made by a Party;

 

87

--------------------------------------------------------------------------------

 

 

 

(iii)

compensated for by Clause 14.3 (Tax indemnity) (or would have been compensated
for under Clause 14.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 14.3 (Tax indemnity) applied);
or

 

 

(iv)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

 

(b)

In this Clause 15.3 reference to a Tax Deduction has the same meaning given to
the term in Clause 14.1 (Definitions).

 

16.

Other Indemnities

 

16.1

Currency indemnity

 

 

(a)

If any sum due from an Obligor under the Finance Documents (a Sum), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the First Currency) in which that Sum is payable into another
currency (the Second Currency) for the purpose of:

 

 

(i)

making or filing a claim or proof against that Obligor; or

 

 

(ii)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the MLABs and each other Secured Party to whom that Sum is due
against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.

 

 

(b)

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

16.2

Other indemnities

 

 

(a)

The Company shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify the MLABs and each other Secured Party against any
cost, loss or liability incurred by it as a result of:

 

 

(i)

the occurrence of any Event of Default;

 

 

(ii)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 39 (Sharing among the Finance Parties);

 

 

(iii)

funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 

 

(iv)

any liability under any Environmental Law relating (directly or indirectly) to
any asset owned by any Obligor; or

 

88

--------------------------------------------------------------------------------

 

 

 

(v)

a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by the Company.

 

 

(b)

The Company shall (or shall procure that an Obligor will) promptly indemnify
each Finance Party, each Affiliate of a Finance Party and each officer or
employee of a Finance Party or its Affiliate, against any cost, loss or
liability incurred by that Finance Party or its Affiliate (or officer or
employee of that Finance Party or Affiliate) in connection with or arising out
of each Acquisition or the funding of each Acquisition (including but not
limited to those incurred in connection with any litigation, arbitration or
administrative proceedings or regulatory enquiry concerning each Acquisition),
unless such loss or liability is caused by the gross negligence or wilful
misconduct of that Finance Party or its Affiliate (or employee or officer of
that Finance Party or Affiliate). Any Affiliate or any officer or employee of a
Finance Party or its Affiliate may rely on this Clause 16.2 subject to Clause
1.4 (Third party rights).

 

16.3

Indemnity to the Agent

 

The Company shall (or shall procure that an Obligor will) promptly indemnify the
Agent against:

 

 

(a)

any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:

 

 

(i)

investigating any event which it reasonably believes is a Default;

 

 

(ii)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

 

(iii)

instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

 

 

(b)

any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Agent (otherwise
than by reason of the Agent's gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to Clause 40.11 (Disruption to
Payment Systems etc.) notwithstanding the Agent's negligence, gross negligence
or any other category of liability whatsoever but not including any claim based
on the fraud of the Agent in acting as Agent under the Finance Documents.

 

16.4

Indemnity to the Security Agent and Secondary Security Agent

 

 

(a)

Each Obligor jointly and severally shall promptly indemnify the Security Agent,
the Secondary Security Agent and every Receiver and Delegate against any cost,
loss or liability incurred by any of them as a result of:

 

 

(i)

any failure by the Company to comply with its obligations under Clause 18 (Costs
and Expenses);

 

 

(ii)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

 

(iii)

the taking, holding, protection or enforcement of the Transaction Security;

 

 

(iv)

the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Security Agent, the Secondary Security Agent and each Receiver and
Delegate by the Finance Documents or by law;

 

 

(v)

any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents; or

 

 

(vi)

acting as Security Agent, Secondary Security Agent, Receiver or Delegate under
the Finance Documents or which otherwise relates to any of the Charged Property
(otherwise, in each case, than by reason of the relevant Security Agent's,
Secondary Security Agent’s, Receiver's or Delegate's gross negligence or wilful
misconduct).

 

89

--------------------------------------------------------------------------------

 

 

 

(b)

The Security Agent, Secondary Security Agent and every Receiver and Delegate
may, in priority to any payment to the Secured Parties, indemnify itself out of
the Charged Property in respect of, and pay and retain, all sums necessary to
give effect to the indemnity in this Clause 16.4 and shall have a lien on the
Transaction Security and the proceeds of the enforcement of the Transaction
Security for all monies payable to it.

 

17.

Mitigation by the Lenders

 

17.1

Mitigation

 

 

(a)

Each Finance Party shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 14 (Tax Gross Up and Indemnities) or Clause 15
(Increased Costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.

 

 

(b)

Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

17.2

Limitation of liability

 

 

(a)

The Company shall (or shall procure that an Obligor will) promptly indemnify
each Finance Party for all costs and expenses reasonably incurred by that
Finance Party as a result of steps taken by it under Clause 17.1 (Mitigation).

 

 

(b)

A Finance Party is not obliged to take any steps under Clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

18.

Costs and Expenses

 

18.1

Transaction expenses

 

The Company shall (or shall procure that an Obligor will), promptly on demand
within five Business Days, pay the Agent, the MLABs, the Security Agent and the
Secondary Security Agent the amount of all costs and expenses (including legal
fees) properly incurred by any of them (and, in the case of the Security Agent,
by any Receiver or Delegate) in connection with the negotiation, preparation,
printing, execution, syndication and perfection of:

 

 

(a)

this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

 

 

(b)

any other Finance Documents executed after the date of this Agreement.

 

90

--------------------------------------------------------------------------------

 

 

18.2

Amendment costs

 

If:

 

 

(a)

an Obligor requests an amendment, waiver or consent, or initiates a request or
demand under the Australian PPSA;

 

 

(b)

any amendment, waiver or consent contemplated by Clause 46.8 (Replacement of
Screen Rate); or

 

 

(c)

an amendment is required pursuant to Clause 40.10 (Change of currency),

 

the Company shall (or shall procure that an Obligor will), within five Business
Days of demand, reimburse each of the Agent, the Security Agent and the
Secondary Security Agent for the amount of all costs and expenses (including
legal fees) properly incurred by the Agent, the Security Agent and the Secondary
Security Agent (and, in the case of the Security Agent and Secondary Security
Agent, by any Receiver or Delegate) in responding to, evaluating, negotiating or
complying with that request or requirement.

 

18.3

Security Agent's and Secondary Security Agent’s management time and additional
remuneration

 

 

(a)

Any amount payable to the Security Agent or Secondary Security Agent under
Clause 16.4 (Indemnity to the Security Agent and Secondary Security Agent) and
this Clause 18 shall include the cost of utilising the Security Agent's or
Secondary Security Agent (as applicable) management time or other resources and
will be calculated on the basis of such reasonable daily or hourly rates as the
Security Agent or Secondary Security Agent (as applicable) may notify to the
Company and the Lenders (or if such daily or hourly rates have been agreed in
the engagement terms for the Security Agent or Secondary Security Agent, the
daily or hourly rates so agreed in those terms), and is in addition to any other
fee paid or payable to the Security Agent or Secondary Security Agent (as
applicable).

 

 

(b)

Without prejudice to paragraph (a) above, in the event of:

 

 

(i)

a Default;

 

 

(ii)

the Security Agent or Secondary Security Agent (as applicable) being requested
by an Obligor or the Majority Lenders to undertake duties which the Security
Agent or Secondary Security Agent (as applicable) and the Company agree to be of
an exceptional nature or outside the scope of the normal duties of the Security
Agent or Secondary Security Agent (as applicable) under the Finance Documents;
or

 

 

(iii)

the Security Agent or Secondary Security Agent (as applicable) and the Company
agreeing that it is otherwise appropriate in the circumstances,

 

the Company shall (or shall procure that an Obligor will) pay to the Security
Agent or Secondary Security Agent (as applicable) any additional remuneration
that may be agreed between them or determined pursuant to paragraph (c) below.

 

 

(c)

If the Security Agent or Secondary Security Agent (as applicable) and the
Company fail to agree upon the nature of the duties or upon the additional
remuneration referred to in paragraph (b) above or whether additional
remuneration is appropriate in the circumstances, any dispute shall be
determined by an investment bank (acting as an expert and not as an arbitrator)
selected by the Security Agent or Secondary Security Agent (as applicable) and
approved by the Company or, failing approval, nominated (on the application of
the Security Agent) by the President for the time being of the Law Society of
England and Wales (the costs of the nomination and of the investment bank being
payable by the Company) and the determination of any investment bank shall be
final and binding upon the Parties.

 

91

--------------------------------------------------------------------------------

 

 

18.4

Enforcement and preservation costs

 

The Company shall (or shall procure that an Obligor will), within five Business
Days of demand, pay to the MLABs and each other Secured Party the amount of all
costs and expenses (including legal fees) incurred by it in connection with the
enforcement of or the preservation of any rights under any Finance Document and
the Transaction Security and any proceedings instituted by or against the
Security Agent or the Secondary Security Agent as a consequence of taking or
holding the Transaction Security or enforcing these rights.

 

19.

Guarantee and Indemnity

 

19.1

Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

 

(a)

guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor's obligations under the Finance Documents (the Guaranteed
Obligations);

 

 

(b)

undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

 

(c)

agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 19 if the amount
claimed had been recoverable on the basis of a guarantee.

 

19.2

Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

19.3

Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, business rescue
proceedings, liquidation, administration, judicial management or otherwise,
without limitation, then the liability of each Guarantor under this Clause 19
will continue or be reinstated as if the discharge, release or arrangement had
not occurred.

 

92

--------------------------------------------------------------------------------

 

 

19.4

Waiver of defences

 

The obligations of each Guarantor under this Clause 19 will not be affected by
an act, omission, matter or thing which, but for this Clause 19, would reduce,
release or prejudice any of its obligations under this Clause 19 (without
limitation and whether or not known to it or any Finance Party) including:

 

 

(a)

any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

 

(b)

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

 

(c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 

 

(d)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

 

(e)

any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including, without limitation, any change in the
purpose of, any extension of or increase in any facility or the addition of any
new facility under any Finance Document or other document or security;

 

 

(f)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 

 

(g)

any insolvency, business rescue or similar proceedings.

 

19.5

Guarantor intent

 

Without prejudice to the generality of Clause 19.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

19.6

Immediate recourse

 

(a)

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 19. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

(b)

Without limiting the generality of this Clause 19.6, each Obligor incorporated
in the Philippines hereby irrevocably waives (i) any right of excussion or any
right to require a Finance Party to exhaust first all the properties of the
Obligor or to avail itself first of remedies against any Obligor or against the
other Guarantors, or (ii) any benefit of division or any right to require the
Finance Party to claim from the other Guarantors their share in the obligation,
that such Obligor incorporated in the Philippines may have under any applicable
law.

 

93

--------------------------------------------------------------------------------

 

 

19.7

Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

 

(a)

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

 

(b)

hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 19.

 

19.8

Deferral of Guarantors' rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 19:

 

 

(a)

to be indemnified by an Obligor;

 

 

(b)

to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents;

 

 

(c)

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

 

(d)

to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 19.1 (Guarantee and
indemnity), and without limiting the generality of the foregoing and of Clause
19.4 (Waiver of defences), in the case of any Obligor incorporated in the
Philippines, to obtain release from the guarantee, or to demand a security that
shall protect it from any proceedings by the creditor and from the danger of
insolvency of any Obligor;

 

 

(e)

to exercise any right of set-off against any Obligor; and/or

 

 

(f)

to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 40 (Payment Mechanics).

 

94

--------------------------------------------------------------------------------

 

 

19.9

Release of Guarantors' right of contribution

 

If any Guarantor (a Retiring Guarantor) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

 

(a)

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

 

(b)

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

19.10

Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

19.11

Guarantee limitations

 

(a)

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of section 44 or 45 of the South African Companies Act.

 

(b)

Notwithstanding any term or provision of this Clause 19 or any other term in
this Agreement or any Finance Document, each Finance Party agrees that on and
from the date that StarTek Philippines accedes to this Agreement as a Guarantor,
the liability of StarTek Philippines under this Clause 19 shall be limited to a
maximum aggregate amount equal to US$17,600,000.00 (or its equivalent in another
currency).

 

(c)

US Guarantor Guarantee Limitations:

 

 

(i)

Notwithstanding any term or provision of this Clause 19 or any other term in
this Agreement or any Finance Document, each Finance Party agrees that the US
Guarantor's liability under this Clause, without the requirement of amendment or
any other formality, be limited to a maximum aggregate amount equal to the
largest amount that would not render its liability hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Bankruptcy Code or any applicable provision of comparable
state law, in each case after giving effect to all other liabilities of such US
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws and after giving effect as assets to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, reimbursement, indemnification or contribution of such US
Guarantor pursuant to applicable law or pursuant to the terms of any agreement.

 

 

(ii)

The US Guarantor acknowledges that:

 

 

(A)

it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Finance Documents; and

 

95

--------------------------------------------------------------------------------

 

 

 

(B)

those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any fraudulent transfer law.

 

 

(iii)

The US Guarantor represents and warrants to each Finance Party that:

 

 

(A)

the aggregate amount of its debts (including its obligations under the Finance
Documents) is less than the aggregate value (being the lesser of fair valuation
and present fair saleable value) of its assets;

 

 

(B)

its capital is not unreasonably small to carry on its business as it is being
conducted;

 

 

(C)

it has not incurred and does not intend to incur debts beyond its ability to pay
as they mature; and

 

 

(D)

it has not made a transfer or incurred any obligation under any Finance Document
with the intent to hinder, delay or defraud any of its present or future
creditors.

 

For purposes of the foregoing, the amount of contingent liabilities have been
computed as the amount that, in light of all the facts and circumstances
existing on the date this representation and warranty is made, can reasonably be
expected to become an actual or matured liability.

 

 

(iv)

Each representation and warranty in this Clause 19.11(c):

 

 

(A)

is made by the US Guarantor on the date of the Second Amendment Agreement;

 

 

(B)

is deemed to be repeated by:

 

 

I.

each Additional Guarantor on the date that Additional Guarantor becomes a US
Guarantor; and

 

 

II.

the US Guarantor on the date of each Utilisation Request, on each Utilisation
Date and on the first day of each Interest Period; and

 

is, when repeated, applied to the circumstances existing at the time of
repetition.

 

19.12

Excluded Swap Obligations and keepwell

 

(a)

The obligations being guaranteed by the Guarantors in connection with this
Agreement (by express guarantee, grant of security or otherwise) shall not
extend to any Excluded Swap Obligations.

 

(b)

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honour all
of its obligations under this Agreement or any other Finance Documents in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Clause 19.12(b) for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Clause 19.12(b), or otherwise under this Agreement or any other
Finance Document, as it relates to such other Obligor, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer or similar
applicable laws, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Clause shall remain in full force and effect
until the obligations under the Finance Documents are discharged in full. Each
Qualified ECP Guarantor intends that this Clause 19.12(b) constitutes, and this
Clause 19.12(b) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Obligor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

96

--------------------------------------------------------------------------------

 

 

19.13

Limited Subordination

 

Notwithstanding any other provision of this Clasue 19, in the event that:

 

 

(a)

a US Guarantor is eligible to apply for or receive (or has applied for or
received) any government relief or economic assistance measures in relation to
the Covid-19 pandemic (including under the Coronavirus Aid, Relief, and Economic
Security (CARES) Act of the United States of America) (collectively, Covid-19
Relief Indebtedness); and

 

 

(b)

the availability of such Covid-19 Relief Indebtedness is, under applicable law
or regulations or governmental policy or procedure, conditioned upon such
Covid-19 Relief Indebtedness being senior to other Financial Indebtedness of
StarTek (collectively, Regulatory Subordination Requirements),

 

then, in such event and subject to the prior written consent of all Lenders
(acting in their sole discretion), any and all of the rights, interests,
benefits, claims or remedies of the Agent and the other Finance Parties under or
in connection with this Clause 19 (and any and all obligations and liabilities
of such US Guarantor under or in connection with this Clause 19, including the
Guaranteed Obligations) shall be deemed subordinated (to the extent required to
comply with the applicable Regulatory Subordination Requirements) to any
Covid-19 Relief Indebtedness incurred by such US Guarantor.

 

20.

Representations

 

20.1

General

 

Each Obligor makes the representations and warranties set out in this Clause 20
to each Finance Party.

 

20.2

Status

 

 

(a)

It is a limited liability corporation (or, (i) in the case of Aegis Argentina
S.A., a “sociedad anónima” and (ii) in the case of StarTek, a Delaware
corporation), duly incorporated and validly existing under the law of its
Original Jurisdiction.

 

 

(b)

In respect of StarTek Philippines, it is duly incorporated and validly existing
under the laws of the Philippines.

 

 

(c)

Each of its Subsidiaries is a limited liability corporation, duly incorporated
and validly existing under the law of its jurisdiction of incorporation.

 

 

(d)

It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 

20.3

Binding obligations

 

Subject to the Legal Reservations:

 

 

(a)

the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and

 

 

(b)

(without limiting the generality of paragraph (a) above) subject to the
Perfection Requirements, each Transaction Security Document to which it is a
party creates the security interests which that Transaction Security Document
purports to create and those security interests are valid and effective.

 

97

--------------------------------------------------------------------------------

 

 

20.4

Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security pursuant
to the Agreed Security Principles do not and will not conflict with:

 

 

(a)

any law or regulation applicable to it;

 

 

(b)

its constitutional documents or the constitutional documents of any other member
of the Group; or

 

 

(c)

any agreement or instrument binding upon it or any member of the Group or any of
its or any member of the Group's assets or constitute a default or termination
event (however described) under any such agreement or instrument in each case to
the extent it would or is reasonably likely to have a Material Adverse Effect.

 

20.5

Power and authority

 

 

(a)

It has the power to enter into, perform and deliver, and has taken all necessary
action and obtained all necessary consents and approvals to authorise its entry
into, performance and delivery of, the Transaction Documents to which it is or
will be a party and the transactions contemplated by those Transaction
Documents.

 

 

(b)

In respect of StarTek Philippines, it has, through its Board of Directors,
independently satisfied itself that it will derive direct and indirect economic
and corporate benefit from the arrangements contemplated in the Finance
Documents and that there are reasonable grounds for believing that the execution
by it of this Agreement will result in corporate benefits to it.

 

 

(c)

No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

 

20.6

Validity and admissibility in evidence

 

 

(a)

All Authorisations required or desirable:

 

 

(i)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

 

 

(ii)

to make the Transaction Documents to which it is a party admissible in evidence
in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect except any
Authorisation referred to in Clause 20.9 (No filing or stamp taxes), which
Authorisations will be promptly obtained or effected after the date of this
Agreement.

 

 

(b)

All Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Group have been obtained or effected and are in
full force and effect.

 

20.7

Governing law and enforcement

 

Subject to the Legal Reservations:

 

 

(a)

the choice of governing law of the Finance Documents will be recognised and
enforced in its Relevant Jurisdictions; and

 

98

--------------------------------------------------------------------------------

 

 

 

(b)

any judgment obtained in relation to a Finance Document in the jurisdiction of
the governing law of that Finance Document will be recognised and enforced in
its Relevant Jurisdictions.

 

20.8

Insolvency

 

 

(a)

No:

 

 

(i)

corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 25.7 (Insolvency proceedings and Business Rescue
Proceedings); or

 

 

(ii)

creditors' process described in Clause 25.8 (Creditors' process),

 

has been taken or, to the knowledge of the Company, threatened in relation to a
member of the Group and none of the circumstances described in Clause 25.6
(Insolvency) applies to a member of the Group.

 

 

(b)

No member of the Group incorporated in South Africa is "financially distressed"
(as defined in the South African Companies Act).

 

20.9

No filing or stamp taxes

 

Under the laws of its Relevant Jurisdictions it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar Taxes or fees be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents except:

 

 

(a)

registration of particulars of each relevant Transaction Security Document under
the Singapore Companies Act at Singapore's Accounting and Corporate Regulatory
Authority and payment of associated fees;

 

 

(b)

payment of any applicable stamp taxes or fees in respect of the Transaction
Security Documents;

 

 

(c)

registration of particulars of each relevant Transaction Security Document with
the Registrar of Companies in England and Wales under section 859A of the
Companies Act 2006 and payment of associated fees;

 

 

(d)

registration of any general notarial bonds at the relevant Deeds Registry Office
in South Africa;

 

 

(e)

the registration of this Agreement with the Registrar General of Mauritius
(should it be required by the Registrar General of Mauritius), the registration
of the Mauritius law share pledge with the Registrar General of Mauritius, the
inscription of the Mauritius Floating Charge with the Conservator of Mortgages
of Mauritius, and the filing of particulars of charges and certified copies of
the Transaction Security Documents in connection therewith with Registrar of
Companies of Mauritius of all charges created by the Target;

 

 

(f)

in respect of each relevant Transaction Security Document governed by Dutch law,
registration at the Rotterdam office of the Dutch tax authorities;

 

 

(g)

where the Australian PPSA applies, registration of particulars of the relevant
Transaction Security on the Australian PPS Register;

 

 

(h)

stamping of this Agreement and the Transaction Security Document governed by
laws of Malaysia in accordance with the Stamp Act 1949 of Malaysia and, where
applicable, registration of the Transaction Security Document governed by laws
of Malaysia with the High Court of Malaya as instrument containing power of
attorney

 

99

--------------------------------------------------------------------------------

 

 

 

(i)

payment of any applicable stamp taxes or fees in respect of the Singapore law
Transaction Security Documents creating a Security Interest over any shares or
stocks; and

 

 

(j)

in respect of each relevant Transaction Security Document governed by Peruvian
law, registration at the applicable public registry office and payment of the
applicable registration and notarial fees;

 

 

(k)

the filing of this Agreement as an exhibit to a Current Report on Form 8-K with
the United States Securities and Exchange Commission; and

 

 

(l)

any filing or registration referred to in Part 1, Part 2, Part 3, Part 4 or Part
6 of Schedule 2 (Conditions Precedent and Conditions Subsequent),

 

which registrations, filings, taxes and/or fees (as the case may be) will be
made and paid promptly after the date of the relevant Finance Document and such
other registrations as are referred to in Part 2, Part 3, Part 4, or Part 6 of
Schedule 2 (Conditions Precedent and Conditions Subsequent).

 

20.10

No default

 

 

(a)

No Event of Default and, on the date of this Agreement and the Closing Date, no
Default is continuing or is reasonably likely to result from the making of any
Utilisation or the entry into, the performance of, or any transaction
contemplated by, any Transaction Document.

 

 

(b)

No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries') assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

 

20.11

No misleading information

 

 

(a)

Any factual information contained in the Information Memorandum or the Reports
was true and accurate in all material respects as at the date of the relevant
report or document containing the information or (as the case may be) as at the
date the information is expressed to be given;

 

 

(b)

the Base Case Model has been prepared in accordance with the Accounting
Principles as applied to the Original Financial Statements, and the financial
projections contained in the Base Case Model have been prepared on the basis of
recent historical information, are fair and based on reasonable assumptions and
have been approved by the board of directors of the Company,;

 

 

(c)

any financial projection or forecast contained in the Information Memorandum or
the Base Case Model has been prepared on the basis of recent historical
information and on the basis of reasonable assumptions and was fair (as at the
date of the relevant report or document containing the projection or forecast)
and arrived at after careful consideration, it being understood that such
projections (i) are as to future events, are not to be viewed as facts and the
projections are subject to uncertainties and contingencies, many of which are
beyond the Company's control, that no assurance can be given that any particular
projections will be realised and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and such differences may be material and (ii) are not a
guarantee of performance;

 

100

--------------------------------------------------------------------------------

 

 

 

(d)

the expressions of opinion or intention provided by or on behalf of an Obligor
contained in the Information Memorandum or the Information Package were made
after careful consideration and (as at the date of the relevant report or
document containing the expression of opinion or intention) were fair and based
on reasonable grounds;

 

 

(e)

no event or circumstance has occurred or arisen and no information has been
omitted from the Information Memorandum or the Information Package and no
information has been given or withheld that results in the Information
Memorandum or the Reports taken as a whole being untrue or misleading in any
material respect;

 

 

(f)

all material written factual information provided to a Finance Party by or on
behalf of the Investors, the Company or the Company in connection with the
Acquisition and/or the Target Group on or before the date of this Agreement and
not superseded before that date is accurate and not misleading in any material
respect; and

 

 

(g)

all other written information provided by any member of the Group (including its
advisers) to a Finance Party or the provider of any Report was true, complete
and accurate in all material respects as at the date it was provided and is not
misleading in any respect.

 

20.12

Original Financial Statements

 

 

(a)

The Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied unless expressly disclosed to the
Agent in writing to the contrary. However in the case of quarterly statements,
normal year end adjustments were not made.

 

 

(b)

The unaudited Original Financial Statements fairly represents its financial
condition and results of operations (consolidated in the case of a Target) for
the relevant period.

 

 

(c)

The audited Original Financial Statements give a true and fair view of its
financial condition (consolidated, if applicable) and results of operations
during the relevant financial year unless expressly disclosed to the Agent in
writing to the contrary prior to the date of this Agreement.

 

 

(d)

There has been no material adverse change in its assets, business or financial
condition (or the assets, business or consolidated financial condition of the
Group, in the case of the Company) since the date of the Original Financial
Statements.

 

 

(e)

The most recent financial statements delivered pursuant to Clause 21.1
(Financial statements):

 

 

(i)

have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements and the Base Case Model; and

 

 

(ii)

give a true and fair view of (if audited) or fairly represent (if unaudited) its
consolidated financial condition as at the end of, and consolidated results of
operations for, the period to which they relate.

 

 

(f)

The budgets and forecasts supplied under this Agreement were arrived at after
careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

 

101

--------------------------------------------------------------------------------

 

 

 

(g)

Since the date of the most recent financial statements delivered pursuant to
Clause 21.1 (Financial statements) there has been no material adverse change in
the business, assets or financial condition of the Group.

 

20.13

No proceedings pending or threatened

 

 

(a)

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief (having made due and careful enquiry)) been started or
threatened in writing against it or any of its Subsidiaries.

 

 

(b)

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency have been started or threatened
against it or any of its Subsidiaries in respect of any Acquisition.

 

20.14

No breach of laws

 

 

(a)

It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has or is reasonably likely to have a Material Adverse Effect.

 

 

(b)

No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Group which have or are reasonably likely to have a Material Adverse Effect.

 

20.15

Environmental laws

 

 

(a)

Each member of the Group is in compliance with Clause 23.3 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

 

 

(b)

No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, if determined against
that member of the Group, to have a Material Adverse Effect.

 

20.16

Taxation

 

 

(a)

It is not (and none of its Subsidiaries is) materially overdue in the filing of
any Tax returns and it is not (and none of its Subsidiaries is) overdue in the
payment of any amount in respect of Tax of US$100,000 (or its equivalent in any
other currency) or more, unless the payment of such Tax is being contested in
good faith.

 

 

(b)

No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or any of its Subsidiaries) with respect to Taxes such
that a liability of, or claim against, any member of the Group of US$100,000 (or
its equivalent in any other currency) or more is reasonably likely to arise.

 

 

(c)

It is resident for Tax purposes only in its Original Jurisdiction.

 

 

(d)

Except as disclosed in the Structure Memorandum, no Tax liability has been, or
will be, incurred by any Obligor or any other member of the Group as a result of
any Acquisition.

 

102

--------------------------------------------------------------------------------

 

 

 

(e)

It is not (and none of its Subsidiaries are) a member of an Australian Tax
Consolidated Group (other than as permitted by Clause 23.6 (Taxation)).

 

20.17

Anti-corruption law

 

No Obligor, nor any of their respective Affiliates, Subsidiaries, officers,
directors, agents or employees, or, to the best of each Obligor's knowledge
after due inquiry, any other persons acting on behalf of any of the foregoing,
has:

 

 

(a)

violated or is in violation of any applicable anti-bribery or anti-corruption
law or regulation enacted in any jurisdiction whether in connection with or
arising from the OECD Convention Combating Bribery of Foreign Public Officials
in International Business Transactions or otherwise, including the U.S. Foreign
Corrupt Practices Act and the UK Bribery Act (collectively, Anti-Corruption
Laws);

 

 

(b)

made, undertaken, offered to make, promised to make or authorised the payment or
giving of, directly or indirectly, any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including but
not limited to cash, cheques, wire transfers, tangible and intangible gifts,
favors, services, and those meal, entertainment and travel expenses that go
beyond what is reasonable and customary and of modest value) to:

 

 

(i)

any executive, official, agent, officer, employee or ceremonial office holder of
any government or instrumentality thereof,

 

 

(ii)

any director, officer, employee or agent of a wholly or partially
government-owned or controlled company or business;

 

 

(iii)

any political party or supra-national organization (such as the United Nations);

 

 

(iv)

any political candidate;

 

 

(v)

any royal family member;

 

 

(vi)

any Foreign Public Official;

 

 

(vii)

any other person who is connected or associated personally with any of the
foregoing that is prohibited under any applicable law or regulation; or

 

 

(viii)

otherwise for the purpose of influencing any act or decision of such payee in
his official capacity, inducing such payee to do or omit to do any act in
violation of his lawful duty, securing any improper advantage or inducing such
payee to use his influence with a government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality
(together, Prohibited Payments);

 

 

(c)

used funds or other assets, or made any promise or undertaking in such regard,
for the establishment or maintenance of a secret or unrecorded fund; or

 

 

(d)

made any false or fictitious entries in any books or records of any member of
the Group relating to any Prohibited Payment; or

 

 

(e)

been subject to any Claim with regard to any actual or alleged Prohibited
Payment.

 

103

--------------------------------------------------------------------------------

 

 

20.18

Sanctions and Anti-Money Laundering

 

 

(a)

No Obligor, nor any of their respective Affiliates, Subsidiaries or joint
ventures, nor any of their respective officers, directors, or employees, nor to
the knowledge of the Obligors, any other persons acting on behalf of any of the
foregoing:

 

 

(i)

is a Restricted Party or is engaging in or has engaged in any transaction or
conduct that could result in it becoming a Restricted Party;

 

 

(ii)

has received notice of, nor is otherwise aware of, any Claim involving it with
respect to Sanctions by any Sanctions Authority;

 

 

(iii)

is engaging or has engaged in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or breaches or attempts to breach, directly or
indirectly, any Sanctions applicable to it; or

 

 

(iv)

directly or indirectly, has conducted, or is conducting, directly or indirectly,
any trade, business or other activities with or for the benefit of any
Restricted Party.

 

 

(b)

The operations of each member of the Group are and have been conducted at all
times in compliance with Anti-Money Laundering Laws, and no member of the Group
has received notice or, or is otherwise aware of, any Claim involving it with
respect to Anti-Money Laundering Laws.

 

20.19

Security and Financial Indebtedness

 

 

(a)

No Security or Quasi-Security exists over all or any of the present or future
assets of any member of the Group other than as permitted by this Agreement.

 

 

(b)

No member of the Group has any Financial Indebtedness outstanding other than as
permitted by this Agreement.

 

20.20

Ranking

 

Subject to Legal Reservations and the Perfection Requirements, the Transaction
Security has or will have first ranking priority which it is expressed to have
in the Transaction Security Documents and it is not subject to any prior ranking
or pari passu ranking Security.

 

20.21

Good title to assets

 

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.

 

20.22

Legal and beneficial ownership

 

 

(a)

It and each of its Subsidiaries is the sole legal and beneficial owner of the
respective assets over which it purports to grant Security.

 

 

(b)

All the Target Shares are or will be on the Closing Date legally\ and
beneficially owned by the Company, free from any claims, third party rights or
competing interests other than Permitted Security permitted under Clause 23.15
(Negative pledge).

 

104

--------------------------------------------------------------------------------

 

 

20.23

Shares

 

The shares of any member of the Group are fully paid and not subject to any
option to purchase or similar rights. The constitutional documents of companies
whose shares are subject to the Transaction Security do not and could not
restrict or inhibit any transfer of those shares on creation or enforcement of
the Transaction Security (other than (i) any restrictions in the constitutional
documents of a member of the Group existing as at the date of this Agreement
provided that such restrictions are removed by the Conditions Subsequent (Phase
1) Deadline, the Conditions Subsequent (Phase 2) Deadline or the Conditions
Subsequent (Phase 3) Deadline, as applicable, in respect of any such shares or
(ii) on the basis of transfer restrictions contained in the articles of
association (blokkeringsregeling) of any relevant Dutch Obligor). Save for the
Transaction Documents, there are no agreements in force which provide for the
issue or allotment of, or grant any person the right to call for the issue or
allotment of, any share or loan capital of any member of the Group or member of
the Target Group (including any option or right of pre-emption or conversion)
other than the employee share option scheme in connection with any Permitted
Share Issue.

 

20.24

Intellectual Property

 

It and each of its Subsidiaries:

 

 

(a)

is the sole legal and beneficial owner of or has licensed to it all the
Intellectual Property which is material in the context of its business and which
is required by it in order to carry on its business as it is being conducted and
as contemplated in the Base Case Model (the Material Intellectual Property);

 

 

(b)

does not (nor does any of its Subsidiaries), in carrying on its businesses,
infringe any Intellectual Property of any third party in any respect which has
or is reasonably likely to have a Material Adverse Effect; and

 

 

(c)

has taken all formal or procedural actions (including payment of fees) required
to maintain any Material Intellectual Property owned by it.

 

20.25

Group Structure Chart

 

 

(a)

Assuming the Closing Date has occurred, the Group Structure Chart delivered to
the Agent pursuant to Part 1 of Schedule 2 (Conditions Precedent and Conditions
Subsequent) is true, complete and accurate in all material respects and shows
the following information:

 

 

(i)

each member of the Group, including current name and company registration
number, its Original Jurisdiction (in the case of an Obligor), its jurisdiction
of incorporation (in the case of a member of the Group which is not an Obligor)
and/or its jurisdiction of establishment, a list of shareholders and indicating
whether a company is not a company with limited liability; and

 

 

(ii)

all minority interests in any member of the Group and any person in which any
member of the Group holds shares in its issued share capital or equivalent
ownership interest of such person.

 

All necessary intra-Group loans, transfers, share exchanges and other steps
resulting in the final Group structure are set out in the Structure Memorandum
and have been or will be taken in compliance with all relevant laws and
regulations and all requirements of relevant regulatory authorities.

 

105

--------------------------------------------------------------------------------

 

 

20.26

Accounting Reference Date

 

The accounting reference date of each member of the Group is:

 

 

(a)

(in respect of the Parent and the Company) 31 March; and

 

 

(b)

(in respect of each member of the Target Group) 31 March or, in respect of Aegis
Peru S.A.C. and Contact Centre Company, 31 December.

 

20.27

Acquisition Documents, disclosures and other documents

 

 

(a)

The Acquisition Documents contain all the material terms of the Acquisition.

 

 

(b)

There is no disclosure made in the Disclosure Letter or any other disclosure to
the Acquisition Documents which has or may have a material adverse effect on any
of the information, opinions, intentions, forecasts and projections contained or
referred to in the Information Package.

 

20.28

Pensions

 

Any pension schemes maintained by or for the benefit of any member of the Group
and/or the employees of any such entity are fully funded in compliance with all
applicable laws and regulations relating thereto except where any failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

20.29

No adverse consequences

 

 

(a)

It is not necessary under the laws of its Relevant Jurisdictions:

 

 

(i)

in order to enable any Finance Party to enforce its rights under any Finance
Document; or

 

 

(ii)

by reason of the execution of any Finance Document or the performance by it of
its obligations under any Finance Document,

 

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.

 

 

(b)

No Finance Party is or will be deemed to be resident, domiciled or carrying on
business in its Relevant Jurisdictions by reason only of the execution,
performance and/or enforcement of any Finance Document.

 

20.30

Holding Companies

 

Except as may arise under the Transaction Documents, and for Acquisition Costs,
before the Closing Date neither the Parent nor the Company has traded or
incurred any liabilities or commitments (actual or contingent, present or
future) other than as specified in paragraphs (a) to (c) (inclusive) of Clause
23.11 (Holding Companies).

 

20.31

Australian Obligors

 

 

(a)

No Australian Obligor has entered into any Finance Document nor holds any
property as a trustee.

 

106

--------------------------------------------------------------------------------

 

 

 

(b)

No Australian Obligor will be in breach of the financial assistance prohibition
contained in Section 260A of the Australian Corporations Act as a result of
entering into or performing its obligations under this Agreement or any other
Finance Document.

 

20.32

PSC regime

 

Each member of the Target Group incorporated in England has complied in all
respects with its obligations under Part 21A of the Companies Act 2006 in
relation to any shares subject to any Security Interest created by it under any
Transaction Security Document.

 

20.33

Dormant Companies

 

 

(a)

The Dormant Subsidiaries are dormant and do not carry on any trade.

 

 

(b)

No member of the Target Group other than the Dormant Subsidiaries is dormant.

 

20.34

Works Council

 

No works council has been appointed in respect of any member of the Target Group
incorporated in The Netherlands.

 

20.35

BBBEE

 

The BBBEE Documents contain all the material terms of the BBBEE Restructuring
and the various “mitigation steps” referred to in the BBBEE Brief Note.

 

20.36

United States laws

 

It is not:

 

 

(a)

required to be registered as an Investment Company or subject to regulation
under the United States Investment Company Act of 1940; or

 

 

(b)

subject to regulation under any United States Federal or State law or regulation
that limits its ability to incur or guarantee indebtedness.

 

20.37

ERISA and Multiemployer Plans

 

No ERISA Events have occurred with respect to any Obligor or any of its ERISA
Affiliates, except as would not reasonably be likely to have a Material Adverse
Effect.

 

20.38

Times when representations made

 

 

(a)

All the representations and warranties in this Clause 20 are made by each
Original Obligor on the date of this Agreement except for the representations
and warranties set out in paragraphs (a) to (e) of Clause 20.11 (No misleading
information) which are deemed to be made by each Obligor (i) with respect to the
Information Memorandum, on the date the Information Memorandum is approved by
the Company, (ii) with respect to the Base Case Model, on the date of this
Agreement and on the Closing Date and (iii) with respect to the Information
Package (other than the Base Case Model), on the date of this Agreement and on
any later date on which the Information Package (or part of it) is released to
the MLABs for distribution in connection with syndication.

 

107

--------------------------------------------------------------------------------

 

 

 

(b)

All the representations and warranties in this Clause 20 are deemed to be made
by each Obligor on the Closing Date (and assuming for this purpose that the
Closing Date has occurred).

 

 

(c)

The representations and warranties in Clause 20.11 (No misleading information)
are deemed to be made by each Obligor on the Syndication Date.

 

 

(d)

The Repeating Representations are deemed to be made by each Obligor on the date
of each Utilisation Request, on each Utilisation Date, on the first day of each
Interest Period (except that those contained in paragraphs (a) to (d) of Clause
20.12 (Original Financial Statements) will cease to be so made once subsequent
financial statements have been delivered under this Agreement).

 

 

(e)

All the representations and warranties in this Clause 20 except Clause 20.11 (No
misleading information), Clause 20.25 (Group Structure Chart), Clause 20.27
(Acquisition Documents, disclosures and other documents) and Clause 20.30
(Holding Companies) are deemed to be made by each Additional Obligor in respect
of itself, its Subsidiaries and its assets on the day on which it becomes (or it
is proposed that it becomes) an Additional Obligor.

 

 

(f)

Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

21.

Information Undertakings

 

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

In this Clause 21:

 

Annual Financial Statements means the financial statements for a Financial Year
delivered pursuant to paragraph (a) of Clause 21.1 (Financial statements).

 

Quarterly Financial Statements means the financial statements delivered pursuant
to paragraph (b) of Clause 21.1 (Financial statements).

 

21.1

Financial statements

 

The Company shall supply to the Agent in sufficient copies for all the Lenders:

 

 

(a)

as soon as they are available, but in any event within 90 days after the end of
each of StarTek's Financial Years (or in respect of paragraph (ii) below, if
different, the relevant Obligor’s financial years):

 

 

(i)

StarTek's audited consolidated financial statements for that Financial Year; and

 

 

(ii)

the audited financial statements (consolidated if such Obligor has Subsidiaries)
of each Obligor (including, for the avoidance of doubt, the Company) for that
Financial Year; and

 

 

(b)

as soon as they are available, but in any event within 45 days after the end of
each Financial Quarter of each of StarTek's Financial Years StarTek's and the
Company’s consolidated financial statements for that Financial Quarter.

 

108

--------------------------------------------------------------------------------

 

 

21.2

Provision and contents of Compliance Certificate

 

 

(a)

The Company shall supply a Compliance Certificate to the Agent with each set of
StarTek's audited consolidated Annual Financial Statements and each set of
StarTek's consolidated Quarterly Financial Statements.

 

 

(b)

The Compliance Certificate shall, amongst other things, set out (in reasonable
detail) computations as to compliance with Clause 22 (Financial Covenants) and
shall confirm (i) which companies are Material Companies and (ii) whether the
Guarantor Coverage Test has been met.

 

 

(c)

Each Compliance Certificate shall be signed by any one director or two
signatories authorised by a director of StarTek and, if required to be delivered
with the consolidated Annual Financial Statements of StarTek shall be reported
on by StarTek's Auditors in the form agreed by the Company and the Majority
Lenders.

 

 

(d)

The Company shall supply to the Agent a Compliance Certificate signed by two
directors of the Company setting out the computations of Liquidity Cover within
ten Business Days of the end of each calendar month commencing from May 2020
until April 2021 (inclusive).

 

21.3

Requirements as to financial statements

 

 

(a)

The Company shall procure that each set of Annual Financial Statements and
Quarterly Financial Statements includes a balance sheet, profit and loss account
and cash flow statement. In addition the Company shall procure that each set of
Annual Financial Statements shall be audited by the Auditors.

 

 

(b)

Each set of financial statements delivered pursuant to Clause 21.1 (Financial
statements):

 

 

(i)

shall be certified by a director of the relevant company as giving a true and
fair view of (in the case of audited Annual Financial Statements for any
Financial Year), or fairly representing (in other cases), its financial
condition and operations as at the date as at which those financial statements
were drawn up and, in the case of the Annual Financial Statements, shall be
accompanied by any letter addressed to the management of the relevant company by
the Auditors and accompanying those Annual Financial Statements;

 

 

(ii)

in the case of consolidated financial statements of the Group, shall be
accompanied by a statement by the directors of StarTek comparing actual
performance for the period to which the financial statements relate to:

 

 

(A)

the projected performance for that period set out in the Budget; and

 

 

(B)

the actual performance for the corresponding period in the preceding Financial
Year of the Group; and

 

 

(iii)

shall be prepared using the Accounting Principles, accounting practices and
financial reference periods consistent with those applied:

 

 

(A)

in the case of the Company, in the preparation of the Base Case Model; and

 

 

(B)

in the case of any Obligor, in the preparation of the Original Financial
Statements for that Obligor,

 

109

--------------------------------------------------------------------------------

 

 

unless, in relation to any set of financial statements, the Company notifies the
Agent that there has been a change in the Accounting Principles or the
accounting practices and its Auditors (or, if appropriate, the Auditors of the
Obligor) deliver to the Agent:

 

 

I.

a description of any change necessary for those financial statements to reflect
the Accounting Principles or accounting practices upon which the Base Case Model
or, as the case may be, that Obligor's Original Financial Statements were
prepared; and

 

 

II.

sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Lenders to determine whether Clause 22 (Financial
Covenants) has been complied with, to determine the Margin as set out in the
definition of Margin, to determine the amount of any prepayments to be made from
excess cash flow under Clause 8.2 (Disposal, Insurance and Acquisition Proceeds
and Excess Cashflow) and to make an accurate comparison between the financial
position indicated in those financial statements and the Base Case Model (in the
case of the Company) or that Obligor's Original Financial Statements (in the
case of an Obligor).

 

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Base Case Model or, as the case may be, the Original Financial
Statements were prepared.

 

 

(c)

If the Agent wishes to discuss the financial position of any member of the Group
with the Auditors on or after the occurrence of an Event of Default, the Agent
may notify the Company, stating the questions or issues which the Agent wishes
to discuss with the Auditors. In this event, the Company must ensure that the
Auditors are authorised (at the expense of the Company):

 

 

(i)

to discuss the financial position of each member of the Group with the Agent on
request from the Agent; and

 

 

(ii)

to disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request.

 

21.4

Budget

 

 

(a)

The Company shall supply to the Agent in sufficient copies for all the Lenders,
as soon as the same become available but in any event before the start of each
of StarTek’s Financial Years, an annual Budget for that financial year.

 

 

(b)

The Company shall ensure that each Budget:

 

 

(i)

is in a form reasonably acceptable to the Agent and includes a projected
consolidated profit and loss, balance sheet and cash flow statement for the
Group, and projected financial covenant calculations;

 

 

(ii)

is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to financial statements under
Clause 21.1 (Financial statements); and

 

 

(iii)

has been approved by the board of directors of StarTek.

 

110

--------------------------------------------------------------------------------

 

 

 

(c)

If the Company updates or changes the Budget, it shall promptly deliver to the
Agent, in sufficient copies for each of the Lenders, such updated or changed
Budget together with a written explanation of the main changes in that Budget.

 

21.5

Group companies

 

The Company shall, at the request of the Agent (but no more than once in each
calendar year, unless at the time of request a Default is continuing), supply to
the Agent a report issued by StarTek's Auditors stating which of its
Subsidiaries are Material Companies and confirming whether the Guarantor
Coverage Test has been met.

 

21.6

Presentations

 

Once in every Financial Year, or more frequently if requested to do so by the
Agent if the Agent reasonably suspects a Default is continuing or may occur, at
least one director or two persons authorised by a director of StarTek (one of
whom shall be the chief financial officer) must give a presentation to the
Finance Parties about the on-going business and financial performance of the
Group.

 

21.7

Year-end

 

(a)

Subject to paragraph (b) below, no Obligor shall change its Accounting Reference
Date.

 

(b)

Any Obligor who does not have an Accounting Reference Date of 31 December as at
the Second Effective Date may change its Accounting Reference Date to 31
December.

 

21.8

Information: miscellaneous

 

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

 

(a)

at the same time as they are dispatched, copies of all documents dispatched by
StarTek or the Parent to its shareholders generally (or any class of them) or
dispatched by StarTek, the Parent or any Obligors to its creditors generally (or
any class of them);

 

 

(b)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which, if adversely determined, are reasonably
likely to have a Material Adverse Effect;

 

 

(c)

promptly upon becoming aware of the relevant claim, the details of any claim
which is current, threatened or pending against any Vendor or any other person
in respect of the Acquisition Documents and details of any disposal or insurance
claim which will require a prepayment under Clause 8.2 (Disposal, Insurance and
Acquisition Proceeds and Excess Cashflow);

 

 

(d)

promptly, such information as the Security Agent may reasonably require about
the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents;

 

 

(e)

promptly and by no later than five days after becoming aware of the relevant
loss, termination, lapse or breach, the details of any loss, termination, lapse
or breach of a customer contract which gives rise to a termination right in
favour of the relevant customer in relation to the relevant customer contract,
which accounts for more than 5% of the consolidated revenues of the Group;

 

111

--------------------------------------------------------------------------------

 

 

 

(f)

promptly, any due diligence report pertaining to a Permitted Acquisition
referred to in paragraph (iv) of the definition of “Permitted Acquisition” in
Clause 1.1 (Definitions);

 

 

(g)

promptly on request, such further information regarding the financial condition,
assets and operations of the Group and/or any member of the Group (including any
requested amplification or explanation of any item in the financial statements,
budgets or other material provided by any Obligor under this Agreement, any
changes to Senior Management and an up to date copy of its shareholders'
register (or equivalent in its Original Jurisdiction)) as any Finance Party
through the Agent may reasonably request;

 

 

(h)

promptly if any works council is appointed in respect of any member of the
Target Group incorporated in The Netherlands on or prior to the Conditions
Subsequent (Phase 2) Deadline;

 

 

(i)

the Group's rolling 12 month cashflow forecast including detailed calculations,
in a form agreed between the Company and the Agent, by no later than the date
falling ten Business Days after the last day of each calendar month, commencing
on and from the month of May 2020 and ending on (but including) the month of
April 2021; and

 

 

(j)

an update on the status of the First Equity Injection, which shall include (but
not be limited to) updates on all approvals required for the First Equity
Injection including those required by the New York Stock Exchange, by no later
than the last Business Day of each calendar month or as soon as reasonably
practicable on request by the Agent.

 

21.9

Notification of default

 

 

(a)

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

 

 

(b)

Promptly upon a request by the Agent, the Company shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

21.10

"Know your customer" checks

 

 

(a)

If:

 

 

(i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

 

(ii)

any change in the status of an Obligor or the composition of the shareholding in
any Obligor after the date of this Agreement (including, for the avoidance of
doubt and without limitation, any change resulting in a shareholder holding more
than 25% (or such other percentage as may be prescribed by law or regulation
from time to time) of the share capital of an Obligor); or

 

 

(iii)

a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

112

--------------------------------------------------------------------------------

 

 

obliges the Agent, Security Agent, Secondary Security Agent or any Lender (or,
in the case of paragraph (iii) above, any prospective new Lender) to comply with
"know your customer" or similar identification procedures in circumstances where
the necessary information is not already available to it, each Obligor shall
promptly upon the request of the Agent, Security Agent, Secondary Security Agent
or any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of the
Security Agent, Secondary Security Agent or any Lender), the Security Agent (for
itself) , Secondary Security Agent (for itself) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Agent, the Security Agent, the
Secondary Security Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

 

(b)

Each Lender shall promptly upon the request of the Agent, the Security Agent or
the Secondary Security Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself), the Security Agent (for itself) or the Secondary Security Agent (for
itself) in order for the Agent, Security Agent or Secondary Security Agent to
carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

 

(c)

The Company shall, by not less than 10 Business Days' prior written notice to
the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that StarTek or one of StarTek's Subsidiaries becomes an
Additional Obligor pursuant to Clause 29 (Changes to the Obligors).

 

 

(d)

Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Agent, Security Agent,
Secondary Security Agent or any Lender to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Company shall promptly upon the
request of the Agent, Security Agent, Secondary Security Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself or on behalf of the Security
Agent, Secondary Security Agent or any Lender), Security Agent (for itself) ,
Secondary Security Agent (for itself) or any Lender (for itself or on behalf of
any prospective new Lender) in order for the Agent, Security Agent, Secondary
Security Agent or such Lender or any prospective new Lender to carry out and be
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Obligor.

 

 

(e)

The Company acknowledges that, pursuant to the Proceeds of Crime Act and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and "know your client" laws in each relevant jurisdiction (collectively,
including any guidelines or orders thereunder, AML Legislation), the Lenders,
Agent, Security Agent or Secondary Security Agent may be required to obtain,
verify and record information regarding the Obligors, their respective related
parties, any direct or indirect parent entity thereof, and any other
transactions contemplated hereby. The Company shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender, Agent, Security Agent or Secondary Security
Agent in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.

 

113

--------------------------------------------------------------------------------

 

 

22.

Financial Covenants

 

22.1

Financial definitions

 

In this Agreement:

 

Adjusted EBITDA means, in relation to a Relevant Period, EBITDA for that
Relevant Period adjusted by:

 

 

(a)

including the operating profit before interest, tax, depreciation and
amortisation and impairment charges (calculated on the same basis as EBITDA) of
a member of the Group (or attributable to a business or assets) acquired during
the Relevant Period for that part of the Relevant Period prior to its becoming a
member of the Group or (as the case may be) prior to the acquisition of the
business or assets; and

 

 

(b)

excluding the operating profit before interest, tax, depreciation and
amortisation and impairment charges (calculated on the same basis as EBITDA)
attributable to any member of the Group (or to any business or assets) disposed
of during the Relevant Period for that part of the Relevant Period.

 

Adjusted Leverage means, in respect of any Relevant Period, the ratio of Total
Net Debt on the last day of that Relevant Period to Adjusted EBITDA in respect
of that Relevant Period.

 

Borrowings means, at any time, the aggregate outstanding principal, capital or
nominal amount (and any fixed or minimum premium payable on prepayment or
redemption) of any indebtedness of members of the Group for or in respect of:

 

 

(a)

moneys borrowed and debit balances at banks or other financial institutions;

 

 

(b)

any acceptances under any acceptance credit or bill discount facility (or
dematerialised equivalent);

 

 

(c)

any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument;

 

 

(d)

any Finance Lease;

 

 

(e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

 

(f)

any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of (i) an underlying liability of an entity
which is not a member of the Group which liability would fall within one of the
other paragraphs of this definition or (ii) any liabilities of any member of the
Group relating to any post-retirement benefit scheme;

 

 

(g)

any amount raised by the issue of shares which are redeemable (other than at the
option of the issuer) before the Termination Date or are otherwise classified as
borrowings under the Accounting Principles;

 

 

(h)

any amount of any liability under an advance or deferred purchase agreement if
(i) one of the primary reasons behind the entry into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 90 days after the date of supply;

 

114

--------------------------------------------------------------------------------

 

 

 

(i)

any amount raised under any other transaction (including any forward sale or
purchase agreement, sale and sale back or sale and leaseback agreement) having
the commercial effect of a borrowing or otherwise classified as borrowings under
the Accounting Principles; and

 

 

(j)

(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (i)
above.

 

Budgeted Capital Expenditure means, for any Financial Year, the amount set out
as Budgeted Capital Expenditure for that Financial Year in column 3 in the table
at paragraph (d) of Clause 22.2 (Financial condition).

 

Capital Expenditure means any expenditure or obligation in respect of
expenditure which, in accordance with the Accounting Principles, is treated as
capital expenditure (and including the capital element of any expenditure or
obligation incurred in connection with a Finance Lease (except for the purposes
of paragraph (g)☒ of the definition of "Cashflow" where it shall not be
included)), except (in each case) to the extent funded from:

 

 

(a)

the proceeds of any Recovery Claims, Disposal Proceeds or Insurance Proceeds
permitted to be retained for this purpose; or

 

 

(b)

New Shareholder Injections.

 

Cashflow means, in respect of any Relevant Period, Adjusted EBITDA for that
Relevant Period after:

 

 

(a)

adding the amount of any decrease (and deducting the amount of any increase) in
Working Capital for that Relevant Period;

 

 

(b)

adding the amount of any cash receipts (and deducting the amount of any cash
payments) during that Relevant Period in respect of any Exceptional Items not
already taken account of in calculating EBITDA for any Relevant Period (other
than, in the case of cash receipts, Relevant Proceeds);

 

 

(c)

adding the amount of any cash receipts during that Relevant Period in respect of
any Tax rebates, Tax credits, indemnity payments in relation to any Tax or
payments under a bank guarantee in respect of an indemnity in relation to any
Tax, that are actually received during that Relevant Period and deducting the
amount actually paid or due and payable in respect of Taxes during that Relevant
Period by any member of the Group, including for the avoidance of doubt any
taxes or additional costs incurred on upstreaming cash to the Borrower;

 

 

(d)

adding (to the extent not already taken into account in determining EBITDA) the
amount of any dividends or other profit distributions received in cash by any
member of the Group during that Relevant Period from any entity which is itself
not a member of the Group and deducting (to the extent not already deducted in
determining EBITDA) the amount of any dividends paid in cash during the Relevant
Period to minority shareholders in members of the Group;

 

 

(e)

adding the amount of any cash paid to a member of the Group in the Relevant
Period that represents repayment of any loan made to a Joint Venture;

 

 

(f)

adding the amount of any increase in provisions, other non-cash debits and other
non-cash charges (which are not Current Assets or Current Liabilities) and
deducting the amount of any non-cash credits (which are not Current Assets or
Current Liabilities) in each case to the extent taken into account in
establishing EBITDA; and

 

115

--------------------------------------------------------------------------------

 

 

 

(g)

deducting the amount of any Capital Expenditure actually made in cash during the
Relevant Period by any member of the Group except to the extent funded from
Retained Excess Cashflow, New Shareholder Injections or the proceeds of any
Recovery Claims, Disposal Proceeds or Insurance Proceeds permitted to be
retained for this purpose,

 

and so that no amount shall be added (or deducted) more than once and there
shall be excluded the effect of all cash movements associated with the
Acquisition and the Acquisition Costs or with any Permitted Acquisition and
Permitted Acquisition Costs.

 

Cashflow Cover means the ratio of Cashflow to Debt Service in respect of any
Relevant Period.

 

Current Assets means the aggregate (on a consolidated basis) of all inventory,
work in progress, trade and other receivables of each member of the Group
including prepayments in relation to operating items and sundry debtors (but
excluding Cash and Cash Equivalent Investments) expected to be realised within
12 months from the date of computation but excluding amounts in respect of:

 

 

(a)

receivables in relation to Tax;

 

 

(b)

Exceptional Items and other non-operating items;

 

 

(c)

insurance claims;

 

 

(d)

any interest owing to any member of the Group;

 

 

(e)

amounts owed by the Vendor in connection with an Acquisition or by the relevant
seller(s) in connection with any Permitted Acquisition; and

 

 

(f)

amounts of any tax refund to be paid to the Vendor.

 

Current Liabilities means the aggregate (on a consolidated basis) of all
liabilities (including trade creditors, accruals and provisions) of each member
of the Group expected to be settled within 12 months from the date of
computation but excluding amounts in respect of:

 

 

(a)

liabilities for Borrowings and Finance Charges;

 

 

(b)

liabilities for Tax;

 

 

(c)

Exceptional Items and other non-operating items;

 

 

(d)

insurance claims;

 

 

(e)

liabilities in relation to dividends declared but not paid by the Parent or by a
member of the Group in favour of a person which is not a member of the Group;
and

 

 

(f)

amounts owed to the Vendor in connection with the Acquisition or to the relevant
seller(s) in connection with any Permitted Acquisition.

 

Debt Service means, in respect of any Relevant Period, the aggregate of:

 

 

(a)

Finance Charges for that Relevant Period;

 

116

--------------------------------------------------------------------------------

 

 

 

(b)

all scheduled and mandatory repayments of Borrowings falling due during that
Relevant Period but excluding:

 

 

(i)

any amounts falling due under any overdraft or revolving facility (including,
without limitation, the Revolving Facility) and which were available for
simultaneous redrawing according to the terms of that facility;

 

 

(ii)

for the avoidance of doubt, any mandatory prepayment made pursuant to Clause 8.2
(Disposal, Insurance and Acquisition Proceeds and Excess Cashflow);

 

 

(iii)

any such obligations owed to any member of the Group; and

 

 

(iv)

any prepayment of Borrowings existing immediately prior to the Closing Date
which is required to be repaid under the terms of this Agreement or repaid on or
about the Closing Date in accordance with the Acquisition Documents; and

 

 

(c)

the amount of the capital element of any payments in respect of that Relevant
Period payable under any Finance Lease entered into by any member of the Group,

 

and so that no amount shall be included more than once.

 

EBITDA means, in respect of any Relevant Period, the consolidated operating
profit of the Group before taxation (excluding the results from discontinued
operations):

 

 

(a)

before deducting any interest, commission, fees, discounts, prepayment fees,
premiums or charges and other finance payments whether paid, payable or
capitalised by any member of the Group (calculated on a consolidated basis) in
respect of that Relevant Period;

 

 

(b)

not including any accrued interest owing to any member of the Group;

 

 

(c)

after adding back any amount attributable to the amortisation, depreciation or
impairment of assets of members of the Group (and taking no account of the
reversal of any previous impairment charge made in that Relevant Period);

 

 

(d)

before taking into account any Exceptional Items;

 

 

(e)

before deducting any Acquisition Costs or any Permitted Acquisition Costs;

 

 

(f)

after deducting the amount of any profit (or adding back the amount of any loss)
of any Non-Group Entity to the extent that the amount of the profit included in
the financial statements of the Group exceeds the amount actually received in
cash by members of the Group through distributions by the Non-Group Entity;

 

 

(g)

before taking into account any unrealised gains or losses on any derivative
instrument (other than any derivative instrument which is accounted for on a
hedge accounting basis);

 

 

(h)

before taking into account any gain or loss arising from an upward or downward
revaluation of any other asset at any time after 31 March 2017;

 

 

(i)

before taking into account any Pension Items;

 

 

(j)

excluding the charge to profit represented by the expensing of stock options;

 

 

(k)

excluding any Treasury Transactions of any member of the Target Group that will
continue at and after the Closing Date; and

 

 

(l)

excluding any other Treasury Transactions which are permitted under this
Agreement,

 

117

--------------------------------------------------------------------------------

 

 

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of the Group before
taxation.

 

Exceptional Items means any exceptional, one off, non-recurring or extraordinary
items, including those arising on:

 

 

(a)

the restructuring of the activities of an entity and reversals of any provisions
for the cost of restructuring;

 

 

(b)

disposals, revaluations, write downs or impairments of non-current assets or any
reversal of any write-down or impairment; or

 

 

(c)

disposals of assets associated with discontinued operations.

 

Excess Cashflow means, for any period for which it is being calculated, the
aggregate of Cashflow for that period less (except to the extent already
deducted in calculating Cashflow):

 

 

(a)

Debt Service for that period;

 

 

(b)

the amount of any voluntary prepayments made under the Finance Documents during
that period;

 

 

(c)

to the extent included in Cashflow, the amount of any New Shareholder Injections
made during that period; and

 

 

(d)

the Unused Amount for that period.

 

Finance Charges means, for any Relevant Period, the aggregate amount of the
accrued interest, commission, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Borrowings paid or payable by
any member of the Group (calculated on a consolidated basis) in cash or
capitalised in respect of that Relevant Period:

 

 

(a)

subject to paragraph (d) below, including any upfront fees or costs;

 

 

(b)

including the interest but not the capital element of payments in respect of
Finance Leases;

 

 

(c)

including any commission, fees, discounts and other finance payments payable by
(and deducting any such amounts payable to) any member of the Group under any
interest rate and currency hedging arrangement;

 

 

(d)

excluding any arrangement fees payable pursuant to Clause 13.2 (Arrangement
fee);

 

 

(e)

excluding any interest cost or expected return on plan assets in relation to any
post employment benefit schemes;

 

 

(f)

if a Joint Venture is accounted for on a proportionate consolidation basis,
after adding the Group's share of the finance costs or interest receivable of
the Joint Venture; and

 

 

(g)

taking no account of any unrealised gains or losses on any derivative
instruments other than any derivative instruments which are accounted for on a
hedge accounting basis,

 

together with the amount of any cash dividends or distributions paid or made by
the Parent in respect of that Relevant Period and so that no amount shall be
added (or deducted) more than once.

 

118

--------------------------------------------------------------------------------

 

 

Finance Lease means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease.

 

Financial Quarter means the period commencing on the day after one Quarter Date
and ending on the next Quarter Date.

 

Financial Year means the annual accounting period of the Group ending on or
about 31 December in each year.

 

Interest Cover means the ratio of Adjusted EBITDA to Finance Charges in respect
of any Relevant Period.

 

Non-Group Entity means any investment or entity (which is not itself a member of
the Group (including associates and joint ventures) in which any member of the
Group has an ownership interest.

 

Pension Items means any income or charge attributable to a post-employment
benefit scheme other than the current service costs and any past service costs
and curtailments and settlements attributable to the scheme.

 

Permitted Acquisition Costs means all fees, costs and expenses, stamp,
registration and other Taxes incurred by any member of the Group in connection
with any Permitted Acquisition

 

Permitted Carry Forward Amount has the meaning given to it in Clause 22.2
(Financial condition).

 

Quarter Date means each of 31 March, 30 June, 30 September and 31 December.

 

Relevant Period means:

 

 

(a)

each period of 12 months ending on or about the last day of the Financial Year
and each period of 12 months ending on or about the last day of each Financial
Quarter other than the Financial Quarters ending on or about 31 March 2021, 30
June 2021 and 30 September 2021;

 

 

(b)

a period of three months ending on or about the last day of the Financial
Quarter ending on 31 March 2021 (being 1 January 2021 to 31 March 2021
(inclusive));

 

 

(c)

a period of six months ending on or about the last day of the Financial Quarter
ending on 30 June 2021 (being 1 January 2021 to 30 June 2021 (inclusive)); and

 

 

(d)

a period of nine months ending on or about the last day of the Financial Quarter
ending on 30 September 2021 (being 1 January 2021 to 30 September 2021
(inclusive)).

 

Relevant Proceeds means Acquisition Proceeds, Disposal Proceeds or Insurance
Proceeds (each as defined in Clause 8.2 (Disposal, Insurance and Acquisition
Proceeds and Excess Cashflow)).

 

Retained Excess Cashflow means Excess Cashflow which is not required to be
applied in prepayment of the Facilities.

 

Total Net Debt means, at any time, the aggregate amount of all obligations of
members of the Group for or in respect of Borrowings at that time but:

 

 

(a)

excluding any such obligations to any other member of the Group;

 

119

--------------------------------------------------------------------------------

 

 

 

(b)

excluding any such obligations to the extent they constitute any New Shareholder
Injections;

 

 

(c)

including, in the case of Finance Leases only, their capitalised value; and

 

 

(d)

deducting the amount of Total Cash and Cash Equivalent Investments,

 

and so that no amount shall be included or excluded more than once.

 

Unused Amount has the meaning given to it in Clause 22.2(d) (Financial
condition).

 

Working Capital means, on any date, Current Assets less Current Liabilities.

 

22.2

Financial condition

 

The Company shall ensure that:

 

 

(a)

Cashflow Cover: Cashflow Cover in respect of any Relevant Period (other than any
Relevant Period ending on 31 March 2020, 30 June 2020, 30 September 2020 and 31
December 2020) shall not be less than 1.05:1.

 

 

(b)

Interest Cover: Interest Cover in respect of any Relevant Period specified in
column 1 below (other than any Relevant Period ending on 31 March 2020, 30 June
2020, 30 September 2020 and 31 December 2020) shall not be less than the ratio
set out in column 2 below opposite that Relevant Period.

 

Column 1
Relevant Period

Column 2
Ratio

   

Relevant Period expiring on or before that date falling two years from the first
Utilisation Date

3.00:1

   

Each Relevant Period thereafter

4.00:1

 

120

--------------------------------------------------------------------------------

 

 

 

(c)

Adjusted Leverage: Adjusted Leverage in respect of any Relevant Period specified
in column 1 below shall not exceed the ratio set out in column 2 below opposite
that Relevant Period.

 

Column 1
Relevant Period expiring

Column 2
Ratio

   

31 December 2017

4.25:1.00

   

31 March 2018

4.25:1.00

   

30 June 2018

4.00:1.00

   

30 September 2018

4.00:1.00

   

31 December 2018

4.00:1.00

   

31 March 2019

3.75:1.00

   

30 June 2019

3.75:1.00

   

30 September 2019

3.75:1.00

   

31 December 2019

3.75:1.00

   

31 March 2020

Not tested

   

30 June 2020

Not tested

   

30 September 2020

Not tested

   

31 December 2020

Not tested

   

31 March 2021

4.00:1.00

   

30 June 2021

3.75:1.00

   

30 September 2021

3.50:1.00

   

31 December 2021

3.25:1.00

   

31 March 2022

2.75:1.00

   

30 June 2022

2.75:1.00

   

30 September 2022

2.75:1.00

 

 

(d)

Capital Expenditure: The aggregate Capital Expenditure:

 

 

(i)

of the CSP Alpha Group in respect of the period beginning on the Closing Date
and ending on the expiry of the first Financial Year specified in column 1 below
and each other Financial Year specified in column 1 below; and

 

(ii)     of the Group in respect of each Financial Year specified in column 1
below,

 

121

--------------------------------------------------------------------------------

 

 

shall not exceed the amount set out in column 2 below opposite that Financial
Year, provided that for the period on and from the Second Effective Date to and
including the date that the Company has delivered a Compliance Certificate
pursuant to Clause 21.2 (Provision and contents of Compliance Certificate) in
respect of StarTek's Quarterly Financial Statements for the Financial Quarter
ending on 31 March 2021, the aggregate Capital Expenditure of the Group shall
not exceed [***].

 

Column 1
Financial Year Ending

Column 2
Maximum Capital Expenditure (US$)

Column 3
Budgeted Capital Expenditure 

In relation to the CSP Alpha Group:

31 March 2018

[***]

[***]

31 March 2019

[***]

[***]

31 March 2020

[***]

[***]

31 March 2021

[***]

[***]

31 March 2022

[***]

[***]

1 April 2022 to Termination Date

[***]

[***]

On and after the Second Effective Date, in respect of the Group: 

31 December 2020

[***]

[***]

31 December 2021

[***]

[***]

31 December 2022

[***]

[***]

 

 

(A)

If in any Financial Year (the Original Financial Year) the amount of the Capital
Expenditure is less than the Budgeted Capital Expenditure for that Original
Financial Year (the difference being referred to below as the Unused Amount),
then the maximum expenditure amount set out in column 2 above for the
immediately following Financial Year (the Carry Forward Year) shall for the
purpose of that Carry Forward Year only be the higher of:

 

 

I.

the aggregate of the Budgeted Capital Expenditure for the Carry Forward Year and
an amount (the Permitted Carry Forward Amount) equal to 100% of the Unused
Amount; and

 

 

II.

the amount of Maximum Capital Expenditure for the Carry Forward Year, as set out
in column 2 in the table above.

 

In any Carry Forward Year, the original amount specified in column 2 in the
table above shall be treated as having been incurred prior to any Permitted
Carry Forward Amount carried forward into that Carry Forward Year and no amount
carried forward into that Carry Forward Year may be carried forward into a
subsequent Financial Year.

 

 

(B)

In any Financial Year (a Relevant Financial Year), up to 50 per cent. of the
Budgeted Capital Expenditure specified in Column 3 of the table above for the
Financial Year immediately following the Relevant Financial Year (the Next
Financial Year) may be carried back to and spent in the Relevant Financial Year
(such amount so spent being the Carry Back Amount) and the maximum expenditure
amount set out in Column 2 of the table above:

 

 

I.

shall, for the Relevant Financial Year, be the higher of:

 

 

(X)

the aggregate of the Budgeted Capital Expenditure for the Relevant Financial
Year and the Carry Back Amount; and

 

 

(Y)

the amount of the Maximum Capital Expenditure for the Relevant Financial Year,
as set out in column 2 in the table above; and

 

122

--------------------------------------------------------------------------------

 

 

 

II.

shall, for the Next Financial Year, be reduced by the Carry Back Amount.

 

In any Relevant Financial Year the original amount specified in column 2 in the
table above shall be treated as having been incurred prior to Carry Back Amount
carried back into that Relevant Financial Year and no amount carried back into
that Relevant Financial Year may be carried forward into the Next Financial
Year.

 

 

(e)

Liquidity Cover: The aggregate of Cash and Cash Equivalent Investments of the
Group (in each case, other than in respect of any Subsidiaries incorporated in
Argentina or Saudi Arabia) and the amount of any Available Facility under the
Revolving Facility (including, for the avoidance of doubt, the Revolving
Facility (New Liquidity Facility)) (Liquidity Cover) shall be no less than the
amount set out below (under the heading Liquidity Cover) opposite the relevant
period at all times during such relevant period or at the specified time:

 

Liquidity Cover

Relevant Period / Specified Time

   

US$22,000,000 (or its equivalent in other currencies)

On 30 June 2020

   

US$12,500,000 (or its equivalent in other currencies)

On and from 1 July 2020 to and including 31 December 2020

   

US$18,000,000 (or its equivalent in other currencies)

On and from 1 January 2021 to and including 31 March 2021

 

22.3

Financial testing

 

 

(a)

Subject to paragraph (b) below, the financial covenants set out in Clause 22.2
(Financial condition) shall be calculated in accordance with the Accounting
Principles and tested by reference to each of the financial statements delivered
pursuant to paragraphs (a)(i) and (b) of Clause 21.1 (Financial statements)
and/or each Compliance Certificate delivered pursuant to Clause 21.2 (Provision
and contents of Compliance Certificate).

 

 

(b)

For the purpose of testing the financial covenants in paragraph (a), (b) of (c)
Clause 22.2 (Financial condition):

 

 

(i)

for each Relevant Period which ends earlier than the date falling 12 months
after the Closing Date, EBITDA shall be calculated by reference to the amount of
EBITDA as disclosed in the financial statements delivered pursuant to paragraphs
(a)(i) and (b) of Clause ☒21.1 (Financial statements) and/or each Compliance
Certificate delivered pursuant to Clause ☒21.2 (Provision and contents of
Compliance Certificate) (as applicable) for the Financial Quarters ending after
the Closing Date, annualised on a straight line basis (provided that in respect
of the Financial Quarter ending 31 December 2017, the financial statements
provided shall only relate to the period from the Closing Date to 31 December
2017); and

 

 

(ii)

for each Relevant Period set out in paragraphs (b), (c) and (d) of the
definition of “Relevant Period” above, any financial information required to
calculate compliance with such financial covenants shall, to the extent
required, be annualised on a straight line basis.

 

123

--------------------------------------------------------------------------------

 

 

22.4

Equity Cure

 

 

(a)

If, as at the end of any Relevant Period, the Company is in breach of its
obligations under one or more of paragraphs (a), (b) or (c) of Clause 22.2
(Financial condition), the Company shall be entitled to remedy that breach by
applying the proceeds of New Shareholder Injections in or towards prepayment of
the Utilisations in accordance with this Clause 22.4 and Clause 8.3 (Application
of mandatory prepayments and cancellations).

 

 

(b)

Any New Shareholder Injections must be provided within 10 Business Days of the
date of delivery to the Agent of the financial statements and the Compliance
Certificate in which such breach was evidenced.

 

 

(c)

The Company may not apply the proceeds of New Shareholder Injections pursuant to
this Clause 22.4:

 

 

(i)

more than four times over the life of the Facilities; or

 

 

(ii)

in respect of two consecutive Relevant Periods.

 

 

(d)

The Company will apply all amounts of any New Shareholder Injections made for
the purposes of this Clause 22.4 (Equity Cure) upon receipt in prepayment of the
Utilisations as if that prepayment was a mandatory prepayment applied in
accordance with Clause 8.3 (Application of mandatory prepayments and
cancellations).

 

 

(e)

The amount of any New Shareholder Injections applied in prepayment of
Utilisations pursuant to this Clause 22.4 in respect of a breach which occurred
during or at the end of a Relevant Period shall:

 

 

(i)

for the purposes of paragraph (a) of Clause 22.2 (Financial condition), be
deemed to have been received on the first day of the last Financial Quarter
forming part of that Relevant Period and included in the calculation of
Cashflow;

 

 

(ii)

for the purposes of paragraph (b) of Clause 22.2 (Financial condition), be
deemed to have increased the Cashflow during that Relevant Period; and

 

 

(iii)

for the purposes of paragraph (c) of Clause 22.2 (Financial condition), be
deemed to have reduced the Total Debt as at the end of that Relevant Period;

 

and the financial covenants set out in paragraphs (a) to (c) (inclusive) of
Clause 22.2 (Financial condition) shall be recalculated accordingly.

 

 

(f)

For the avoidance of doubt any New Shareholder Injections applied in accordance
with this Clause 22.4 to remedy a breach of a financial covenant may be deemed
to have been applied to adjust the calculation of Cashflow, Finance Charges and
Total Debt as set out above for any Relevant Period which includes the last
Financial Quarter of the Relevant Period in respect of which the breach
occurred, but not in any other circumstances.

 

23.

General Undertakings

 

The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

124

--------------------------------------------------------------------------------

 

 

Authorisations and compliance with laws

 

23.1

Authorisations

 

Each Obligor shall promptly:

 

 

(a)

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

 

(b)

supply certified copies to the Agent of:

 

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

 

(i)

enable it to perform its obligations under the Finance Documents and the
Acquisition Documents;

 

 

(ii)

ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document or Acquisition Document; and

 

 

(iii)

carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect.

 

23.2

Compliance with laws

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will) comply in all respects with:

 

 

(a)

all laws (other than the RBI Regulations) to which it may be subject if failure
so to comply has or is reasonably likely to have a Material Adverse Effect; and

 

 

(b)

the RBI Regulations to which it may be subject.

 

23.3

Environmental compliance

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will):

 

 

(a)

comply with all Environmental Law;

 

 

(b)

obtain, maintain and ensure compliance with all requisite Environmental Permits;
and

 

 

(c)

implement and maintain procedures to monitor compliance with and to prevent
liability under any Environmental Law,

 

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

 

23.4

Environmental claims

 

Each Obligor shall (through the Company), promptly upon becoming aware of the
same, inform the Agent in writing of:

 

 

(a)

any Environmental Claim against any member of the Group which is current,
pending or threatened in writing; and

 

 

(b)

any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

 

125

--------------------------------------------------------------------------------

 

 

where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect.

 

23.5

Sanctions, Anti-Corruption and Anti-Money Laundering

 

 

(a)

Each member of the Group shall not and shall not permit any other person:

 

 

(i)

to, directly or indirectly, use, lend, make payments, contribute or otherwise
make available all or any part of the proceeds of any Utilisation or other
transaction contemplated by this Agreement, to any Affiliate, Subsidiary, joint
venture partner or other person or entity, directly or indirectly:

 

 

(A)

to fund any trade, activities or business:

 

 

I.

with, involving or for the benefit of any Restricted Party; or

 

 

II.

in any other manner that would reasonably be expected to result in any person
(including, but not limited to, the Lenders) being in breach of any Sanctions or
becoming a Restricted Party; or

 

 

(B)

to fund any trade, activities or business with any entity or individual or for
the benefit of any country with respect to which US persons are prohibited from
doing business under any Sanctions law or regulations as such Sanctions are in
effect at the time such use, lending, payment, contribution, funding or making
funds available is contemplated; or

 

 

(C)

for any purpose which would breach any Anti-Corruption Laws.

 

 

(ii)

fund all or part of any payment in connection with a Finance Document out of
proceeds derived from any business or transaction with a Restricted Party, or
from any conduct which is in breach of any Sanctions;

 

 

(iii)

engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or breaches or attempts to breach, directly or indirectly, any
Sanctions applicable to it; or

 

 

(iv)

to directly or indirectly authorise, offer, promise, make, or permit to be made,
any Prohibited Payment.

 

 

(b)

In addition, each member of the Group shall:

 

 

(i)

conduct its business in compliance with all relevant laws and regulations
concerning all Sanctions, Anti-Money Laundering Laws, Anti-Corruption Laws and
any other applicable law;

 

 

(ii)

implement policies, procedures and controls reasonably designed to prevent any
actions being taken contrary to any Sanctions, Anti-Money Laundering Laws and
Anti-Corruption Laws; and

 

 

(iii)

implement and maintain adequate internal financial and management controls and
procedures that are reasonably designed to monitor, audit, detect and prevent
any Prohibited Payments and any direct or indirect use of the proceeds that does
not comply with applicable law and/or which is inconsistent with any of the
representations, covenants and obligations made under this Agreement.

 

126

--------------------------------------------------------------------------------

 

 

23.6

Taxation

 

 

(a)

Each Obligor shall (and the Company shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:

 

 

(i)

such payment is being contested in good faith;

 

 

(ii)

adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the Agent under Clause 21.1 (Financial statements); and

 

 

(iii)

such payment can be lawfully withheld.

 

 

(b)

No member of the Group may change its residence for Tax purposes.

 

 

(c)

The Company shall procure that no Australian Obligor will be a part of an
Australian Tax Consolidated Group other than an Australian Tax Consolidated
Group comprising only of members of the Group and where the head company is
Aegis BPO Services Australia Holdings Pty Ltd ACN 137 564 973.

 

Restrictions on business focus

 

23.7

Merger

 

No Obligor shall (and the Company shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger, consolidation or corporate
reconstruction other than a Permitted Transaction.

 

23.8

Change of business

 

The Company shall procure that no substantial change is made to the general
nature of the business of the Company, the Obligors or the Group taken as a
whole from that carried on by the Target Group at the date of this Agreement.

 

23.9

Acquisitions

 

 

(a)

Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no other member of the Group will):

 

 

(i)

acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them); or

 

 

(ii)

incorporate a company.

 

 

(b)

Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is:

 

 

(i)

a Permitted Acquisition; or

 

 

(ii)

a Permitted Transaction.

 

127

--------------------------------------------------------------------------------

 

 

23.10

Joint ventures

 

 

(a)

Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no other member of the Group will):

 

 

(i)

enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

 

(ii)

transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

 

(b)

Paragraph (a) above does not apply to any acquisition of (or agreement to
acquire) any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) (other than shares) to a Joint Venture or loan made to or
guarantee given in respect of the obligations of a Joint Venture if such
transaction is a Permitted Acquisition, a Permitted Disposal, a Permitted Loan
or a Permitted Joint Venture.

 

23.11

Holding Companies

 

Neither the Parent nor the Company shall trade, carry on any business, own any
assets or incur any liabilities except for:

 

 

(a)

the provision of administrative and management services (excluding treasury
services) to other members of the Group of a type customarily provided by a
holding company to its Subsidiaries;

 

 

(b)

ownership of shares in its Subsidiaries, intra-Group debit balances, intra-Group
credit balances and other credit balances in bank accounts, cash and Cash
Equivalent Investments but only if those shares, credit balances, cash and Cash
Equivalent Investments are subject to the Transaction Security;

 

 

(c)

any liabilities under the Transaction Documents to which it is a party and
professional fees and administration costs in the ordinary course of business as
a holding company; and

 

 

(d)

any liabilities in respect of Acquisition Costs and any Permitted Acquisition
Costs.

 

Restrictions on dealing with assets and Security

 

23.12

Preservation of assets

 

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or desirable in the conduct of its
business where failure to do so would or is reasonably likely to have a Material
Adverse Effect.

 

23.13

Pari passu ranking

 

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party or Hedge Counterparty against it under the Finance
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors except those creditors whose claims are mandatorily
preferred by laws of general application to companies.

 

128

--------------------------------------------------------------------------------

 

 

23.14

Acquisition Documents

 

 

(a)

The Company shall promptly pay all amounts payable to the Vendor under the
Acquisition Documents as and when they become due (except to the extent that any
such amounts are being contested in good faith by a member of the Group and
where adequate reserves are set aside for any such payment).

 

 

(b)

The Company shall, (and the Company will procure that each relevant member of
the Group will), take all reasonable and practical steps to preserve and enforce
its rights (or the rights of any other member of the Group) and pursue any
claims and remedies arising under any Acquisition Documents.

 

23.15

Negative pledge

 

 

(a)

In this Clause 23.15, Quasi-Security means an arrangement or transaction
described in paragraph (ii) below.

 

 

(b)

Except as permitted under paragraph (iii) below:

 

 

(i)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) create or permit to subsist any Security over any of its assets.

 

 

(ii)

No Obligor shall (and the Company shall ensure that no other member of the Group
will):

 

 

(A)

sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

 

 

(B)

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

 

(C)

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

 

(D)

enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

 

(iii)

Paragraphs (i) and (ii) above do not apply to any Security or (as the case may
be) Quasi-Security, which is:

 

 

(A)

Permitted Security; or

 

 

(B)

a Permitted Transaction.

 

 

(c)

Notwithstanding paragraph (b) above, no Obligor shall (and the Company shall
ensure that no other member of the Group will) create or permit to subsist any
Security or Quasi-Security over of any shares in the Target Group Entity (India)
without the prior written consent of the Lenders.

 

 

(d)

The Company (for itself and each member of the Group) understands and
acknowledges that it is their unequivocal intention to co-operate and comply
with every applicable law and regulation in India in respect of this
transaction, including, without limitation, The Foreign Exchange Management Act,
1999. Accordingly, in order to be consistent with the aforesaid, it is hereby
agreed (and each Obligor undertakes) that no Security, Quasi-Security, security
interest, encumbrance or similar interest will be created or permitted to
subsist over the assets of any member of the Group in India without prior
Authorisation from any Governmental Agency of the Republic of India (including
without limitation, the Reserve Bank of India), where the same may be required.
For the avoidance of doubt, nothing in this Clause 23.15 shall be construed (and
is not intended to be construed) as creating any Security, Quasi-Security,
security interest, encumbrance or similar interest in the assets of any member
of the Group or directing the disposal of any assets of any member of the Group.

 

129

--------------------------------------------------------------------------------

 

 

23.16

Disposals

 

 

(a)

Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no other member of the Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.

 

 

(b)

Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is:

 

 

(i)

a Permitted Disposal; or

 

 

(ii)

a Permitted Transaction.

 

 

(c)

Notwithstanding paragraph (b) above, no Obligor shall (and the Company shall
ensure that no other member of the Group will) enter into a single transaction
or a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any shares in the
Target Group Entity (India) without the prior written consent of the Lenders.

 

23.17

Arm's length basis

 

 

(a)

Except as permitted by paragraph (b) below, no Obligor shall (and the Company
shall ensure that no other member of the Group will) enter into any transaction
with any person except on arm's length terms and for full market value.

 

 

(b)

The following transactions shall not be a breach of this Clause 23.17:

 

 

(i)

intra-Group loans permitted under Clause 23.18 (Loans or credit);

 

 

(ii)

fees, costs and expenses payable under the Transaction Documents in the amounts
set out in the Transaction Documents delivered to the Agent under Clause 4.1
(Initial conditions precedent) or agreed by the Agent; and

 

 

(iii)

any Permitted Transaction.

 

Restrictions on movement of cash – cash out

 

23.18

Loans or credit

 

 

(a)

Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no other member of the Group will) be a creditor in respect of
any Financial Indebtedness.

 

130

--------------------------------------------------------------------------------

 

 

 

(b)

Paragraph (a) above does not apply to:

 

 

(i)

a Permitted Loan; or

 

 

(ii)

a Permitted Transaction.

 

23.19

No guarantees or indemnities

 

 

(a)

Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no other member of the Group will) incur or allow to remain
outstanding any guarantee in respect of any obligation of any person.

 

 

(b)

Paragraph (a) above does not apply to a guarantee which is:

 

 

(i)

a Permitted Guarantee; or

 

 

(ii)

a Permitted Transaction.

 

23.20

Dividends and share redemption

 

 

(a)

Except as permitted under paragraph (b) below, the Company shall not (and will
ensure that no other member of the Group will):

 

 

(i)

declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 

 

(ii)

repay or distribute any dividend or share premium reserve;

 

 

(iii)

pay or allow any member of the Group to pay any management, advisory or other
fee to or to the order of any of the shareholders of the Parent;

 

 

(iv)

redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so; or

 

 

(v)

make any payment, repayment, prepayment of any principal, interest or other
amount on or in respect of, or redeem, purchase of defease any New Shareholder
Injection made under paragraph (c) of the definition of New Shareholder
Injections.

 

 

(b)

Paragraph (a) above does not apply to:

 

 

(i)

a Permitted Distribution; or

 

 

(ii)

a Permitted Transaction (other than one referred to in paragraph (c) of the
definition of that term).

 

Restrictions on movement of cash – cash in

 

23.21

Financial Indebtedness

 

 

(a)

Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no other member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.

 

 

(b)

Paragraph (a) above does not apply to Financial Indebtedness which is:

 

 

(i)

Permitted Financial Indebtedness; or

 

 

(ii)

a Permitted Transaction.

 

131

--------------------------------------------------------------------------------

 

 

23.22

Share capital

 

No Obligor shall (and the Company shall ensure that no other member of the Group
will) issue any shares except pursuant to:

 

 

(a)

a Permitted Share Issue; or

 

 

(b)

a Permitted Transaction.

 

Miscellaneous

 

23.23

Insurance

 

 

(a)

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) maintain insurances on and in relation to its business and assets
against those risks and to the extent as is usual for companies carrying on the
same or substantially similar business.

 

 

(b)

All insurances must be with reputable independent insurance companies or
underwriters.

 

23.24

Pensions

 

 

(a)

The Company shall ensure that in respect of all pension schemes operated by or
maintained for the benefit of members of the Group and/or any of their
employees, all contributions are remitted in a timely fashion in accordance with
all applicable laws and regulations, except where the failure to do so would not
or is not reasonably likely to have a Material Adverse Effect, and that no
action or omission is taken by any member of the Group in relation to such a
pension scheme which has or is reasonably likely to have a Material Adverse
Effect (including, without limitation, the termination or commencement of
winding-up proceedings of any such pension scheme or any member of the Group
ceasing to employ any member of such a pension scheme which would or is
reasonably likely to have a Material Adverse Effect).

 

 

(b)

The Company shall deliver to the Agent at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the Company), actuarial reports in relation to all pension schemes mentioned in
paragraph (a) above.

 

 

(c)

The Company shall promptly notify the Agent of any material change in the rate
of contributions to any pension schemes mentioned in (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise).

 

23.25

People with Significant Control regime

 

Each Obligor shall (and the Company shall ensure that each other member of the
Group will):

 

 

(a)

within the relevant timeframe, comply with any notice it receives pursuant to
Part 21A of the Companies Act 2006 from any company incorporated in the United
Kingdom whose shares are the subject of the Transaction Security; and

 

 

(b)

promptly provide the Security Agent with a copy of that notice.

 

132

--------------------------------------------------------------------------------

 

 

23.26

Access

 

If an Event of Default is continuing or the Agent reasonably suspects an Event
of Default is continuing or may occur, each Obligor shall, and the Company shall
ensure that each member of the Group will, (not more than once in every
Financial Year unless the Agent reasonably suspects an Event of Default is
continuing or may occur) permit the Agent and/or the Security Agent and/or the
Secondary Security Agent and/or accountants or other professional advisers and
contractors of the Agent, Security Agent or Secondary Security Agent free access
at all reasonable times and on reasonable notice at the risk and cost of the
Obligor or Company to (a) the premises, assets, books, accounts and records of
each member of the Group and (b) meet and discuss matters with Senior
Management.

 

23.27

Senior Management

 

 

(a)

The Company must ensure that there is in place in respect of each Obligor and
each Material Company qualified management with appropriate skills.

 

 

(b)

If any of the Senior Management ceases (whether by reason of death, retirement
at normal retiring age or through ill health or otherwise) to perform his or her
duties (as required under his or her service contract with the relevant Obligor
or Material Company (as the case may be)), the Company must as soon as
reasonably practicable thereafter:

 

 

(i)

notify the Agent; and

 

 

(ii)

after consultation with the Agent as to the identity of such replacement person,
find and appoint an adequately qualified replacement for him or her as promptly
as practicable.

 

23.28

Intellectual Property

 

 

(a)

Each Obligor shall (and the Company shall procure that each other member of the
Group will):

 

 

(i)

preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant Group member;

 

 

(ii)

use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property;

 

 

(iii)

make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;

 

 

(iv)

not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the Group to use such property;
and

 

 

(v)

not discontinue the use of the Intellectual Property,

 

where failure to do so, in the case of paragraphs (i) and (ii) above, or, in the
case of paragraphs (iv) and (v) above, such use, permission to use, omission or
discontinuation, is reasonably likely to have a Material Adverse Effect.

 

133

--------------------------------------------------------------------------------

 

 

 

(b)

Failure to comply with any part of paragraph (a) above shall not be a breach of
this Clause 23.28 to the extent that any dealing with Intellectual Property
which would otherwise be a breach of paragraph (a) above is contemplated by the
definition of Permitted Transaction.

 

23.29

Amendments

 

 

(a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) amend, vary, novate, supplement, supersede, waive or terminate any term of
an Acquisition Document except in writing:

 

 

(i)

prior to or on the Closing Date, in a way which could not be reasonably expected
materially and adversely to affect the interests of the Lenders; or

 

 

(ii)

after the Closing Date, in a way which could not be reasonably expected
materially and adversely to affect the interests of the Lenders.

 

 

(b)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) amend, vary, novate, supplement, supersede, waive or terminate any term of
a Finance Document except in accordance with Clause 46 (Amendments and Waivers).

 

 

(c)

The Company shall promptly supply to the Agent a copy of any document relating
to any of the matters referred to in paragraphs (a) and (b) above.

 

23.30

Financial assistance

 

Each Obligor shall (and the Company shall procure each other member of the Group
will) comply in all respects with sections 678 and 679 of the Companies Act 2006
and any equivalent legislation in other jurisdictions including in relation to
the execution of the Transaction Security Documents and payment of amounts due
under this Agreement.

 

23.31

Group bank accounts

 

The Company shall ensure that within 60 days of the Closing Date all bank
accounts of the Group which are required to be opened in connection with this
Agreement and the Facility shall be opened and maintained with a Finance Party
or an Affiliate of a Finance Party and are subject to valid Security under the
Transaction Security Documents.

 

23.32

Treasury Transactions

 

No Obligor shall (and the Company will procure that no other member of the Group
will) enter into any Treasury Transaction, other than:

 

 

(a)

the hedging transactions documented by the Hedging Documents in accordance with
the Hedging Letter;

 

 

(b)

spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

 

 

(c)

any Treasury Transaction entered into for the hedging of actual or projected
real exposures arising in the ordinary course of trading activities of a member
of the Group and not for speculative purposes.

 

134

--------------------------------------------------------------------------------

 

 

23.33

Compliance with Hedging Letter

 

The Company shall ensure that all interest rate and currency hedging
arrangements required by the Hedging Letter are implemented in accordance with
the terms of the Hedging Letter and that (subject to the application of any
grace period set out in paragraph (c)(ii)(B) of Clause 26.1 (Restrictions on
enforcement by Hedge Counterparties)) such arrangements are not terminated,
varied or cancelled without the consent of the Agent (acting on the instructions
of the Majority Lenders).

 

23.34

Cash management

 

Each Obligor shall (and shall procure each other member of the Group will)
ensure the Company at all times holds sufficient Cash to: (i) make, when due,
all payments required to be made by the Company under the Finance Documents; and
(ii) comply with the financial covenants set out in Clause 22 (Financial
Covenants).

 

23.35

Guarantors

 

The Company shall ensure that on and at all times after the Conditions
Subsequent Phase 3 Deadline, the aggregate of earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as EBITDA, as
defined in Clause 22 (Financial Covenants)), the aggregate gross assets and
aggregate turnover of (i) the Guarantors and (ii) any member of the Group that
would be a Guarantor but for paragraph 6(a) of Schedule 11 (Agreed Security
Principles) (in each case calculated on an unconsolidated basis and excluding
all intra-group items and investments in Subsidiaries of any member of the
Group) represents not less than 90 per cent. of EBITDA (as defined in Clause 22
(Financial Covenants)), consolidated gross assets and consolidated turnover (as
the case may be) of the Group.

 

23.36

Positive pledge

 

Subject to the occurrence of an Event of Default which is continuing and the
Agreed Security Principles, each Dutch Obligor shall (and the Parent shall
ensure that each Dutch Obligor will), at the request of the Agent, promptly, and
in any event within ten Business Days of such request, grant a guarantee and
create Security over all or any part of its assets in favour of any Secured
Party as security for the obligations of the Obligors under the Finance
Documents, in form and substance satisfactory to the Agent and the Security
Agent.

 

23.37

Further assurance

 

 

(a)

Subject to the Agreed Security Principles, each Obligor shall (and the Company
shall procure that each other member of the Group will) promptly do all such
acts or execute all such documents (including assignments, transfers, mortgages,
charges, notices and instructions) as the Security Agent may reasonably specify
(and in such form as the Security Agent may reasonably require in favour of the
Security Agent or its nominee(s)):

 

 

(i)

to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;

 

 

(ii)

to confer on the Security Agent or confer on the Finance Parties Security over
any property and assets of that Obligor located in any jurisdiction equivalent
or similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or

 

135

--------------------------------------------------------------------------------

 

 

 

(iii)

to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.

 

 

(b)

Subject to the Agreed Security Principles, each Obligor shall (and the Company
shall procure that each other member of the Group will) take all such action as
is available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any Security conferred or intended to be conferred on the Security Agent or
the Finance Parties by or pursuant to the Finance Documents.

 

 

(c)

Subject to the Agreed Security Principles, each Obligor must use, and must
procure that any other member of the Group that is a potential provider of
Transaction Security uses, all reasonable endeavours lawfully available to avoid
or mitigate the constraints on the provision of Security provided for in the
Agreed Security Principles.

 

23.38

Conditions subsequent

 

 

(a)

The Company shall deliver the following to the Agent, in form and substance
satisfactory to the Agent:

 

 

(i)

by no later than 5 December 2017, a copy of each no dues certificate (or similar
certificate or evidence) as is required to evidence that all of the Financial
Indebtedness in the Target Group not permitted to remain in place under this
Agreement (including the Identified Closing Indebtedness (as defined in the
Acquisition Agreement), other than the Financial Indebtedness incurred by Aegis
BPO Malaysia Sdn Bhd with Citibank Berhad) has been prepaid or repaid in full,
provided that no such no dues certificate (or similar certificate or evidence)
will be required to be delivered in respect of the existing Financial
Indebtedness incurred by Aegis Argentina S.A. with BBVA Banco Frances Argentina
and Banco de Galicia y Buenos Aires S.A.;

 

 

(ii)

by no later than the Closing Date, evidence that all Security granted over the
Target Shares has been released;

 

 

(iii)

by no later than 5 December 2017:

 

 

(A)

evidence that all Security granted by the Target Group has been released other
than:

 

 

I.

any Security permitted pursuant to paragraph (k) of the definition of Permitted
Security;

 

 

II.

any Security permitted pursuant to paragraph (l) of the definition of Permitted
Security;

 

 

III.

any Security granted by Aegis BPO Malaysia Sdn Bhd in favour of Citibank Berhad
permitted pursuant to paragraph (m) of the definition of Permitted Security; and

 

 

(B)

an executed deed of release and revocation evidencing the release of the
Security granted by Aegis BPO Malaysia Sdn Bhd in favour of Industrial and
Commercial Bank of China (Malaysia) Berhad (the Existing Malaysian Security)
along with a signed and released discharge form (as prescribed under the
Companies Act, 2016 of Malaysia) in relation to the Existing Malaysian Security;

 

136

--------------------------------------------------------------------------------

 

 

 

(iv)

by no later than 8 December 2017, evidence that the discharge form (as
prescribed under the Companies Act, 2016 of Malaysia) in relation to the
Existing Malaysian Security has been lodged with Companies Commission of
Malaysia; and

 

 

(v)

by no later than 8 December 2017, evidence that the deed of release and
revocation in relation to the Existing Malaysian Security has been stamped in
accordance with the Stamp Act 1949, of Malaysia and presented with High Court of
Malaya for registration.

 

 

(b)

The Company shall procure that, by no later than the date falling two Business
Days after the Closing Date, evidence of the payment of the proceeds under this
Agreement to the Vendor and the completion of each Acquisition is delivered to
the Agent (in form and substance satisfactory to it).

 

 

(c)

The Company shall procure that, by no later than the Conditions Subsequent
(Phase 1) Deadline, all of the documents and evidence listed in Part 2 of
Schedule 2 (Conditions Subsequent (Phase 1) Obligors) are delivered to the
Agent, in form and substance satisfactory to the Agent.

 

 

(d)

The Company shall procure that, by no later than the Conditions Subsequent
(Phase 2) Deadline, all of the documents and evidence listed in Part 3 of
Schedule 2 (Conditions Subsequent (Phase 2)) are delivered to the Agent, in form
and substance satisfactory to the Agent.

 

 

(e)

The Company shall procure that by no later than the Conditions Subsequent (Phase
3) Deadline, the Company enters into the Hedging Documents in accordance with
the Hedging Letter.

 

 

(f)

The Company shall procure that, by no later than the Conditions Subsequent
(Phase 3) Deadline, all of the documents and evidence listed in Part 4 of
Schedule 2 (Conditions Subsequent (Phase 3)) are delivered to the Agent, in form
and substance satisfactory to the Agent.

 

 

(g)

The Company shall procure that, by no later than 30 November 2017 the annual
audited consolidated financial statements for the Target for the financial year
ending 31 March 2017 are delivered to the Agent.

 

 

(h)

The Company deliver to the Agent (in form and substance satisfactory to the
Agent) by no later than the date falling 90 days from the Closing Date (i) an
agreed form of the report which will be delivered by the Company’s auditors with
each annual Compliance Certificate that is required to be delivered under this
Agreement and (ii) confirmation from the Auditors that each such report shall be
capable of being disclosed on a non-reliance basis to each Finance Party from
time to time.

 

 

(i)

The Company shall procure that:

 

 

(i)

by no later than 20 August 2020, no less than US$7,500,000 in aggregate is
contributed to StarTek pursuant to one or more equity subscriptions and/or the
provision of one or more subordinated loans (each of which shall be subordinated
on terms acceptable to the Agent) (the First Equity Injection) and provide
evidence to the Agent of such; and

 

137

--------------------------------------------------------------------------------

 

 

 

(ii)

if for whatever reason the Company is or will be unable to pay the Repayment
Instalment payable on the date falling 39 Months after the first Utilisation
Date pursuant to Clause 6.1(a) (Repayment of Term Loans) (the Relevant Repayment
Instalment) then by no later than 18 February 2021, an amount equal to the lower
of:

 

 

(A)

the additional amount required by the Company in order to make the Relevant
Repayment Instalment; and

 

 

(B)

US$2,500,000,

 

is contributed to StarTek pursuant to an equity subscription or the provision of
a subordinated loan (which shall be subordinated on terms acceptable to the
Agent) (the Second Equity Injection) and provide evidence to the Agent of such.

 

23.39

Original Indian Working Capital Facility

 

The Company shall procure that the Target Group Entity (India) (a) refinances or
otherwise restructures the credit support for the Original Indian Working
Capital Facility as soon as practicable and in any event by the date falling 30
days after the Closing Date such that the new or restructured working capital
facility will not be guaranteed by the Target (as referred to in paragraph (h)
of the definition of Permitted Guarantee and further provided that such new or
restructured working capital facility:

 

 

(a)

is entered into by the Target Group Entity (India);

 

 

(b)

satisfies the requirements of paragraph (g) of the definition of Permitted
Financial Indebtedness; and

 

 

(c)

if secured, satisfies the requirements of paragraph (k) of the definition of
Permitted Security.

 

23.40

BBBEE

 

 

(a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) amend, vary, novate, supplement, supersede, waive or terminate any term of
a BBBEE Document except in writing in a way which could not be reasonably
expected materially and adversely to affect the interests of the Lenders.

 

 

(b)

Each Obligor shall procure that the constitutional documents of Theta
Establishments Proprietary Limited are amended to incorporate restrictions
relating to the disposal of shares in Aegis Outsourcing South Africa Proprietary
Limited as soon as reasonably practicable and in any event before the BBBEE
Restructuring is implemented.

 

23.41

United States laws

 

 

(a)

No Obligor may:

 

 

(i)

extend credit for the purpose, directly or indirectly, of buying or carrying
Margin Stock in violation of Margin Regulations; or

 

 

(ii)

use any Loan, directly or indirectly, to buy or carry Margin Stock or for any
other purpose in violation of the Margin Regulations.

 

138

--------------------------------------------------------------------------------

 

 

 

(b)

No Obligor may use any part of any Loan to acquire any security in violation of
section 13 or 14 of the United States Securities Exchange Act of 1934.

 

23.42

Compliance with ERISA

 

An Obligor shall not allow, or permit any of its ERISA Affiliates to allow, any
ERISA Event to occur with respect to any Employee Plan or Multiemployer Plan to
the extent that such ERISA Event, individually or when aggregated with all other
ERISA Events, could have a Material Adverse Effect.

 

24.

Accounts

 

(a)

The Company shall ensure that on:

 

 

(i)

the first Utilisation Date under this Agreement; and

 

 

(ii)

each date falling five Business Days before each Interest Payment Date (other
than the first Payment Date and any Interest Payment Date falling between 19 May
2020 and 31 May 2021 (inclusive)),

 

an amount equal to the applicable Debt Service Amount:

 

 

(A)

in the case of the first Utilisation Date under this Agreement, in respect of
the first Payment Date; and

 

 

(B)

in the case of each Interest Payment Date (other than the first Payment Date and
any Interest Payment Date falling between 19 May 2020 and 31 May 2021
(inclusive)), in respect of the next Interest Payment Date,

 

is credited to the Debt Service Account.

 

(b)

Notwithstanding any provision in the Account Charge (including Clause 6.1
(Withdrawals) of the Account Charge) and the Supplemental Account Charge
(including Clause 6.1 (Withdrawals) of the Supplemental Account Charge), the
Company may:

 

 

(i)

on or after 19 May 2020, instruct (or direct the Security Agent to instruct) the
Account Bank (as defined in the Account Charge) to make a one-off withdrawal
from the Debt Service Account in an amount equal to US$2,600,000 provided that
such funds are transferred to the Agent to be applied towards any payment of
interest pursuant to Clause 10.2 (Payment of interest) for the Interest Period
ending in May 2020; and

 

 

(ii)

provided the First Equity Injection has taken place on or prior to 20 August
2020, instruct (or direct the Security Agent to instruct) the Account Bank (as
defined in the Account Charge) to make withdrawals from the Debt Service Account
in an aggregate amount equal to US$4,200,000 provided that such funds are
transferred to the Agent to be applied towards any payment of interest pursuant
to Clause 10.2 (Payment of interest).

 

25.

Events of Default

 

Each of the events or circumstances set out in this Clause 25 is an Event of
Default (save for Clause 25.23 (Acceleration) and subject to Clause 25.24
(Clean-Up Period)).

 

139

--------------------------------------------------------------------------------

 

 

25.1

Non-payment

 

An Obligor or a Security Provider does not pay on the due date any amount
payable pursuant to a Finance Document at the place at and in the currency in
which it is expressed to be payable unless:

 

 

(a)

its failure to pay is caused by:

 

 

(i)

administrative or technical error; or

 

 

(ii)

a Disruption Event; and

 

 

(b)

payment is made within three Business Days of its due date.

 

25.2

Financial covenants and other obligations

 

 

(a)

Any requirement of Clause 22 (Financial Covenants) is not satisfied or an
Obligor does not comply with the provisions of Clauses 21.1 (Financial
statements), 21.2 (Provision and contents of Compliance Certificate), 23.20
(Dividends and share redemption) or 23.38 (Conditions subsequent).

 

 

(b)

An Obligor or a Security Provider does not comply with any provision of any
Transaction Security Document.

 

 

(c)

An Obligor does not comply with Clause 3 (Conditions Subsequent) of the Second
Amendment Agreement.

 

 

(d)

An Obligor does not comply with Clause 3 (Conditions Subsequent) of the Third
Amendment Agreement.

 

25.3

Other obligations

 

 

(a)

An Obligor or a Security Provider does not comply with any provision of the
Finance Documents (other than those referred to in Clause 25.1 (Non-payment) and
Clause 25.2 (Financial covenants and other obligations)).

 

 

(b)

No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within five Business Days of the
earlier of (i) the Agent giving notice to the Company and (ii) the Company or an
Obligor or Security Provider becoming aware of the failure to comply.

 

25.4

Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor or a
Security Provider in the Finance Documents or any other document delivered by or
on behalf of any Obligor under or in connection with any Finance Document is or
proves to have been incorrect or misleading when made or deemed to be made.

 

25.5

Cross default

 

 

(a)

Any Financial Indebtedness of any member of the Group which is a Material
Company or any Security Provider is not paid when due nor within any originally
applicable grace period.

 

140

--------------------------------------------------------------------------------

 

 

 

(b)

Any Financial Indebtedness of any member of the Group which is a Material
Company or any Security Provider is declared to be or otherwise becomes due and
payable prior to its specified maturity as a result of an event of default
(however described).

 

 

(c)

Any commitment for any Financial Indebtedness of any member of the Group which
is a Material Company or any Security Provider is cancelled or suspended by a
creditor of any member of the Group or any Security Provider as a result of an
event of default (however described).

 

 

(d)

Any creditor of any member of the Group which is a Material Company or any
Security Provider becomes entitled to declare any Financial Indebtedness of any
member of the Group which is a Material Company or any Security Provider due and
payable prior to its specified maturity as a result of an event of default
(however described).

 

 

(e)

No Event of Default will occur under this Clause 25.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than US$2,000,000 (or its equivalent in any
other currency or currencies). This paragraph (e) shall not apply to any
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraph (g) of the definition of Permitted Financial Indebtedness unless that
Financial Indebtedness has been refinanced or restructured in the manner
contemplated by Clause 23.39 (Original Indian Working Capital Facility).

 

25.6

Insolvency

 

 

(a)

A member of the Group which is a Material Company or a Security Provider:

 

 

(i)

is unable or admits inability to pay its debts as they fall due;

 

 

(ii)

is deemed or presumed to, or is declared to, be unable to pay its debts under
applicable law;

 

 

(iii)

suspends or threatens to suspend making payments on any of its debts; or

 

 

(iv)

by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

 

 

(b)

The value of the assets of any member of the Group which is a Material Company
or any Security Provider is less than its liabilities (taking into account
contingent and prospective liabilities).

 

 

(c)

A moratorium is declared in respect of any indebtedness of any member of the
Group which is a Material Company or any Security Provider. If a moratorium
occurs, the ending of the moratorium will not remedy any Event of Default caused
by that moratorium.

 

 

(d)

Paragraphs (a) to (c) above will not apply to any step or procedure contemplated
by paragraph (b) of the definition of "Permitted Transaction".

 

25.7

Insolvency proceedings and Business Rescue Proceedings

 

 

(a)

Any corporate action, legal proceedings or other formal procedure or formal step
is taken in relation to:

 

 

(i)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, judicial management or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of any member of the
Group which is a Material Company or any Security Provider;

 

141

--------------------------------------------------------------------------------

 

 

 

(ii)

a composition, compromise, assignment or arrangement with any creditor of any
member of the Group which is a Material Company or any Security Provider;

 

 

(iii)

the appointment of a liquidator, receiver, administrative receiver, receiver and
manager, administrator, judicial manager, compulsory manager, business rescue
practitioner or other similar officer in respect of any member of the Group
which is a Material Company, any Security Provider or any of their assets; or

 

 

(iv)

enforcement of any Security over any assets of any member of the Group which is
a Material Company or any Security Provider,

 

or any analogous procedure or step is taken in any jurisdiction.

 

 

(b)

In respect of any member of the Group or any Security Provider which is
incorporated in South Africa, a meeting is proposed or convened by the directors
of such member of the Group or Security Provider or a resolution is proposed or
passed, an application is made or an order is applied for or granted, to
authorise the entry into or implementation of any business rescue proceedings
(or any similar proceedings) in respect of such member of the Group or Security
Provider.

 

 

(c)

Paragraphs (a) and (b) above shall not apply to:

 

 

(i)

any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within 21 days (or, in the case of member of the Group
incorporated in India, 14 days) of commencement or , in respect of paragraph (b)
above, any step taken in relation to business rescue proceedings which is
discharged, stayed or dismissed within 21 days of commencement; or

 

 

(ii)

any step or procedure contemplated by paragraph (b) of the definition of
"Permitted Transaction".

 

 

(d)

Any application is made before the National Company Law Tribunal for
commencement of a corporate insolvency resolution process in relation to any
member of the Group incorporated in India under the Insolvency and Bankruptcy
Code, 2016 (India), provided that no Event of Default will occur under this
Clause (d) if, in the in the opinion of the Facility Agent (acting on the
instructions of the Majority Lenders, acting reasonably), such application:

 

 

(i)

is frivolous or vexatious;

 

 

(ii)

is being contested in good faith by any member of the Group or any Security
Provider with due diligence; and

 

 

(iii)

is dismissed within 14 days of commencement.

 

25.8

Creditors' process

 

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the Group or a Security Provider with a value in excess of US$1,000,000 (or its
equivalent in other currencies) which is not discharged within 60 days.

 

142

--------------------------------------------------------------------------------

 

 

25.9

Unlawfulness and invalidity

 

 

(a)

It is or becomes unlawful for an Obligor or a Security Provider to perform any
of its obligations under the Finance Documents or any Transaction Security
created or expressed to be created or evidenced by the Transaction Security
Documents ceases to be effective or any subordination created under any
Subordination Agreement is or becomes unlawful.

 

 

(b)

Any obligation or obligations of any Obligor or Security Provider under any
Finance Documents are not (subject to the Legal Reservations) or cease to be
legal, valid, binding or enforceable and the cessation individually or
cumulatively materially and adversely affects the interests of the Lenders under
the Finance Documents.

 

 

(c)

Any Finance Document ceases to be in full force and effect or any Transaction
Security or any subordination created under any Subordination Agreement ceases
to be legal, valid, binding, enforceable or effective or is alleged by a party
to it (other than a Finance Party) to be ineffective.

 

25.10

Subordination Agreement

 

 

(a)

Any party to any Subordination Agreement (other than a Finance Party or an
Obligor) fails to comply with the provisions of, or does not perform its
obligations under, the Subordination Agreement; or

 

 

(b)

a representation or warranty given by that party in the Subordination Agreement
is incorrect in any material respect,

 

and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within five Business Days of the
earlier of the Agent giving notice to that party or that party becoming aware of
the non-compliance or misrepresentation.

 

25.11

Cessation of business

 

Any member of the Group which is a Material Company suspends or ceases to carry
on (or threatens to suspend or cease to carry on) all or a material part of its
business except as a result of a Permitted Disposal or a Permitted Transaction.

 

25.12

Change of ownership

 

 

(a)

After the Closing Date, an Obligor (other than the Parent) ceases to be a
Subsidiary of the Parent.

 

 

(b)

An Obligor ceases to own at least the same percentage of shares in a Material
Company as on the Closing Date.

 

25.13

Change of management

 

Any member of Senior Management ceases to be employed by the relevant Obligor or
Material Company or ceases to devote the time and attention to the business,
trade and offices of the Group or perform the functions required under the terms
of his service contract and a replacement person (identified in accordance with
clause 23.27 (Senior Management)) has not given a legally binding acceptance to
an offer of employment and resigned from his or her existing employment within
six months of that cessation. This Event of Default shall also apply to any
replacement person as if references to service contract were references to the
service contract of that person.

 

143

--------------------------------------------------------------------------------

 

 

25.14

Audit qualification

 

The Auditors of the Group qualify the audited annual consolidated financial
statements of the Parent, where the qualification is as to issues which would or
is reasonably likely to be adverse to the Group or the interests of the Lenders.

 

25.15

Expropriation

 

The authority or ability of any member of the Group which is a Material Company
to conduct its business is limited or wholly or substantially curtailed by any
seizure, expropriation, nationalisation, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person in relation to any member of the Group which is a Material Company
or any of its assets.

 

25.16

Repudiation and rescission of agreements

 

 

(a)

An Obligor or a Security Provider (or any other relevant party) rescinds or
purports to rescind or repudiates or purports to repudiate a Finance Document or
any of the Transaction Security or evidences an intention to rescind or
repudiate a Finance Document or any Transaction Security.

 

 

(b)

Any party to the Acquisition Documents or any Subordination Agreement rescinds
or purports to rescind or repudiates or purports to repudiate any of those
agreements or instruments in whole or in part where to do so has or is, in the
reasonable opinion of the Majority Lenders, likely to have a material adverse
effect on the interests of the Lenders under the Finance Documents.

 

25.17

Litigation

 

 

(a)

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in writing
in relation to any Acquisition or Acquisition Document which have or are
reasonably likely to have a Material Adverse Effect.

 

 

(b)

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in writing
against any member of the Group or its assets which have or are reasonably
likely to have a Material Adverse Effect.

 

25.18

Declared company

 

The Minister (being the Minister for the purposes of section 229 of the
Singapore Companies Act) declares any Obligor incorporated in Singapore to be a
company to which the provisions of Part IX of the Singapore Companies Act apply.

 

25.19

Material adverse change

 

Any event or circumstance occurs which the Majority Lenders reasonably believe
has or is reasonably likely to have a Material Adverse Effect.

 

25.20

Minimum cash balance

 

The opening aggregate amount of Cash held by the Target Group on the Closing
Date is less than US$10,000,000 (or its equivalent in other currencies).

 

144

--------------------------------------------------------------------------------

 

 

25.21

United States Bankruptcy Laws

 

Any of the following occurs in respect of any US Obligor in each case under US
Bankruptcy Law:

 

 

(a)

it makes a general assignment for the benefit of creditors;

 

 

(b)

it commences a voluntary case or proceeding under any US Bankruptcy Law;

 

 

(c)

an involuntary case under any US Bankruptcy Law is commenced against it and is
not controverted within 20 days or is not dismissed or stayed within 60 days
after commencement of the case; or

 

 

(d)

an order for relief or other order approving any case or proceeding is entered
under any US Bankruptcy Law.

 

25.22

Employee Plans

 

Any ERISA Event shall have occurred and the liability of any Obligor or its
ERISA Affiliates, either individually or in the aggregate, related to such ERISA
Event, individually or when aggregated with all other ERISA Events, would have
or would be reasonably expected to have a Material Adverse Effect.

 

25.23

Acceleration

 

 

(a)

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

 

 

(i)

cancel the Total Commitments at which time they shall immediately be cancelled;

 

 

(ii)

declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable;

 

 

(iii)

declare that all or part of the Utilisations be payable on demand, at which time
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders; and/or

 

 

(iv)

exercise or direct the Security Agent and the Secondary Security Agent to
exercise any or all of its rights, remedies, powers or discretions under the
Finance Documents.

 

 

(b)

If an Event of Default described in Clause 25.21 (US Bankruptcy Laws) occurs
with respect to any US Obligor that is a Borrower, the Total Commitments will,
if not already cancelled under this Agreement, be immediately and automatically
cancelled and all amounts outstanding under the Finance Documents will be
immediately and automatically due and payable, without the requirement of notice
or any other formality.

 

25.24

Clean-Up Period

 

 

(a)

Notwithstanding any other provision of any Finance Document:

 

 

(i)

any breach of a Clean-Up Representation; or

 

 

(ii)

any Event of Default constituting a Clean-Up Default,

 

145

--------------------------------------------------------------------------------

 

 

will be deemed not to be a breach of representation or warranty, a breach of
covenant or an Event of Default (as the case may be) if:

 

 

(A)

it would have been (if it were not for this provision) a breach of
representation or warranty, a breach of covenant or an Event of Default only by
reason of circumstances relating exclusively to any member of the Target Group
(or any obligation to procure or ensure in relation to a member of the Target
Group) (in the case of the Acquisition) or relevant target and its Subsidiaries
(or any obligation to procure or ensure in relation to a relevant target and its
Subsidiaries) (in the case of a Permitted Acquisition falling with paragraph (f)
of that definition);

 

 

(B)

it is capable of remedy and reasonable steps are being taken to remedy it;

 

 

(C)

the circumstances giving rise to it have not been procured by or approved by the
Parent or the Company (in the case of the Acquisition) or any member of the
Group (in the case of a Permitted Acquisition falling within paragraph (f) of
that definition); and

 

 

(D)

it is not reasonably likely to have a Material Adverse Effect.

 

 

(b)

If the relevant circumstances are continuing on or after the relevant Clean-up
Date, there shall be a breach of representation or warranty, breach of covenant
or Event of Default, as the case may be notwithstanding the above (and without
prejudice to the rights and remedies of the Finance Parties).

 

26.

Hedge Counterparties

 

26.1

Restrictions on enforcement by Hedge Counterparties

 

 

(a)

Subject to Clause 31 (Enforcement of Transaction Security), and Clause 26.2
(Permitted Hedging Payments) below, no Hedge Counterparty shall, except with the
prior consent of the Security Agent, take any Enforcement Action in relation to
any Hedging Debt other than any Permitted Enforcement Action or any close out or
termination of hedging in accordance with paragraph (c)(ii) below.

 

 

(b)

Notwithstanding the terms of any Hedging Document, unless required by any
relevant ISDA netting opinion "Automatic Early Termination" shall not apply
where any Borrower is the "Defaulting Party" (each as defined in the relevant
ISDA Master Agreement).

 

 

(c)

The Hedging Documents shall allow:

 

 

(i)

the Hedge Counterparty to close out any hedging entered into by it under that
Hedging Document on the occurrence of a Distress Event; and

 

 

(ii)

the Company or the Hedge Counterparty to close out any hedging entered into
under that Hedging Document in circumstances where the Hedge Counterparty or
Affiliate of the Hedge Counterparty that is a Lender under this Agreement ceases
to be a Lender pursuant to Clause 46.5 (Replacement of Lender), provided that:

 

 

(A)

such close out occurs at the same time as the Hedge Counterparty or Affiliate of
the Hedge Counterparty that is a Lender under this Agreement ceases to be a
Lender under this Agreement; and

 

146

--------------------------------------------------------------------------------

 

 

 

(B)

if the close out of any hedging entered into under a Hedging Document pursuant
to this paragraph (c) would result in the Company ceasing to be in compliance
with the terms of the Hedging Letter, the Company must put in place such hedging
as may be required to ensure it remains in compliance with the terms of the
Hedging Letter within 15 Business Days of the close out of the applicable
hedging pursuant to this paragraph (c).

 

26.2

Permitted Hedging Payments

 

Unless the Acceleration Event has occurred:

 

 

(a)

the Company may pay, and the Hedge Counterparties may receive and retain,
including by way of set-off:

 

 

(i)

scheduled payments in respect of Hedging Debt arising under the relevant Hedging
Document;

 

 

(ii)

payments due from the Company arising as a result of the operation of:

 

 

(A)

any of sections 2(d) (Deduction or Withholding for Tax), 2(e) (Default Interest;
Other Amounts), 8(a) (Payment in the Contractual Currency), 8(b) (Judgments) and
11 (Expenses) of the 1992 ISDA Master Agreement (if the Hedging Document is
based on a 1992 ISDA Master Agreement) of; or

 

 

(B)

any of sections 2(d) (Deduction or Withholding for Tax), 8(a) (Payment in the
Contractual Currency), 8(b) (Judgments), 9(h)(i) (Prior to Early Termination)
and 11 (Expenses) of the 2002 ISDA Master Agreement of that Hedging Document (if
the Hedging Document is based on a 2002 ISDA Master Agreement) of;

 

 

(iii)

payments to the extent necessary to comply with Clause 26.3 (Excess Hedging);
and

 

 

(iv)

payments as a result of a close out of any hedging pursuant to paragraph (c)(ii)
of Clause 26.1; and

 

 

(b)

the Company may pay, and the Hedge Counterparties may receive and retain,
including by way of set-off any payment due and payable under the terms of the
guarantee provided in respect of the Hedging Debt in place as at the date of
accession of such Hedge Counterparty to this Agreement (subject to any
amendments permitted by this Agreement) and otherwise consistent with Clause 8.3
(Application of mandatory prepayments and cancellations).

 

26.3

Excess Hedging

 

 

(a)

In this Clause:

 

Hedge Excess means the amount by which the Total Hedging exceeds the Term
Outstandings.

 

Hedging means, in relation to a Hedge Counterparty, the aggregate of the
notional amounts hedged by the Company under each Hedging Document to which that
Hedge Counterparty is party.

 

Hedging Proportion means, in relation to a Hedge Counterparty and that Hedge
Counterparty's Hedging, the proportion (expressed as a percentage) borne by that
Hedge Counterparty Hedging to the Total Hedging.

 

147

--------------------------------------------------------------------------------

 

 

Term Outstandings means, at any time, the aggregate of the amounts of principal
(not including any capitalised or deferred interest) then outstanding under the
Term Facility.

 

Total Hedging means, at any time, the aggregate of each Hedge Counterparty's
Hedging at that time.

 

 

(b)

If any reduction in the Term Outstandings results in a Hedge Excess then, on the
same day as that reduction becomes effective in accordance with the terms of
this Agreement, the Company shall reduce each Hedge Counterparty's Hedging by
that Hedge Counterparty's Hedging Proportion of that Hedge Excess by terminating
or closing out any relevant Hedging Documents in full or in part, as may be
necessary.

 

 

(c)

The Company shall pay in accordance with Clause 8.3 (Application of mandatory
prepayments and cancellations) to that Hedge Counterparty (in accordance with
the relevant Hedging Document) an amount equal to the sum of all payments (if
any) that become due from the Company to a Hedge Counterparty under the relevant
Hedging Document as a result of any action described in paragraph (b) above.

 

 

(d)

Each Hedge Counterparty shall co-operate in any process described in paragraph
(c) above and shall pay (in accordance with the relevant Hedging Document) any
amount that becomes due from it under the relevant Hedging Document to the
Company as a result of any action described in paragraph (c) above.

 

27.

Changes to the Lenders

 

27.1

Assignments and transfers by the Lenders

 

Subject to this Clause 27 and to Clause 28 (Restriction on Debt Purchase
Transactions), a Lender (the Existing Lender) may:

 

 

(a)

assign any of its rights; or

 

 

(b)

transfer by novation any of its rights and obligations,

 

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets or any person that acts as a "Purchasing Mezzanine Lender"
pursuant to (and as defined in) the Mezzanine Purchase Option Letter (the New
Lender).

 

27.2

Conditions of assignment or transfer

 

 

(a)

An Existing Lender must obtain the prior written consent of the Company before
it may make an assignment or transfer in accordance with Clause 27.1
(Assignments and transfers by the Lenders) if the assignment or transfer is to a
person listed in Schedule 15 (Restricted Transferees), unless an Event of
Default is continuing (in which case, such consent will not be required.

 

 

(b)

An assignment or transfer of part of a Lender's participation must be in an
amount such that the amount of that Lender's remaining participation (when
aggregated with its Affiliates' and Related Funds' participation) in respect of
Commitments or such assignment or transfer is made pursuant to the Mezzanine
Purchase Option Letter or Utilisations made under the Term Facility is in a
minimum amount of US$1,000,000.

 

148

--------------------------------------------------------------------------------

 

 

 

(c)

An assignment will only be effective on:

 

 

(i)

receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender; and

 

 

(ii)

the performance by the Agent, and as may be required for the Security Agent and
Secondary Security Agent, of all necessary "know your customer" or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

 

 

(d)

If:

 

 

(i)

a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

 

(ii)

as a result of circumstances existing at the date the assignment, transfer (each
after the date of close of primary syndication of the Facilities) or change
occurs, an Obligor would be obliged to make a payment to the New Lender or
Lender acting through its new Facility Office under Clause 14 (Tax Gross Up and
Indemnities) or Clause 15 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that Clause to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred. This paragraph (d) shall
not apply in respect of an assignment or transfer made in the ordinary course of
the primary syndication of the Facilities.

 

 

(e)

Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

 

(f)

Any New Lender must prior to or at the same time as it becomes party to this
Agreement, become party to the Mezzanine Purchase Option Letter by signing and
delivering to the Agent an accession deed to the Mezzanine Purchase Option Deed.

 

27.3

Assignment or transfer fee

 

Unless the Agent otherwise agrees and excluding an assignment or transfer (i) to
an Affiliate of a Lender, (ii) to a Related Fund or (iii) made in connection
with primary syndication of the Facilities, the New Lender shall, on the date
upon which an assignment or transfer takes effect, pay to the Agent (for its own
account) a fee of US$3,000.

 

27.4

Limitation of responsibility of Existing Lenders

 

 

(a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

149

--------------------------------------------------------------------------------

 

 

 

(i)

the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

 

 

(ii)

the financial condition of any Obligor;

 

 

(iii)

the performance and observance by any Obligor or any other member of the Group
of its obligations under the Transaction Documents or any other documents; or

 

 

(iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

 

(b)

Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

 

 

(i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

 

 

(ii)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

 

(c)

Nothing in any Finance Document obliges an Existing Lender to:

 

 

(i)

accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 27; or

 

 

(ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Transaction
Documents or otherwise.

 

27.5

Procedure for transfer

 

 

(a)

Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

 

 

(b)

The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the transfer to such New Lender.

 

 

(c)

On the Transfer Date:

 

 

(i)

to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the Discharged Rights and
Obligations);

 

150

--------------------------------------------------------------------------------

 

 

 

(ii)

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Group and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

 

(iii)

the Agent, the MLABs, the Security Agent, the Secondary Security Agent, the New
Lender and the other Lenders shall acquire the same rights and assume the same
obligations between themselves and in respect of the Transaction Security as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the MLABs, the Security Agent, the
Secondary Security Agent and the Existing Lender shall each be released from
further obligations to each other under the Finance Documents; and

 

 

(iv)

the New Lender shall become a Party as a "Lender".

 

27.6

Procedure for assignment

 

 

(a)

Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

 

 

(b)

The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the assignment to such New
Lender.

 

 

(c)

On the Transfer Date:

 

 

(i)

the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

 

 

(ii)

the Existing Lender will be released from the obligations (the Relevant
Obligations) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 

 

(iii)

the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

 

 

(d)

Lenders may utilise procedures other than those set out in this Clause 27.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 27.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 27.2
(Conditions of assignment or transfer).

 

151

--------------------------------------------------------------------------------

 

 

27.7

Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation to
Company

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement, an Increase Confirmation, a
Default Increase Confirmation, send to the Company, the Security Agent and the
Secondary Secuirty Agent a copy of that Transfer Certificate, Assignment
Agreement, Increase Confirmation or Default Increase Confirmation.

 

27.8

Accession of Hedge Counterparties

 

 

(a)

The Company must ensure that any MLAB with whom it enters into a Hedging
Document agrees to be bound by this Agreement as Hedge Counterparty by executing
and delivering to the Agent an Accession Deed and an accession deed to the
Mezzanine Purchase Option Letter.

 

 

(b)

The Agent, the Security Agent and the Secondary Security Agent shall only be
obliged to execute an Accession Deed and an accession deed to the Mezzanine
Purchase Option Letter once it is satisfied it has complied with all necessary
"know your customer" or similar checks under all applicable laws and regulations
in relation to such Hedge Counterparty.

 

 

(c)

A Hedge Counterparty may not assign or transfer:

 

 

(i)

any Hedging Debt owed to it; or

 

 

(ii)

any of its rights and obligations under any Finance Document, to any person,
unless:

 

 

(A)

the assignment or transfer is in accordance with the terms of the Finance
Documents; and

 

 

(B)

that person agrees to be bound by this Agreement as a Hedge Counterparty by
executing and delivering to the Agent an Accession Deed.

 

27.9

Security over Lenders' rights

 

In addition to the other rights provided to Lenders under this Clause 27, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

 

(a)

any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

 

(b)

in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 

 

(i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

 

152

--------------------------------------------------------------------------------

 

 

 

(ii)

require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 

28.

Restriction on Debt Purchase Transactions

 

28.1

Prohibition on Debt Purchase Transactions by the Group

 

The Parent shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) or (c) of the
definition of "Debt Purchase Transaction".

 

28.2

Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates

 

 

(a)

For so long as a Sponsor Affiliate or a Restricted Transferee:

 

 

(i)

beneficially owns a Commitment; or

 

 

(ii)

has entered into a sub-participation agreement relating to a Commitment or other
agreement or arrangement having a substantially similar economic effect and such
agreement or arrangement has not been terminated,

 

in ascertaining:

 

 

(A)

the Majority Lenders; or

 

 

(B)

whether:

 

 

I.

any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments; or

 

 

II.

the agreement of any specified group of Lenders,

 

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents such Commitment shall be deemed to be
zero and such Sponsor Affiliate, Restricted Transferee or the person with whom
it has entered into such sub-participation, other agreement or arrangement shall
be deemed not to be a Lender for the purposes of paragraphs (A) and (B) above
(unless in the case of a person not being a Sponsor Affiliate or Restricted
Transferee it is a Lender by virtue otherwise than by beneficially owning the
relevant Commitment).

 

 

(b)

Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a Sponsor Affiliate or Restricted Transferee (a
Notifiable Debt Purchase Transaction), such notification to be substantially in
the form set out in Part 1 of Schedule 14 (Forms of Notifiable Debt Purchase
Transaction Notice).

 

 

(c)

A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

 

 

(i)

is terminated; or

 

 

(ii)

ceases to be with a Sponsor Affiliate or Restricted Transferee,

 

153

--------------------------------------------------------------------------------

 

 

such notification to be substantially in the form set out in Part 2 of Schedule
14 (Forms of Notifiable Debt Purchase Transaction Notice).

 

 

(d)

Each Sponsor Affiliate or Restricted Transferee that is a Lender agrees that:

 

 

(i)

in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

 

 

(ii)

in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent or one or more of the Lenders.

 

28.3

Sponsor Affiliates' notification to other Lenders of Debt Purchase Transactions

 

Any Sponsor Affiliate or Restricted Transferee which is or becomes a Lender and
which enters into a Debt Purchase Transaction as a purchaser or a participant
shall, by 5.00 pm on the Business Day following the day on which it entered into
that Debt Purchase Transaction, notify the Agent of the extent of the
Commitment(s) or amount outstanding to which that Debt Purchase Transaction
relates. The Agent shall promptly disclose such information to the Lenders.

 

29.

Changes to the Obligors

 

29.1

Assignment and transfers by Obligors

 

No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.

 

29.2

Additional Borrowers

 

 

(a)

Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
21.10 ("Know your customer" checks), the Company may request that any of its
wholly owned Subsidiaries that is a member of the Target Group becomes a
Borrower of the Revolving Facility (Original). That Subsidiary shall become a
Borrower if:

 

 

(i)

it is incorporated in the same jurisdiction as an existing Borrower and the
Majority Lenders approve the addition of that Subsidiary or otherwise if all the
Lenders approve the addition of that Subsidiary;

 

 

(ii)

the Company and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;

 

 

(iii)

the Subsidiary is (or, if required pursuant to the Agreed Security Principles,
becomes) a Guarantor prior to becoming a Borrower;

 

 

(iv)

the Company confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional Borrower; and

 

 

(v)

the Agent has received all of the documents and other evidence listed in Part 6
of Schedule 2 (Conditions Precedent and Conditions Subsequent) in relation to
that Additional Borrower, each in form and substance satisfactory to the Agent.

 

154

--------------------------------------------------------------------------------

 

 

 

(b)

The Agent shall notify the Company and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part 6 of Schedule 2 (Conditions
Precedent and Conditions Subsequent).

 

 

(c)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(b) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

29.3

Resignation of a Borrower

 

 

(a)

In this Clause 29.3, Clause 29.5 (Resignation of a Guarantor) and Clause 29.7
(Resignation and release of security on disposal), Third Party Disposal means
the disposal of an Obligor to a person which is not a member of the Group where
that disposal is permitted under Clause 23.16 (Disposals) or made with the
approval of the Majority Lenders (and the Company has confirmed this is the
case).

 

 

(b)

If a Borrower is the subject of a Third Party Disposal, the Company may request
that such Borrower (other than the Parent or the Company) ceases to be a
Borrower by delivering to the Agent a Resignation Letter.

 

 

(c)

The Agent shall accept a Resignation Letter and notify the Company and the other
Finance Parties of its acceptance if:

 

 

(i)

the Company has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;

 

 

(ii)

the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents;

 

 

(iii)

where the Borrower is also a Guarantor (unless its resignation has been accepted
in accordance with Clause 29.5 (Resignation of a Guarantor)), its obligations in
its capacity as Guarantor continue to be legal, valid, binding and enforceable
and in full force and effect (subject to the Legal Reservations) and the amount
guaranteed by it as a Guarantor is not decreased (and the Company has confirmed
this is the case); and

 

 

(iv)

the Company has confirmed that it shall ensure that any relevant Disposal
Proceeds will be applied in accordance with Clause 8.2 (Disposal, Insurance and
Acquisition Proceeds and Excess Cashflow).

 

 

(d)

Upon notification by the Agent to the Company of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the resignation shall not take effect (and the Borrower will
continue to have rights and obligations under the Finance Documents) until the
date on which the Third Party Disposal takes effect.

 

 

(e)

The Agent may, at the cost and expense of the Company, require a legal opinion
from counsel to the Agent confirming the matters set out in paragraph (c)(iii)
above and the Agent shall be under no obligation to accept a Resignation Letter
until it has obtained such opinion in form and substance satisfactory to it.

 

155

--------------------------------------------------------------------------------

 

 

29.4

Additional Guarantors

 

 

(a)

Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
21.10 ("Know your customer" checks), the Company may request that StarTek and
any of StarTek's wholly owned Subsidiaries become a Guarantor.

 

 

(b)

Subject to Clause 23.35 (Guarantors) and Clause 23.38 (Conditions subsequent),
the Company shall, subject to the Agreed Security Principles, procure that:

 

 

(i)

any other member of the Group which is a Material Company shall, as soon as
possible after becoming a Material Company, become an Additional Guarantor; and

 

 

(ii)

the Parent, the Company and any member of the Target Group which is a Material
Company shall, as soon as possible after becoming a Material Company, subject to
the Agreed Security Principles, grant Security as the Agent may require.

 

 

(c)

A member of the Group shall become an Additional Guarantor if:

 

 

(i)

the Company and the proposed Additional Guarantor deliver to the Agent a duly
completed and executed Accession Deed; and

 

 

(ii)

the Agent has received all of the documents and other evidence listed in Part 6
of Schedule 2 (Conditions Precedent and Conditions Subsequent) in relation to
that Additional Guarantor, each in form and substance satisfactory to the Agent.

 

 

(d)

The Agent shall notify the Company and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part 6 of Schedule 2 (Conditions
Precedent and Conditions Subsequent).

 

 

(e)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(d) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

 

(f)

The Company need only perform its obligations under paragraph (b) or (c) above
if it is not unlawful for the relevant person to become a Guarantor and that
person becoming a Guarantor would not result in personal, civil or criminal
liability for that person's directors, officers or other management. Each
Obligor must use, and must procure that the relevant person uses, all reasonable
endeavours lawfully available to avoid any such unlawfulness or personal, civil
or criminal liability for its directors, officers or other management and, if at
any time the unlawfulness or personal liability ceases to apply with respect to
any such person, the Company must comply with its obligations in respect of that
person at that time. This includes agreeing to a limit on the amount guaranteed.
The Agent may (but shall not be obliged to) agree to such a limit if, in its
opinion, to do so would avoid the relevant unlawfulness or personal liability.

 

29.5

Resignation of a Guarantor

 

 

(a)

The Company may request that a Guarantor (other than the Parent or any of its
Subsidiaries which is or becomes a Guarantor on or prior to the Closing Date)
ceases to be a Guarantor by delivering to the Agent a Resignation Letter if:

 

156

--------------------------------------------------------------------------------

 

 

 

(i)

that Guarantor is being disposed of by way of a Third Party Disposal (as defined
in Clause 29.3 (Resignation of a Borrower)) and the Company has confirmed this
is the case; or

 

 

(ii)

all the Lenders have consented to the resignation of that Guarantor.

 

 

(b)

The Agent shall accept a Resignation Letter and notify the Company and the
Lenders of its acceptance if:

 

 

(i)

the Company has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;

 

 

(ii)

no payment is due from the Guarantor under Clause 19.1 (Guarantee and
indemnity);

 

 

(iii)

where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower and has resigned and ceased to be a Borrower under
Clause 29.3 (Resignation of a Borrower); and

 

 

(iv)

the Company has confirmed that it shall ensure that the Disposal Proceeds will
be applied in accordance with Clause 8.2 (Disposal, Insurance and Acquisition
Proceeds and Excess Cashflow).

 

 

(c)

The resignation of that Guarantor shall not be effective until the date of the
relevant Third Party Disposal at which time that company shall cease to be a
Guarantor and shall have no further rights or obligations under the Finance
Documents as a Guarantor.

 

29.6

Repetition of representations

 

Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph (e)
of Clause 20.38 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.

 

29.7

Resignation and release of security on disposal

 

If a Borrower or Guarantor is or is proposed to be the subject of a Third Party
Disposal then:

 

 

(a)

where that Borrower or Guarantor created Transaction Security over any of its
assets or business in favour of the Security Agent, or Transaction Security in
favour of the Security Agent was created over the shares (or equivalent) of that
Borrower or Guarantor, the Security Agent may, at the cost and request of the
Company, release those assets, business or shares (or equivalent) and issue
certificates of non-crystallisation; and

 

 

(b)

any resignation of that Borrower or Guarantor and related release of Transaction
Security referred to in paragraph (a) above shall become effective only on the
making of that disposal.

 

30.

Role of the Agent, the MLABs and Others

 

30.1

Appointment of the Agent

 

 

(a)

Each of the MLABs and the Lenders appoints the Agent to act as its agent under
and in connection with the Finance Documents.

 

157

--------------------------------------------------------------------------------

 

 

 

(b)

Each of the MLABs and the Lenders authorises the Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.

 

30.2

Instructions

 

 

(a)

The Agent shall:

 

 

(i)

unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

 

 

(A)

all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

 

(B)

in all other cases, the Majority Lenders; and

 

 

(ii)

not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

 

 

(b)

The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Agent may refrain from acting unless and until it receives
those instructions or that clarification.

 

 

(c)

Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties save for the Security
Agent.

 

 

(d)

The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 

 

(e)

In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

 

 

(f)

The Agent is not authorised to act on behalf of a Lender or Hedge Counterparty
(without first obtaining that Lender's or Hedge Counterparty's consent) in any
legal or arbitration proceedings relating to any Finance Document. This
paragraph (f) shall not apply to any legal or arbitration proceeding relating to
the perfection, preservation or protection of rights under the Transaction
Security Documents or enforcement of the Transaction Security or Transaction
Security Documents.

 

30.3

Duties of the Agent

 

 

(a)

The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

 

158

--------------------------------------------------------------------------------

 

 

 

(b)

Subject to paragraph (c) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

 

(c)

Without prejudice to Clause 27.7 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to Company), paragraph (b) above shall not
apply to any Transfer Certificate, any Assignment Agreement, any Increase
Confirmation or any Default Increase Confirmation.

 

 

(d)

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

 

(e)

If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

 

(f)

If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the MLABs or
the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

 

 

(g)

The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

30.4

Role of the MLABs

 

Except as specifically provided in the Finance Documents, the MLABs has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

30.5

No fiduciary duties

 

 

(a)

Nothing in any Finance Document constitutes the Agent or the MLABs as a trustee
or fiduciary of any other person.

 

 

(b)

None of the Agent, the Security Agent or the MLABs shall be bound to account to
any Lender for any sum or the profit element of any sum received by it for its
own account.

 

30.6

Business with the Group

 

The Agent, the Security Agent and the MLABs may accept deposits from, lend money
to and generally engage in any kind of banking or other business with any member
of the Group.

 

30.7

Rights and discretions

 

 

(a)

The Agent may:

 

 

(i)

rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

 

 

(ii)

assume that:

 

 

(A)

any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 

159

--------------------------------------------------------------------------------

 

 

 

(B)

unless it has received notice of revocation, that those instructions have not
been revoked; and

 

 

(iii)

rely on a certificate from any person:

 

 

(A)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

 

(B)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.

 

 

(b)

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

 

(i)

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 25.1 (Non-payment));

 

 

(ii)

any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised;

 

 

(iii)

any notice or request made by the Company (other than a Utilisation Request or
Selection Notice) is made on behalf of and with the consent and knowledge of all
the Obligors; and

 

 

(iv)

no Notifiable Debt Purchase Transaction:

 

 

(A)

has been entered into;

 

 

(B)

has been terminated; or

 

 

(C)

has ceased to be with a Sponsor Affiliate.

 

 

(c)

The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 

 

(d)

Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be desirable.

 

 

(e)

The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 

 

(f)

The Agent may act in relation to the Finance Documents through its officers,
employees and agents and the Agent shall not:

 

 

(i)

be liable for any error of judgment made by any such person; or

 

 

(ii)

be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part, of any such person,

 

160

--------------------------------------------------------------------------------

 

 

unless such error or such loss was directly caused by the Agent's gross
negligence or wilful misconduct.

 

 

(g)

Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

 

 

(h)

Without prejudice to the generality of paragraph (g) above, the Agent:

 

 

(i)

may disclose; and

 

 

(ii)

on the written request of the Company or the Majority Lenders shall, as soon as
reasonably practicable, disclose,

 

the identity of a Defaulting Lender to the other Finance Parties.

 

 

(i)

Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent or the MLABs is obliged to do or omit to do anything if it
would, or might in its reasonable opinion, constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

 

(j)

The Agent may not disclose to any Finance Party any details of the rate notified
to the Agent by any Lender or Alternative Reference Bank or the identity of any
such Lender or Alternative Reference Bank for the purpose of paragraph (a)(ii)
of Clause 12.2 (Market disruption).

 

 

(k)

Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

 

30.8

Responsibility for documentation

 

None of the Agent or the MLABs is responsible or liable for:

 

 

(a)

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the MLABs, an Obligor or any other person in or
in connection with any Finance Document or the Information Memorandum or the
Reports or the transactions contemplated in the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

 

 

(b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security; or

 

 

(c)

any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

161

--------------------------------------------------------------------------------

 

 

30.9

No duty to monitor

 

The Agent shall not be bound to enquire:

 

 

(a)

whether or not any Default has occurred;

 

 

(b)

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

 

(c)

whether any other event specified in any Finance Document has occurred.

 

30.10

Exclusion of liability

 

 

(a)

Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), of the Agent will not be liable (including, without limitation, for
negligence or any other category of liability whatsoever) for:

 

 

(i)

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct:

 

 

(ii)

exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the Transaction Security
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Finance Document or the
Transaction Security; or

 

 

(iii)

without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

 

 

(A)

any act, event or circumstance not reasonably within its control; or

 

 

(B)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

 

(b)

No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent, in respect of any claim it might have against
the Agent or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document or any Transaction
Document and any officer, employee or agent of the Agent may rely on this Clause
subject to Clause 1.4 (Third party rights).

 

 

(c)

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

162

--------------------------------------------------------------------------------

 

 

 

(d)

Nothing in this Agreement shall oblige the Agent or the MLABs to carry out:

 

 

(i)

any "know your customer" or other checks in relation to any person; or

 

 

(ii)

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

 

on behalf of any Lender and each Lender confirms to the Agent and the MLABs that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Agent or the MLABs.

 

 

(e)

Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document or the Transaction Security shall be limited to the
amount of actual loss which has been finally judicially determined to have been
suffered (as determined by reference to the date of default of the Agent or, if
later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the Agent
at any time which increase the amount of that loss. In no event shall the Agent
be liable for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Agent has been advised of the possibility of such loss or
damages.

 

 

(f)

Notwithstanding any term or provision of any Finance Document to the contrary,
the Agent shall not be responsible or have any liability to any Party or anyone
else under any circumstances for special, punitive, indirect or consequential
losses or damages of any kind whatsoever, whether or not foreseeable, or for any
loss of business, goodwill, opportunity or profit, whether arising directly or
indirectly and whether or not foreseeable, unless directly caused by its wilful
default or fraud. The provisions of this Clause shall survive the termination or
expiry of this Agreement and the resignation of the Agent.

 

30.11

Lenders' indemnity to the Agent

 

 

(a)

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent's gross negligence
or wilful misconduct) (or, in the case of any cost, loss or liability pursuant
to Clause 40.11 (Disruption to Payment Systems etc.), notwithstanding the
Agent's negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent in acting
as Agent under the Finance Documents (including acting or relying on any notice
or request) (unless the Agent has been reimbursed by an Obligor pursuant to a
Finance Document).

 

 

(b)

Subject to paragraph (c) below, the Company shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent pursuant to
paragraph (a) above.

 

 

(c)

Paragraph (b) above shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the
Agent to an Obligor.

 

163

--------------------------------------------------------------------------------

 

 

30.12

Resignation of the Agent

 

 

(a)

The Agent may resign and appoint one of its Affiliates acting through an office
in Singapore as successor by giving notice to the Lenders and the Company.

 

 

(b)

Alternatively the Agent may resign by giving 30 days' notice to the Lenders and
the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Agent.

 

 

(c)

If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Company) may appoint a successor
Agent (acting through an office in Singapore).

 

 

(d)

If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 30 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent's
normal fee rates and those amendments will bind the Parties.

 

 

(e)

The retiring Agent shall make available to the successor Agent such documents
and records and provide such assistance as the successor Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents. The Company shall, within three Business Days of demand, reimburse
the retiring Agent for the amount of all costs and expenses (including legal
fees) properly incurred by it in making available such documents and records and
providing such assistance.

 

 

(f)

The Agent's resignation notice shall only take effect upon the appointment of a
successor.

 

 

(g)

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under paragraph (e) above) but shall remain entitled to the benefit
of Clause 16.3 (Indemnity to the Agent) and Clause 29 (Changes to the Obligors)
(and any agency fees for the account of the retiring Agent shall cease to accrue
from (and shall be payable on) that date). Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

 

(h)

The Agent must resign in accordance with paragraph (b) above (and, to the extent
applicable, must use reasonable endeavours to appoint a successor Agent pursuant
to paragraph (c) above) if on or after the date which is three months before the
earliest FATCA Application Date relating to any payment to the Agent under the
Finance Documents, either:

 

 

(i)

the Agent fails to respond to a request under Clause 14.7 (FATCA information)
and the Company or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 

164

--------------------------------------------------------------------------------

 

 

 

(ii)

the information supplied by the Agent pursuant to Clause 14.7 (FATCA
information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

 

(iii)

the Agent notifies the Company and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 

and (in each case) the Company or a Lender reasonably believes that a Party will
be required to make a FATCA Deduction that would not be required if the Agent
were a FATCA Exempt Party, and that Lender, by notice to the Agent, requires it
to resign.

 

30.13

Replacement of the Agent

 

 

(a)

After consultation with the Company, the Majority Lenders may, by giving 30
days' notice to the Agent replace the Agent (or, at any time the Agent is an
Impaired Agent, by giving any shorter notice determined by the Majority Lenders)
by appointing a successor Agent (acting through an office in Singapore or Hong
Kong).

 

 

(b)

The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

 

(c)

The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph (b)
above) but shall remain entitled to the benefit of Clause 16.3 (Indemnity to the
Agent) and this Clause 30 (and any agency fees for the account of the retiring
Agent shall cease to accrue from (and shall be payable on) that date).

 

 

(d)

Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

30.14

Confidentiality

 

 

(a)

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

 

(b)

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

 

(c)

Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the MLABs is obliged to disclose to any other person (i)
any confidential information or (ii) any other information if the disclosure
would, or might in its reasonable opinion, constitute a breach of any law or
regulation or a breach of a fiduciary duty.

 

30.15

Relationship with the Lenders

 

 

(a)

The Agent may treat the person shown in its records as Lender at the opening of
business (in the place of the Agent's principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office:

 

165

--------------------------------------------------------------------------------

 

 

 

(i)

entitled to or liable for any payment due under any Finance Document on that
day; and

 

 

(ii)

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

 

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

 

(b)

Each Lender shall supply the Agent with any information that the Security Agent
may reasonably specify (through the Agent) as being necessary or desirable to
enable the Security Agent to perform its functions as Security Agent. Each
Lender shall deal with the Security Agent exclusively through the Agent and
shall not deal directly with the Security Agent.

 

 

(c)

Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 42.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
42.2 (Addresses) and paragraph (a)(ii) of Clause 42.5 (Electronic communication)
and the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender.

 

30.16

Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the MLABs that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including but
not limited to:

 

 

(a)

the financial condition, status and nature of each member of the Group;

 

 

(b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

 

(c)

whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the Transaction Security, the transactions contemplated by
the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document or the Transaction Security;

 

 

(d)

the adequacy, accuracy or completeness of the Information Memorandum, the
Reports and any other information provided by the Agent, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

166

--------------------------------------------------------------------------------

 

 

 

(e)

the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 

30.17

Base Reference Banks and Alternative Reference Banks

 

If a Base Reference Bank or Alternative Reference Bank (or, if a Base Reference
Bank or Alternative Reference Bank is not a Lender, the Lender of which it is an
Affiliate) ceases to be a Lender, the Agent shall (in consultation with the
Company) appoint another Lender or an Affiliate of a Lender to replace that Base
Reference Bank or Alternative Reference Bank.

 

30.18

Agent's management time

 

 

(a)

Any amount payable to the Agent under Clause 16.3 (Indemnity to the Agent),
Clause 18 (Costs and Expenses) and Clause 30.11 (Lenders' indemnity to the
Agent) shall include the cost of utilising the Agent's management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Company and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 13 (Fees).

 

 

(b)

Any cost of utilising the Agent's management time or other resources shall
include, without limitation, any such costs in connection with Clause 28.2
(Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates).

 

30.19

Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

30.20

Reliance and engagement letters

 

Each Finance Party and Secured Party confirms that each of the MLABs and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the MLABs or Agent) the
terms of any reliance letter or engagement letters relating to the Reports or
any reports or letters provided by accountants in connection with the Finance
Documents or the transactions contemplated in the Finance Documents and to bind
it in respect of those Reports, reports or letters and to sign such letters on
its behalf and further confirms that it accepts the terms and qualifications set
out in such letters.

 

31.

Enforcement of Transaction Security

 

31.1

Enforcement instructions

 

 

(a)

The Security Agent may refrain from enforcing the Transaction Security or
instructing the Secondary Security Agent to enforce any Transaction Security
held by the Secondary Security Agent unless instructed otherwise by the Majority
Lenders.

 

 

(b)

The Secondary Security Agent may refrain from enforcing the Transaction Security
unless instructed otherwise by the Security Agent.

 

167

--------------------------------------------------------------------------------

 

 

 

(c)

Subject to the Transaction Security having become enforceable in accordance with
its terms, the Majority Lenders may give or refrain from giving instructions to
the Security Agent (i) to enforce or refrain from enforcing the Transaction
Security as they see fit and/or (ii) instruct the Secondary Security Agent to
enforce or refrain from enforcing any Transaction Security held by the Secondary
Security Agent.

 

 

(d)

The Security Agent and the Secondary Security Agent is entitled to rely on and
comply with instructions given in accordance with this Clause 31.1 (Enforcement
instructions).

 

31.2

Manner of enforcement

 

 

(a)

If the Transaction Security is being enforced pursuant to Clause ☒31.1
(Enforcement instructions), the Security Agent shall enforce the Transaction
Security (or instruct the Secondary Security Agent to enforce any Transaction
Security held by the Secondary Security Agent) in such manner (including,
without limitation, the selection of any administrator of any Obligor to be
appointed by the Security Agent or Secondary Security Agent) as the Majority
Lenders shall instruct or, in the absence of any such instructions, as the
Security Agent sees fit.

 

 

(b)

If the Transaction Security is being enforced pursuant to Clause ☒31.1
(Enforcement instructions), the Secondary Security Agent shall enforce the
Transaction Security held by the Secondary Security Agent in such manner
(including, without limitation, the selection of any administrator of any
Obligor to be appointed by the Secondary Security Agent) as the Security Agent
shall instruct or, in the absence of any such instructions, as the Secondary
Security Agent sees fit.

 

31.3

Waiver of rights

 

To the extent permitted under applicable law and subject to Clause ☒31.1
(Enforcement instructions), Clause 31.2 (Manner of enforcement) and Clause 32
(Application of Proceeds), each of the Secured Parties and the Obligors waives
all rights it may otherwise have to require that the Transaction Security be
enforced in any particular order or manner or at any particular time or that any
sum received or recovered from any person, or by virtue of the enforcement of
any of the Transaction Security or of any other security interest, which is
capable of being applied in or towards discharge of any of the Secured
Obligations is so applied.

 

32.

Application of Proceeds

 

32.1

Order of application

 

Subject to Clause 32.2 (Prospective liabilities), all amounts from time to time
received or recovered by the Security Agent or the Secondary Security Agent
pursuant to the terms of any Finance Document or in connection with the
realisation or enforcement of all or any part of the Transaction Security (for
the purposes of this Clause 32, the Recoveries) shall be held by the Security
Agent or Secondary Security Agent (as applicable) on trust to apply them at any
time as the Security Agent or Secondary Security Agent (as applicable) (in its
discretion) sees fit, to the extent permitted by applicable law (and subject to
the provisions of this Clause 32), in the following order of priority:

 

 

(a)

in discharging any sums owing to the Security Agent, the Secondary Security
Agent any Receiver or any Delegate;

 

 

(b)

in payment of all costs and expenses incurred by the Agent, the Security Agent,
the Secondary Security Agent or any Finance Party in connection with any
realisation or enforcement of the Transaction Security taken in accordance with
the terms of this Agreement or any action taken at the request of the Security
Agent or Secondary Security Agent (as applicable) under Clause 35.5 (Creditors'
actions);

 

168

--------------------------------------------------------------------------------

 

 

 

(c)

in payment to:

 

 

(i)

the Agent on its own behalf and on behalf of the Lenders and the MLABs; and

 

 

(ii)

the Hedge Counterparties,

 

for application towards the discharge of:

 

(A)          I.             the Loan Debt; and

 

 

II.

the Hedging Debt (on a pro rata basis between the Hedging Debt of each Hedge
Counterparty),

 

on a pro rata basis between paragraph (A) above and paragraph (B) below;

 

 

(B)

if no Obligor is under any further actual or contingent liability under any
Finance Document or Hedging Agreement, in payment to any person to whom the
Security Agent is obliged to pay in priority to any Obligor; and

 

 

(C)

the balance, if any, in payment to the relevant Obligor.

 

32.2

Prospective liabilities

 

Following a Distress Event, the Security Agent or Secondary Security Agent (as
applicable) may, in its discretion, hold any amount of the Recoveries (as
defined in Clause 32 (Application of Proceeds) above) in an interest bearing
suspense or impersonal account(s) in the name of the Security Agent or Secondary
Security Agent (as applicable) with such financial institution (including
itself) and for so long as the Security Agent or Secondary Security Agent (as
applicable) shall think fit (the interest being credited to the relevant
account) for later application under Clause 32 (Application of Proceeds) in
respect of:

 

 

(a)

any sum to any Security Agent, Secondary Security Agent, any Receiver or any
Delegate; and

 

 

(b)

any part of the Debt,

 

that the Security Agent or Secondary Security Agent (as applicable) reasonably
considers, in each case, might become due or owing at any time in the future.

 

32.3

Investment of proceeds

 

Prior to the application of the proceeds of the Charged Property in accordance
with Clause 32 (Application of Proceeds), the Security Agent or Secondary
Security Agent (as applicable) may, in its discretion, hold all or part of those
proceeds in an interest bearing suspense or impersonal account(s) in the name of
the Security Agent or Secondary Security Agent (as applicable) with such
financial institution (including itself) and for so long as the Security Agent
or Secondary Security Agent (as applicable) shall think fit (the interest being
credited to the relevant account) pending the application from time to time of
those moneys in the Security Agent's or Secondary Security Agent (as applicable)
discretion in accordance with the provisions of this Clause 32.3.

 

169

--------------------------------------------------------------------------------

 

 

32.4

Currency Conversion

 

 

(a)

For the purpose of, or pending the discharge of, any of the Secured Obligations,
the Security Agent or Secondary Security Agent (as applicable) may convert any
moneys received or recovered by the Security Agent or Secondary Security Agent
(as applicable) from one currency to another, at the Security Agent's Spot Rate
of Exchange.

 

 

(b)

The obligations of any Obligor to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

 

 

(c)

For the purposes of this Clause 32.4, Security Agent's Spot Rate of Exchange
means in respect of the conversion of one currency (the First Currency) into
another currency (the Second Currency) the Security Agent's or Secondary
Security Agent (as applicable) spot rate of exchange for the purchase of the
Second Currency with the First Currency in the Singapore foreign exchange market
at or about 11.00 a.m. (Singapore time) on a particular day.

 

32.5

Permitted Deductions

 

The Security Agent or Secondary Security Agent (as applicable) shall be
entitled, in its discretion, (a) to set aside by way of reserve amounts required
to meet and (b) to make and pay, any deductions and withholdings (on account of
taxes or otherwise) which it is or may be required by any applicable law to make
from any distribution or payment made by it under this Agreement, and to pay all
Taxes which may be assessed against it in respect of any of the Charged
Property, or as a consequence of performing its duties, or by virtue of its
capacity as Security Agent or Secondary Security Agent (as applicable) under any
of the Finance Documents or otherwise (other than in connection with its
remuneration for performing its duties under this Agreement).

 

32.6

Good Discharge

 

 

(a)

Any payment to be made in respect of the Secured Obligations by the Security
Agent or Secondary Security Agent (as applicable):

 

 

(i)

may be made to the Agent on behalf of the Finance Parties;

 

 

(ii)

shall be made directly to the Hedge Counterparties,

 

and any payment made in that way shall be a good discharge, to the extent of
that payment, by the Security Agent or Secondary Security Agent (as applicable).

 

 

(b)

The Security Agent and Secondary Security Agent (as applicable) are under no
obligation to make the payments to the Agent or the Hedge Counterparties under
paragraph (a) of this Clause 32.6 in the same currency as that in which the Debt
owing to the relevant Finance Party or Hedge Counterparty are denominated.

 

32.7

Calculation of Amounts

 

For the purpose of calculating any person's share of any sum payable to or by
it, the Security Agent and Secondary Security Agent (as applicable) shall be
entitled to:

 

 

(a)

notionally convert the Debt owed to any person into a common base currency
(decided in its discretion by the Security Agent or Secondary Security Agent (as
applicable)), that notional conversion to be made at the spot rate at which the
Security Agent or Secondary Security Agent (as applicable) is able to purchase
the notional base currency with the actual currency of the Debt owed to that
person at the time at which that calculation is to be made; and

 

170

--------------------------------------------------------------------------------

 

 

 

(b)

assume that all moneys received or recovered as a result of the enforcement or
realisation of the Charged Property are applied in discharge of the Liabilities
in accordance with the terms of the Finance Documents under which those
Liabilities have arisen.

 

33.

The Security Agent

 

33.1

Security Agent as trustee and security agent

 

 

(a)

Unless expressly provided to the contrary in any Finance Document and subject to
paragraphs (b) to (f) below, the Security Agent declares that it shall hold the
Charged Property on trust for the Secured Parties on the terms contained in this
Agreement.

 

 

(b)

The Security Agent does not hold any Transaction Security governed by Dutch law
and South African law on trust for the Secured Parties (and shall hold that
Transaction Security in accordance with Clause 33.2 (Security Agent as holder of
security) below).

 

 

(c)

Each Secured Party (other than the Security Agent) appoints the Security Agent
to act as its security agent and trustee under and in connection with the
Finance Documents (other than the Mauritius Floating Charge).

 

 

(d)

Unless expressly provided to the contrary in any Finance Document, the Secondary
Security Agent declares that it shall hold the Charged Property the subject of
the Mauritius Floating Charge on trust for the Secured Parties on the terms
contained in this Agreement.

 

 

(e)

Each Secured Party (other than the Secondary Security Agent) appoints the
Secondary Security Agent to act as its security agent and trustee under and in
connection with the Mauritius Floating Charge.

 

 

(f)

Each of the parties to this Agreement agrees that the Security Agent and
Secondary Security Agent shall have only those duties, obligations and
responsibilities expressly specified in this Agreement or in the Transaction
Security Documents to which the Security Agent or Secondary Security Agent (as
applicable) is expressed to be a party (and no others shall be implied).

 

33.2

Security Agent as holder of security

 

 

(a)

In this Clause 33.2 (Security Agent as holder of security):

 

Secured Party Claim means any amount which an Obligor owes to a Secured Party
under or in connection with the Finance Documents; and

 

Security Agent Claim has the meaning given to it in paragraph (b) below.

 

 

(b)

Each Obligor must pay the Security Agent, as an independent and separate
creditor and not as representative of the other Secured Parties, an amount equal
to each Secured Party Claim on its due date (each a Security Agent Claim).

 

 

(c)

Each Security Agent Claim is created on the understanding that the Security
Agent must:

 

 

(i)

share the proceeds of each Security Agent Claim with the other Secured Parties;
and

 

 

(ii)

pay those proceeds to the Finance Parties,

 

171

--------------------------------------------------------------------------------

 

 

in accordance with Clause 32 (Application of Proceeds).

 

 

(d)

The Security Agent may enforce performance of any Security Agent Claim in its
own name as an independent and separate right. This includes any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in respect of any kind of insolvency proceeding.

 

 

(e)

Each Secured Party shall, at the request of the Security Agent, perform any act
required in connection with the enforcement of any Security Agent Claim. This
includes joining in any proceedings as co-claimant with the Security Agent.

 

 

(f)

Unless the Security Agent fails to enforce a Security Agent Claim within a
reasonable time after its due date, a Secured Party may not take any action to
enforce the corresponding Secured Party Claim unless it is requested to do so by
the Security Agent.

 

 

(g)

Each Obligor irrevocably and unconditionally waives any right it may have to
require a Secured Party to join in any proceedings as co-claimant with the
Security Agent in respect of any Security Agent Claim.

 

 

(h)

(i)          Discharge by an Obligor of a Secured Party Claim will discharge the
corresponding Security Agent Claim in the same amount.

 

 

(i)

Discharge by an Obligor of a Security Agent Claim will discharge the
corresponding Secured Party Claim in the same amount.

 

 

(i)

The aggregate amount of the Security Agent Claims will never exceed the
aggregate amount of Secured Party Claims.

 

 

(j)

(i)           A defect affecting a Security Agent Claim against an Obligor will
not affect any Secured Party Claim.

 

 

(i)

A defect affecting a Secured Party Claim against an Obligor will not affect any
Security Agent Claim.

 

 

(k)

If the Security Agent returns to any Obligor, whether in any kind of insolvency
proceedings or otherwise, any recovery in respect of which it has made a payment
to a Secured Party, that Secured Party must repay an amount equal to that
recovery to the Security Agent.

 

33.3

No independent power

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any rights or powers
arising under the Transaction Security Documents (other than this Agreement)
except through the Security Agent or Secondary Security Agent (as applicable).

 

33.4

Instructions to Security Agent and exercise of discretion

 

 

(a)

Subject to paragraph (d) below, the Security Agent shall act in accordance with
any instructions given to it by the Majority Lenders or, if so instructed by the
Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Security Agent and shall be entitled:

 

172

--------------------------------------------------------------------------------

 

 

 

(i)

to assume that:

 

 

(A)

any instructions received by it from the Agent, the Lenders or a group of
Lenders are duly given in accordance with the terms of the Finance Documents;
and

 

 

(B)

unless it has received actual notice of revocation, those instructions or
directions have not been revoked; and

 

 

(ii)

to carry out all dealings with the Lenders through the Agent and may give to the
Agent any notice or other communication required to be given by the Security
Agent to the Lenders.

 

 

(b)

The Security Agent shall be entitled to request instructions, or clarification
of any direction, from the Majority Lenders as to whether, and in what manner,
it should exercise or refrain from exercising any rights, powers, authorities
and discretions and the Security Agent may refrain from acting unless and until
those instructions or clarification are received by it.

 

 

(c)

Save as provided in Clause 31 (Enforcement of Transaction Security), any
instructions given to the Security Agent by the Majority Lenders shall override
any conflicting instructions given by any other Parties.

 

 

(d)

Paragraph (a) above shall not apply:

 

 

(i)

where a contrary indication appears in this Agreement;

 

 

(ii)

where this Agreement requires the Security Agent to act in a specified manner or
to take a specified action;

 

 

(iii)

in respect of any provision which protects the Security Agent's own position in
its personal capacity as opposed to its role of Security Agent for the Secured
Parties including, without limitation, the provisions set out in Clause 33.6
(Security Agent's and Secondary Security Agent’s discretions) to Clause 33.21
(Disapplication);

 

 

(iv)

in respect of the exercise of the Security Agent's discretion to exercise a
right, power or authority under any of:

 

 

(A)

Clause 32 (Application of Proceeds);

 

 

(B)

Clause 32.2 (Prospective liabilities); and

 

 

(C)

Clause 32.5 (Permitted Deductions).

 

 

(e)

In exercising any discretion to exercise a right, power or authority under this
Agreement where either:

 

 

(i)

it has not received any instructions from the Majority Lenders as to the
exercise of that discretion; or

 

 

(ii)

the exercise of that discretion is subject to paragraph (d)(iv) above,

 

the Security Agent shall do so having regard to (in its opinion) the interests
of all the Secured Parties.

 

 

(f)

The Secondary Security Agent shall act in accordance with any instructions given
to it by the Security Agent or, if so instructed by the Security Agent, refrain
from exercising any right, power, authority or discretion vested in it as
Secondary Security Agent and shall be entitled:

 

173

--------------------------------------------------------------------------------

 

 

 

(i)

to assume that:

 

 

(A)

any instructions received by it from the Security Agent are duly given in
accordance with the terms of the Finance Documents; and

 

 

(B)

unless it has received actual notice of revocation, those instructions or
directions have not been revoked; and

 

 

(ii)

to carry out all dealings with the Lenders and the Agent through the Security
Agent and may give to the Security Agent any notice or other communication
required to be given by the Secondary Security Agent to the Lenders.

 

 

(g)

The Secondary Security Agent shall be entitled to request instructions, or
clarification of any direction, from the Security Agent as to whether, and in
what manner, it should exercise or refrain from exercising any rights, powers,
authorities and discretions and the Secondary Security Agent may refrain from
acting unless and until those instructions or clarification are received by it.

 

 

(h)

Save as provided in Clause 31 (Enforcement of Transaction Security), any
instructions given to the Secondary Security Agent by the Security Agent shall
override any conflicting instructions given by any other Parties.

 

33.5

Security Agent's and Secondary Security Agent’s Actions

 

Without prejudice to the provisions of Clause 31 (Enforcement of Transaction
Security) or Clause 33.4 (Instructions to Security Agent and exercise of
discretion), the Security Agent and Secondary Security Agent (as applicable) may
(but shall not be obliged to), in the absence of any instructions to the
contrary, take such action in the exercise of any of its powers and duties under
the Finance Documents as it considers in its discretion to be appropriate. For
the avoidance of doubt, the Security Agent is not liable or responsible in any
manner whatsoever for the actions or obligations of the Secondary Security
Agent.

 

33.6

Security Agent's and Secondary Security Agent’s discretions

 

The Security Agent and Secondary Security Agent may:

 

 

(a)

assume (unless it has received actual notice to the contrary from a Hedge
Counterparty or from the Agent (or, in the case of the Secondary Security Agent,
the Security Agent)) that (i) no Default has occurred and no Obligor or Security
Provider is in breach of or default under its obligations under any of the
Finance Documents and (ii) any right, power, authority or discretion vested by
any Finance Document in any person has not been exercised;

 

 

(b)

if it receives any instructions or directions under Clause 31 (Enforcement of
Transaction Security) to take any action in relation to the Transaction
Security, assume that all applicable conditions under the Finance Documents for
taking that action have been satisfied;

 

 

(c)

engage at the cost of the Company and rely on the advice or services of any
legal advisers, accountants, tax advisers, surveyors or other experts (whether
obtained by the Security Agent or Secondary Security Agent (as applicable) or by
any other Secured Party) whose advice or services may at any time seem
necessary, expedient or desirable;

 

174

--------------------------------------------------------------------------------

 

 

 

(d)

rely upon any communication or document believed by it to be genuine and, as to
any matters of fact which might reasonably be expected to be within the
knowledge of a Secured Party, an Obligor or a Security Provider, upon a
certificate signed by or on behalf of that person; and

 

 

(e)

refrain from acting in accordance with the instructions of any Party (including
bringing any legal action or proceeding arising out of or in connection with the
Finance Documents) until it has received any indemnification and/or security
that it may in its discretion require (whether by way of payment in advance or
otherwise) for all costs, losses and liabilities which it may incur in so
acting; and

 

 

(f)

Notwithstanding any provision of any Finance Document to the contrary, neither
the Security Agent nor the Secondary Security Agent is obliged to expend or risk
its own funds or otherwise incur any financial liability in the performance of
its duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.

 

33.7

Security Agent's obligations

 

 

(a)

The Security Agent shall promptly:

 

 

(i)

copy to (i) the Agent, (ii) each Hedge Counterparty and (iii) to the extent
related to the Mauritius Floating Charge, the Secondary Security Agent the
contents of any notice or document received by it from any Obligor or Security
Provider or the Secondary Security Agent under any Finance Document;

 

 

(ii)

forward to a Party a copy of any document which is delivered to the Security
Agent for that Party by any other Party provided that, except where a Finance
Document expressly provides otherwise, the Security Agent is not obliged to
review or check the adequacy, accuracy or completeness of any document it
forwards to another Party; and

 

 

(iii)

inform (i) the Agent, (ii) each Hedge Counterparty and (iii) the Secondary
Security Agent of the occurrence of any Default or any default by an Obligor or
Security Provider in the due performance of or compliance with its obligations
under any Finance Document of which the Security Agent has received notice from
any other party to this Agreement.

 

 

(b)

The Secondary Security Agent shall promptly:

 

 

(i)

copy to the Security Agent the contents of any notice or document received by it
from any Obligor or Security Provider under the Mauritius Floating Charge;

 

 

(ii)

forward to the Security Agent a copy of any document which is delivered to the
Secondary Security Agent for a Party by any other Party provided that, except
where a Finance Document expressly provides otherwise, the Secondary Security
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to the Security Agent; and

 

 

(iii)

inform the Security Agent of the occurrence of any Default or any default by an
Obligor or Security Provider in the due performance of or compliance with its
obligations under the Mauritius Floating Charge of which the Security Agent has
received notice from any other party to this Agreement.

 

175

--------------------------------------------------------------------------------

 

 

33.8

Excluded obligations

 

Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, neither the Security Agent nor the Secondary Security Agent shall
not:

 

 

(a)

be bound to enquire as to (i) whether or not any Default has occurred or (ii)
the performance, default or any breach by an Obligor or a Security Provider of
its obligations under any of the Finance Documents;

 

 

(b)

be bound to account to any other Party for any sum or the profit element of any
sum received by it for its own account;

 

 

(c)

be bound to disclose to any other person (including but not limited to any
Secured Party) (i) any confidential information or (ii) any other information if
disclosure would, or might in its reasonable opinion, constitute a breach of any
law or be a breach of fiduciary duty; or

 

 

(d)

have or be deemed to have any relationship of trust or agency with, any Obligor
or Security Provider.

 

33.9

Exclusion of liability

 

None of the Security Agent, the Secondary Security Agent, any Receiver nor any
Delegate shall accept responsibility or be liable for:

 

 

(a)

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Security Agent or any other person in or in connection
with any Finance Document or the transactions contemplated in the Finance
Documents, or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

 

(b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Charged Property or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document or the Charged Property;

 

 

(c)

any losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Finance Documents,
the Charged Property or otherwise, whether in accordance with an instruction
from the Agent or otherwise unless directly caused by its gross negligence or
wilful misconduct;

 

 

(d)

the exercise of, or the failure to exercise, any judgment, discretion or power
given to it by or in connection with any of the Finance Documents, the Charged
Property or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, the Finance Documents
or the Charged Property; or

 

 

(e)

any shortfall which arises on the enforcement or realisation of the Charged
Property.

 

33.10

No proceedings

 

No Party (other than the Security Agent, the Secondary Security Agent, a
Receiver or a Delegate) may take any proceedings against any officer, employee
or agent of the Security Agent, the Secondary Security Agent, a Receiver or a
Delegate in respect of any claim it might have against the Security Agent, the
Secondary Security Agent, a Receiver or a Delegate or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document or any Charged Property and any officer, employee or agent of
the Security Agent, the Secondary Security Agent, Receiver or a Delegate may
rely on this Clause 33.10 subject to Clause 1.4 (Third party rights) .

 

176

--------------------------------------------------------------------------------

 

 

33.11

Own responsibility

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security Agent and the Secondary Security Agent that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:

 

 

(a)

the financial condition, status and nature of each member of the Group and each
Security Provider;

 

 

(b)

the legality, validity, effectiveness, adequacy and enforceability of any
Finance Document, the Charged Property and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Charged Property;

 

 

(c)

whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Charged Property, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Charged Property;

 

 

(d)

the adequacy, accuracy and/or completeness of any information provided by the
Security Agent or the Secondary Security Agent (as applicable) or by any other
person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

 

(e)

the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property,

 

and each Secured Party warrants to the Security Agent and the Secondary Security
Agent that it has not relied on and will not at any time rely on the Security
Agent or Secondary Security Agent in respect of any of these matters.

 

33.12

No responsibility to perfect Transaction Security

 

Neither the Security Agent nor the Secondary Security Agent shall be liable for
any failure to:

 

 

(a)

require the deposit with it of any deed or document certifying, representing or
constituting the title of any Obligor or Security Provider to any of the Charged
Property;

 

 

(b)

obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any of the
Finance Documents or the Transaction Security;

 

 

(c)

register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any applicable laws
in any jurisdiction or to give notice to any person of the execution of any of
the Finance Documents or of the Transaction Security;

 

177

--------------------------------------------------------------------------------

 

 

 

(d)

take, or to require any of the Obligors and Security Providers to take, any
steps to perfect its title to any of the Charged Property or to render the
Transaction Security effective or to secure the creation of any ancillary
Security under the laws of any jurisdiction; or

 

 

(e)

require any further assurances in relation to any of the Security Documents.

 

33.13

Insurance by Security Agent and Secondary Security Agent

 

 

(a)

Neither the Security Agent nor the Secondary Security Agent shall be under any
obligation to insure any of the Charged Property, to require any other person to
maintain any insurance or to verify any obligation to arrange or maintain
insurance contained in the Finance Documents. Neither the Security Agent nor the
Secondary Security Agent shall be responsible for any loss which may be suffered
by any person as a result of the lack of or inadequacy of any such insurance.

 

 

(b)

Where the Security Agent or Secondary Security Agent is named on any insurance
policy as an insured party or loss payee, it shall not be responsible for any
loss which may be suffered by reason of, directly or indirectly, its failure to
notify the insurers of any material fact relating to the risk assumed by such
insurers or any other information of any kind, unless the Agent shall have
requested it to do so in writing and the Security Agent or Secondary Security
Agent (as applicable) shall have failed to do so within 14 days after receipt of
that request.

 

33.14

Custodians and nominees

 

The Security Agent and Secondary Security Agent may appoint and pay any person
to act as a custodian or nominee on any terms in relation to any assets of the
trust as the Security Agent or Secondary Security Agent (as applicable) may
determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
neither the Security Agent nor the or Secondary Security Agent (as applicable)
shall be responsible for any loss, liability, expense, demand, cost, claim or
proceedings incurred by reason of the misconduct, omission or default on the
part of any person appointed by it under this Agreement or be bound to supervise
the proceedings or acts of any person.

 

33.15

Acceptance of title

 

The Security Agent and Secondary Security Agent shall be entitled to accept
without enquiry, and shall not be obliged to investigate, any right and title
that any of the Obligors and Security Providers may have to any of the Charged
Property and shall not be liable for or bound to require any Obligor or Security
Provider to remedy any defect in its right or title.

 

33.16

Refrain from illegality

 

Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, the Security Agent and Secondary Security Agent may refrain from
doing anything which in its opinion will or may be contrary to any relevant law,
directive or regulation of any jurisdiction and the Security Agent may do
anything which is, in its opinion, necessary to comply with any such law,
directive or regulation.

 

178

--------------------------------------------------------------------------------

 

 

33.17

Business with the Obligors and Security Providers

 

The Security Agent and Secondary Security Agent may accept deposits from, lend
money to, and generally engage in any kind of banking or other business with any
of the Obligors and Security Providers.

 

33.18

Winding up of trust

 

If the Security Agent, with the approval of the Agent and each Hedge
Counterparty, determines that (i) all of the Secured Obligations and all other
obligations secured by the Transaction Security Documents have been fully and
finally discharged and (ii) none of the Secured Parties is under any commitment,
obligation or liability (actual or contingent) to make advances or provide other
financial accommodation to any Obligor pursuant to the Finance Documents:

 

 

(a)

the trusts set out in this Agreement shall be wound up and the Security Agent
and Secondary Security Agent shall release, without recourse or warranty, all of
the Transaction Security and the rights of the Security Agent and Secondary
Security Agent under each of the Security Documents; and

 

 

(b)

any Retiring Security Agent shall release, without recourse or warranty, all of
its rights under each of the Security Documents.

 

33.19

Powers supplemental

 

The rights, powers and discretions conferred upon the Security Agent and
Secondary Security Agent by this Agreement shall be supplemental to the Trustee
Act 1925 (United Kingdom) and the Trustee Act 2000 (United Kingdom) and in
addition to any which may be vested in the Security Agent and Secondary Security
Agent by general law or otherwise.

 

33.20

Trustee division separate

 

 

(a)

In acting as trustee for the Secured Parties, the Security Agent and Secondary
Security Agent shall each be regarded as acting through its trustee division
which shall be treated as a separate entity from any of its other divisions or
departments.

 

 

(b)

If information is received by another division or department of the Security
Agent or Secondary Security Agent (as applicable), it may be treated as
confidential to that division or department and the Security Agent or Secondary
Security Agent (as applicable) shall not be deemed to have notice of it.

 

33.21

Disapplication

 

Section 1 of the Trustee Act 2000 (United Kingdom) shall not apply to the duties
of the Security Agent or the Secondary Security Agent in relation to the trusts
constituted by this Agreement. Where there are any inconsistencies between the
Trustee Act 1925 (United Kingdom) or the Trustee Act 2000 (United Kingdom) and
the provisions of this Agreement, the provisions of this Agreement shall, to the
extent allowed by law, prevail and, in the case of any inconsistency with the
Trustee Act 2000 (United Kingdom), the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.

 

33.22

Approval

 

Each Finance Party:

 

 

(a)

confirms its approval of each Transaction Security Document; and

 

179

--------------------------------------------------------------------------------

 

 

 

(b)

unless provided to the contrary in any Finance Document, authorises and directs
the Security Agent and Secondary Security Agent (in each case by itself or by
such person(s) as it may nominate) to enter into and enforce the Transaction
Security Documents as trustee (or agent) or as otherwise provided (and whether
or not expressly in the names of the Secured Parties) on its behalf.

 

33.23

Conflict with Security Documents

 

If there is any conflict between this Agreement and any Transaction Security
Document with regard to instructions to, or other matters affecting, the
Security Agent or Secondary Security Agent, this Agreement will prevail.

 

33.24

Release of security

 

 

(a)

If a disposal of any asset subject to any Transaction Security is made in the
following circumstances:

 

 

(i)

the Majority Lenders agree to the disposal;

 

 

(ii)

the disposal is allowed by the terms of the Finance Documents and will not
result or could not reasonably be expected to result in any Default;

 

 

(iii)

the disposal is being made at the request of the Security Agent or Secondary
Security Agent in circumstances where any Security created by the Transaction
Security Documents has become enforceable; or

 

 

(iv)

the disposal is being effected by enforcement of a Transaction Security
Document,

 

the Security Agent and Secondary Security Agent (as applicable) are each
irrevocably authorised to release the asset(s) being disposed of (including,
where the shares in an Obligor are being disposed of, the assets of that
Obligor) from the Transaction Security. However, the proceeds of any disposal
(or an amount corresponding to them) must be applied in accordance with the
requirements of the Finance Documents (if any).

 

 

(b)

In relation to a disposal under paragraphs (a)(iii) or (iv) above, where such
disposal relates to the shares in an Obligor, the Security Agent and Secondary
Security Agent (as applicable) is irrevocably authorised, on behalf of the
Lenders and the Hedge Counterparties, to release that Obligor from all or any
part of the Debt owed by it.

 

 

(c)

Any release under this Clause will not become effective until the date of the
relevant disposal or otherwise in accordance with the consent of the Majority
Lenders.

 

 

(d)

If a disposal is not made, then any release relating to that disposal will have
no effect, and the obligations of the Obligors and Security Providers under the
Finance Documents will continue in full force and effect.

 

 

(e)

If the Security Agent or Secondary Security Agent is satisfied that a release is
allowed under this Clause, (at the request and expense of the relevant Obligor
or Security Provider) each Secured Party must enter into any document and do all
such other things which are reasonably required to achieve that release. Each
Secured Party irrevocably authorises the Security Agent and the Secondary
Security Agent (as applicable) to enter into any such document. Any release will
not affect the obligations of the Obligors and Security Providers under the
Finance Documents.

 

180

--------------------------------------------------------------------------------

 

 

33.25

Priority of Security

 

 

(a)

Subject to the terms of this Agreement, the Hedging Debt ranks pari passu with
the Loan Debt.

 

 

(b)

The ranking in paragraph (a) above applies regardless of:

 

 

(i)

the order of registration, notice or execution of any document;

 

 

(ii)

when any Debt is incurred;

 

 

(iii)

whether or when any Secured Party is obliged to advance any Debt; or

 

 

(iv)

any fluctuation in the outstanding amount of, or any intermediate discharge of,
any Debt.

 

33.26

Certificate of non-crystallisation

 

The Security Agent and Secondary Security Agent may, at the cost and request of
the Company, issue certificates of non-crystallisation.

 

34.

Change of Security Agent and Delegation

 

34.1

Resignation of the Security Agent

 

 

(a)

Each of the Security Agent and Secondary Security Agent may resign and appoint
one of its affiliates as successor by giving notice to the Company and the
Agent.

 

 

(b)

Alternatively the Security Agent and Secondary Security Agent may resign by
giving notice to the other Parties in which case the Majority Lenders (after
consultation with the Company) may appoint a successor Security Agent or
Secondary Security Agent (as applicable).

 

 

(c)

If the Majority Lenders have not appointed a successor Security Agent or
Secondary Security Agent (as applicable) in accordance with paragraph (b) above
within 30 days after the notice of resignation was given, the Security Agent
(after consultation with the Agent) may appoint a successor Security Agent or
Secondary Security Agent (as applicable).

 

 

(d)

The retiring Security Agent or Secondary Security Agent (as applicable) (each a
Retiring Security Agent) shall, at its own cost, make available to the successor
Security Agent or Secondary Security Agent (as applicable) such documents and
records and provide such assistance as the successor Security Agent or Secondary
Security Agent (as applicable)may reasonably request for the purposes of
performing its functions as Security Agent or Secondary Security Agent (as
applicable)under the Finance Documents.

 

 

(e)

The Security Agent's or Secondary Security Agent’s (as applicable) resignation
notice shall only take effect upon (i) the appointment of a successor and (ii)
the transfer of all of the Charged Property to that successor.

 

 

(f)

Upon the appointment of a successor, the Retiring Security Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (b) of Clause 33.18 (Winding up of
trust) and under paragraph (d) above) but shall, in respect of any act or
omission by it whilst it was the Security Agent or Secondary Security Agent (as
applicable), remain entitled to the benefit of Clauses 33 (The Security Agent)
and 16.4 (Indemnity to the Security Agent and the Secondary Security Agent). Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if that successor had been
an original Party.

 

181

--------------------------------------------------------------------------------

 

 

 

(g)

The Majority Lenders may, by notice to the Security Agent or Secondary Security
Agent, require it to resign in accordance with paragraph (b) above. In this
event, the Security Agent or Secondary Security Agent (as applicable)shall
resign in accordance with paragraph (b) above but the cost referred to in
paragraph (d) above shall be for the account of the Company.

 

34.2

Delegation

 

 

(a)

Each of the Security Agent, the Secondary Security Agent, any Receiver and any
Delegate may, at any time, delegate by power of attorney or otherwise to any
person for any period, all or any of the rights, powers and discretions vested
in it by any of the Finance Documents.

 

 

(b)

That delegation may be made upon any terms and conditions (including the power
to sub-delegate) and subject to any restrictions that the Security Agent, the
Secondary Security Agent, that Receiver or that Delegate (as the case may be)
may, in its discretion, think fit in the interests of the Secured Parties and it
shall not be bound to supervise, or be in any way responsible for any loss
incurred by reason of any misconduct or default on the part of any such delegate
or sub-delegate.

 

34.3

Additional Security Agents

 

 

(a)

The Security Agent and Secondary Security Agent may each at any time appoint
(and subsequently remove) any person to act as a separate trustee or separate
security agent or as a co-trustee or co-security agent jointly with it (i) if it
considers that appointment to be in the interests of the Secured Parties or (ii)
for the purposes of conforming to any legal requirements, restrictions or
conditions which the Security Agent or Secondary Security Agent (as applicable)
deems to be relevant or (iii) for obtaining or enforcing any judgment in any
jurisdiction, and the Security Agent shall give prior notice to the Company and
the Agent of that appointment.

 

 

(b)

Any person so appointed shall have the rights, powers and discretions (not
exceeding those conferred on the Security Agent or Secondary Security Agent (as
applicable) by this Agreement) and the duties and obligations that are conferred
or imposed by the instrument of appointment.

 

 

(c)

The remuneration that the Security Agent or Secondary Security Agent (as
applicable) may pay to that person, and any costs and expenses (together with
any applicable Indirect Tax) incurred by that person in performing its functions
pursuant to that appointment shall, for the purposes of this Agreement, be
treated as costs and expenses incurred by the Security Agent or Secondary
Security Agent (as applicable) for the account of the Company.

 

35.

Effect of Insolvency Event

 

35.1

Payment of distributions

 

 

(a)

After the occurrence of an Insolvency Event in relation to any Obligor, any
Party entitled to receive a distribution out of the assets of that Obligor in
respect of the Debt owed to that Party shall, to the extent it is able to do so,
direct the person responsible for the distribution of the assets of that Obligor
to pay that distribution to the Security Agent until the Debt owing to the
Secured Parties have been paid in full.

 

182

--------------------------------------------------------------------------------

 

 

 

(b)

The Security Agent shall apply distributions paid to it under paragraph (a)
above in accordance with Clause 32 (Application of Proceeds).

 

35.2

Set-Off

 

 

(a)

Subject to paragraph (b) below, to the extent that any Obligor's Debt is
discharged by way of set-off (mandatory or otherwise) after the occurrence of an
Insolvency Event in relation to that Obligor, any Lender or Hedge Counterparty
which benefited from that set-off shall pay an amount equal to the amount of the
Debt owed to it which are discharged by that set-off to the Security Agent for
application in accordance with Clause 32 (Application of Proceeds).

 

 

(b)

Paragraph (a) above shall not apply to:

 

 

(i)

any Close-Out Netting by a Hedge Counterparty;

 

 

(ii)

any Payment Netting by a Hedge Counterparty; and

 

 

(iii)

any Inter-Hedging Agreement Netting by a Hedge Counterparty.

 

35.3

Non-cash distributions

 

If the Security Agent, Secondary Security Agent or any other Secured Party
receives a distribution in a form other than in cash in respect of any of the
Debt, the Debt will not be reduced by that distribution until and except to the
extent that the realisation proceeds are actually applied towards the Debt.

 

35.4

Filing of claims

 

After the occurrence of an Insolvency Event in relation to any Obligor, each
Lender and Hedge Counterparty irrevocably authorises the Security Agent and the
Secondary Security Agent (as applicable) (acting in accordance with Clause 35.6
(Security Agent instructions)), on its behalf, to:

 

 

(a)

take any Enforcement Action (in accordance with the terms of this Agreement)
against that Obligor;

 

 

(b)

demand, sue, prove and give receipt for any or all of that Obligor's Debt;

 

 

(c)

collect and receive all distributions on, or on account of, any or all of that
Obligor's Debt; and

 

 

(d)

file claims, take proceedings and do all other things the Security Agent or
Secondary Security Agent (as applicable) considers reasonably necessary to
recover that Obligor's Debt.

 

35.5

Creditors' actions

 

Each Lender and Hedge Counterparty will:

 

 

(a)

do all things that the Security Agent or Secondary Security Agent (each acting
in accordance with Clause 35.6 (Security Agent instructions)) requests in order
to give effect to this Clause ☒35; and

 

 

(b)

if the Security Agent or Secondary Security Agent is not entitled to take any of
the actions contemplated by this Clause ☒35 or if the Security Agent or
Secondary Security Agent (each acting in accordance with Clause 35.6 (Security
Agent instructions)) requests that a Lender or Hedge Counterparty take that
action, undertake that action itself in accordance with the instructions of the
Security Agent or Secondary Security Agent (each acting in accordance with
Clause ☒☒35.6 (Security Agent instructions)) or grant a power of attorney to the
Security Agent or Secondary Security Agent (on such terms as the Security Agent
or Secondary Security Agent (each acting in accordance with Clause ☒35.6
(Security Agent instructions)) may reasonably require) to enable the Security
Agent or Secondary Security Agent (as applicable) to take such action.

 

183

--------------------------------------------------------------------------------

 

 

35.6

Security Agent instructions

 

 

(a)

For the purposes of Clause ☒☒35.4 (☒☒Filing of claims) and Clause 35.5
(Creditors' actions) the Security Agent shall act:

 

 

(i)

on the instructions of the Majority Lenders; or

 

 

(ii)

in the absence of any such instructions, as the Security Agent sees fit.

 

 

(b)

For the purposes of Clause ☒☒35.4 (☒☒Filing of claims) and Clause 35.5
(Creditors' actions) the Secondary Security Agent shall act on the instructions
of the Security Agent.

 

36.

Turnover of Receipts

 

36.1

Turnover by the Lenders and Hedge Counterparties

 

Subject to Clause 36.2 (Exclusions) and to Clause 36.3 (Permitted assurance and
receipts), if at any time prior to the date on which the Agent is satisfied that
no Obligor is or may become under any actual or contingent liability under any
Finance Document or Hedging Agreement, any Lender or Hedge Counterparty receives
or recovers:

 

 

(a)

any Payment or distribution of, or on account of or in relation to, any of the
Debt which is not made in accordance with Clause 32 (Application of Proceeds);

 

 

(b)

other than where Clause 41 (Set-Off) applies, any amount by way of set-off in
respect of any of the Debt owed to it;

 

 

(c)

notwithstanding paragraphs ☒(a) and (b) above, and other than where Clause 41
(Set-Off) applies, any amount:

 

 

(i)

on account of, or in relation to, any of the Debt:

 

 

(A)

after the occurrence of a Distress Event; or

 

 

(B)

as a result of any other litigation or proceedings against an Obligor (other
than after the occurrence of an Insolvency Event in respect of that Obligor); or

 

 

(ii)

by way of set-off in respect of any of the Debt owed to it after the occurrence
of a Distress Event,

 

other than, in each case, any amount received or recovered in accordance with
Clause 32 (Application of Proceeds);

 

 

(d)

the proceeds of any enforcement of any Transaction Security except in accordance
with Clause 32 (Application of Proceeds); or

 

184

--------------------------------------------------------------------------------

 

 

 

(e)

other than where Clause 41 (Set-Off) applies, any distribution in cash or in
kind or Payment of, or on account of or in relation to, any of the Debt owed by
any Obligor which is not in accordance with Clause 32 (Application of Proceeds)
and which is made as a result of, or after, the occurrence of an Insolvency
Event in respect of that Obligor,

 

that Lender or Hedge Counterparty will:

 

 

(i)

in relation to receipts and recoveries not received or recovered by way of
set-off:

 

 

(A)

hold an amount of that receipt or recovery equal to the Relevant Debt (or if
less, the amount received or recovered) on trust for the Security Agent and
promptly pay that amount to the Security Agent for application in accordance
with the terms of this Agreement; and

 

 

(B)

promptly pay an amount equal to the amount (if any) by which the receipt or
recovery exceeds the Relevant Debt to the Security Agent for application in
accordance with the terms of this Agreement; and

 

 

(ii)

in relation to receipts and recoveries received or recovered by way of set-off,
promptly pay an amount equal to that recovery to the Security Agent for
application in accordance with the terms of this Agreement.

 

36.2

Exclusions

 

This Clause 36 shall not apply to any receipt or recovery by way of:

 

 

(a)

Close-Out Netting by a Hedge Counterparty;

 

 

(b)

Payment Netting by a Hedge Counterparty; or

 

 

(c)

Inter-Hedging Agreement Netting by a Hedge Counterparty.

 

36.3

Permitted assurance and receipts

 

Nothing in this Agreement shall restrict the ability of any Lender or Hedge
Counterparty to:

 

 

(a)

arrange with any person which is not a member of the Group any assurance against
loss in respect of, or reduction of its credit exposure to, an Obligor
(including assurance by way of credit based derivative or sub-participation); or

 

 

(b)

make any assignment or transfer permitted by Clause 27 (Changes to the Lenders),

 

which is not in breach of this Agreement, and that Lender or Hedge Counterparty
shall not be obliged to account to any other Party for any sum received by it as
a result of that action.

 

36.4

Sums received by Obligors

 

If any of the Obligors receives or recovers any sum which, under the terms of
any of the Finance Documents, should have been paid to the Security Agent, that
Obligor will:

 

 

(a)

hold an amount of that receipt or recovery equal to the Relevant Debt (or if
less, the amount received or recovered) on trust for the Security Agent and
promptly pay that amount to the Security Agent for application in accordance
with the terms of this Agreement; and

 

185

--------------------------------------------------------------------------------

 

 

 

(b)

promptly pay an amount equal to the amount (if any) by which the receipt or
recovery exceeds the Relevant Debt to the Security Agent for application in
accordance with the terms of this Agreement.

 

36.5

Saving provision

 

If, for any reason, any of the trusts expressed to be created in this
Clause ☒☒36 should fail or be unenforceable, the affected Lender, Hedge
Counterparty or Obligor will promptly pay an amount equal to that receipt or
recovery to the Security Agent to be held on trust by the Security Agent for
application in accordance with the terms of this Agreement.

 

36.6

Definitions

 

For the purposes of this Clause 36:

 

Relevant Debt means:

 

 

(a)

in the case of a Lender or Hedge Counterparty:

 

 

(i)

the Debt owed to the MLABs ranking (in accordance with the terms of this
Agreement) pari passu with or in priority to that Lender or Hedge Counterparty;

 

 

(ii)

the Debt owed to the Lenders and Hedge Counterparties ranking (in accordance
with the terms of this Agreement) pari passu with or in priority to that Lender
or Hedge Counterparty;

 

 

(iii)

all Debt owed to the Agent; and

 

 

(iv)

all Debt owed to the Security Agent; and

 

 

(b)

in the case of an Obligor, all of the Debt.

 

37.

Information

 

37.1

Information

 

 

(a)

Each Finance Party and each Obligor must supply the Security Agent and the
Secondary Securirty Agent with any information that the Security Agent or
Secondary Security Agent (as applicable) may reasonably specify as being
necessary or desirable to enable it to perform its functions under this Clause.

 

 

(b)

Each Lender shall deal with the Security Agent exclusively through the Agent and
the Hedge Counterparties shall deal directly with the Security Agent and shall
not deal through the Agent.

 

 

(c)

Each Lender shall deal with the Secondary Security Agent exclusively through the
Security Agent and the Hedge Counterparties shall deal with the Secondary
Security Agent exclusively through the Security Agent.

 

 

(d)

The Agent shall not be under any obligation to act as agent or otherwise on
behalf of any Hedge Counterparty except as expressly provided for in, and for
the purposes of, this Agreement.

 

186

--------------------------------------------------------------------------------

 

 

37.2

Notification of prescribed events

 

 

(a)

If an Event of Default either occurs or ceases to be continuing the Agent shall,
upon becoming aware of that occurrence or cessation, notify each Hedge
Counterparty, the Security Agent and the Secondary Security Agent.

 

 

(b)

If the Security Agent or Secondary Security Agent enforces, or takes formal
steps to enforce, any of the Transaction Security the Security Agent shall
notify each Party of that action.

 

 

(c)

If any Finance Party exercises any right it may have to enforce, or to take
formal steps to enforce, any of the Transaction Security it shall notify the
Security Agent and the Security Agent shall, upon receiving that notification,
notify each Party of that action.

 

 

(d)

If an Obligor defaults on any Payment due under a Hedging Agreement, the Hedge
Counterparty which is party to that Hedging Agreement shall, upon becoming aware
of that default, notify the Agent and the Agent shall, upon receiving that
notification, notify the Security Agent, each other Hedge Counterparty and the
Secondary Security Agent.

 

 

(e)

If a Hedge Counterparty terminates or closes-out, in whole or in part, any
hedging transaction under any Hedging Agreement, it shall notify the Agent and
the Agent shall, upon receiving that notification, notify the Security Agent,
each other Hedge Counterparty and the Secondary Security Agent.

 

 

(f)

If a prepayment under Clause 8 (Mandatory Prepayment and Cancellation) is waived
the Agent shall notify the Security Agent, the Secondary Security Agent and each
Hedge Counterparty of the amount of the prepayment waived.

 

 

(g)

If any amount outstanding under any Facility is to be reduced (whether by way of
repayment, prepayment, cancellation or otherwise) the Company shall notify each
Hedge Counterparty of the date and amount of that proposed reduction.

 

38.

Conduct of Business by the Finance Parties

 

No provision of this Agreement will:

 

 

(a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

 

(b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

 

(c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

39.

Sharing among the Finance Parties

 

39.1

Payments to Finance Parties

 

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with Clause 40 (Payment Mechanics) (a
Recovered Amount) and applies that amount to a payment due under the Finance
Documents then:

 

 

(a)

the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

 

187

--------------------------------------------------------------------------------

 

 

 

(b)

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 40 (Payment Mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

 

(c)

the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the Sharing Payment) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 40.6 (Partial payments).

 

39.2

Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the Sharing Finance Parties) in accordance with Clause 40.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

39.3

Recovering Finance Party's rights

 

On a distribution by the Agent under Clause 39.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.

 

39.4

Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

 

(a)

each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the Redistributed Amount); and

 

 

(b)

as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

39.5

Exceptions

 

 

(a)

This Clause 39 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

 

(b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

 

(i)

it notified the other Finance Party of the legal or arbitration proceedings; and

 

 

(ii)

the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

188

--------------------------------------------------------------------------------

 

 

40.

Payment Mechanics

 

40.1

Payments to the Agent

 

 

(a)

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

 

(b)

Payment shall be made to such account in the principal financial centre of the
country of that currency and with such bank as the Agent, in each case,
specifies.

 

40.2

Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 40.3 (Distributions to an Obligor) and Clause 40.4
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days' notice with a bank specified by that Party in the principal
financial centre of the country of that currency.

 

40.3

Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 41
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

40.4

Clawback and pre-funding

 

 

(a)

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

 

(b)

Unless paragraph (c) below applies, if the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

 

(c)

If the Agent has notified the Lenders that it is willing to make available
amounts for the account of a Borrower before receiving funds from the Lenders
then if and to the extent that the Agent does so but it proves to be the case
that it does not then receive funds from a Lender in respect of a sum which it
paid to a Borrower:

 

 

(i)

the Borrower to whom that sum was made available shall on demand refund it to
the Agent; and

 

 

(ii)

the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Agent the amount (as certified by the Agent) which will
indemnify the Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.

 

189

--------------------------------------------------------------------------------

 

 

40.5

Impaired Agent

 

 

(a)

If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 40.1 (Payments to the Agent) may instead either:

 

 

(i)

pay that amount direct to the required recipient(s); or

 

 

(ii)

if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount direct to the required recipient(s), pay that amount or the
relevant part of that amount to an interest-bearing account held with an
Acceptable Bank within the meaning of paragraphs (a) or (b) of definition of
Acceptable Bank and in relation to which no Insolvency Event has occurred and is
continuing, in the name of the Obligor or the Lender making the payment (the
Paying Party) and designated as a trust account for the benefit of the Party or
Parties beneficially entitled to that payment under the Finance Documents (the
Recipient Party or Recipient Parties).

 

in each case such payments must be made on the due date for payment under the
Finance Documents.

 

 

(b)

All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Party or the Recipient Parties pro
rata to their respective entitlements.

 

 

(c)

A Party which has made a payment in accordance with this Clause 39.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

 

(d)

Promptly upon the appointment of a successor Agent in accordance with Clause
30.13 (Replacement of the Agent), each Paying Party shall (other than to the
extent that that Party has given an instruction pursuant to paragraph (e) below)
give all requisite instructions to the bank with whom the trust account is held
to transfer the amount (together with any accrued interest) to the successor
Agent for distribution to the relevant Recipient Party or Recipient Parties in
accordance with Clause 40.2 (Distributions by the Agent).

 

 

(e)

A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

 

 

(i)

that it has not given an instruction pursuant to paragraph (d) above; and

 

 

(ii)

that it has been provided with the necessary information by that Recipient
Party,

 

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.

 

40.6

Partial payments

 

 

(a)

If the Agent receives a payment for application against amounts due in respect
of any Finance Documents that is insufficient to discharge all the amounts then
due and payable by an Obligor under those Finance Documents, the Agent shall
apply that payment towards the obligations of that Obligor under those Finance
Documents in the following order:

 

190

--------------------------------------------------------------------------------

 

 

 

(i)

first, in or towards payment pro rata of any unpaid amount owing to the Agent or
the Security Agent or the Secondary Security Agent under those Finance
Documents;

 

 

(ii)

secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents (including, without
limitation, any periodic payments (not being payments as a result of termination
or closing out) to each Hedge Counterparty under its Hedging Document);

 

 

(iii)

thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents (including, without limitation, any payment due to each
Hedge Counterparty as a result of the termination or close-out of its Hedging
Document); and

 

 

(iv)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

 

(b)

The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

 

 

(c)

Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

 

40.7

Set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

40.8

Business Days

 

 

(a)

Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

 

 

(b)

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

40.9

Currency of account

 

 

(a)

Subject to paragraphs (b) to (e) below, US dollars is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

 

 

(b)

A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated, pursuant to this Agreement, on its due date.

 

 

(c)

Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated, pursuant to this
Agreement, when that interest accrued.

 

 

(d)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

 

(e)

Any amount expressed to be payable in a currency other than US dollars shall be
paid in that other currency.

 

191

--------------------------------------------------------------------------------

 

 

40.10

Change of currency

 

 

(a)

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

 

(i)

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Company); and

 

 

(ii)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

 

(b)

If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

40.11

Disruption to Payment Systems etc.

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:

 

 

(a)

the Agent may, and shall if requested to do so by the Company, consult with the
Company with a view to agreeing with the Company such changes to the operation
or administration of the Facilities as the Agent may deem necessary in the
circumstances;

 

 

(b)

the Agent shall not be obliged to consult with the Company in relation to any
changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

 

(c)

the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

 

(d)

any such changes agreed upon by the Agent and the Company shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 46 (Amendments
and Waivers);

 

 

(e)

the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 40.11; and

 

 

(f)

the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

 

192

--------------------------------------------------------------------------------

 

 

41.

Set-Off

 

After the occurrence of an Event of Default which is continuing, a Finance Party
may set off any matured obligation due from an Obligor under the Finance
Documents (to the extent beneficially owned by that Finance Party) against any
matured obligation owed by that Finance Party to that Obligor, regardless of the
place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Finance Party may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

42.

Notices

 

42.1

Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by electronic
mail (email) (including scanned copies of executed documents and other
attachments), fax or letter.

 

42.2

Addresses

 

The email address, address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is:

 

 

(a)

in the case of the Parent or the Company, that identified with its name below;

 

 

(b)

in the case of each Lender or any other Obligor, that notified in writing to the
Agent on or prior to the date on which it becomes a Party; and

 

 

(c)

in the case of the Agent, the Security Agent or the Secondary Security Agent,
that identified with its name below,

 

or any substitute email address, address, fax number or department or officer as
the Party may notify to the Agent (or the Agent may notify to the other Parties,
if a change is made by the Agent) by not less than five Business Days' notice.
The Agent will promptly send notification to the Security Agent and Secondary
Security Agent all details received under paragraph (b) above.

 

42.3

Delivery

 

 

(a)

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 

 

(i)

if by way of email, only when received in legible form by at least one of the
relevant email addresses of the person(s) to whom the communication is made;

 

 

(ii)

if by way of posting by any Party on a Deal Site, one Business Day after such
posting;

 

 

(iii)

if by way of fax, when received in legible form; or

 

 

(iv)

if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

193

--------------------------------------------------------------------------------

 

 

and, (in the case of paragraphs (iii) and (iv) above) if a particular department
or officer is specified as part of its address details provided under Clause
42.2 (Addresses), if addressed to that department or officer.

 

 

(b)

Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is sent to the correct email address(es) or,
in the case of a fax or a letter, expressly marked for the attention of the
department or officer identified with the Agent's or Security Agent's signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

 

 

(c)

All notices from or to an Obligor shall be sent through the Agent.

 

 

(d)

Any communication or document made or delivered to the Company in accordance
with this Clause 42.3 will be deemed to have been made or delivered to each of
the Obligors.

 

 

(e)

Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

42.4

Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address, or fax number of any Obligor pursuant to Clause 42.2 (Addresses) or
changing its address or fax number, the Agent shall notify the other Parties.

 

42.5

Electronic communication

 

 

(a)

Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
to the extent that those two Parties agree that, unless and until notified to
the contrary, this is to be an accepted form of communication and if those two
Parties:

 

 

(i)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

 

(ii)

notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days' notice.

 

 

(b)

Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent or the Security Agent only if it is
addressed in such a manner as the Agent or Security Agent shall specify for this
purpose.

 

 

(c)

Any electronic communication which becomes effective, in accordance with
paragraph (b) above, after 5.00 p.m. in the place of receipt shall be deemed
only to become effective on the following day.

 

42.6

Use of a Deal Site by the Agent

 

 

(a)

The Agent may elect that:

 

 

(i)

any Obligor may satisfy its obligations under this Agreement to deliver any
information to the Agent;

 

194

--------------------------------------------------------------------------------

 

 

 

(ii)

any Lender may satisfy its obligations under this Agreement to deliver any
information to the Agent; and/or

 

 

(iii)

the Agent may satisfy its obligations under this Agreement to deliver any
information to any Obligor or any Lender,

 

by posting such information on an electronic website designated by the Agent for
such purpose (the Deal Site) by notifying each such affected Obligor and Lender
of its intention that such Deal Site be used for such purpose (whereupon each
such Obligor or Lender or the Agent may so satisfy such obligations).

 

 

(b)

Any costs and expenses incurred by the Agent in relation to the Deal Site shall
be for the account of the Company. If applicable, each Obligor consents to the
use of its logo on the Deal Site.

 

 

(c)

The Agent shall, at its discretion or upon request of the relevant Party,
disclose the website (or other electronic) address of and any relevant password
specifications for the Deal Site (Access Information) to one or more officers,
directors, employees or other representatives (Representatives) of each Party
that the Agent has elected to deliver information to or receive information from
through the Deal Site.

 

 

(d)

Each Party using the Deal Site agrees to:

 

 

(i)

keep all Access Information confidential and not to disclose it to anyone, other
than such of its Representatives as it has requested the Agent to provide Access
Information to; and

 

 

(ii)

ensure that all persons to whom they give access can properly receive the
information available on the Deal Site, including (in the case of a Lender)
under Clause 47 (Confidentiality).

 

 

(e)

If the Deal Site is not available for any reason, promptly following this being
brought to its attention, the Agent shall provide communications to the affected
Parties by another means as contemplated by this Clause 42. A Party will notify
the Agent promptly if it is (despite being in receipt of the relevant Access
Information) unable to access or use the Deal Site or if it becomes aware that
the Deal Site is or has been infected by an electronic virus or similar
software.

 

 

(f)

Each of the Parties agrees that: (i) the Agent shall not be liable for any cost,
loss or liability incurred by any Party as a result of its access or use of the
Deal Site or its inability to access or use the Deal Site; and (ii) the Agent is
under no obligation to monitor access to or the availability of the Deal Site.

 

 

(g)

The Agent may terminate a Deal Site at any time. If such termination occurs
whilst amounts remain outstanding under the Facilities the Agent shall (unless
such termination arises as a result of technical failure of the Deal Site
(including as a result of infection by an electronic virus or similar software)
or as a result of a concern as to the security and confidentiality of the Deal
Site), if reasonably practicable, give not less than five Business Days' prior
notice to each affected Party of such termination.

 

42.7

Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

195

--------------------------------------------------------------------------------

 

 

42.8

English language

 

 

(a)

Any notice given under or in connection with any Finance Document must be in
English.

 

 

(b)

All other documents provided under or in connection with any Finance Document
must be:

 

 

(i)

in English; or

 

 

(ii)

if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

43.

Calculations and Certificates

 

43.1

Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

43.2

Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

43.3

Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

44.

Partial Invalidity

 

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

45.

Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under a Finance Document shall
operate as a waiver of any such right or remedy or constitute an election to
affirm any Finance Document. No election to affirm any Finance Document on the
part of any Finance Party or Secured Party shall be effective unless it is in
writing. No single or partial exercise of any right or remedy shall prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in each Finance Document are cumulative and not
exclusive of any rights or remedies provided by law.

 

196

--------------------------------------------------------------------------------

 

 

46.

Amendments and Waivers

 

46.1

Required consents

 

 

(a)

Subject to Clause 46.2 (All Lender matters) and Clause 46.3 (Other exceptions),
any term of the Finance Documents (other than the Mandate Letter) may be amended
or waived only with the consent of the Majority Lenders and the Company and any
such amendment or waiver will be binding on all Parties.

 

 

(b)

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 46.

 

 

(c)

Without prejudice to the generality of paragraphs (c), (d) and (e) of Clause
30.7 (Rights and discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting
any amendment, waiver or consent under this Agreement.

 

 

(d)

Each Obligor agrees to any such amendment or waiver permitted by this Clause 46
which is agreed to by the Company. This includes any amendment or waiver which
would, but for this paragraph (d), require the consent of all of the Guarantors.

 

46.2

All Lender matters

 

 

(a)

An amendment, waiver or (in the case of a Transaction Security Document) a
consent of, or in relation to, any term of any Finance Document that has the
effect of changing or which relates to:

 

 

(i)

the definition of "Majority Lenders" and “Change of Control” in Clause 1.1
(Definitions);

 

 

(ii)

an extension to the date of payment of any amount under the Finance Documents;

 

 

(iii)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

 

(iv)

a change in currency of payment of any amount under the Finance Documents;

 

 

(v)

an increase in any Commitment or the Total Commitments, other than pursuant to
Clause 2.2 (Increase) or Clause 2.3 (Default Increase) an extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the relevant Facility;

 

 

(vi)

a change to the Borrowers or Guarantors other than in accordance with Clause 29
(Changes to the Obligors);

 

 

(vii)

any provision which expressly requires the consent of all the Lenders;

 

 

(viii)

Clause 2.4 (Finance Parties' rights and obligations), Clause 8 (Mandatory
Prepayment and Cancellation), Clause 9.10 (Application of prepayments), Clause
27 (Changes to the Lenders), Clause 32 (Application of Proceeds), this Clause
46, Clause 50 (Governing Law) or Clause 51.1 (Jurisdiction of English courts);

 

 

(ix)

(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

 

197

--------------------------------------------------------------------------------

 

 

 

(A)

the guarantee and indemnity granted under Clause 19 (Guarantee and Indemnity);

 

 

(B)

the Charged Property; or

 

 

(C)

the manner in which the proceeds of enforcement of the Transaction Security are
distributed

 

(except in the case of paragraphs (B) and (C) above, insofar as it relates to a
sale or disposal of an asset which is the subject of the Transaction Security
where such sale or disposal is expressly permitted under this Agreement or any
other Finance Document); or

 

 

(x)

the release of any guarantee and indemnity granted under Clause 19 (Guarantee
and Indemnity) or of any Transaction Security unless permitted under this
Agreement or any other Finance Document or relating to a sale or disposal of an
asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document; or

 

 

(xi)

any amendment to the order of priority or subordination under any Subordination
Agreement,

 

shall not be made, or given, without the prior consent of all the Lenders.

 

46.3

Other exceptions

 

 

(a)

An amendment or waiver which relates to the rights or obligations of the Agent,
the MLABs the Security Agent, the Secondary Security Agent or a Hedge
Counterparty (each in their capacity as such) may not be effected without the
consent of the Agent, the MLABs, the Security Agent, the Secondary Security
Agent or that Hedge Counterparty (as the case may be). For the avoidance of
doubt, the consent of the Lenders shall not be required.

 

 

(b)

Any amendment or waiver which:

 

 

(i)

relates only to the rights or obligations applicable to a particular
Utilisation, Facility or class of Lender; and

 

 

(ii)

does not adversely affect the rights or interests of Lenders in respect of any
other Utilisation or Facility or another class of Lender,

 

may be made in accordance with this Clause 46 but as if references in this
Clause 46 to the specified proportion of Lenders (including, for the avoidance
of doubt, all the Lenders) whose consent would, but for this paragraph (b), be
required for that amendment or waiver were to that proportion of the Lenders
participating in that particular Utilisation or Facility or forming part of that
particular class.

 

46.4

Excluded Commitments

 

If any Lender fails to respond to a request for a consent, waiver, amendment of
or in relation to any term of any Finance Document or any other vote of Lenders
under the terms of this Agreement within 10 Business Days of that request being
made (unless the Company and the Agent agree to a longer time period in relation
to any request):

 

 

(a)

its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the relevant Facility/ies when ascertaining whether any
relevant percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments has been obtained to approve that request; and

 

198

--------------------------------------------------------------------------------

 

 

 

(b)

its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

46.5

Replacement of Lender

 

 

(a)

If:

 

 

(i)

any Lender becomes a Non-Consenting Lender (as defined in paragraph (d) below);
or

 

 

(ii)

an Obligor becomes obliged to repay any amount in accordance with Clause 7.1
(Illegality) or to pay additional amounts pursuant to Clause 15.1 (Increased
costs), Clause 14.2 (Tax gross-up) or Clause 14.3 (Tax indemnity) to any Lender,

 

then the Company may, on 15 Business Days' prior written notice to the Agent and
such Lender, replace such Lender by requiring such Lender to (and, to the extent
permitted by law, such Lender shall) transfer pursuant to Clause 27 (Changes to
the Lenders) all (and not part only) of its rights and obligations under this
Agreement to a Lender or other bank, financial institution, trust, fund or other
entity (a Replacement Lender) selected by the Company, which confirms its
willingness to assume and does assume all the obligations of the transferring
Lender in accordance with Clause 27 (Changes to the Lenders) for a purchase
price in cash payable at the time of transfer in an amount equal to the
outstanding principal amount of such Lender's participation in the outstanding
Utilisations and all accrued interest, Break Costs and other amounts payable in
relation thereto under the Finance Documents.

 

 

(b)

The replacement of a Lender pursuant to this Clause 46.5 shall be subject to the
following conditions:

 

 

(i)

the Company shall have no right to replace the Agent, the Security Agent or the
Secondary Security Agent;

 

 

(ii)

neither the Agent nor the Lender shall have any obligation to the Company to
find a Replacement Lender;

 

 

(iii)

in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 20 Business Days after the date on which that Lender is
deemed a Non-Consenting Lender;

 

 

(iv)

in no event shall the Lender replaced under this Clause 46.5 be required to pay
or surrender to such Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents; and

 

 

(v)

the Lender shall only be obliged to transfer its rights and obligations pursuant
to paragraph (a) above once it is satisfied that it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to that transfer.

 

 

(c)

A Lender shall perform the checks described in paragraph (b)(v) above as soon as
reasonably practicable following delivery of a notice referred to in paragraph
(a) above and shall notify the Agent and the Company when it is satisfied that
it has complied with those checks.

 

 

(d)

In the event that:

 

 

(i)

the Company or the Agent (at the request of the Company) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;

 

199

--------------------------------------------------------------------------------

 

 

 

(ii)

the consent, waiver or amendment in question requires the approval of all the
Lenders; and

 

 

(iii)

Lenders whose Commitments aggregate at least 75% of the Total Commitments (or,
if the Total Commitments have been reduced to zero, aggregated at least 75% of
the Total Commitments prior to that reduction) have consented or agreed to such
waiver or amendment, then any Lender who does not and continues not to consent
or agree to such waiver or amendment shall be deemed a Non-Consenting Lender.

 

46.6

Disenfranchisement of Defaulting Lenders

 

 

(a)

For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

 

 

(i)

the Majority Lenders; or

 

 

(ii)

whether:

 

 

(A)

any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments under the relevant Facility/ies; or

 

 

(B)

the agreement of any specified group of Lenders,

 

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents, that Defaulting Lender's Commitments
under the relevant Facility/ies will be reduced by the amount of its Available
Commitments under the relevant Facility/ies and, to the extent that that
reduction results in that Defaulting Lender's Total Commitments being zero, that
Defaulting Lender shall be deemed not to be a Lender for the purposes of
paragraphs (i) and (ii) above.

 

 

(b)

For the purposes of this Clause 46.6, the Agent may assume that the following
Lenders are Defaulting Lenders:

 

 

(i)

any Lender which has notified the Agent that it has become a Defaulting Lender;

 

 

(ii)

any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or of the definition of
"Defaulting Lender" has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

46.7

Replacement of a Defaulting Lender

 

 

(a)

The Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving five Business Days' prior written notice to the
Agent and such Lender:

 

 

(i)

replace such Lender by requiring such Lender to (and, to the extent permitted by
law, such Lender shall) transfer pursuant to Clause 27 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement;

 

200

--------------------------------------------------------------------------------

 

 

 

(ii)

require such Lender to (and, to the extent permitted by law, such Lender shall)
transfer pursuant to Clause 27 (Changes to the Lenders) all (and not part only)
of the undrawn Revolving Facility Commitment of the Lender; or

 

 

(iii)

require such Lender to (and, to the extent permitted by law, such Lender shall)
transfer pursuant to Clause 27 (Changes to the Lenders) all (and not part only)
of its rights and obligations in respect of the Revolving Facility,

 

to a Lender or other bank, financial institution, trust, fund or other entity (a
Replacement Lender) selected by the Company, and which confirms its willingness
to assume and does assume all the obligations or all the relevant obligations of
the transferring Lender in accordance with Clause 27 (Changes to the Lenders)
for a purchase price in cash payable at the time of transfer which is either:

 

 

(A)

in an amount equal to the outstanding principal amount of such Lender's
participation in the outstanding Loans and all accrued interest, Break Costs and
other amounts payable in relation thereto under the Finance Documents; or

 

 

(B)

in an amount agreed between that Defaulting Lender, the Replacement Lender and
the Company and which does not exceed the amount described in paragraph (A)
above.

 

 

(b)

Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

 

 

(i)

the Company shall have no right to replace the Agent, the Security Agent or the
Secondary Security Agent;

 

 

(ii)

neither the Agent nor the Defaulting Lender shall have any obligation to the
Company to find a Replacement Lender;

 

 

(iii)

the transfer must take place no later than 30 days after the notice referred to
in paragraph (a) above;

 

 

(iv)

in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents; and

 

 

(v)

the Defaulting Lender shall only be obliged to transfer its rights and
obligations pursuant to paragraph (a) above once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Lender.

 

 

(c)

The Defaulting Lender shall perform the checks described in paragraph (b)(v)
above as soon as reasonably practicable following delivery of a notice referred
to in paragraph (a) above and shall notify the Agent and the Company when it is
satisfied that it has complied with those checks.

 

46.8

Replacement of Screen Rate

 

(a)

Subject to paragraph (a) of Clause 46.3 (Other exceptions) if a Screen Rate
Replacement Event has occurred in relation to the Screen Rate any amendment or
waiver which relates to:

 

 

(i)

providing for the use of a Replacement Benchmark in place of the Screen Rate;
and

 

201

--------------------------------------------------------------------------------

 

 

 

(ii)

 

 

 

(A)

aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

 

 

(B)

enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

 

 

(C)

implementing market conventions applicable to that Replacement Benchmark;

 

 

(D)

providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

 

 

(E)

adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

 

may be made with the consent of the Agent (acting on the instructions of the
Majority Lenders) and the Company.

 

(b)

In this Clause:

 

Relevant Nominating Body means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

 

Replacement Benchmark means a benchmark rate which is:

 

 

(a)

formally designated, nominated or recommended as the replacement for a Screen
Rate by:

 

 

(i)

the administrator of that Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
Screen Rate); or

 

 

(ii)

any Relevant Nominating Body,

 

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the Replacement Benchmark will
be the replacement under paragraph (ii) above;

 

 

(b)

in the opinion of the Majority Lenders and the Company, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

 

 

(c)

in the opinion of the Majority Lenders and the Company, an appropriate successor
to a Screen Rate.

 

202

--------------------------------------------------------------------------------

 

 

Screen Rate Replacement Event means, in relation to a Screen Rate:

 

 

(a)

the methodology, formula or other means of determining that Screen Rate has, in
the opinion of the Majority Lenders, and the Company materially changed;

 

 

(b)

 

 

 

(i)

 

 

 

(A)

the administrator of that Screen Rate or its supervisor publicly announces that
such administrator is insolvent; or

 

 

(B)

information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of that Screen Rate is insolvent,

 

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;

 

 

(ii)

the administrator of that Screen Rate publicly announces that it has ceased or
will cease, to provide that Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide that Screen
Rate;

 

 

(iii)

the supervisor of the administrator of that Screen Rate publicly announces that
such Screen Rate has been or will be permanently or indefinitely discontinued;
or

 

 

(iv)

the administrator of that Screen Rate or its supervisor announces that that
Screen Rate may no longer be used; or

 

 

(c)

the administrator of that Screen Rate determines that that Screen Rate should be
calculated in accordance with its reduced submissions or other contingency or
fallback policies or arrangements and either:

 

 

(i)

the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Majority Lenders and the Company) temporary; or

 

 

(ii)

that Screen Rate is calculated in accordance with any such policy or arrangement
for a period no less than 20 days; or

 

 

(d)

in the opinion of the Majority Lenders and the Company, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

 

47.

Confidentiality

 

47.1

Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 47.2
(Disclosure of Confidential Information) and Clause 47.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

203

--------------------------------------------------------------------------------

 

 

47.2

Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

 

(a)

to any of its head office, branches, Affiliates and Related Funds and any of its
or their officers, directors, employees, professional advisers, auditors,
partners and Representatives such Confidential Information as that Finance Party
shall consider appropriate if any person to whom the Confidential Information is
to be given pursuant to this paragraph (a) is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

 

(b)

to any person:

 

 

(i)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent or
Security Agent and, in each case, to any of that person's Affiliates, Related
Funds, Representatives and professional advisers;

 

 

(ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

 

 

(iii)

appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(b)(ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under paragraph (c) of Clause 30.15
(Relationship with the Lenders));

 

 

(iv)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;

 

 

(v)

to whom information is required or requested to be disclosed by any court or
tribunal of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation except this paragraph
(v) does not permit the disclosure of any information under section 275(1) and
275(4) of the Australian PPSA unless section 275(7) of the Australian PPSA
applies);

 

 

(vi)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes (except this paragraph (vi) does not
permit the disclosure of any information under section 275(1) and 275(4) of the
Australian PPSA unless section 275(7) of the Australian PPSA applies);

 

 

(vii)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 27.9 (Security over Lenders'
rights);

 

204

--------------------------------------------------------------------------------

 

 

 

(viii)

who is a Party; or

 

 

(ix)

with the consent of the Company,

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

 

(A)

in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

 

(B)

in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

 

(C)

in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 

 

(c)

to any person appointed by that Finance Party or by a person to whom paragraph
(a), (b)(i) or (b)(ii) above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party;

 

 

(d)

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information; and

 

 

(e)

to any insurer or insurance broker of, or provider of direct or indirect credit
protection to, any Finance Party or any affiliate of that Finance Party if such
party to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information; and

 

 

(f)

in respect of any Finance Party subject to Singapore law, such Confidential
Information as permitted under the Banking Act (Chapter 19) of Singapore.
Nothing in this Clause 47 may be construed as constituting an agreement between
any Obligor and any Finance Party that a higher degree of confidentiality
applies to that Finance Party than that prescribed in section 47 and the Third
Schedule of the Banking Act (Chapter 19) of Singapore. This paragraph (f) only
applies to a Finance Party that is subject to Singapore law for the purposes of
the Finance Documents.

 

205

--------------------------------------------------------------------------------

 

 

 

(g)

The Parties must not disclose information of the kind mentioned in section
275(1) of the Australian PPSA, except in the circumstances required by sections
275(7)(b) to (e) of the Australian PPSA. Each Obligor must notify the Agent
before authorising the disclosure of information under section 275(7)(c) of the
Australian PPSA or requesting information under section 275(7)(d) of the
Australian PPSA. Nothing in this paragraph prevents any disclosure by any
Finance Party or Obligor that it believes is necessary to comply with its other
obligations under the Australian PPSA.

 

47.3

Disclosure to numbering service providers

 

 

(a)

Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

 

 

(i)

names of Obligors;

 

 

(ii)

country of domicile of Obligors;

 

 

(iii)

place of incorporation of Obligors;

 

 

(iv)

date of this Agreement;

 

 

(v)

Clause 50 (Governing Law);

 

 

(vi)

the names of the Agent and the MLABs;

 

 

(vii)

date of each amendment and restatement of this Agreement;

 

 

(viii)

amounts of, and names of, the Facilities (and any tranches);

 

 

(ix)

amount of Total Commitments;

 

 

(x)

currencies of the Facilities;

 

 

(xi)

type of Facilities;

 

 

(xii)

ranking of Facilities;

 

 

(xiii)

Termination Date for Facilities;

 

 

(xiv)

changes to any of the information previously supplied pursuant to paragraphs (i)
to (xiii) above; and

 

 

(xv)

such other information agreed between such Finance Party and the Company,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

 

(b)

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

206

--------------------------------------------------------------------------------

 

 

 

(c)

Each Obligor represents that none of the information set out in paragraphs
(a)(i) to (a)(xv) above is, nor will at any time be, unpublished price-sensitive
information.

 

 

(d)

The Agent shall notify the Company and the other Finance Parties of:

 

 

(i)

the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facilities and/or one or more Obligors; and

 

 

(ii)

the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

47.4

Entire agreement

 

This Clause 47 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

47.5

Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

47.6

Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

 

(a)

of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 47.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 

 

(b)

upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 47.

 

47.7

Continuing obligations

 

The obligations in this Clause 47 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from
the earlier of:

 

 

(a)

the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

 

(b)

the date on which such Finance Party otherwise ceases to be a Finance Party.

 

47.8

Supply of Lender details to Company

 

The Agent shall provide to the Company within five Business Days of a request by
the Company (but no more frequently than once per calendar month), a list (which
may be in electronic form) setting out the names of the Lenders as at that
Business Day, their respective Commitments, the address and fax number (and the
department or officer, if any, for whose attention any communication is to be
made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.

 

207

--------------------------------------------------------------------------------

 

 

47.9

Supply of Lender details at Company's direction

 

 

(a)

The Agent shall, at the request of the Company, disclose the identity of the
Lenders and the details of the Lenders' Commitments to any:

 

 

(i)

other Party or any other person if that disclosure is made to facilitate, in
each case, a refinancing of the Financial Indebtedness arising under the Finance
Documents or a material waiver or amendment of any term of any Finance Document;
and

 

 

(ii)

member of the Group.

 

 

(b)

Subject to paragraph (c) below, the Company shall procure that the recipient of
information disclosed pursuant to paragraph (a) above shall keep such
information confidential and shall not disclose it to anyone and shall ensure
that all such information is protected with security measures and a degree of
care that would apply to the recipient's own confidential information.

 

 

(c)

The recipient may disclose such information to any of its officers, directors,
employees, professional advisers, auditors and partners as it shall consider
appropriate if any such person is informed in writing of its confidential
nature, except that there shall be no such requirement to so inform if that
person is subject to professional obligations to maintain the confidentiality of
the information or is otherwise bound by duties of confidentiality in relation
to the information.

 

47.10

Personal Data Protection Act

 

 

(a)

If an Obligor provides a Finance Party with personal data (as defined in the
Personal Data Protection Act 2012 of Singapore) of any individual as required
by, pursuant to, or in connection with the Finance Documents, the relevant
Obligor represents and warrants to the Finance Party that it has (i) notified
the relevant individual of the purposes for which data will be collected,
processed, used or disclosed; and (ii) obtained such individual’s consent for
the collection, processing, use and disclosure of his/her personal data by the
Finance Party, in each case, in accordance with or for the purposes of the
Finance Documents and such other purposes as set out in the Finance Party’s
privacy statement.

 

 

(b)

The relevant Obligor agrees and undertakes to notify (or procure to be notified
to) the Finance Party promptly upon its becoming aware of the withdrawal by the
relevant individual of his/her consent to the collection, processing, use and/or
disclosure by the Finance Party of any personal data provided by the relevant
Obligor to the Finance Party.

 

 

(c)

Any consent given pursuant to this Agreement in relation to personal data shall,
subject to all applicable laws and regulations, survive death, incapacity,
bankruptcy or insolvency of any such individual and the termination or
expiration of this Agreement.

 

208

--------------------------------------------------------------------------------

 

 

48.

Contractual Recognition of Bail-In

 

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party (other than
Standard Chartered Bank and Standard Chartered Bank (Singapore) Limited)
acknowledges and accepts that any liability of any Party to any other Party
under or in connection with the Finance Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:

 

 

(a)

any Bail-In Action in relation to any such liability, including (without
limitation):

 

 

(i)

a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

 

 

(ii)

a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

 

(iii)

a cancellation of any such liability; and

 

 

(b)

a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

 

49.

Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

50.

Governing Law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

51.

Enforcement

 

51.1

Jurisdiction of English courts

 

 

(a)

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a Dispute).

 

 

(b)

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

 

(c)

This Clause 51.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 

51.2

Service of process

 

 

(a)

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

 

(i)

irrevocably appoints Aegis Outsourcing UK Limited as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document; and

 

209

--------------------------------------------------------------------------------

 

 

 

(ii)

agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

 

 

(b)

If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Company (on behalf of all the
Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to the Agent. Failing
this, the Agent may appoint another agent for this purpose.

 

51.3

Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY THE COURT.

 

51.4

Complete agreement

 

The Finance Documents contain the complete agreement between the Parties on the
matters to which they are related and supersede all prior commitments,
agreements and understandings, whether written or oral, on those matters.

 

52.

USA PATRIOT Act

 

Each Finance Party that is subject to the requirements of the USA Patriot Act
hereby notifies each Obligor that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Obligors, which information includes the name and address of the
Obligors and other information that will allow such Finance Party to identify
the Obligors in accordance with the USA Patriot Act. Each Obligor agrees that it
will provide each Finance Party with such information as it may request in order
for such Finance Party to satisfy the requirements of the USA Patriot Act.

 

53.

Acknowledgement regarding any Supported QFCs

 

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, to the extent that any Finance
Document provides support, through a guarantee, Security or otherwise, for any
Hedging Document that is a QFC or any other agreement or instrument that is a
QFC (any such support, QFC Credit Support, and any such QFC, a Supported QFC),
each Party acknowledges and agrees as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the US
Special Resolution Regimes) in respect of such Supported QFC and such QFC Credit
Support (with the provisions below applicable notwithstanding that any Finance
Document or any Supported QFC may in fact be stated to be governed by the laws
of the US or a state of the US):

 

 

(a)

in the event a Covered Entity that is party to a Supported QFC (each, a Covered
Party) becomes subject to a proceeding under a US Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and any obligation in or under such Supported QFC or such QFC
Credit Support, and any right in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the US Special Resolution Regime if
such Supported QFC and such QFC Credit Support (and any such interest,
obligation and right in property) were governed by the laws of the US or a state
of the US; and

 

210

--------------------------------------------------------------------------------

 

 

 

(b)

in the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a US Special Resolution Regime, Default Rights
under any Finance Document that may otherwise apply to such Supported QFC or
such QFC Credit Support and that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the US Special Resolution Regime if such Supported QFC and each
Finance Document were governed by the laws of the US or a state of the US.
Without limiting the foregoing, each Party understands and agrees that its
rights and remedies with respect to a Defaulting Lender or an Impaired Agent
shall not affect any right of any Covered Party with respect to any Supported
QFC or any QFC Credit Support.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

211

--------------------------------------------------------------------------------

 

 

Schedule 1

 

The Original Lenders

 

Name of Original Lender

Term Facility Commitment

Revolving Facility Commitment (Original)

Revolving Facility Commitment (New Liquidity Facility)

 

US$

US$

US$

DBS BANK LTD.

46,666,667

10,000,000

3,750,000

ING BANK N.V., SINGAPORE BRANCH

46,666,666

10,000,000

3,750,000

STANDARD CHARTERED BANK (now STANDARD CHARTERED BANK (SINGAPORE) LIMITED)

46,666,667

-

-

Total

140,000,000

20,000,000

7,500,000

 

212

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Conditions Precedent and Conditions Subsequent

 

Part 1

 

Conditions Precedent (Utilisation)

 

[This Schedule has been retained for information purposes only]

 

1.

Obligors

 

(a)

A copy of the constitutional documents of each Original Obligor.

 

(b)

A copy of a resolution of the board or, if applicable, a committee of the board
of directors of each Original Obligor:

 

 

(i)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

 

(ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and

 

 

(iv)

in the case of an Obligor other than the Company, authorising the Company to act
as its agent in connection with the Finance Documents.

 

(c)

If applicable, a copy of a resolution of the board of directors of the relevant
company, establishing the committee referred to in paragraph (b) above.

 

(d)

A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents and related
documents.

 

(e)

If applicable a copy of a resolution signed by all the holders of the issued
shares in each Original Obligor, approving the terms of, and the transactions
contemplated by, the Finance Documents to which the Original Obligor is a party.

 

(f)

A certificate of the Company (signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee, security or similar limit binding on any Original
Obligor to be exceeded.

 

(g)

A certificate of an authorised signatory of the Company or other relevant
Original Obligor certifying that each copy document relating to it specified in
this Part 1 of Schedule 2 is correct, complete and in full force and effect and
has not been amended or superseded as at a date no earlier than the date of this
Agreement.

 

(h)

A certificate of an authorised signatory of the Company confirming that the
opening Adjusted Leverage (assuming the first Utilisation Date has occurred) is
not greater than 4.00 times the EBITDA of the Target Group, as calculated for
the 12 month period ending on 31 March 2017.

 

213

--------------------------------------------------------------------------------

 

 

2.

Finance Documents

 

(a)

This Agreement executed by each party to it.

 

(b)

The Fee Letters executed by each party to it.

 

(c)

The Hedging Letter executed by each party to it.

 

(d)

The following Transaction Security Documents executed by the Original Obligors
as specified below opposite the relevant Transaction Security Document:

 

Name of Security Provider

Transaction Security Document

Parent

Share security agreement governed by Singapore law granting security over all
the shares in the Company

Parent

Debenture governed by Singapore law granting fixed and floating charges over all
the assets of the Parent

Company

Debenture governed by Singapore law granting fixed and floating charges over all
the assets of the Company

Company

Assignment agreement governed by English law assigning the Company’s rights
under the Acquisition Agreement

Company

Charge governed by Singapore law granting a fixed charge over the Debt Service
Account, the Holding Account and the Mandatory Prepayment Account

 

(e)

A copy of all notices required to be sent under the Transaction Security
Documents executed by the relevant Security Provider together with
acknowledgements from the addressee if such acknowledgement is required by the
terms of the relevant Transaction Security Document to be delivered on the
Closing Date (it being understood and agreed that this paragraph (e) requires,
amongst other things, a copy of each notice of assignment to each party to the
Acquisition Agreement and an acknowledgement from that party).

 

(f)

All share certificates, transfers and stock transfer forms or equivalent
required to be delivered under the Transaction Security Documents duly executed
by the relevant party in accordance with the terms of the particular Transaction
Security Document and other instruments and documents of title (if any) to be
provided under the Transaction Security Documents.

 

214

--------------------------------------------------------------------------------

 

 

3.

Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facilities:

 

 

(a)

A legal opinion of Allen & Overy (Asia) Pte. Ltd., legal advisers to the Agent
and the MLABs as to English law substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

 

 

(b)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent and MLABs as
to Singapore law, substantially in the form distributed to the Original Lenders
prior to signing this Agreement.

 

4.

Acquisition Documents

 

(a)

A copy of each of each Acquisition Document executed by the parties to those
documents.

 

(b)

A certificate of the Company (signed by a director) certifying that:

 

 

(i)

no event has occurred that entitles the Company to claim that a Material Adverse
Effect (as defined in the Acquisition Agreement) has occurred under the
Acquisition Agreement;

 

 

(ii)

the conditions (other than the payment of the purchase price) to the Acquisition
have been satisfied (without being waived by the Company in any manner that
would be adverse to the Lenders without the consent of the MLAB’s (including the
condition that there is no Material Adverse Effect (as defined in the
Acquisition Agreement));

 

 

(iii)

no Acquisition Document has been amended, varied, novated, supplemented,
superseded, waived or terminated since the date such Acquisition Document was
originally entered into in a manner which is adverse to the interests of the
Lenders, except with the consent of the MLAB’s; and

 

 

(iv)

the Company is not aware of any breach of any warranty or any claim under the
Acquisition Agreement which would mean that a condition to the completion of any
Acquisition was not satisfied and has disclosed details of any breach of any
other warranty or any claim under the Acquisition Agreement of which it is
aware.

 

5.

Financial and funds flow related Information

 

(a)

A copy of the Original Financial Statements.

 

(b)

The Funds Flow Statement in a form agreed by the Company and the Agent detailing
the proposed movement of funds on or before the Closing Date.

 

(c)

Certified copies of MT103 statements evidencing that an equity contribution of
at least US$112,100,000 has been made available to the Company by way of equity
subscription from the Investors prior to the first Utilisation Date of the Term
Facility and will be applied on the Closing Date towards the payment of the
consideration for the Acquisition and Acquisition Costs payable on the Closing
Date and/or in repayment or prepayment of the Identified Closing Indebtedness
(as defined in the Acquisition Agreement) and Financial Indebtedness in the
Target Group not permitted to remain in place under this Agreement (in each case
in accordance with the Funds Flow Statement) and confirmation that none of the
equity contribution or the proceeds of the Mezzanine Facility referred to at
paragraph (d) below has been advanced by way of loans to the Parent or the
Company.

 

(d)

Evidence that at least US$39,900,000 (the Mezzanine Proceeds), representing, in
part, the proceeds of the Mezzanine Facility, is standing to the credit of an
account held by the Mezzanine Borrower with DBS Bank Ltd. and a copy of an
irrevocable payment instruction from the Mezzanine Borrower to DBS Bank Ltd
instructing DBS Bank Ltd to pay the Mezzanine Proceeds to the Company to be
utilised (concurrently with the equity proceeds referred to at paragraph (c)
above and the proceeds of the Term Facility utilised on the Closing Date)
towards the payment of the consideration for the Acquisition and Acquisition
Costs payable on the Closing Date and/or in repayment or prepayment of the
Identified Closing Indebtedness (as defined in the Acquisition Agreement) and
Financial Indebtedness in the Target Group not permitted to remain in place
under this Agreement (in each case in accordance with the Funds Flow Statement).

 

215

--------------------------------------------------------------------------------

 

 

(e)

A certificate of an authorised signatory of the Company (signed by a director)
detailing the estimated Acquisition Costs.

 

(f)

A certificate of an authorised signatory of the Company (signed by a director)
confirming that the opening cash balance of the Target Group is (or will be) not
less than US$10,000,000 (or its equivalent in other currencies) on the Closing
Date.

 

(g)

Evidence that the fees, costs and expenses due from the Company or any of its
Subsidiaries pursuant to Clause 13 (Fees), Clause 14.5 (Stamp taxes) and Clause
18 (Costs and Expenses) have been paid or will be paid on or before the first
Utilisation Date.

 

(h)

A payment instruction letter from the Company to DBS Bank Ltd which evidences,
amongst other things, that a payment will be made on the Closing Date to Axis
Bank Ltd in an amount required to release all existing Security over the Target
Shares granted in favour of Axis Bank Ltd.

 

6.

Structure Information

 

The Group Structure Chart. 

 

7.

Insurance

 

A list of the insurance policies of the Group.

 

8.

Reports

 

(a)

A copy of each Report.

 

(b)

Confirmation from the Company that no changes were made to the last version of
any Report provided to the MLABs.

 

9.

Bank Accounts

 

A certificate from the Company to the Agent specifying the Debt Service Account,
the Holding Account and the Mandatory Prepayment Account including details of
each account name, account number and the name and address of the bank where
each account is held.

 

10.

Existing Financial Indebtedness and Existing Security

 

(a)

Executed pay off letters (or other appropriate agreements or documents)
evidencing that all of the Financial Indebtedness in the Target Group not
permitted to remain in place under this Agreement (including the Identified
Closing Indebtedness (as defined in the Acquisition Agreement)) has been or will
be prepaid or repaid in full by no later than the applicable time specified in
Clause 23.38 (Conditions subsequent), provided that no such pay off letters will
be required to be delivered pursuant to this paragraph (a) in respect of:

 

 

(i)

the existing Financial Indebtedness incurred by Aegis BPO Malaysia Sdh BhD with
Industrial and Commercial Bank of China (Malaysia) Berhad and Citibank Berhad;
or

 

216

--------------------------------------------------------------------------------

 

 

 

(ii)

the existing Financial Indebtedness incurred by Aegis Argentina S.A. with BBVA
Banco Frances Argentina and Banco de Galicia y Buenos Aires S.A.

 

(b)

Executed deeds of release confirming that all of the existing Security granted
by the Target Group has been or will released by no later than the time
specified in Clause 23.38 (Conditions subsequent) other than:

 

(a)      any Security permitted pursuant to paragraph (k) of the definition of
Permitted Security; and

 

(b)     any Security permitted pursuant to paragraph (l) of the definition of
Permitted Security,

 

provided that no deeds of release relating to the Existing Malaysian Security
(as defined in Clause 23.38 (Conditions subsequent)) shall be required to be
delivered pursuant to this paragraph (b).

 

11.

Other documents and evidence

 

(a)

Evidence that any process agent referred to in Clause 51.2 (Service of process)
has accepted its appointment.

 

(b)

Completed Utilisation Requests for each utilisation to be made on the Closing
Date.

 

(c)

If applicable, evidence that each Original Obligor has complied with any
applicable financial assistance requirements, in each case, so as to permit it
to enter into the transactions contemplated by the Finance Documents to which it
is a party.

 

(d)

Completion by each Finance Party of all necessary "know your customer" or other
similar checks under all applicable laws and regulations.

 

(e)

Evidence satisfactory to the Agent that Saudi Telecom Company has given its
approval to the change of control of the Target.

 

(f)

A copy of a term sheet setting out the key terms of the Mezzanine Facility.

 

(g)

The Mezzanine Purchase Option Letter executed by the parties to it.

 

(h)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document, and which is in respect of or incidental
to any of the conditions precedent listed in this Schedule and which is within
the control of the Parent, the Company, an Investor or any of their respective
advisors.

 

(i)

A letter of authorisation from the Parent and the Company to Allen & Overy LLP
to file and register the Transaction Security Documents set out in paragraph
2(d) above in Singapore on their behalf.

 

217

--------------------------------------------------------------------------------

 

 

Part 2

 

Conditions Subsequent (Phase 1)

 

1.

Conditions Subsequent (Phase 1) Obligors

 

(a)

An Accession Deed (or deeds) signed by the Company and the Conditions Subsequent
(Phase 1) Obligor.

 

(b)

A copy of the constitutional documents of the Conditions Subsequent (Phase 1)
Obligor, being its:

 

 

(i)

certificate of incorporation and certificate of incorporation of change of name;

 

 

(ii)

constitution;

 

 

(iii)

its global business license together with a receipt in respect of payment of
license fees payable to the Mauritius Financial Services Commission for the
period ending 30 June 2018 and, if applicable, the business plan mentioned in
the global business licence;

 

 

(iv)

register of directors; and

 

 

(v)

register of members.

 

(c)

A copy of a resolution of the board of directors of the Conditions Subsequent
(Phase 1) Obligor:

 

 

(i)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

 

(ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and

 

 

(iv)

authorising the Company to act as its agent in connection with the Finance
Documents.

 

(d)

A specimen of the signature of each person authorised by the resolution referred
to in paragraph (c) above in relation to the Finance Documents and related
documents.

 

(e)

A copy of the shareholders resolution of the Conditions Subsequent (Phase 1)
Obligor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Conditions Subsequent (Phase 1) Obligor is a
party, and the granting of any financial assistance in connection therewith.

 

(f)

A certificate of the Company or the Conditions Subsequent (Phase 1) Obligor
(signed by a director) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on the Conditions Subsequent (Phase 1) Obligor
to be exceeded.

 

218

--------------------------------------------------------------------------------

 

 

(g)

A certificate of an authorised signatory of the Company or the Conditions
Subsequent (Phase 1) Obligor certifying that each copy document relating to it
specified in this Part 2 of Schedule 2 is correct, complete and in full force
and effect and has not been amended or superseded as at a date no earlier than
the date of this Agreement.

 

(h)

A certificate of current standing issued by the Registrar of Companies in
Mauritius in respect of the Target dated not earlier than 30 days prior to the
Conditions Subsequent (Phase 1) Deadline.

 

2.

Finance Documents

 

(a)

The Transaction Security Documents set out in Part A of the table of Initial
Transaction Security Documents in Part 5 of Schedule 2.

 

(b)

A copy of all notices required to be sent under the Transaction Security
Documents executed by the relevant Obligor and (as the case may be) duly
acknowledged by the addressee to the extent required to be acknowledged on the
Conditions Subsequent (Phase 1) Deadline by the terms of the relevant
Transaction Security Document.

 

(c)

All share or limited liability company interest certificates, transfers and
stock transfer forms or equivalent, relating to the Transaction Security
Documents set out in Part A of the table of Initial Transaction Security
Documents in Part 5 of Schedule 2, duly executed by the relevant party in
accordance with the terms of the particular Transaction Security Document in
relation to the assets subject to or expressed to be subject to the Transaction
Security and other instruments or documents of title or documents to be provided
under the Transaction Security Documents.

 

3.

Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facilities:

 

 

(a)

A legal opinion of Madun Gujadhur Chambers, legal advisers to the Agent and
MLABs as to Mauritius law, substantially in the form distributed to the Original
Lenders prior to signing of the relevant Finance Documents referred to in this
Part 2 of Schedule 2.

 

 

(b)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent and the MLABs
as to Singapore law substantially in the form distributed to the Original
Lenders prior to signing of the relevant Finance Documents referred to in this
Part 2 of Schedule 2.

 

4.

Other documents and evidence

 

(a)

If available, the latest consolidated audited financial statements of the
Conditions Subsequent (Phase 1) Obligor.

 

(b)

Evidence of appointment of the process agent referred to in Clause 51.2 (Service
of process) by the Conditions Subsequent (Phase 1) Obligor and acceptance by
that process agent and of the appointment of any other process agent and
acceptance by that process agent as required in respect of any Transaction
Security Document.

 

(c)

If applicable, evidence that each Conditions Subsequent (Phase 1) Obligor has
complied with any applicable financial assistance requirements, in each case, so
as to permit it to enter into the transactions contemplated by the Finance
Documents to which it is a party.

 

219

--------------------------------------------------------------------------------

 

 

(d)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Transaction Document or for the validity and
enforceability of any Transaction Document, and which is in respect of or
incidental to any of the conditions precedent listed in this Schedule and which
is within the control of the Group, an Investor or any of their respective
advisors.

 

220

--------------------------------------------------------------------------------

 

 

Part 3

 

Conditions Subsequent (Phase 2)

 

1.

Conditions Subsequent (Phase 2) Obligors

 

(a)

An Accession Deed (or deeds) signed by the Company and each Conditions
Subsequent (Phase 2) Obligor.

 

(b)

A copy of the constitutional documents of each Conditions Subsequent (Phase 2)
Obligor.

 

(c)

A copy of a resolution of the board of directors of each Conditions Subsequent
(Phase 2) Obligor:

 

 

(i)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

 

(ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and

 

 

(iv)

authorising the Company to act as its agent in connection with the Finance
Documents.

 

(d)

A specimen of the signature of each person authorised by the resolution referred
to in paragraph (c) above in relation to the Finance Documents and related
documents.

 

(e)

If applicable, a copy of the shareholders resolution of each Conditions
Subsequent (Phase 2) Obligor, approving the terms of, and the transactions
contemplated by, the Finance Documents to which that Conditions Subsequent
(Phase 2) Obligor is a party.

 

(f)

If applicable, a copy of a resolution of the board of directors of each
corporate shareholder of each Conditions Subsequent (Phase 2) Obligor approving
the terms of the resolution referred to in paragraph (e) above.

 

(g)

In respect of each Conditions Subsequent (Phase 2) Obligor incorporated in the
United Kingdom whose shares are the subject of the Transaction Security (a
Charged Company), either:

 

 

(i)

a certificate of an authorised signatory of the Company certifying that:

 

 

(A)

each member of the Group has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the Companies Act 2006 from that
Charged Company; and

 

 

(B)

no "warning notice" or "restrictions notice" (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of those
shares,

 

together with a copy of the "PSC register" (within the meaning of section
790C(10) of the Companies Act 2006) of that Charged Company, which, in the case
of a Charged Company that is a member of the Group, is certified by an
authorised signatory of the Parent to be correct, complete and not amended or
superseded as at a date no earlier than the date of this Agreement; or

 

221

--------------------------------------------------------------------------------

 

 

 

(ii)

a certificate of an authorised signatory of the Company certifying that such
Charged Company is not required to comply with Part 21A of the Companies Act
2006.

 

(h)

In the case of each Conditions Subsequent (Phase 2) which is incorporated in
South Africa under the South African Companies Act a copy of a resolution of the
board of directors:

 

 

(i)

complying with the requirements of section 44(3)(b) and section 44(4) of the
South African Companies Act in connection with any financial assistance to be
granted by that Conditions Subsequent (Phase 2) Obligor pursuant to section
44(2) of the South African Companies Act under the Finance Documents to which it
is a party;

 

 

(ii)

complying with the requirements of section 45(3)(b) and section 45(4) of the
South African Companies Act in connection with any financial assistance to be
granted by that Conditions Subsequent (Phase 2) Obligor pursuant to section
45(2) of the South African Companies Act under the Finance Documents to which it
is a party; and

 

 

(iii)

complying with the requirements of section 46 of the South African Companies Act
in connection with any "distribution" (as defined in the South African Companies
Act) that may arise as a result of its entry into the Finance Documents to which
it is a party.

 

(i)

In the case of each Conditions Subsequent (Phase 2) Obligor which is
incorporated in South Africa under the South African Companies Act a copy of a
special resolution of the shareholders:

 

 

(i)

approving, in accordance with section 44(3)(a)(ii) of the South African
Companies Act, any financial assistance to be granted by that Conditions
Subsequent (Phase 2) Obligor pursuant to section 44(2) of the South African
Companies Act under the Finance Documents to which it is a party; and

 

 

(ii)

approving, in accordance with section 45(3)(a)(ii) of the South African
Companies Act, any financial assistance to be granted by that Conditions
Subsequent (Phase 2) Obligor pursuant to section 45(2) of the South African
Companies Act under the Finance Documents to which it is a party.

 

(j)

A certificate of the Company or Conditions Subsequent (Phase 2) Obligor (signed
by a director) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on any Conditions Subsequent (Phase 2) Obligor
to be exceeded.

 

(k)

A certificate of an authorised signatory of the Company or Conditions Subsequent
(Phase 2) Obligor certifying that each copy document relating to it specified in
this Part 3 of Schedule 2 is correct, complete and in full force and effect and
has not been amended or superseded as at a date no earlier than the date of this
Agreement.

 

2.

Finance Documents

 

(a)

The Transaction Security Document set out in Part B of the table of Initial
Transaction Security Documents in Part 5 of Schedule 2.

 

(b)

A copy of all notices required to be sent under the Transaction Security
Documents executed by the Conditions Subsequent (Phase 2) Obligor (as the case
may be) duly acknowledged by the addressee to the extent required to be
acknowledged on the Conditions Subsequent (Phase 2) Deadline by the terms of the
relevant Transaction Security Document .

 

222

--------------------------------------------------------------------------------

 

 

(c)

All share or limited liability company interest certificates, transfers and
stock transfer forms or equivalent, relating to the Transaction Security
Documents set out in Part B of the table of Initial Transaction Security
Documents in Part 5 of Schedule 2, duly executed by the relevant party in
accordance with the terms of the particular Transaction Security Document in
relation to the assets subject to or expressed to be subject to the Transaction
Security and other instruments or documents of title or documents to be provided
under the Transaction Security Documents, including all original share
certificates and signed blank share transfer forms for the shares in Aegis BPO
Services Australia Holdings Pty Limited.

 

(d)

In relation to the Transaction Security Documents governed by the laws of
Malaysia:

 

 

(i)

A copy of the register of members of Aegis BPO Malaysia Sdn Bhd as at the
Closing Date;

 

 

(ii)

Original share certificates issued in the name of the Target and Aegis
Netherlands II B.V. representing their respective ownership of the issued share
capital in Aegis BPO Malaysia Sdn Bhd as at the Closing Date;

 

 

(iii)

Blank transfer forms duly executed by the Target and Aegis Netherlands II B.V.
in relation to the issued share capital in Aegis BPO Malaysia Sdn Bhd owned by
them respectively as at the Closing Date; and

 

 

(iv)

Evidence in form and substance satisfactory to the Agent and the MLABs that the
constitutional documents of Aegis BPO Malaysia Sdn Bhd have been amended such
that the directors of Aegis BPO Malaysia Sdn Bhd do not have the discretion to
decline to register the transfer of shares in Aegis BPO Malaysia Sdn Bhd where
such transfer is executed (whether as transferor or transferee) by any bank or
financial institution to whom such shares shall have been charged or pledged by
way of security, or by any nominee of such bank or financial institution.

 

(e)

All other documentation, and/or evidence of all other steps, required to perfect
the Security created pursuant to the share security agreement governed by
Malaysian law granting security over all the shares in Aegis BPO Malaysia Sdn
Bhd held by the Target (99.99%) and Aegis Netherlands II B.V. (0.0067%) as
advised by the legal advisers to the Agent and MLABs by its, being:

 

 

(i)

evidence that each of this Agreement and the share security agreement governed
by Malaysian law granting security over all the shares in Aegis BPO Malaysia Sdn
Bhd held by the Target (99.99%) and Aegis Netherlands II B.V. (0.0067%) has been
duly stamped in accordance with the Stamp Act 1949 of Malaysia; and

 

 

(ii)

evidence that the share security agreement governed by Malaysian law granting
security over all the shares in Aegis BPO Malaysia Sdn Bhd held by the Target
(99.99%) and Aegis Netherlands II B.V. (0.0067%) has been presented at the High
Court of Malaya for registration as instruments containing powers of attorney.

 

223

--------------------------------------------------------------------------------

 

 

3.

Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facilities:

 

 

(a)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent and the MLABs
as to Australian law substantially in the form distributed to the Original
Lenders prior to signing of the relevant Finance Documents referred to in this
Part 3 of Schedule 2.

 

 

(b)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent and the MLABs
as to Dutch law substantially in the form distributed to the Original Lenders
prior to signing of the relevant Finance Documents referred to in this Part 3 of
Schedule 2.

 

 

(c)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent and the MLABs
as to English law substantially in the form distributed to the Original Lenders
prior to signing of the relevant Finance Documents referred to in this Part 3 of
Schedule 2.

 

 

(d)

A legal opinion of Adnan Sundra & Low, legal advisers to the Agent and MLABs as
to Malaysian law, substantially in the form distributed to the Original Lenders
prior to signing of the relevant Finance Documents referred to in this Part 3 of
Schedule 2.

 

 

(e)

A legal opinion of Madun Gujadhur Chambers, legal advisers to the Agent and
MLABs as to Mauritius law, substantially in the form distributed to the Original
Lenders prior to signing of the relevant Finance Documents referred to in this
Part 3 of Schedule 2.

 

 

(f)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent and the MLABs
as to South African law substantially in the form distributed to the Original
Lenders prior to signing of the relevant Finance Documents referred to in this
Part 3 of Schedule 2.

 

4.

Insurance

 

Copies of each insurance policy of the Group in place as at the Conditions
Subsequent (Phase 2) Deadline.

 

5.

Other documents and evidence

 

(a)

If available, the latest consolidated audited financial statements of each
Conditions Subsequent (Phase 2) Obligor.

 

(b)

Evidence of appointment of the process agent referred to in Clause 51.2 (Service
of process) by each Conditions Subsequent (Phase 2) Obligor and acceptance by
that process agent and of the appointment of any other process agent and
acceptance by that process agent as required in respect of any Transaction
Security Document.

 

(c)

If applicable, evidence that each Conditions Subsequent (Phase 2) Obligor has
complied with any applicable financial assistance requirements, in each case, so
as to permit it to enter into the transactions contemplated by the Finance
Documents to which it is a party.

 

(d)

If the Conditions Subsequent (Phase 2) Obligor is incorporated or domiciled in
South Africa, a copy of the application to, and approval of, the Financial
Surveillance Department of the South African Reserve Bank in connection with the
transactions contemplated by the Finance Documents.

 

(e)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Transaction Document or for the validity and
enforceability of any Transaction Document, and which is in respect of or
incidental to any of the conditions precedent listed in this Schedule and which
is within the control of the Group, an Investor or any of their respective
advisors.

 

224

--------------------------------------------------------------------------------

 

 

Part 4

 

Conditions Subsequent (Phase 3)

 

1.

Conditions Subsequent (Phase 3) Obligors and Conditions Subsequent (Phase 3)
Security Provider

 

(a)

An Accession Deed (or deeds) signed by the Company and each Conditions
Subsequent (Phase 3) Obligor.

 

(b)

A copy of the constitutional documents of each Conditions Subsequent (Phase 3)
Obligor and Conditions Subsequent (Phase 3) Security Provider.

 

(c)

A copy of a resolution of the board of directors of each Conditions Subsequent
(Phase 3) Obligor and Conditions Subsequent (Phase 3) Security Provider:

 

 

(i)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

 

(ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and

 

 

(iv)

if required, authorising the Company to act as its agent in connection with the
Finance Documents.

 

(d)

A specimen of the signature of each person authorised by the resolution referred
to in paragraph (c) above in relation to the Finance Documents and related
documents.

 

(e)

If applicable, a copy of the shareholders resolution of each Conditions
Subsequent (Phase 3) Obligor and Conditions Subsequent (Phase 3) Security
Provider, approving the terms of, and the transactions contemplated by, the
Finance Documents to which that Conditions Subsequent (Phase 3) Obligor and
Conditions Subsequent (Phase 3) Security Provider is a party.

 

(f)

If applicable, a copy of a resolution of the board of directors of each
corporate shareholder of each Conditions Subsequent (Phase 3) Obligor and
Conditions Subsequent (Phase 3) Security Provider approving the terms of the
resolution referred to in paragraph (e) above.

 

(g)

A certificate of each Conditions Subsequent (Phase 3) Obligor and Conditions
Subsequent (Phase 3) Security Provider (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
any Conditions Subsequent (Phase 3) Obligor to be exceeded.

 

(h)

A certificate of an authorised signatory of each Conditions Subsequent (Phase 3)
Obligor and Conditions Subsequent (Phase 3) Security Provider certifying that
each copy document relating to it specified in this Part 4 of Schedule 2 is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of this Agreement.

 

225

--------------------------------------------------------------------------------

 

 

(i)

In respect of each Conditions Subsequent (Phase 3) Obligor incorporated in
Australia, a certificate from that Conditions Subsequent (Phase 3) Obligor
stating that it has completed a financial assistance shareholder approvals
process in accordance with section 260B of the Australian Corporations Act in
relation to its entry into and performance of the Finance Documents to which it
is a party and that the period of advance notice referred to in section
260(B)(6) has expired.

 

2.

Finance Documents

 

(a)

The Transaction Security Documents set out in Part C of the table of Initial
Transaction Security Documents in Part 5 of Schedule 2.

 

(b)

A copy of all notices required to be sent under the Transaction Security
Documents executed by the relevant member of the Group and (as the case may be)
duly acknowledged by the addressee to the extent required to be acknowledged on
the Conditions Subsequent (Phase 3) Deadline by the terms of the relevant
Transaction Security Document.

 

(c)

All share or limited liability company interest certificates, transfers and
stock transfer forms or equivalent, relating to the Transaction Security
Documents set out in Part C of the table of Initial Transaction Security
Documents in Part 5 of Schedule 2, duly executed by the relevant party in
accordance with the terms of the particular Transaction Security Document in
relation to the assets subject to or expressed to be subject to the Transaction
Security and other instruments or documents of title or documents to be provided
under the Transaction Security Documents, including all original share
certificates and signed blank share transfer forms for the shares in Startek
Australia Pty Ltd (formerly called Aegis Services Australia Pty Ltd)

 

3.

Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facilities:

 

 

(a)

A legal opinion of M. & M. Bomchil, legal advisers to the Agent and MLABs as to
Argentinian law substantially in the form distributed to the Original Lenders
prior to signing of the relevant Finance Documents referred to in this Part 4 of
Schedule 2.

 

 

(b)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent and the MLABs
as to Australian law substantially in the form distributed to the Original
Lenders prior to signing of the relevant Finance Documents referred to in this
Part 4 of Schedule 2.

 

 

(c)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent and the MLABs
as to Dutch law substantially in the form distributed to the Original Lenders
prior to signing of the relevant Finance Documents referred to in this Part 4 of
Schedule 2 Agreement.

 

 

(d)

A legal opinion of Rodrigo, Elias & Medrano Abogados, legal advisers to the
Agent and MLABs as to Peru law, substantially in the form distributed to the
Original Lenders prior to signing of the relevant Finance Documents referred to
in this Part 4 of Schedule 2.

 

4.

Other documents and evidence

 

(a)

If available, the latest consolidated audited financial statements of each
Conditions Subsequent (Phase 3) Obligor and Conditions Subsequent (Phase 3)
Security Provider.

 

(b)

Evidence of appointment of the process agent referred to in Clause 51.2 (Service
of process) by each Conditions Subsequent (Phase 3) Obligor and acceptance by
that process agent and of the appointment of any other process agent and
acceptance by that process agent as required in respect of any Transaction
Security Document.

 

226

--------------------------------------------------------------------------------

 

 

(c)

If applicable, evidence that each Conditions Subsequent (Phase 3) Obligor and
Conditions Subsequent (Phase 3) Security Provider has complied with any
applicable financial assistance requirements, in each case, so as to permit it
to enter into the transactions contemplated by the Finance Documents to which it
is a party.

 

(d)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Transaction Document or for the validity and
enforceability of any Transaction Document, and which is in respect of or
incidental to any of the conditions precedent listed in this Schedule and which
is within the control of the Group, an Investor or any of their respective
advisors.

 

(e)

With respect to each relevant Transaction Security Document governed by Peruvian
law, the documents (in form and substance satisfactory to the Agent) evidencing
the registration, by no later than the Conditions Subsequent Phase 3 Deadline,
of such Transaction Security Documents with the corresponding public registry
and/or corporate ledger, as applicable, including (without limitation):

 

 

(i)

in the case of a pledge over shares issued by a Peruvian company, it will be
formalized through a public deed duly executed before a Peruvian Notary Public
and registered in both the Stock Ledger (Libro de Matrícula de Acciones) of the
issuing Peruvian company and the Peruvian Contracts Public Registry (Registro
Mobiliario de Contratos); and

 

 

(ii)

in the case of a pledge over movable assets, it will be formalized through a
public deed duly executed before a Peruvian Notary Public and registered with
the Peruvian Contracts Public Registry (Registro Mobiliario de Contratos),

 

provided, however, that if any of the Transaction Security Documents governed by
Peruvian law has been properly filed with a registry in Peru and the relevant
registrar raises objections in respect of such filing that require further
action in order to effect the filing, the Company shall have an additional
thirty (30) days following the expiration of the Conditions Subsequent Phase 3
Deadline to fully effect the relevant registration.

 

(g)

A certificate of an authorised signatory of the Company certifying that the
requirements of Clause 23.35 (Guarantors) has been met as that Conditions
Subsequent (Phase 3) Deadline.

 

227

--------------------------------------------------------------------------------

 

 

Part 5

 

Initial Target Group Transaction Security

 

Part A

 

Name of relevant Obligor or Security Provider

Transaction Security Document

Company

Share pledge governed by Mauritius law granting security over all of the shares
in the Target.

Target

Mauritius Floating Charge over all assets of the Target, excluding certain
assets specified therein.

 

Part B

 

Name of relevant Obligor or Security Provider

Transaction Security Document

Target

Specific security deed governed by Australian law granting security over all of
the shares in Aegis BPO Services Australia Holdings Pty Ltd.

Target

Share security agreement governed by English law granting security over all the
shares in Aegis Outsourcing UK Limited.

Target and Aegis Netherlands II B.V.

Share security agreement governed by Malaysian law granting security over all
the shares in Aegis BPO Malaysia Sdn Bhd held by the Target (99.99%) and Aegis
Netherlands II B.V. (0.0067%).

Target and Aegis Netherlands II B.V.

Share security agreement governed by South African law granting security over
all the shares in Main Street 741 Proprietary Limited (held by the Target (74%)
and Aegis Netherlands II B.V. (26%)).

Aegis Netherlands II B.V.

Omnibus deed of pledge governed by Dutch law granting security over all assets
of Aegis Netherlands II B.V., securing receivables (including intercompany
receivables, insurance receivables and trade receivables), bank accounts,
moveable assets, intellectual property rights, domain names and licences. 

Aegis Outsourcing UK Limited

Share security agreement governed by Dutch law granting security over all of the
shares in Aegis Netherlands II B.V.

Aegis Outsourcing UK Limited

Debenture governed by English law granting security over substantially all of
the assets of Aegis Outsourcing UK Limited.

Main Street 741 Proprietary Limited

A power of attorney in favour of Allen & Overy (South Africa) LLP to execute and
register a General Notarial Bond governed by South African law granting security
over all movable tangible assets of Main Street 741 Proprietary Limited.

Main Street 741 Proprietary Limited

Share security agreement governed by South African law granting security over
74% of the shares in Aegis Outsourcing South Africa Proprietary Limited.

Aegis Outsourcing South Africa Proprietary Limited

A power of attorney in favour of Allen & Overy (South Africa) LLP to execute and
register a General Notarial Bond governed by South African law granting security
over all movable tangible assets of Aegis Outsourcing South Africa Proprietary
Limited.

 

228

--------------------------------------------------------------------------------

 

 

Part C

 

Name of relevant Obligor or Security Provider

Transaction Security Document

Aegis BPO Services Australia Holdings Pty Limited and Startek Australia Pty Ltd
(formerly called Aegis Services Australia Pty Ltd)

General security deed governed by Australian law over all the assets of Aegis
BPO Services Australia Holdings Pty Ltd. and Startek Australia Pty Ltd (formerly
called Aegis Services Australia Pty Ltd)

Aegis Netherlands II B.V. and Startek Australia Pty Ltd (formerly called Aegis
Services Australia Pty Ltd)

Share security agreement governed by Argentinian law granting security over all
the shares in Aegis Argentina S.A. (held by Aegis Netherlands II B.V (96.87%)
and Startek Australia Pty Ltd (formerly called Aegis Services Australia Pty Ltd)
(3.13%)).

Aegis Netherlands II BV and Aegis Argentina S.A.

Share pledge (“Garantía Mobiliaria”) agreement governed by Peru law granting
security over all the shares in Aegis Peru S.A.C. (held by the Aegis Netherlands
II BV (97%) and Aegis Argentina S.A. (3%)), to be entered into among the latter
companies, the Security Agent and the Common Representative.

Aegis Peru S.A.C.

Pledge (“Garantía Mobiliaria”) agreement governed by Peru law granting security
over all existing and future movable assets (including cash and bank
accounts) of Aegis Peru S.A.C., to be entered into among the latter company, the
Security Agent and the Common Representative

 

229

--------------------------------------------------------------------------------

 

 

Part 6

 

Conditions Precedent Required to be Delivered by an Additional Obligor

 

1.

An Accession Deed executed by the Additional Obligor and the Company.

 

2.

A copy of the constitutional documents of the Additional Obligor.

 

3.

A copy of a resolution (or in the case of an Additional Obligor incorporated in
Australia, an extract of resolutions only) of the board or, if applicable, a
committee of the board of directors of the Additional Obligor:

 

 

(a)

approving the terms of, and the transactions contemplated by, the Accession Deed
and the Finance Documents and resolving that it execute, deliver and perform the
Accession Deed and any other Finance Document to which it is party;

 

 

(b)

authorising a specified person or persons to execute the Accession Deed and
other Finance Documents on its behalf;

 

 

(c)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party; and

 

 

(d)

authorising the Company to act as its agent in connection with the Finance
Documents.

 

4.

If applicable, a copy of a resolution of the board of directors of the
Additional Obligor, establishing the committee referred to in paragraph 3 above.

 

5.

In respect of:

 

 

(a)

the Additional Obligor if it is incorporated in the UK and its shares are
subject to any Security Interest created under any Transaction Security
Document; and

 

 

(b)

each company incorporated in the UK and whose shares are subject to any Security
Interest created by the Additional Obligor under any Transaction Security
Document,

 

either:

 

 

(A)

a certificate of an authorised signatory of the Company certifying that:

 

 

I.

each member of the Group has complied on time with any notice it has received
under Part 21A of the Companies Act 2006 from that company; and

 

 

II.

no "warning notice" or "restrictions notice" (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of those
shares, together with a copy of the "PSC register" (within the meaning of
section 790C(10) of the Companies Act 2006) of that company which, if the
company is a member of the Group, is certified by an authorised signatory of the
Company to be correct, complete and not amended or superseded as at a date no
earlier than the date of the Accession Deed;

 

230

--------------------------------------------------------------------------------

 

 

 

(B)

or a certificate of an authorised signatory of the Company certifying that that
company is not required to comply with Part 21A of the Companies Act 2006.

 

6.

In respect of an Additional Obligor incorporated in South Africa under the South
African Companies Act a copy of a resolution of the board:

 

 

(a)

complying with the requirements of section 44(3)(b) and section 44(4) of the
South African Companies Act in connection with any financial assistance to be
granted by that Additional Obligor pursuant to section 44(2) of the South
African Companies Act under the Finance Documents to which it is to become a
party;

 

 

(b)

complying with the requirements of section 45(3)(b) and section 45(4) of the
South African Companies Act in connection with any financial assistance to be
granted by that Additional Obligor pursuant to section 45(2) of the South
African Companies Act under the Finance Documents to which it is to become a
party; and

 

 

(c)

complying with the requirements of section 46 of the South African Companies Act
in connection with any "distribution" (as defined in the South African Companies
Act) that may arise as a result of its entry into the Accession Deed and the
other Finance Documents to which it will consequently become a party.

 

7.

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

 

8.

In respect of an Additional Obligor incorporated in South Africa under the South
African Companies Act a copy of a special resolution of the shareholders:

 

 

(a)

approving, in accordance with section 44(3)(a)(ii) of the South African
Companies Act, any financial assistance to be granted by that Additional Obligor
pursuant to section 44(2) of the South African Companies Act under the Finance
Documents to which it is to become a party; and

 

 

(b)

approving, in accordance with section 45(3)(a)(ii) of the South African
Companies Act, any financial assistance to be granted by that Additional Obligor
pursuant to section 45(2) of the South African Companies Act under the Finance
Documents to which it is to become a party.

 

9.

If applicable, a copy of the shareholder’s resolution of the Additional Obligor,
approving the terms of, and the transactions contemplated by, the Finance
Documents to which the Additional Obligor is a party.

 

10.

If applicable, a copy of a resolution of the board of directors of each
corporate shareholder of each Additional Obligor approving the terms of the
resolution referred to in paragraph 9 above.

 

11.

If the Additional Obligor is a Dutch Obligor and only if applicable, a copy of a
resolution by the supervisory board of the Additional Obligor, approving the
terms of, and the transactions contemplated by, the Finance Documents to which
the Additional Obligor is a party.

 

12.

If the Additional Obligor is a Dutch Obligor and only if applicable, a copy of:

 

 

(a)

a request for advice from the works council in respect of the transactions
contemplated by the Transaction Documents to which it becomes a party; and

 

231

--------------------------------------------------------------------------------

 

 

 

(b)

a neutral or positive works council advice of the works council (which, if
conditional, contains conditions which can reasonably be complied with and would
not cause and are not reasonably likely to cause a breach of any term of any
Transaction Document).

 

13.

A certificate of the Additional Obligor (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded, and (in the case of any Additional Obligor incorporated in
the US) a solvency certificate of that Obligor (signed by the chief financial
officer or other officer acceptable to the Agent).

 

14.

A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part 6 of Schedule 2 is correct, complete
and in full force and effect and has not been amended or superseded as at a date
no earlier than the date of the Accession Deed.

 

15.

If available, the latest consolidated audited financial statements of the
Additional Obligor.

 

16.

The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders:

 

 

(a)

A legal opinion of the legal advisers to the Agent in England, as to English law
in the form distributed to the Lenders prior to signing the Accession Deed.

 

 

(b)

If the Additional Obligor is incorporated in a jurisdiction of the United
States, a legal opinion of the legal advisers to the Additional Obligor in the
jurisdiction of its incorporation as to the law of the Applicable Jurisdiction
and in the form distributed to the Lenders prior to signing the Accession Deed.

 

 

(c)

If the Additional Obligor is incorporated in a jurisdiction other than England
and Wales or the United States or is executing a Finance Document which is
governed by a law other than English law, a legal opinion of the legal advisers
to the Agent in the jurisdiction of its incorporation or, as the case may be,
the jurisdiction of the governing law of that Finance Document (the Applicable
Jurisdiction) as to the law of the Applicable Jurisdiction and in the form
distributed to the Lenders prior to signing the Accession Deed.

 

17.

Evidence of appointment of the process agent referred to in Clause 51.2 (Service
of process) by the relevant Obligor and acceptance by that process agent and of
the appointment of any other process agent and acceptance by that process agent
as required in respect of any Transaction Security Document.

 

18.

Any security documents which, subject to the Agreed Security Principles are
required by the Agent to be executed by the proposed Additional Obligor.

 

19.

Any notices or documents required to be given or executed under the terms of
those security documents, including in the case of any security document
granting security over the shares of an Additional Obligor, all share or limited
liability company interest certificates, transfers and stock transfer forms or
equivalent duly executed by the relevant party in accordance with the terms of
the particular security document in relation to the assets subject to or
expressed to be subject to the security document and other instruments or
documents of title or documents to be provided under the security document.

 

20.

(a)

If the Additional Obligor is incorporated in England and Wales, Scotland or
Northern Ireland, evidence that the Additional Obligor has done all that is
necessary (including, without limitation, by re-registering as a private
company) to comply with sections 677 to 683 of the Companies Act 2006 in order
to enable that Additional Obligor to enter into the Finance Documents and
perform its obligations under the Finance Documents.

 

 

(a)

If the Additional Obligor is not incorporated in England and Wales, Scotland or
Northern Ireland, such documentary evidence as legal counsel to the Agent may
require, that such Additional Obligor has complied with any law in its
jurisdiction relating to financial assistance or analogous process, including in
the case of an Additional Obligor incorporated in Australian, a certificate from
that Additional Obligor stating that it has completed a financial assistance
shareholder approvals process in accordance with section 260B of the Australian
Corporations Act and that the period of advance notice referred to in section
260(B)(6) has expired.

 

21.

If the Additional Obligor is incorporated or domiciled in South Africa, a copy
of the application to and approval of, the Financial Surveillance Department of
the South African Reserve Bank in connection with the accession of that
Additional Obligor.

 

22.

Evidence that the fees, costs and expenses then due from the Company pursuant to
Clause 13 (Fees), Clause 14.5 (Stamp taxes) and Clause 18 (Costs and Expenses)
have been paid or will be paid by the date of the Accession Deed.

 

23.

Completion by each Finance Party of all necessary "know your customer" or other
similar checks under all applicable laws and regulations.

 

24.

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document, and which is in respect of or incidental
to any of the conditions precedent listed in this Schedule and which is within
the control of the Parent, the Company, an Investor, an Additional Obligor or
any of their respective advisors.

 

232

--------------------------------------------------------------------------------

 

 

Schedule 3

 

Requests and Notices

 

Part 1

 

Utilisation Request – Loans

 

From:     [Company][Borrower]1

 

To:         [Agent]

 

Dated:

 

Dear Sirs

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2.

We wish to borrow a Loan on the following terms:

 

(a)        Borrower:

[             ]

(b)        Proposed Utilisation Date:

[             ] (or, if that is not a Business Day, the next Business Day)

(c)        Facility to be utilised:

[Term Facility]/ [Revolving Facility (Original)]/[Revolving Facility (New
Liquidity Facility)]*

(d)        Currency of Loan:

US$

(e)        Amount:

[             ] or, if less, the Available Facility

(f)         Interest Period:

[             ]

 

3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) or, to the extent applicable, Clause 4.4 (Utilisations during the
Certain Funds Period) is satisfied on the date of this Utilisation Request.

 

4.

[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Revolving Facility Loan]./[The proceeds of this Loan should
be credited to [account]].

 

5.

This Utilisation Request is irrevocable.

 

Yours faithfully

 

     

authorised signatory for

 

 

[the Company on behalf of [insert name of relevant Borrower]][insert name of
relevant Borrower] 2

 

NOTES:

*     Select the Facility to be utilised and delete references to the other
Facilities.

 

--------------------------------------------------------------------------------

1       Delete as appropriate

2       Delete as appropriate

 

233

--------------------------------------------------------------------------------

 

 

Part 2

 

Selection Notice

 

Applicable to a Term Loan

 

From:     [Company][Borrower]3

 

To:         [Agent]

 

Dated:

 

Dear Sirs

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Facilities Agreement. This is a Selection Notice. Terms defined
in the Facilities Agreement have the same meaning in this Selection Notice
unless given a different meaning in this Selection Notice.

 

2.

We refer to the following Term Facility Loan[s] with an Interest Period ending
on [       ]*.

 

3.

[We request that the above Term Facility Loan[s] be divided into [     ] Term
Facility Loans with the following amounts and Interest Periods:]**

 

or

 

[We request that the next Interest Period for the above Term Facility Loan[s] is
[      ]].***

 

4.

This Selection Notice is irrevocable.

 

Yours faithfully

 

     

authorised signatory for

[the Company on behalf of [insert name of relevant Borrower]][insert name of
relevant Borrower] 4

 

NOTES:

*

Insert details of all Term Loans for the relevant Facility which have an
Interest Period ending on the same date.

**

Use this option if division of Term Facility Loans is requested.

***

Use this option if sub-division is not required.

 

--------------------------------------------------------------------------------

3       Delete as appropriate

4       Delete as appropriate

 

234

--------------------------------------------------------------------------------

 

 

Schedule 4

 

Form of Transfer Certificate

 

To:         [             ] as Agent

 

From:     [The Existing Lender] (the Existing Lender) and [The New Lender] (the
New Lender)

 

Dated:

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Facilities Agreement. This agreement (the Agreement) shall take
effect as a Transfer Certificate for the purpose of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.

 

2.

We refer to Clause 27.5 (Procedure for transfer) of the Facilities Agreement:

 

 

(a)

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation and in accordance with Clause 27.5 (Procedure for
transfer) all of the Existing Lender's rights and obligations under the
Facilities Agreement and the other Finance Documents which relate to that
portion of the Existing Lender's Commitment(s) and participations in
Utilisations under the Facilities Agreement as specified in the Schedule.

 

 

(b)

The proposed Transfer Date is [          ].

 

 

(c)

The Facility Office and address, fax number, email address and attention details
for notices of the New Lender for the purposes of Clause 42.2 (Addresses) are
set out in the Schedule.

 

3.

The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 27.4 (Limitation of
responsibility of Existing Lenders).

 

4.

The New Lender confirms that it [is]/[is not]*** a Sponsor Affiliate.

 

5.

The New Lender confirms that it [is]/[is not]*** a Restricted Transferee.

 

6.

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

7.

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

8.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note:     The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender's interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender's Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

235

--------------------------------------------------------------------------------

 

 

Note: Please seek Dutch legal advice (i) until the interpretation of the term
"public" (as referred to in Article 4.1(1) of the Capital Requirements
Regulation (EU/575/2013)) has been published by the competent authority, if the
share of a Lender in any utilisation requested by a Dutch borrower is less than
EUR 100,000 (or the foreign currency equivalent thereof) and (ii) as soon as the
interpretation of the term "public" has been published by the competent
authority, if the Lender is considered to be part of the public on the basis of
such interpretation.

 

236

--------------------------------------------------------------------------------

 

 

THE Schedule

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

[Facility Office address, fax number, email address and attention details for
notices and account details for payments,]

 

[Existing Lender]

[New Lender]

   

By:

By:

 

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facilities Agreement by the Agent, and the Transfer Date is confirmed as
[     ].

 

[Agent]

 

By:

 

237

--------------------------------------------------------------------------------

 

 

Schedule 5

 

Form of Assignment Agreement

 

To:

[           ] as Agent and [           ], [             ] as Company, for and on
behalf of each Obligor

 

From:     [the Existing Lender] (the Existing Lender) and [the New Lender] (the
New Lender)

 

Dated:

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Facilities Agreement. This is an Assignment Agreement. This
agreement (the Agreement) shall take effect as an Assignment Agreement for the
purpose of the Facilities Agreement. Terms defined in the Facilities Agreement
have the same meaning in this Agreement unless given a different meaning in this
Agreement.

 

2.

We refer to Clause 27.6 (Procedure for assignment) of the Facilities Agreement:

 

 

(a)

The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facilities Agreement, the other Finance Documents and
in respect of the Transaction Security which correspond to that portion of the
Existing Lender's Commitment(s) and participations in Utilisations under the
Facilities Agreement as specified in the Schedule.

 

 

(b)

The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitment(s) and
participations in Utilisations under the Facilities Agreement specified in the
Schedule.

 

 

(c)

The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 

3.

The proposed Transfer Date is [         ].

 

4.

On the Transfer Date the New Lender becomes Party to the relevant Finance
Documents as a Lender.

 

5.

The Facility Office and address, fax number, email address and attention details
for notices of the New Lender for the purposes of Clause 42.2 (Addresses) are
set out in the Schedule.

 

6.

The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 27.4 (Limitation of
responsibility of Existing Lenders).

 

7.

The New Lender confirms that it [is]/[is not]*** a Sponsor Affiliate.

 

8.

The New Lender confirms that it [is]/[is not]*** a Restricted Transferee.

 

9.

This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 27.7 (Copy of Transfer Certificate,
Assignment Agreement or Increase Confirmation to Company), to the Company (on
behalf of each Obligor) of the assignment referred to in this Agreement.

 

--------------------------------------------------------------------------------

***       Delete as appropriate

 

238

--------------------------------------------------------------------------------

 

 

10.

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

11.

This Agreement and any non-contractual obligations arising out of or in
connection with it governed by English law.

 

12.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note:     The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender's interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender's Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

Note: Please seek Dutch legal advice (i) until the interpretation of the term
"public" (as referred to in Article 4.1(1) of the Capital Requirements
Regulation (EU/575/2013)) has been published by the competent authority, if the
share of a Lender in any utilisation requested by a Dutch borrower is less than
EUR 100,000 (or the foreign currency equivalent thereof) and (ii) as soon as the
interpretation of the term "public" has been published by the competent
authority, if the Lender is considered to be part of the public on the basis of
such interpretation.

 

239

--------------------------------------------------------------------------------

 

 

THE Schedule

 

Commitment/rights and obligations to be transferred by assignment, release and
accession

 

[insert relevant details]

 

[Facility office address, fax number, email address and attention details for
notices and account details for payments]

 

[Existing Lender]

[New Lender]

   

By:

By:

 

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facilities Agreement by the Agent, and the Transfer Date is confirmed as [ ].

 

Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 

By:

 

240

--------------------------------------------------------------------------------

 

 

Schedule 6

 

Form of Accession Deed

 

To:          [                   ] as Agent and [                  ] as Security
Agent

 

From:     [Subsidiary] and [Company]

 

Dated:

 

Dear Sirs

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Facilities Agreement. This deed (the Accession Deed) shall take
effect as an Accession Deed for the purposes of the Facilities Agreement. Terms
defined in the Facilities Agreement have the same meaning in paragraphs 2 to
[3]/[4] of this Accession Deed unless given a different meaning in this
Accession Deed.

 

2.

[Subsidiary]/[MLABs]/[Hedge Counterparty] agrees to become an [Additional
[Borrower]/[Guarantor]]/[Hedge Counterparty] and to be bound by the terms of the
Facilities Agreement and the other Finance Documents as an [Additional
[Borrower]/[Guarantor]]/[Hedge Counterparty] pursuant to Clause [29.2
(Additional Borrowers)]/[Clause 29.4 (Additional Guarantors)]/[Clause 27.8
(Accession of Hedge Counterparties)] of the Facilities Agreement.
[Subsidiary]/[MLABs]/[Hedge Counterparty] is a company duly incorporated under
the laws of [name of relevant jurisdiction] and is a limited liability company
and registered number [                   ].

 

3.

[The Company confirms that no Default is continuing or would occur as a result
of [Subsidiary] becoming an Additional Borrower]. 5

 

4.

[Subsidiary's]/[MLABs's]/[Hedge Counterparty's] administrative details for the
purposes of the Facilities Agreement are as follows:

 

Address:

 

Fax No.:

 

Email:

 

Attention:

 

5.

[Subsidiary] (for the purposes of this paragraph [4]/[5], the Acceding Debtor)
intends to [incur Liabilities under the following documents]/[give a guarantee,
indemnity or other assurance against loss in respect of Liabilities under the
following documents]:

 

[Insert details (date, parties and description) of relevant documents]

 

the [Relevant Documents].

 

6.

IT IS AGREED as follows:

 

--------------------------------------------------------------------------------

5       Include in the case of an Additional Borrower.

 

241

--------------------------------------------------------------------------------

 

 

The Acceding Debtor and the Security Agent agree that the Security Agent shall
hold:

 

 

(a)

[any Security in respect of Liabilities created or expressed to be created
pursuant to the Relevant Documents;

 

 

(b)

all proceeds of that Security; and]6

 

 

(c)

all obligations expressed to be undertaken by the Acceding Debtor to pay amounts
in respect of the Liabilities to the Security Agent as trustee and/or security
agent for [or otherwise for the benefit of] the Secured Parties (in the Relevant
Documents or otherwise) and secured by the Transaction Security together with
all representations and warranties expressed to be given by the Acceding Debtor
(in the Relevant Documents or otherwise) in favour of the Security Agent as
trustee and/or security agent for [or otherwise for the benefit of] the Secured
Parties,

 

on trust for the Secured Parties on the terms and conditions contained in this
Agreement.

 

7.

This Accession Deed and any non-contractual obligations arising out of or in
connection with it] are governed by English law.

 

THIS ACCESSION DEED has been signed on behalf of the Security Agent (for the
purposes of paragraph [4]/[5] above only), signed on behalf of the Company and
executed as a deed by [Subsidiary]/[MLABs] and is delivered on the date stated
above.

 

 

[Subsidiary]/[MLABs]

     

[EXECUTED as a DEED

)

 By: [Subsidiary]/[MLABs]

)

     

Director

     

Director/Secretary

   

OR

     

[EXECUTED as a DEED

     

By: [Subsidiary]/[MLABs]

   

Signature of Director

     

Name of Director

   

in the presence of

       

Signature of witness

     

Name of witness

     

Address of witness

             

Occupation of witness]

 

--------------------------------------------------------------------------------

6       Include to the extent that the Security created in the Relevant
Documents is expressed to be granted to the Security Agent as trustee for the
Secured Parties.

 

242

--------------------------------------------------------------------------------

 

 

The Company

       

[Company]

   

By:

     

The Security Agent

     

[Security Agent]

     

By:

     

Date:

 

 

243

--------------------------------------------------------------------------------

 

 

Schedule 7

 

Form of Resignation Letter

 

To:         [          ] as Agent

 

From:     [resigning Obligor] and [Company]

 

Dated:

 

Dear Sirs

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Facilities Agreement. This is a Resignation Letter. Terms
defined in the Facilities Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

 

2.

Pursuant to [Clause 29.3 (Resignation of a Borrower)]/[Clause 29.5 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Facilities Agreement and the
Finance Documents.

 

3.

We confirm that:

 

 

(a)

no Default is continuing or would result from the acceptance of this request;
and

 

 

(b)

[this request is given in relation to a Third Party Disposal of [resigning
Obligor]*;

 

 

(c)

[the Disposal Proceeds have been or will be applied in accordance with
Clause 8.2 (Disposal, Insurance and Acquisition Proceeds and Excess
Cashflow);]**

 

 

(d)

[             ]***

 

4.

This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[Company]

[resigning Obligor]

By:

By:

 

NOTES:

*

Insert if applicable.

**

Amend as appropriate, e.g. to reflect agreed procedure for payment of proceeds
into a specified account.

***

Insert any other conditions required by the Facilities Agreement.

 

244

--------------------------------------------------------------------------------

 

 

Schedule 8

 

Form of Compliance Certificate

 

To:          [             ] as Agent

 

From:     [Company]

 

Dated:

 

Dear Sirs

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Facilities Agreement. This is a Compliance Certificate. Terms
defined in the Facilities Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

2.

We confirm that:

 

 

(a)

[Cashflow cover in respect of the Relevant Period expiring on [   ] is
[     ]:1;

 

 

(b)

Interest Cover in respect of the Relevant Period expiring [   ] is [    ]:1;

 

 

(c)

Adjusted Leverage in respect of the Relevant Period expiring [    ] is [    ]:1
and that, therefore Margin should be [   ]%;

 

 

(d)

The aggregate Capital Expenditure of:

 

 

(i)

the CSP Alpha Group in respect of the [Financial Year ending [    ]] is
US$[    ]; and

 

 

(ii)

the Group in respect of the [Financial Year ending [    ]] is US$[    ]; and

 

 

(e)

The balance in the Debt Service Account is USD[●].] /

 

 

(f)

[Liquidity Cover as on [date] is USD[●].

 

[Details of Cash, Cash Equivalents and committed and undrawn debt facilities to
be set out]]

 

3.

[We confirm that no Default is continuing.]*

 

4.

[We confirm that the following companies constitute Material Companies for the
purposes of the Facilities Agreement: [             ].]

 

[We confirm that the aggregate of the earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as EBITDA, as
defined in Clause 22 (Financial Covenants)), the aggregate gross assets and
aggregate turnover] of the Guarantors (calculated on an unconsolidated basis and
excluding all intra-group items and investments in Subsidiaries of any member of
the Group) exceeds [ ]% of the EBITDA, as defined in Clause 22 (Financial
Covenants), consolidated gross assets and consolidated turnover of the Group (as
the case may be)] and therefore that the Guarantor Coverage Test [has/has not]
been met.

 

245

--------------------------------------------------------------------------------

 

 

Signed

     

[Director / Authorised Signatory]
of
[Company]

 

 

[insert applicable certification language]

 

   

for and on behalf of

[name of Auditors of the Company]**

 

NOTES:

*

If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

**

Only applicable if the Compliance Certificate accompanies the audited financial
statements and is to be signed by the Auditors.

 

246

--------------------------------------------------------------------------------

 

 

Schedule 9

 

LMA Form of Confidentiality Undertaking

 

[Letterhead of Seller]

 

Date:

 

[To:     [insert name of Potential Purchaser]

 

Company: [●] (the Company)

 

Date: [●]

 

Amount: [●]

 

Agent: [●]

 

Dear Sirs

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

We understand that you are considering acquiring an interest in the Agreement
which, subject to the Agreement, may be by way of novation, assignment, the
entering into, whether directly or indirectly, of a sub-participation or any
other transaction under which payments are to be made or may be made by
reference to one or more Finance Documents and/or one or more Obligors or by way
of investing in or otherwise financing, directly or indirectly, any such
novation, assignment, sub-participation or other transaction (the Acquisition).
In consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1.

Confidentiality Undertaking

 

You undertake (a) to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by paragraph 2 below and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to your own confidential information, and (b)
until the Acquisition is completed to use the Confidential Information only for
the Permitted Purpose.7

 

2.

Permitted Disclosure

 

We agree that you may disclose:

 

 

(a)

to any of your Affiliates and any of your or their officers, directors,
employees, professional advisers and auditors such Confidential Information as
you shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information, except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

 

--------------------------------------------------------------------------------

7

Please note that the Permitted Purpose ceases to apply on completion of the
Acquisition however if the Acquisition does not complete, the prospective
purchaser is not permitted to use any Confidential Information it has acquired
for any purpose other than the Permitted Purpose.

 

247

--------------------------------------------------------------------------------

 

 

 

(b)

subject to the requirements of the Agreement, to any person:

 

 

(i)

to (or through) whom you assign or transfer (or may potentially assign or
transfer) all or any of your rights and/or obligations which you may acquire
under the Agreement such Confidential Information as you shall consider
appropriate if the person to whom the Confidential Information is to be given
pursuant to this sub-paragraph (i) of paragraph (b) has delivered a letter to
you in equivalent form to this letter;

 

 

(ii)

with (or through) whom you enter into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to the Agreement or any Obligor such
Confidential Information as you shall consider appropriate if the person to whom
the Confidential Information is to be given pursuant to this sub-paragraph (ii)
of paragraph (b) has delivered a letter to you in equivalent form to this
letter; and

 

 

(iii)

to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information as you shall consider appropriate; and

 

 

(c)

notwithstanding paragraphs (a) and (b) above, Confidential Information to such
persons to whom, and on the same terms as, a Finance Party is permitted to
disclose Confidential Information under the Agreement, as if such permissions
were set out in full in this letter and as if references in those permissions to
Finance Party were references to you.8

 

3.

Notification of Disclosure

 

You agree (to the extent permitted by law and regulation) to inform us:

 

 

(a)

of the circumstances of any disclosure of Confidential Information made pursuant
to sub-paragraph (iii) of paragraph (b) above except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 

 

(b)

upon becoming aware that Confidential Information has been disclosed in breach
of this letter.

 

4.

Return of Copies

 

If you do not enter into the Acquisition and we so request in writing, you shall
return or destroy all Confidential Information supplied to you by us and destroy
or permanently erase (to the extent technically practicable) all copies of
Confidential Information made by you and use your reasonable endeavours to
ensure that anyone to whom you have supplied any Confidential Information
destroys or permanently erases (to the extent technically practicable) such
Confidential Information and any copies made by them, in each case save to the
extent that you or the recipients are required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body or in accordance with
internal policy, or where the Confidential Information has been disclosed under
sub-paragraph (iii) of paragraph (b) above.

 

--------------------------------------------------------------------------------

8

The intention of this paragraph is to ensure that (i) any permitted disclosures
in the Facility Agreement which are subject to less onerous disclosure
requirements and (ii) any additional permitted disclosures in the Facility
Agreement are also permitted under this letter.

 

248

--------------------------------------------------------------------------------

 

 

5.

Continuing Obligations

 

The obligations in this letter are continuing and, in particular, shall survive
and remain binding on you until (a) if you become a party to the Agreement as a
lender of record, the date on which you become such a party to the Agreement;
(b) if you enter into the Acquisition but it does not result in you becoming a
party to the Agreement as a lender of record, the date falling [12] months after
the date on which all of your rights and obligations contained in the
documentation entered into to implement that Acquisition have terminated (b)11;
or (c) in any other case the date falling [12] months after the date of your
final receipt (in whatever manner) of any Confidential Information.

 

6.

No Representation; Consequences of Breach, etc.

 

You acknowledge and agree that:

 

 

(a)

neither we, nor any member of the Group nor any holding company of any member of
the Group nor any of our or their respective officers, employees or advisers
(each a Relevant Person) (i) make any representation or warranty, express or
implied, as to, or assume any responsibility for, the accuracy, reliability or
completeness of any of the Confidential Information or any other information
supplied by us or the assumptions on which it is based or (ii) shall be under
any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by us or be otherwise liable to
you or any other person in respect of the Confidential Information or any such
information; and

 

 

(b)

we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
may be granted an injunction or specific performance for any threatened or
actual breach of the provisions of this letter by you.

 

7.

Entire Agreement: No Waiver; Amendments, etc.

 

(a)

This letter constitutes the entire agreement between us in relation to your
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

(b)

No failure to exercise, nor any delay in exercising, any right or remedy under
this letter will operate as a waiver of any such right or remedy or constitute
an election to affirm this letter. No election to affirm this letter will be
effective unless it is in writing. No single or partial exercise of any right or
remedy will prevent any further or other exercise or the exercise of any other
right or remedy under this letter.

 

(c)

The terms of this letter and your obligations under this letter may only be
amended or modified by written agreement between us.

 

8.

Inside Information

 

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.

 

--------------------------------------------------------------------------------

9

The purpose of this paragraph (b) is to ensure that if the Acquisition does not
result in the Purchaser becoming a lender of record under the Agreement, the
confidentiality obligations imposed on the Purchaser in this letter will
continue until the expiry of an agreed period after termination of the
sub-participation, assignment or other transaction.

 

249

--------------------------------------------------------------------------------

 

 

9.

Nature of Undertakings

 

The undertakings given by you under this letter are given to us and are also
given for the benefit of the Company and each other member of the Group.

 

10.

Third Party Rights

 

(a)

Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this letter has no right under the Contracts (Rights of Third Parties)
Act 1999 (the Third Parties Act) to enforce or to enjoy the benefit of any term
of this letter.

 

(b)

The Relevant Persons may enjoy the benefit of the terms of paragraphs 6 and 9
subject to and in accordance with this paragraph 10 and the provisions of the
Third Parties Act.

 

(c)

Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person to rescind or vary this letter at any
time.

 

11.

Governing Law and Jurisdiction

 

(a)     This letter (including the agreement constituted by your acknowledgement
of its terms) (the Letter) and any non-contractual obligations arising out of or
in connection with it (including any non-contractual obligations arising out of
the negotiation of the transaction contemplated by this Letter)     12 are
governed by English law.

 

(b)

The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).

 

12.

Definitions

 

In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:

 

Confidential Information means all information relating to the Company, any
holding company of the Company, any Obligor, the Group, the Finance Documents,
[the/a] Facility and/or the Acquisition which is provided to you in relation to
the Finance Documents or [the/a] Facility by us or any of our affiliates or
advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that:

 

 

(a)

is or becomes public information other than as a direct or indirect result of
any breach by you of this letter;

 

 

(b)

is identified in writing at the time of delivery as non-confidential by us or
our advisers; or

 

 

(c)

is known by you before the date the information is disclosed to you by us or any
of our affiliates or advisers or is lawfully obtained by you after that date,
from a source which is, as far as you are aware, unconnected with the Group and
which, in either case, as far as you are aware, has not been obtained in breach
of, and is not otherwise subject to, any obligation of confidentiality.

 

--------------------------------------------------------------------------------

10

The reference to non-contractual obligations arising out of the negotiation of
the contemplated transaction is intended to specifically apply the governing law
(and jurisdiction) clause to any non-contractual obligations arising out of
negotiations where the transaction breaks down before the documentation
documenting the debt trade is entered into.

 

 

250

--------------------------------------------------------------------------------

 

 

Group means the Company and its subsidiaries for the time being (as such term is
defined in the Companies Act 2006).

 

Permitted Purpose means considering and evaluating whether to enter into the
Acquisition.

 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

 

   

 

For and on behalf of

 

[Seller]

 

To:     [Seller]

 

The Company and each other member of the Group

 

 

 

We acknowledge and agree to the above:

 

   

 

For and on behalf of

 

[Potential Purchaser]

 

251

--------------------------------------------------------------------------------

 

 

Schedule 10

 

Timetables

 

Part 1

 

Loans

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)) or a Selection Notice (Clause 11.1 (Selection of Interest
Periods and Terms))

U-5

 

11:00 a.m.

   

LIBOR is fixed

Quotation Day 11.00 a.m.

 

"U" =

date of utilisation or, if applicable, in the case of a Term Loan that has
already been borrowed, the first day of the relevant Interest Period for that
Term Loan.

 

"U – X" =

X Business Days prior to date of utilisation.

 

252

--------------------------------------------------------------------------------

 

 

Schedule 11

 

Agreed Security Principles

 

1.

Considerations

 

(a)

In determining what Security and/or guarantees will be provided by any member of
the Group in support of the Facilities (and any related hedging arrangements in
respect of the types of liabilities and/or risks which this Agreement requires
to be hedged) the following matters will be taken into account. Security and/or
guarantees shall not be created/granted or perfected to the extent that it
would:

 

 

(i)

result in any breach of corporate benefit, financial assistance, capital
maintenance, fraudulent preference or thin capitalisation laws or regulations
(or analogous restrictions) of any applicable jurisdiction or would otherwise be
contrary to the law in that jurisdiction;

 

 

(ii)

result in a significant risk to the officers of the relevant grantor of Security
and/or guarantee of contravention of their fiduciary duties and/or of civil or
criminal liability;

 

 

(iii)

result in any breach of any licenses, permits or tax or other government
incentives, any existing joint venture/shareholder agreements or any other
existing material contractual obligations of any member of the Group; or

 

 

(iv)

result in costs that, in the opinion of the Agent, are disproportionate to the
benefit obtained by the beneficiaries of that Security and/or guarantee.

 

(b)

If at any time any such law, regulation, restriction, duty, liability or cost
ceases to apply, the Company must procure the creation/grant or perfection of
any Security and/or guarantee by the relevant member of the Group that was not
previously created or perfected due to that law, regulation, restriction, duty,
liability or cost. In addition, at all times, each Obligor must use, and must
procure that the relevant person uses, all reasonable endeavours lawfully
available to avoid any such unlawfulness or liabilities of its officers and, if
at any time the unlawfulness or liabilities ceases to apply with respect to any
such person, the Company must comply with its obligations in respect of that
person at that time.

 

(c)

For the avoidance of doubt, in these Agreed Security Principles, "cost"
includes, but is not limited to, income tax cost, registration taxes payable on
the creation or enforcement or for the continuance of any Security and/or
guarantee, stamp duties, out-of-pocket expenses, and other fees and expenses
directly incurred or will be incurred by the relevant grantor of Security and/or
guarantee (as the case may be) or any of its direct or indirect owners,
subsidiaries or Affiliates.

 

(d)

The perfection of security and/or guarantee (as the case may be) granted will
not be required if it would have a material adverse effect on the ability of the
relevant Obligor to conduct its operations and business in the ordinary course
as otherwise permitted by the Finance Documents such as where such perfection
would require the freezing of an operating account with a bank which is not
otherwise required to be subject to blocking arrangements under the Finance
Documents.

 

(e)

No perfection action will be required in jurisdictions where neither Obligors
nor their material assets are located.

 

253

--------------------------------------------------------------------------------

 

 

2.

Obligations to be Secured

 

(a)

Subject to paragraph 1 (Considerations) and to paragraph (c) below, the
obligations to be secured and/or guarantee (as the case may be) are the Secured
Obligations (as defined below). Unless otherwise provided in a Finance Document,
any Security is to be granted in favour of the Security Agent on behalf of each
Lender from time to time, the Agent, the MLABs and any Hedge Counterparty.

 

(b)

For ease of reference, the following definitions should, to the extent legally
possible, be incorporated into each Transaction Security Document:

 

Liability means any present or future liability (actual or contingent), together
with:

 

 

(i)

any permitted novation, deferral or extension of that liability;

 

 

(ii)

any further advance which may be made under any agreement expressed to be
supplemental to any document in respect of that liability, together with all
related interest, fees and costs;

 

 

(iii)

any claim for damages or restitution in the event of rescission of that
liability or otherwise;

 

 

(iv)

any claim flowing from any recovery by a payment or discharge in respect of that
liability on the grounds of preference or otherwise; and

 

 

(v)

any amount (such as post-insolvency interest) which would be included in any of
the above but for its discharge, non-provability, unenforceability or
non-allowability in any insolvency or other proceedings.

 

Secured Obligations means all the Liabilities and all other present and future
liabilities and obligations at any time due, owing or incurred by any member of
the Group to any Secured Party under the Finance Documents, both actual and
contingent and whether incurred solely or jointly and as principal or surety or
in any other capacity.

 

Secured Parties means the Finance Parties, any Receiver or Delegate.

 

(c)

The secured obligations will be limited:

 

 

(i)

to avoid any breach of corporate benefit, financial assistance, fraudulent
preference, thin capitalisation rules or the laws or regulations (or analogous
restrictions) of any applicable jurisdiction; and

 

 

(ii)

to avoid any risk to officers of the relevant member of the Group that is
granting Transaction Security and/or guarantee (as the case may be) of
contravention of their fiduciary duties and/or civil or criminal or personal
liability.

 

3.

General

 

(a)

Where appropriate, defined terms in the Transaction Security Documents should
mirror those in this Agreement.

 

(b)

The parties to this Agreement agree to negotiate the form of each Transaction
Security Document in good faith and will ensure that all documentation required
to be entered into as a condition precedent to first drawdown under this
Agreement (or immediately thereafter) is in a finally agreed form as soon as
reasonably practicable after the date of this Agreement. The form of guarantee
is set out in Clause 19 (Guarantee and Indemnity) of this Agreement and, with
respect to any Additional Guarantor, is subject to any limitations set out in
the Accession Deed applicable to such Additional Guarantor.

 

254

--------------------------------------------------------------------------------

 

 

(c)

The Security shall, to the extent possible under local law, be enforceable
following receipt by the Company of a notice from the Agent declaring that an
Event of Default has occurred and is continuing (a Declared Default).

 

(d)

Unless there is a Declared Default, the relevant Security Provider will be
permitted to retain and exercise voting rights to any pledged shares (in a
manner which does not adversely affect the validity or enforceability of the
Security or cause an Event of Default to occur) and to receive and retain
dividends.

 

(e)

If an Obligor owns shares in a member of the Group that is not an Obligor or a
Material Company, no steps shall be taken to create or perfect security over
those shares unless it is organised in the same jurisdiction as an Obligor or
Material Company whose shares are subject to the same security in favour of the
Security Agent.

 

(f)

Any rights of set off will not be exercisable until the occurrence of an Event
of Default and will only be exercisable for so long as such Event of Default is
continuing.

 

(g)

Notification of receivables security to debtors (other than intra-group debtors
where prompt notice will be given) will only be given if a Declared Default has
occurred.

 

4.

Bank accounts

 

(a)

If any Obligor grants security over its bank accounts it shall be free to deal
with those accounts (other than the Mandatory Prepayment Account, the Holding
Account and the Debt Service Account (together, the Facility Accounts)), in the
course of its business until a Declared Default.

 

(b)

In respect of any security over any account (other than the Facility Accounts)
granted by any Obligor, if required by local law to perfect (or ensure the
intended priority of) such security:

 

 

(i)

notice of the security or a form of account control agreement (as applicable in
the relevant jurisdiction) will be served on the account bank by the relevant
Obligor (also being the holder of such account) within 30 days of the security
being granted; and

 

 

(ii)

the relevant Obligor shall use its reasonable endeavours to obtain an
acknowledgement of that notice or acceptance of such account control agreement
within thirty Business Days of service,

 

provided that an account control agreement will only need to be entered into
with an account bank, if at any time, the aggregate of account balances at the
relevant account bank exceeds US$250,000.

 

(c)

Any security over any account (other than the Facility Accounts) shall be
subject to any prior security interests in favour of the account bank which are
created either by law or in the standard terms and conditions of the account
bank or as part of the Group's cash management arrangements. The notice of
security may request these are waived by the account bank but the Obligor shall
not be required to change its banking arrangements if these security interests
are not waived or only partially waived.

 

5.

Undertakings/Representations and Warranties

 

(a)

Any representations, warranties or undertakings which are required to be
included in any Transaction Security Document shall reflect (to the extent to
which the subject matter of such representation, warranty and undertaking is the
same as the corresponding representation, warranty and undertaking in this
Agreement) the commercial deal set out in this Agreement (save to the extent
that Secured Parties' local counsel deem it necessary to include any further
provisions (or deviate from those contained in this Agreement) in order to
protect or preserve the Security granted to the Secured Parties).

 

255

--------------------------------------------------------------------------------

 

 

(b)

There shall be no additional Events of Default or requirements to pay costs,
provisions for default or penalty interest, tax gross-up or any indemnities in
the Transaction Security unless the security provider is not a party to this
Agreement or these are required as a matter of local law for the creation or
perfection of the Security and are identical (mutatis mutandis) to those
contained in this Agreement.

 

(c)

Information, such as lists of assets, will be provided if, and only to the
extent, required by local law to be provided to perfect or register the security
and, unless required to be provided by local law more frequently, be provided
semi-annually (or, following an Event of Default which is continuing, on the
Security Agent's request).

 

(d)

The Security Agent, Lenders and/or hedging providers (as applicable) shall only
be able to exercise a power of attorney following the occurrence of an Event of
Default and for so long as it is continuing or if the relevant Obligor has
failed to comply with a further assurance or perfection obligation within five
Business Days of being notified of that failure and being requested to comply.

 

(e)

The Transaction Security Documents should not operate so as to prevent
transactions which are permitted under this Agreement or to require additional
consents or authorisations from the Finance Parties that would not otherwise be
required under the Finance Documents.

 

(f)

The Transaction Security Documents will not accrue interest on any amount in
respect of which interest is accruing under this Agreement.

 

6.

Scope of Security

 

(a)

No member of the Group incorporated in India, Malaysia, Saudi Arabia or
Argentina shall be required to be a Guarantor.

 

(b)

No member of the Group incorporated in India, Malaysia or Saudi Arabia shall be
required to be a Security Provider.

 

(c)

Subject to the other provisions in this Schedule 11 (Agreed Security
Principles), each member of the Group which is a Material Company shall be
required to be a Guarantor and in respect of the Parent, the Company and each
member of the Target Group, a Security Provider. The shares in the Company and
each member of the Target Group which is a Material Company shall be the subject
of the Transaction Security.

 

(d)

Any member of the Group which is not a Material Company shall not be required to
be a Guarantor or a Security Provider. The shares in any member of the Group
which is not a Material Company shall not be required to be subject to the
Transaction Security unless otherwise stated in Part 5 of Schedule 2 (Conditions
Precedent and Conditions Subsequent).

 

256

--------------------------------------------------------------------------------

 

 

Schedule 12

 

Alternative Reference Banks

 

The principal London offices of:

 

(a)

J.P. Morgan Chase Bank, N.A.; and

 

(b)

Citibank N.A.

 

257

--------------------------------------------------------------------------------

 

 

Schedule 13

 

Form of Increase Confirmation

 

To:     [     ] as Agent, [     ] as Security Agent, and [      ] as Company,
for and on behalf of each Obligor

 

From:     [the Increase Lender] (the Increase Lender)

 

Dated:

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Facilities Agreement. This agreement (the Agreement) shall take
effect as an Increase Confirmation for the purpose of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.

 

2.

We refer to Clause 2.2 (Increase) of the Facilities Agreement.

 

3.

The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the Relevant
Commitment) as if it was an Original Lender under the Facilities Agreement.

 

4.

The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the Increase Date) is [        ].

 

5.

On the Increase Date, the Increase Lender becomes party to the relevant Finance
Documents as a Lender.

 

6.

The Facility Office and address, fax number, email address and attention details
for notices to the Increase Lender for the purposes of Clause 42.2 (Addresses)
are set out in the Schedule.

 

7.

The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (i) of Clause 2.2 (Increase).

 

8.

The Increase Lender confirms that it is not a Sponsor Affiliate.

 

9.

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

10.

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

11.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note:     The execution of this Increase Confirmation may not be sufficient for
the Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Transaction Security in any jurisdiction and, if so, to arrange
for execution of those documents and completion of those formalities.

 

258

--------------------------------------------------------------------------------

 

 

THE Schedule

 

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[insert relevant details]

 

[Facility office address, fax number, email address and attention details for
notices and account details for
payments]

 

[Increase Lender]

     

By:

 

 

This Agreement is accepted as an Increase Confirmation for the purposes of the
Facilities Agreement by the Agent and the Security Agent and the Increase Date
is confirmed as [     ].

 

[Agent]

     

By:

     

[Security Agent]

     

By:

 

 

259

--------------------------------------------------------------------------------

 

 

Schedule 14

 

Forms of Notifiable Debt Purchase Transaction Notice

 

Part 1

 

Form of Notice on Entering into Notifiable Debt Purchase Transaction

 

To:         [             ] as Agent

 

From:     [The Lender]

 

Dated:

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to paragraph (b) of Clause 28.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this notice
unless given a different meaning in this notice.

 

2.

We have entered into a Notifiable Debt Purchase Transaction.

 

3.

The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

 

Commitment

Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(US$)

   

[Term Facility Commitment

[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]

 

 

 

 

[Lender]

 

By:

 

260

--------------------------------------------------------------------------------

 

 

Part 2

 

Form of Notice on Termination of Notifiable Debt Purchase Transaction/Notifiable
Debt Purchase Transaction ceasing to be with Sponsor Affiliate

 

To:         [             ] as Agent

 

From:     [The Lender]

 

Dated:

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to paragraph (c) of Clause 28.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this notice
unless given a different meaning in this notice.

 

2.

A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [ ] has [terminated]/[ceased to be with a
Sponsor Affiliate/Restricted Transferee].** 13

 

3.

The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

 

Commitment

Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(US$)

   

[Term Facility Commitment

[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]

 

 

 

[Lender]

 

By:

 

 

--------------------------------------------------------------------------------

*          Delete as applicable

 

 

261

--------------------------------------------------------------------------------

 

 

Schedule 15

 

Restricted Transferees

 

Funds managed by any of:

 

(a)

Appaloosa Management, L.P.;

 

(b)

Bayside Capital, Inc.;

 

(c)

Black Diamond Capital Management, L.L.C.;

 

(d)

Centerbridge Partners, L.P.;

 

(e)

Cerberus Capital Management, L.P.;

 

(f)

Citadel LLC;

 

(g)

Dune Capital Management, L.P.;

 

(h)

Highland Capital Management, L.P.;

 

(i)

Mackay Shields L.L.C.;

 

(j)

MatlinPatterson Global Advisors, L.L.C.;

 

(k)

Pershing Square Capital Management, L.P.; or

 

(l)

Silver Point Capital, L.P.

 

262

--------------------------------------------------------------------------------

 

 

Schedule 16

 

Form of Default Increase Confirmation

 

To:         [●] as Agent, [[●] as Security Agent] and [●] as Company, for and on
behalf of each Obligor

 

From:     [the Default Increase Lender] (the Default Increase Lender)

 

Dated:

 

CSP ALPHA HOLDINGS PTE. LTD.

Senior Facilities Agreement dated [●] 2017 (the Facilities Agreement)

 

1.

We refer to the Agreement. This is a Default Increase Confirmation. Terms
defined in the Agreement have the same meaning in this Default Increase
Confirmation unless given a different meaning in this Default Increase
Confirmation.

 

2.

We refer to Clause 2.3 (Default Increase).

 

3.

The Default Increase Lender agrees to assume and will assume all of the
obligations corresponding to the Commitment specified in the Schedule (the
Relevant Commitment) as if it was an Original Lender under the Agreement.

 

4.

The proposed date on which the increase in relation to the Default Increase
Lender and the Relevant Commitment is to take effect (the Default Increase Date)
is [ ].

 

5.

On the Default Increase Date, the Default Increase Lender becomes party to the
Finance Documents as a Lender.

 

6.

The Facility Office and address, fax number, email address and attention details
for notices to the Default Increase Lender for the purposes of Clause 42.2
(Addresses) are set out in the Schedule.

 

7.

The Default Increase Lender expressly acknowledges the limitations on the
Lenders' obligations referred to in paragraph (e) of Clause 2.3 (Default
Increase).

 

8.

This Default Increase Confirmation may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 

9.

This Default Increase Confirmation and any non-contractual obligations arising
out of or in connection with it are governed by English law.

 

10.

This Default Increase Confirmation has been entered into on the date stated at
the beginning of this Default Increase Confirmation.

 

Note:     The execution of this Default Increase Confirmation may not be
sufficient for the Default Increase Lender to obtain the benefit of the
Transaction Security in all jurisdictions. It is the responsibility of the
Default Increase Lender to ascertain whether any other documents or other
formalities are required to obtain the benefit of the Transaction Security in
any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

263

--------------------------------------------------------------------------------

 

 

THE Schedule

 

Relevant Commitment/rights and obligations to be assumed by the Default Increase
Lender

 

[insert relevant details]

 

[Facility office address, fax number, email address and attention details for
notices and account details for payments]

 

[Default Increase Lender]

 

By:

 

This Default Increase Confirmation is accepted as a Default Increase
Confirmation for the purposes of the Agreement by the Agent and Security Agent
and the Default Increase Date is confirmed as [ ].

 

Agent

 

By:

 

264

--------------------------------------------------------------------------------

 

 

Schedule 17

 

Quarterly Upstream Amounts From Excess Closing Cash Balance

 

 

Financial Quarter ending

Amount

30 June 2019

US$875,000

30 September 2019

US$875,000

31 December 2019

US$875,000

31 March 2020

US$875,000

30 June 2020

US$875,000

30 September 2020

US$1,050,000

31 December 2020

US$1,050,000

31 March 2021

US$1,050,000

30 June 2021

US$1,050,000

30 September 2021

US$1,250,000

31 December 2021

US$1,250,000

31 March 2022

US$1,250,000

30 June 2022

US$1,250,000

 

265

--------------------------------------------------------------------------------

 

 

[End of Schedule 3 (Amended Facilities Agreement) to the Third Amendment
Agreement]

 

 

 

 